UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31st Date of reporting period: March 31, 2014 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (12.0%) Walt Disney Co. 16,052,254 1,285,304 * Amazon.com Inc. 3,664,815 1,233,284 Comcast Corp. Class A 24,373,764 1,219,176 Home Depot Inc. 13,873,215 1,097,788 McDonald's Corp. 9,751,882 955,977 * priceline.com Inc. 513,680 612,250 Twenty-First Century Fox Inc. Class A 19,119,930 611,264 Ford Motor Co. 38,852,605 606,101 Time Warner Inc. 8,794,147 574,522 Starbucks Corp. 7,446,776 546,444 NIKE Inc. Class B 7,327,714 541,225 Lowe's Cos. Inc. 10,303,061 503,820 General Motors Co. 12,842,770 442,048 TJX Cos. Inc. 7,006,385 424,937 Target Corp. 6,227,086 376,801 Time Warner Cable Inc. 2,733,326 374,958 * DIRECTV 4,667,777 356,712 CBS Corp. Class B 5,436,521 335,977 Viacom Inc. Class B 3,925,833 333,657 Yum! Brands Inc. 4,363,620 328,973 Johnson Controls Inc. 6,541,745 309,555 Macy's Inc. 3,630,181 215,233 VF Corp. 3,470,899 214,779 * Netflix Inc. 589,193 207,414 Delphi Automotive plc 2,746,954 186,408 Omnicom Group Inc. 2,543,797 184,680 * Discovery Communications Inc. Class A 2,191,302 181,221 * AutoZone Inc. 332,112 178,377 Wynn Resorts Ltd. 797,703 177,210 * Chipotle Mexican Grill Inc. Class A 305,650 173,624 * Michael Kors Holdings Ltd. 1,767,209 164,828 Carnival Corp. 4,317,917 163,476 * Dollar General Corp. 2,902,932 161,055 * O'Reilly Automotive Inc. 1,047,926 155,502 Ross Stores Inc. 2,116,897 151,464 Starwood Hotels & Resorts Worldwide Inc. 1,890,413 150,477 Harley-Davidson Inc. 2,167,418 144,372 * Bed Bath & Beyond Inc. 2,097,328 144,296 BorgWarner Inc. 2,245,626 138,039 L Brands Inc. 2,402,257 136,376 Coach Inc. 2,734,147 135,778 Mattel Inc. 3,352,502 134,469 Genuine Parts Co. 1,514,480 131,533 Marriott International Inc. 2,178,337 122,030 Whirlpool Corp. 763,187 114,066 Kohl's Corp. 1,983,032 112,636 * Dollar Tree Inc. 2,050,133 106,976 Gap Inc. 2,609,642 104,542 * CarMax Inc. 2,199,127 102,919 PVH Corp. 803,934 100,307 * TripAdvisor Inc. 1,093,020 99,017 Tractor Supply Co. 1,374,991 97,116 Ralph Lauren Corp. Class A 582,679 93,771 Tiffany & Co. 1,084,877 93,462 Wyndham Worldwide Corp. 1,262,511 92,454 Nordstrom Inc. 1,409,208 88,005 * News Corp. Class A 4,904,135 84,449 Newell Rubbermaid Inc. 2,746,766 82,128 Scripps Networks Interactive Inc. Class A 1,080,633 82,031 * Mohawk Industries Inc. 601,782 81,830 H&R Block Inc. 2,700,635 81,532 Expedia Inc. 1,007,278 73,028 Staples Inc. 6,408,993 72,678 Interpublic Group of Cos. Inc. 4,176,635 71,588 Best Buy Co. Inc. 2,692,475 71,108 Harman International Industries Inc. 667,887 71,063 PetSmart Inc. 1,022,128 70,414 Lennar Corp. Class A 1,732,226 68,631 ^ Garmin Ltd. 1,211,268 66,935 Darden Restaurants Inc. 1,293,489 65,657 PulteGroup Inc. 3,380,587 64,873 Hasbro Inc. 1,148,513 63,880 Goodyear Tire & Rubber Co. 2,443,740 63,855 Comcast Corp. 1,304,720 63,618 Gannett Co. Inc. 2,240,585 61,840 DR Horton Inc. 2,805,977 60,749 * Fossil Group Inc. 473,697 55,238 Family Dollar Stores Inc. 940,894 54,581 GameStop Corp. Class A 1,140,328 46,867 Leggett & Platt Inc. 1,367,708 44,642 * Urban Outfitters Inc. 1,073,595 39,154 Cablevision Systems Corp. Class A 2,109,031 35,579 International Game Technology 2,430,043 34,166 * AutoNation Inc. 621,625 33,089 Graham Holdings Co. Class B 42,936 30,216 Consumer Staples (9.6%) Procter & Gamble Co. 26,711,514 2,152,948 Coca-Cola Co. 37,328,120 1,443,105 Philip Morris International Inc. 15,616,576 1,278,529 PepsiCo Inc. 14,998,633 1,252,386 Wal-Mart Stores Inc. 15,938,680 1,218,193 CVS Caremark Corp. 11,648,708 872,022 Altria Group Inc. 19,632,673 734,851 Mondelez International Inc. Class A 16,757,190 578,961 Walgreen Co. 8,611,820 568,639 Colgate-Palmolive Co. 8,600,405 557,908 Costco Wholesale Corp. 4,332,015 483,799 Kimberly-Clark Corp. 3,737,792 412,092 Kraft Foods Group Inc. 5,874,595 329,565 General Mills Inc. 6,152,647 318,830 Archer-Daniels-Midland Co. 6,485,992 281,427 Kroger Co. 5,088,630 222,119 Sysco Corp. 5,762,917 208,214 Lorillard Inc. 3,568,273 192,972 Whole Foods Market Inc. 3,664,517 185,828 Estee Lauder Cos. Inc. Class A 2,518,122 168,412 Mead Johnson Nutrition Co. 1,986,307 165,142 Reynolds American Inc. 3,068,389 163,913 Kellogg Co. 2,529,352 158,616 Hershey Co. 1,477,413 154,242 Brown-Forman Corp. Class B 1,596,988 143,234 * Constellation Brands Inc. Class A 1,647,749 140,009 Beam Inc. 1,629,739 135,757 * Keurig Green Mountain Inc. 1,272,370 134,350 ConAgra Foods Inc. 4,141,658 128,516 Tyson Foods Inc. Class A 2,648,411 116,557 Clorox Co. 1,279,885 112,643 Coca-Cola Enterprises Inc. 2,341,530 111,831 Dr Pepper Snapple Group Inc. 1,943,537 105,845 JM Smucker Co. 1,021,607 99,341 McCormick & Co. Inc. 1,292,405 92,717 * Monster Beverage Corp. 1,331,811 92,494 Molson Coors Brewing Co. Class B 1,560,167 91,831 Safeway Inc. 2,268,110 83,784 Campbell Soup Co. 1,762,059 79,081 Hormel Foods Corp. 1,326,761 65,370 Avon Products Inc. 4,276,224 62,604 Energy (10.1%) Exxon Mobil Corp. 42,570,825 4,158,318 Chevron Corp. 18,807,836 2,236,440 Schlumberger Ltd. 12,879,268 1,255,729 ConocoPhillips 12,079,058 849,762 Occidental Petroleum Corp. 7,829,491 746,072 EOG Resources Inc. 2,690,732 527,841 Halliburton Co. 8,382,326 493,635 Phillips 66 5,789,069 446,106 Anadarko Petroleum Corp. 4,962,908 420,656 National Oilwell Varco Inc. 4,221,632 328,738 Apache Corp. 3,888,643 322,563 Baker Hughes Inc. 4,307,049 280,044 Valero Energy Corp. 5,246,075 278,566 Williams Cos. Inc. 6,742,576 273,614 Pioneer Natural Resources Co. 1,407,964 263,486 Marathon Petroleum Corp. 2,901,996 252,590 Devon Energy Corp. 3,772,769 252,511 Noble Energy Inc. 3,545,668 251,884 Spectra Energy Corp. 6,602,266 243,888 Marathon Oil Corp. 6,866,040 243,882 Hess Corp. 2,692,154 223,126 Kinder Morgan Inc. 6,599,935 214,432 * Southwestern Energy Co. 3,477,183 159,985 EQT Corp. 1,486,548 144,150 Cabot Oil & Gas Corp. 4,158,851 140,902 Transocean Ltd. 3,342,722 138,188 Range Resources Corp. 1,612,596 133,797 * Cameron International Corp. 2,135,661 131,920 Chesapeake Energy Corp. 4,988,117 127,795 * FMC Technologies Inc. 2,325,094 121,579 Ensco plc Class A 2,300,849 121,439 ONEOK Inc. 2,047,370 121,307 Helmerich & Payne Inc. 1,059,473 113,957 Murphy Oil Corp. 1,696,363 106,633 CONSOL Energy Inc. 2,257,899 90,203 Noble Corp. plc 2,502,889 81,944 Tesoro Corp. 1,298,510 65,692 Nabors Industries Ltd. 2,571,228 63,381 Denbury Resources Inc. 3,508,033 57,532 QEP Resources Inc. 1,765,704 51,982 Peabody Energy Corp. 2,671,579 43,654 * Newfield Exploration Co. 1,342,526 42,102 * Rowan Cos. plc Class A 1,223,603 41,211 ^ Diamond Offshore Drilling Inc. 684,898 33,396 Financials (16.3%) Wells Fargo & Co. 47,171,763 2,346,324 JPMorgan Chase & Co. 37,306,034 2,264,849 * Berkshire Hathaway Inc. Class B 16,206,132 2,025,280 Bank of America Corp. 104,112,094 1,790,728 Citigroup Inc. 29,913,722 1,423,893 American Express Co. 9,002,458 810,491 US Bancorp 17,954,959 769,550 American International Group Inc. 14,423,335 721,311 Goldman Sachs Group Inc. 4,148,138 679,672 MetLife Inc. 11,068,594 584,422 Simon Property Group Inc. 3,095,931 507,733 PNC Financial Services Group Inc. 5,261,414 457,743 Capital One Financial Corp. 5,643,129 435,424 Morgan Stanley 13,819,000 430,738 Bank of New York Mellon Corp. 11,181,997 394,613 BlackRock Inc. 1,237,670 389,222 Prudential Financial Inc. 4,561,294 386,114 ACE Ltd. 3,316,667 328,549 American Tower Corporation 3,891,567 318,603 Charles Schwab Corp. 11,513,616 314,667 State Street Corp. 4,252,355 295,751 Travelers Cos. Inc. 3,470,973 295,380 Aflac Inc. 4,490,469 283,079 BB&T Corp. 7,003,394 281,326 Discover Financial Services 4,639,087 269,948 Marsh & McLennan Cos. Inc. 5,402,327 266,335 Aon plc 2,966,382 250,007 Allstate Corp. 4,404,674 249,216 Crown Castle International Corp. 3,291,114 242,818 Public Storage 1,424,355 239,990 CME Group Inc. 3,108,790 230,082 IntercontinentalExchange Group Inc. 1,132,625 224,067 Chubb Corp. 2,419,576 216,068 Franklin Resources Inc. 3,977,543 215,503 T. Rowe Price Group Inc. 2,581,827 212,613 SunTrust Banks Inc. 5,267,387 209,589 Ameriprise Financial Inc. 1,880,410 206,977 McGraw Hill Financial Inc. 2,669,780 203,704 Prologis Inc. 4,922,032 200,967 Fifth Third Bancorp 8,388,189 192,509 Equity Residential 3,308,186 191,842 * Berkshire Hathaway Inc. Class A 1,019 190,910 Ventas Inc. 2,899,370 175,615 HCP Inc. 4,504,102 174,714 Boston Properties Inc. 1,507,080 172,606 Health Care REIT Inc. 2,856,923 170,273 Vornado Realty Trust 1,716,155 169,144 Weyerhaeuser Co. 5,759,149 169,031 Invesco Ltd. 4,267,658 157,903 AvalonBay Communities Inc. 1,198,584 157,398 M&T Bank Corp. 1,290,682 156,560 Regions Financial Corp. 13,986,065 155,385 Hartford Financial Services Group Inc. 4,397,662 155,106 Host Hotels & Resorts Inc. 7,456,028 150,910 Moody's Corp. 1,852,329 146,927 Northern Trust Corp. 2,197,194 144,048 Loews Corp. 3,014,539 132,790 Lincoln National Corp. 2,597,933 131,637 Progressive Corp. 5,394,460 130,654 KeyCorp 8,761,971 124,770 Principal Financial Group Inc. 2,707,205 124,504 General Growth Properties Inc. 5,136,391 113,001 SLM Corp. 4,223,378 103,388 Comerica Inc. 1,793,782 92,918 Unum Group 2,556,247 90,261 Kimco Realty Corp. 4,037,444 88,339 * Genworth Financial Inc. Class A 4,880,826 86,537 Leucadia National Corp. 3,084,070 86,354 Macerich Co. 1,384,266 86,281 XL Group plc Class A 2,718,723 84,960 Huntington Bancshares Inc. 8,186,172 81,616 * CBRE Group Inc. Class A 2,746,472 75,336 Plum Creek Timber Co. Inc. 1,744,380 73,334 Cincinnati Financial Corp. 1,449,591 70,537 Torchmark Corp. 872,386 68,657 * E*TRADE Financial Corp. 2,839,655 65,369 Zions Bancorporation 1,820,235 56,391 Legg Mason Inc. 1,032,026 50,611 Hudson City Bancorp Inc. 4,682,761 46,032 Assurant Inc. 705,405 45,823 People's United Financial Inc. 3,054,891 45,426 Apartment Investment & Management Co. Class A 1,438,709 43,478 NASDAQ OMX Group Inc. 1,151,257 42,527 Health Care (13.3%) Johnson & Johnson 27,868,994 2,737,571 Pfizer Inc. 62,881,476 2,019,753 Merck & Co. Inc. 28,969,574 1,644,603 * Gilead Sciences Inc. 15,154,163 1,073,824 Amgen Inc. 7,438,008 917,404 Bristol-Myers Squibb Co. 16,196,357 841,401 AbbVie Inc. 15,649,393 804,379 UnitedHealth Group Inc. 9,745,076 798,999 * Biogen Idec Inc. 2,328,847 712,324 Medtronic Inc. 9,859,556 606,757 Abbott Laboratories 15,201,622 585,415 * Express Scripts Holding Co. 7,645,112 574,071 Eli Lilly & Co. 9,707,222 571,367 * Celgene Corp. 3,999,973 558,396 Thermo Fisher Scientific Inc. 3,859,828 464,106 McKesson Corp. 2,267,149 400,311 Baxter International Inc. 5,351,307 393,749 Allergan Inc. 2,940,372 364,900 * Actavis plc 1,716,139 353,267 Covidien plc 4,440,558 327,092 * Alexion Pharmaceuticals Inc. 1,948,980 296,498 WellPoint Inc. 2,782,700 277,018 Aetna Inc. 3,573,168 267,880 Stryker Corp. 2,903,685 236,563 Cardinal Health Inc. 3,378,050 236,396 * Regeneron Pharmaceuticals Inc. 775,837 232,968 Cigna Corp. 2,695,125 225,663 Becton Dickinson and Co. 1,901,578 222,637 * Forest Laboratories Inc. 2,349,474 216,786 Perrigo Co. plc 1,317,730 203,800 Agilent Technologies Inc. 3,284,878 183,690 St. Jude Medical Inc. 2,795,967 182,828 * Mylan Inc. 3,669,415 179,178 * Boston Scientific Corp. 13,045,558 176,376 Humana Inc. 1,517,677 171,073 * Intuitive Surgical Inc. 376,080 164,719 * Vertex Pharmaceuticals Inc. 2,323,011 164,283 * Cerner Corp. 2,914,245 163,926 Zimmer Holdings Inc. 1,667,689 157,730 AmerisourceBergen Corp. Class A 2,257,582 148,075 Zoetis Inc. 4,924,850 142,525 * DaVita HealthCare Partners Inc. 1,743,347 120,029 CR Bard Inc. 764,369 113,111 * Waters Corp. 838,882 90,943 * Varian Medical Systems Inc. 1,019,899 85,661 * CareFusion Corp. 2,052,300 82,544 * Laboratory Corp. of America Holdings 840,087 82,505 Quest Diagnostics Inc. 1,421,216 82,317 * Edwards Lifesciences Corp. 1,056,299 78,346 * Hospira Inc. 1,639,791 70,921 DENTSPLY International Inc. 1,397,105 64,323 PerkinElmer Inc. 1,111,225 50,072 * Tenet Healthcare Corp. 955,235 40,894 Patterson Cos. Inc. 808,693 33,771 Industrials (10.6%) General Electric Co. 98,841,552 2,559,008 United Technologies Corp. 8,295,193 969,210 Boeing Co. 6,737,866 845,535 3M Co. 6,202,106 841,378 Union Pacific Corp. 4,483,051 841,289 Honeywell International Inc. 7,724,918 716,563 United Parcel Service Inc. Class B 7,000,881 681,746 Caterpillar Inc. 6,283,552 624,397 Emerson Electric Co. 6,925,493 462,623 Danaher Corp. 5,917,827 443,837 Lockheed Martin Corp. 2,659,967 434,213 FedEx Corp. 2,736,609 362,765 Precision Castparts Corp. 1,430,724 361,630 Eaton Corp. plc 4,682,432 351,744 General Dynamics Corp. 3,203,175 348,890 Deere & Co. 3,642,202 330,712 Illinois Tool Works Inc. 3,850,772 313,183 Raytheon Co. 3,098,453 306,096 Norfolk Southern Corp. 3,051,227 296,488 Delta Air Lines Inc. 8,367,698 289,941 CSX Corp. 9,926,329 287,566 Northrop Grumman Corp. 2,135,215 263,443 Cummins Inc. 1,710,384 254,830 PACCAR Inc. 3,490,446 235,396 Tyco International Ltd. 4,534,750 192,273 Waste Management Inc. 4,258,931 179,173 Parker Hannifin Corp. 1,468,910 175,843 Rockwell Automation Inc. 1,366,983 170,258 Southwest Airlines Co. 6,916,244 163,292 Pentair Ltd. 1,944,343 154,264 WW Grainger Inc. 603,285 152,426 Ingersoll-Rand plc 2,546,811 145,779 Dover Corp. 1,674,965 136,928 Fastenal Co. 2,689,822 132,662 Roper Industries Inc. 980,764 130,942 Nielsen Holdings NV 2,799,370 124,936 Stanley Black & Decker Inc. 1,532,984 124,540 AMETEK Inc. 2,414,364 124,316 Fluor Corp. 1,579,701 122,790 Kansas City Southern 1,086,140 110,851 Textron Inc. 2,783,146 109,350 Flowserve Corp. 1,355,510 106,191 Rockwell Collins Inc. 1,331,841 106,108 L-3 Communications Holdings Inc. 845,774 99,928 Pall Corp. 1,081,528 96,764 * Stericycle Inc. 839,030 95,331 Republic Services Inc. Class A 2,664,665 91,025 * Jacobs Engineering Group Inc. 1,299,104 82,493 Equifax Inc. 1,201,929 81,767 * Quanta Services Inc. 2,144,570 79,135 Expeditors International of Washington Inc. 1,995,793 79,093 Masco Corp. 3,510,100 77,959 CH Robinson Worldwide Inc. 1,462,122 76,601 Xylem Inc. 1,819,822 66,278 Snap-on Inc. 572,779 64,999 Cintas Corp. 992,152 59,142 Joy Global Inc. 986,007 57,188 Robert Half International Inc. 1,354,795 56,834 ADT Corp. 1,804,924 54,057 Pitney Bowes Inc. 1,994,168 51,828 Iron Mountain Inc. 1,678,331 46,272 Allegion plc 883,649 46,100 Ryder System Inc. 526,012 42,039 Dun & Bradstreet Corp. 370,364 36,796 Information Technology (18.5%) Apple Inc. 8,787,441 4,716,571 * Google Inc. Class A 2,780,923 3,099,367 Microsoft Corp. 74,414,992 3,050,271 International Business Machines Corp. 9,643,340 1,856,247 Oracle Corp. 34,115,830 1,395,679 QUALCOMM Inc. 16,659,787 1,313,791 Intel Corp. 48,981,745 1,264,219 Cisco Systems Inc. 50,747,973 1,137,262 Visa Inc. Class A 4,993,674 1,077,935 * Facebook Inc. Class A 16,829,671 1,013,819 MasterCard Inc. Class A 10,052,819 750,946 * eBay Inc. 11,478,909 634,095 Hewlett-Packard Co. 18,669,811 604,155 EMC Corp. 19,955,571 546,982 Texas Instruments Inc. 10,681,167 503,617 Accenture plc Class A 6,275,388 500,274 Automatic Data Processing Inc. 4,746,782 366,736 * Yahoo! Inc. 9,247,973 332,002 * Salesforce.com Inc. 5,529,605 315,685 * Cognizant Technology Solutions Corp. Class A 5,984,132 302,857 * Adobe Systems Inc. 4,576,086 300,832 Corning Inc. 13,714,595 285,538 * Micron Technology Inc. 10,451,321 247,278 Applied Materials Inc. 11,930,873 243,628 TE Connectivity Ltd. 4,041,483 243,338 Intuit Inc. 2,791,123 216,954 Western Digital Corp. 2,071,599 190,214 Seagate Technology plc 3,238,966 181,900 SanDisk Corp. 2,221,817 180,389 Broadcom Corp. Class A 5,437,970 171,187 Analog Devices Inc. 3,079,143 163,626 Fidelity National Information Services Inc. 2,863,004 153,028 Motorola Solutions Inc. 2,225,400 143,071 Amphenol Corp. Class A 1,558,584 142,844 * Alliance Data Systems Corp. 523,739 142,693 Xilinx Inc. 2,628,497 142,649 * Fiserv Inc. 2,506,696 142,105 Paychex Inc. 3,193,441 136,041 Symantec Corp. 6,811,635 136,028 * Juniper Networks Inc. 4,936,842 127,173 Xerox Corp. 10,973,115 123,996 NetApp Inc. 3,263,620 120,428 KLA-Tencor Corp. 1,641,110 113,466 Altera Corp. 3,128,575 113,380 Linear Technology Corp. 2,324,218 113,166 * Autodesk Inc. 2,238,141 110,072 * Citrix Systems Inc. 1,810,269 103,964 * Akamai Technologies Inc. 1,758,928 102,387 * Red Hat Inc. 1,867,307 98,930 CA Inc. 3,176,097 98,364 NVIDIA Corp. 5,460,128 97,791 Microchip Technology Inc. 1,961,957 93,703 * Electronic Arts Inc. 3,050,378 88,491 Western Union Co. 5,398,560 88,320 * Lam Research Corp. 1,599,408 87,967 Computer Sciences Corp. 1,435,437 87,303 * F5 Networks Inc. 743,000 79,226 * Teradata Corp. 1,567,946 77,127 Harris Corp. 1,052,261 76,983 * VeriSign Inc. 1,237,732 66,726 LSI Corp. 5,501,918 60,906 FLIR Systems Inc. 1,387,134 49,937 Total System Services Inc. 1,627,751 49,500 * First Solar Inc. 695,742 48,556 Jabil Circuit Inc. 1,848,684 33,276 Materials (3.5%) EI du Pont de Nemours & Co. 9,132,853 612,815 Monsanto Co. 5,170,863 588,289 Dow Chemical Co. 11,977,838 582,003 Praxair Inc. 2,896,117 379,305 LyondellBasell Industries NV Class A 4,253,660 378,321 Freeport-McMoRan Copper & Gold Inc. 10,230,003 338,306 Ecolab Inc. 2,666,803 287,988 PPG Industries Inc. 1,364,589 263,993 Air Products & Chemicals Inc. 2,085,385 248,244 International Paper Co. 4,322,893 198,334 Mosaic Co. 3,340,256 167,013 Sherwin-Williams Co. 839,945 165,578 Nucor Corp. 3,136,668 158,527 CF Industries Holdings Inc. 546,321 142,393 Alcoa Inc. 10,614,842 136,613 Eastman Chemical Co. 1,502,046 129,491 Newmont Mining Corp. 4,905,254 114,979 Sigma-Aldrich Corp. 1,176,804 109,890 FMC Corp. 1,309,219 100,234 Vulcan Materials Co. 1,285,851 85,445 International Flavors & Fragrances Inc. 800,585 76,592 Ball Corp. 1,384,226 75,869 Airgas Inc. 655,941 69,864 MeadWestvaco Corp. 1,720,315 64,753 Sealed Air Corp. 1,933,379 63,550 * Owens-Illinois Inc. 1,622,284 54,882 Avery Dennison Corp. 945,275 47,897 Allegheny Technologies Inc. 1,063,204 40,062 United States Steel Corp. 1,425,003 39,344 Bemis Co. Inc. 1,001,670 39,306 ^ Cliffs Natural Resources Inc. 1,508,318 30,860 Telecommunication Services (2.4%) Verizon Communications Inc. 40,796,513 1,940,690 AT&T Inc. 51,295,348 1,798,928 CenturyLink Inc. 5,693,761 186,983 ^ Frontier Communications Corp. 9,850,436 56,148 ^ Windstream Holdings Inc. 5,868,253 48,354 Utilities (3.1%) Duke Energy Corp. 6,959,724 495,672 NextEra Energy Inc. 4,289,254 410,138 Dominion Resources Inc. 5,728,529 406,668 Southern Co. 8,747,618 384,370 Exelon Corp. 8,446,884 283,477 American Electric Power Co. Inc. 4,805,366 243,440 Sempra Energy 2,239,248 216,670 PPL Corp. 6,213,607 205,919 PG&E Corp. 4,508,737 194,777 Public Service Enterprise Group Inc. 4,986,589 190,188 Edison International 3,209,938 181,715 Consolidated Edison Inc. 2,885,938 154,831 Xcel Energy Inc. 4,909,550 149,054 Northeast Utilities 3,107,047 141,371 FirstEnergy Corp. 4,124,339 140,351 DTE Energy Co. 1,744,608 129,607 Entergy Corp. 1,759,218 117,604 NiSource Inc. 3,093,332 109,906 Wisconsin Energy Corp. 2,225,919 103,616 NRG Energy Inc. 3,203,924 101,885 CenterPoint Energy Inc. 4,224,807 100,086 Ameren Corp. 2,390,384 98,484 AES Corp. 6,490,260 92,681 CMS Energy Corp. 2,626,961 76,917 SCANA Corp. 1,390,770 71,374 Pinnacle West Capital Corp. 1,085,030 59,308 AGL Resources Inc. 1,171,811 57,372 Pepco Holdings Inc. 2,466,587 50,516 Integrys Energy Group Inc. 787,443 46,971 TECO Energy Inc. 2,019,153 34,628 Total Common Stocks (Cost $91,445,474) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.122% 1,046,684,138 1,046,684 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 Fannie Mae Discount Notes 0.095% 4/9/14 2,700 2,700 5,6 Federal Home Loan Bank Discount Notes 0.056% 4/9/14 7,000 7,000 5,6 Federal Home Loan Bank Discount Notes 0.062% 4/21/14 15,100 15,098 5,6 Federal Home Loan Bank Discount Notes 0.073% 5/2/14 3,800 3,800 5,6 Federal Home Loan Bank Discount Notes 0.120% 5/28/14 10,000 9,998 5,6 Federal Home Loan Bank Discount Notes 0.070% 6/4/14 2,000 2,000 5 Federal Home Loan Bank Discount Notes 0.065% 6/27/14 4,000 3,999 5 Federal Home Loan Bank Discount Notes 0.093% 7/18/14 14,000 13,996 5 Federal Home Loan Bank Discount Notes 0.090% 8/6/14 700 700 Total Temporary Cash Investments (Cost $1,105,976) Total Investments (100.1%) (Cost $92,551,450) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $47,300,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $48,763,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $45,293,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 164,516,373 — — Temporary Cash Investments 1,046,684 59,291 — Futures Contracts—Assets 1 7,293 — — Total 165,570,350 59,291 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. 500 Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2014 2,043 952,345 6,877 E-mini S&P 500 Index June 2014 57 5,314 37 6,914 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $92,551,450,000. Net unrealized appreciation of investment securities for tax purposes was $73,070,898,000, consisting of unrealized gains of $76,581,557,000 on securities that had risen in value since their purchase and $3,510,659,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (15.5%) Las Vegas Sands Corp. 3,547,956 286,604 * Liberty Global plc 5,063,751 206,145 *,^ Tesla Motors Inc. 756,336 157,658 * Liberty Media Corp. Class A 921,895 120,519 * DISH Network Corp. Class A 1,932,214 120,203 Autoliv Inc. 880,481 88,356 * Sirius XM Holdings Inc. 27,570,201 88,225 * TRW Automotive Holdings Corp. 1,057,826 86,340 Advance Auto Parts Inc. 668,811 84,605 * Under Armour Inc. Class A 737,585 84,557 Polaris Industries Inc. 602,724 84,207 Royal Caribbean Cruises Ltd. 1,501,186 81,905 * MGM Resorts International 3,057,935 79,078 * Charter Communications Inc. Class A 632,706 77,949 Signet Jewelers Ltd. 735,661 77,877 * Liberty Global plc Class A 1,844,548 76,733 * LKQ Corp. 2,763,831 72,827 Hanesbrands Inc. 912,169 69,763 * Jarden Corp. 1,134,709 67,890 Foot Locker Inc. 1,345,754 63,224 Lear Corp. 740,661 62,008 * Ulta Salon Cosmetics & Fragrance Inc. 589,048 57,420 Williams-Sonoma Inc. 804,252 53,595 * Toll Brothers Inc. 1,466,581 52,650 *,^ Lululemon Athletica Inc. 985,388 51,822 Dick's Sporting Goods Inc. 934,397 51,027 Dunkin' Brands Group Inc. 978,281 49,090 * NVR Inc. 37,713 43,257 * Panera Bread Co. Class A 241,531 42,623 Gentex Corp. 1,338,731 42,210 * Kate Spade & Co. 1,131,648 41,973 * AMC Networks Inc. Class A 543,635 39,734 * Visteon Corp. 446,158 39,458 Domino's Pizza Inc. 511,123 39,341 Service Corp. International 1,947,612 38,719 Tupperware Brands Corp. 461,809 38,681 Brunswick Corp. 847,510 38,384 GNC Holdings Inc. Class A 871,207 38,351 Carter's Inc. 492,005 38,204 * Sally Beauty Holdings Inc. 1,278,777 35,039 Six Flags Entertainment Corp. 872,499 35,031 Dana Holding Corp. 1,454,023 33,835 * Tenneco Inc. 557,850 32,394 Brinker International Inc. 617,070 32,365 * Madison Square Garden Co. Class A 564,477 32,051 * Apollo Education Group Inc. 909,494 31,141 * Lamar Advertising Co. Class A 601,392 30,665 * Hyatt Hotels Corp. Class A 531,297 28,589 * Live Nation Entertainment Inc. 1,303,656 28,355 * Tempur Sealy International Inc. 556,170 28,181 * Cabela's Inc. 427,639 28,015 Sotheby's 634,573 27,636 Cinemark Holdings Inc. 952,326 27,627 * Starz 852,413 27,516 * Groupon Inc. Class A 3,483,466 27,310 * Norwegian Cruise Line Holdings Ltd. 846,042 27,302 Abercrombie & Fitch Co. 702,199 27,035 Wolverine World Wide Inc. 926,668 26,456 * Buffalo Wild Wings Inc. 172,533 25,690 * Deckers Outdoor Corp. 318,214 25,371 Pool Corp. 412,775 25,311 Allison Transmission Holdings Inc. 843,445 25,253 Thor Industries Inc. 411,482 25,125 John Wiley & Sons Inc. Class A 428,033 24,672 *,^ JC Penney Co. Inc. 2,799,927 24,135 DSW Inc. Class A 672,998 24,134 * Hilton Worldwide Holdings Inc. 1,082,060 24,065 * Bally Technologies Inc. 359,309 23,811 * Lumber Liquidators Holdings Inc. 251,991 23,637 Chico's FAS Inc. 1,459,556 23,397 Vail Resorts Inc. 333,079 23,216 * Jack in the Box Inc. 384,247 22,648 DeVry Education Group Inc. 523,141 22,176 Wendy's Co. 2,431,222 22,173 * HomeAway Inc. 587,303 22,124 CST Brands Inc. 694,818 21,706 Cracker Barrel Old Country Store Inc. 218,914 21,287 Cheesecake Factory Inc. 434,491 20,695 * Ascena Retail Group Inc. 1,184,513 20,468 * Big Lots Inc. 535,724 20,288 Men's Wearhouse Inc. 413,555 20,256 Dillard's Inc. Class A 218,550 20,194 Aaron's Inc. 661,543 20,005 New York Times Co. Class A 1,153,800 19,753 * Grand Canyon Education Inc. 419,460 19,589 * Steven Madden Ltd. 533,381 19,191 *,^ Sears Holdings Corp. 400,502 19,128 American Eagle Outfitters Inc. 1,556,844 19,056 Hillenbrand Inc. 583,571 18,867 * Office Depot Inc. 4,454,133 18,396 * Restoration Hardware Holdings Inc. 249,761 18,380 HSN Inc. 307,704 18,379 * Five Below Inc. 432,370 18,367 Sinclair Broadcast Group Inc. Class A 671,209 18,183 Pier 1 Imports Inc. 942,339 17,791 * DreamWorks Animation SKG Inc. Class A 664,936 17,654 * Iconix Brand Group Inc. 445,402 17,491 * ANN Inc. 421,359 17,478 Ryland Group Inc. 433,536 17,311 * Life Time Fitness Inc. 355,374 17,094 * Helen of Troy Ltd. 244,850 16,951 Penske Automotive Group Inc. 388,938 16,631 * Murphy USA Inc. 407,467 16,539 * Jos A Bank Clothiers Inc. 257,161 16,535 * Bloomin' Brands Inc. 684,624 16,499 * Dorman Products Inc. 278,394 16,442 * Genesco Inc. 219,065 16,336 Meredith Corp. 340,893 15,828 Monro Muffler Brake Inc. 277,777 15,800 * Asbury Automotive Group Inc. 284,522 15,737 Morningstar Inc. 194,727 15,387 * Marriott Vacations Worldwide Corp. 274,226 15,332 SeaWorld Entertainment Inc. 503,565 15,223 * Shutterfly Inc. 355,067 15,154 Guess? Inc. 545,188 15,047 Choice Hotels International Inc. 323,713 14,891 Papa John's International Inc. 284,310 14,815 Burger King Worldwide Inc. 548,826 14,571 Texas Roadhouse Inc. Class A 545,446 14,225 * Meritage Homes Corp. 335,488 14,050 Lithia Motors Inc. Class A 210,527 13,992 KB Home 818,965 13,914 Regal Entertainment Group Class A 742,066 13,862 * Outerwall Inc. 187,988 13,629 Cooper Tire & Rubber Co. 556,964 13,534 * Vitamin Shoppe Inc. 284,569 13,523 * Skechers U.S.A. Inc. Class A 363,800 13,293 * Pinnacle Entertainment Inc. 552,653 13,098 La-Z-Boy Inc. 481,069 13,037 Rent-A-Center Inc. 485,071 12,903 Group 1 Automotive Inc. 193,529 12,707 * Crocs Inc. 812,594 12,676 * Hibbett Sports Inc. 237,273 12,547 * Express Inc. 783,324 12,439 Finish Line Inc. Class A 449,924 12,188 ^ Buckle Inc. 257,631 11,800 * American Axle & Manufacturing Holdings Inc. 635,446 11,768 * Orient-Express Hotels Ltd. Class A 816,065 11,760 DineEquity Inc. 148,463 11,591 * Standard Pacific Corp. 1,376,463 11,438 Bob Evans Farms Inc. 226,482 11,331 * Gentherm Inc. 324,646 11,272 * Sonic Corp. 489,550 11,157 Drew Industries Inc. 204,798 11,100 * G-III Apparel Group Ltd. 154,479 11,058 * iRobot Corp. 269,116 11,047 * Krispy Kreme Doughnuts Inc. 613,875 10,884 ^ Sturm Ruger & Co. Inc. 180,917 10,819 Churchill Downs Inc. 118,139 10,786 * LifeLock Inc. 625,609 10,704 Jones Group Inc. 696,859 10,432 MDC Holdings Inc. 367,154 10,383 Oxford Industries Inc. 132,741 10,380 * Fiesta Restaurant Group Inc. 226,680 10,334 Matthews International Corp. Class A 251,099 10,247 * Tumi Holdings Inc. 450,969 10,205 Children's Place Retail Stores Inc. 204,354 10,179 Nexstar Broadcasting Group Inc. Class A 269,670 10,118 Brown Shoe Co. Inc. 378,488 10,045 Columbia Sportswear Co. 120,249 9,939 ARAMARK Holdings Corp. 337,400 9,758 Interval Leisure Group Inc. 364,211 9,520 * Cooper-Standard Holding Inc. 132,571 9,366 * Boyd Gaming Corp. 706,967 9,332 World Wrestling Entertainment Inc. Class A 319,133 9,217 * Quiksilver Inc. 1,221,426 9,173 *,^ Smith & Wesson Holding Corp. 622,333 9,099 * Select Comfort Corp. 502,464 9,085 *,^ Conn's Inc. 231,597 8,998 * Popeyes Louisiana Kitchen Inc. 220,823 8,974 * Ascent Capital Group Inc. Class A 118,317 8,939 International Speedway Corp. Class A 262,518 8,923 * Loral Space & Communications Inc. 124,370 8,797 * Red Robin Gourmet Burgers Inc. 120,487 8,637 National CineMedia Inc. 565,057 8,476 Scholastic Corp. 241,363 8,322 * Multimedia Games Holding Co. Inc. 281,557 8,176 * Biglari Holdings Inc. 16,494 8,041 Movado Group Inc. 176,238 8,028 Core-Mark Holding Co. Inc. 109,940 7,982 * BJ's Restaurants Inc. 242,915 7,946 * Penn National Gaming Inc. 641,356 7,902 Capella Education Co. 124,349 7,853 Stage Stores Inc. 319,130 7,803 * Barnes & Noble Inc. 373,241 7,801 * Francesca's Holdings Corp. 427,837 7,761 * Bright Horizons Family Solutions Inc. 195,558 7,648 * Rentrak Corp. 122,774 7,401 * Winnebago Industries Inc. 270,004 7,395 Sonic Automotive Inc. Class A 321,713 7,232 * Caesars Entertainment Corp. 379,995 7,224 Cato Corp. Class A 261,126 7,061 Fred's Inc. Class A 383,848 6,913 Regis Corp. 499,415 6,842 Standard Motor Products Inc. 190,366 6,809 * Pep Boys-Manny Moe & Jack 518,894 6,600 * Modine Manufacturing Co. 448,806 6,575 Ethan Allen Interiors Inc. 256,532 6,529 * Scientific Games Corp. Class A 468,105 6,427 Arctic Cat Inc. 133,664 6,388 * Federal-Mogul Corp. 335,976 6,286 * Denny's Corp. 961,297 6,181 * Steiner Leisure Ltd. 133,561 6,177 * American Public Education Inc. 173,713 6,094 Callaway Golf Co. 592,377 6,054 * Taylor Morrison Home Corp. Class A 249,183 5,856 * Beazer Homes USA Inc. 290,152 5,826 * Vera Bradley Inc. 213,506 5,763 Haverty Furniture Cos. Inc. 194,011 5,762 *,^ Mattress Firm Holding Corp. 119,964 5,738 * FTD Cos. Inc. 179,818 5,720 * Universal Electronics Inc. 148,736 5,710 * EW Scripps Co. Class A 322,022 5,706 * K12 Inc. 251,585 5,698 * Zale Corp. 262,559 5,490 * Cumulus Media Inc. Class A 791,379 5,468 * Strayer Education Inc. 116,095 5,390 * Carmike Cinemas Inc. 180,101 5,378 * Libbey Inc. 206,370 5,366 ^ Weight Watchers International Inc. 260,095 5,342 * Zumiez Inc. 217,092 5,262 * Del Frisco's Restaurant Group Inc. 186,138 5,193 * Chuy's Holdings Inc. 113,828 4,911 * M/I Homes Inc. 211,603 4,744 Superior Industries International Inc. 228,473 4,681 Nutrisystem Inc. 309,965 4,671 * Tuesday Morning Corp. 327,140 4,629 Ruth's Hospitality Group Inc. 375,716 4,542 * Blue Nile Inc. 130,259 4,533 * Unifi Inc. 193,092 4,455 * ITT Educational Services Inc. 153,648 4,407 * Career Education Corp. 588,819 4,393 * Cavco Industries Inc. 55,450 4,350 * Hovnanian Enterprises Inc. Class A 901,979 4,266 Harte-Hanks Inc. 481,884 4,260 * Gray Television Inc. 393,391 4,079 Entravision Communications Corp. Class A 581,230 3,894 Destination Maternity Corp. 140,599 3,852 * Tile Shop Holdings Inc. 248,943 3,846 * RetailMeNot Inc. 118,842 3,803 * Overstock.com Inc. 192,215 3,787 Clear Channel Outdoor Holdings Inc. Class A 407,698 3,714 * Aeropostale Inc. 733,870 3,684 Strattec Security Corp. 50,676 3,660 Stein Mart Inc. 257,969 3,614 ^ PetMed Express Inc. 267,421 3,586 Big 5 Sporting Goods Corp. 221,315 3,552 * Journal Communications Inc. Class A 399,909 3,543 * McClatchy Co. Class A 544,895 3,498 NACCO Industries Inc. Class A 64,247 3,483 * VOXX International Corp. Class A 253,845 3,473 * Ruby Tuesday Inc. 600,255 3,367 *,^ Container Store Group Inc. 98,938 3,359 Speedway Motorsports Inc. 178,042 3,335 *,^ Media General Inc. 178,936 3,287 * Noodles & Co. Class A 83,150 3,282 Marcus Corp. 192,064 3,207 AH Belo Corp. Class A 272,851 3,160 * LeapFrog Enterprises Inc. 420,856 3,156 * MarineMax Inc. 202,834 3,081 * Motorcar Parts of America Inc. 114,571 3,044 * Tower International Inc. 108,370 2,950 * Kirkland's Inc. 155,873 2,882 * Burlington Stores Inc. 96,341 2,844 * Sizmek Inc. 264,252 2,809 Saga Communications Inc. Class A 55,722 2,769 Shoe Carnival Inc. 118,575 2,732 * William Lyon Homes Class A 97,700 2,698 Universal Technical Institute Inc. 207,347 2,685 * America's Car-Mart Inc. 71,914 2,641 * Morgans Hotel Group Co. 328,130 2,638 * Stoneridge Inc. 231,241 2,597 * Famous Dave's of America Inc. 105,960 2,594 * Nautilus Inc. 262,423 2,527 * AMC Entertainment Holdings Inc. 103,600 2,512 ^ Collectors Universe Inc. 124,595 2,345 * Citi Trends Inc. 138,199 2,251 ClubCorp Holdings Inc. 119,078 2,251 Flexsteel Industries Inc. 59,627 2,243 * Dixie Group Inc. 132,074 2,169 * Sears Hometown and Outlet Stores Inc. 91,123 2,155 * Bridgepoint Education Inc. 141,997 2,114 * Jamba Inc. 176,103 2,112 Carriage Services Inc. Class A 112,028 2,043 * Christopher & Banks Corp. 309,051 2,043 bebe stores inc 323,484 1,980 *,^ RadioShack Corp. 922,324 1,955 Lifetime Brands Inc. 108,496 1,938 Spartan Motors Inc. 376,428 1,935 Marine Products Corp. 251,452 1,891 * Houghton Mifflin Harcourt Co. 92,900 1,889 * Fuel Systems Solutions Inc. 169,985 1,829 * New Media Investment Group Inc. 119,300 1,792 * Diamond Resorts International Inc. 99,153 1,681 Culp Inc. 84,945 1,677 CSS Industries Inc. 61,983 1,674 * Tandy Leather Factory Inc. 173,075 1,672 JAKKS Pacific Inc. 228,559 1,650 * Orbitz Worldwide Inc. 209,855 1,645 Remy International Inc. 68,936 1,628 Bassett Furniture Industries Inc. 107,354 1,594 * ValueVision Media Inc. Class A 324,464 1,577 * Bravo Brio Restaurant Group Inc. 109,850 1,550 * TRI Pointe Homes Inc. 94,965 1,541 *,^ hhgregg Inc. 159,657 1,534 * Lee Enterprises Inc. 339,843 1,519 * Destination XL Group Inc. 268,787 1,516 Cherokee Inc. 108,760 1,515 * Black Diamond Inc. 123,361 1,509 * Central European Media Enterprises Ltd. Class A 507,938 1,493 Town Sports International Holdings Inc. 175,126 1,487 Escalade Inc. 110,334 1,478 * Gaiam Inc. Class A 198,738 1,441 RG Barry Corp. 76,093 1,437 * Crown Media Holdings Inc. Class A 374,035 1,436 * Monarch Casino & Resort Inc. 75,403 1,397 Weyco Group Inc. 50,898 1,375 * Isle of Capri Casinos Inc. 179,095 1,374 * MTR Gaming Group Inc. 266,954 1,369 * Entercom Communications Corp. Class A 134,221 1,352 Hooker Furniture Corp. 84,550 1,324 *,^ Wet Seal Inc. Class A 978,948 1,292 Rocky Brands Inc. 89,284 1,285 ^ Blyth Inc. 119,605 1,283 * 1-800-Flowers.com Inc. Class A 225,149 1,268 * West Marine Inc. 110,084 1,252 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 129,056 1,249 * Nathan's Famous Inc. 24,865 1,218 * Systemax Inc. 80,771 1,204 * SFX Entertainment Inc. 170,602 1,203 Beasley Broadcasting Group Inc. Class A 131,564 1,197 * Perry Ellis International Inc. 86,892 1,194 * Corinthian Colleges Inc. 837,494 1,156 * Kona Grill Inc. 56,567 1,152 * Carrols Restaurant Group Inc. 159,997 1,147 * Century Casinos Inc. 158,058 1,133 Winmark Corp. 14,918 1,129 * Emmis Communications Corp. Class A 348,385 1,115 * Ambassadors Group Inc. 269,686 1,068 * Radio One Inc. 224,571 1,064 * Shiloh Industries Inc. 59,757 1,060 * ZAGG Inc. 227,679 1,052 * Rick's Cabaret International Inc. 93,202 1,050 * Luby's Inc. 169,582 1,045 Ark Restaurants Corp. 46,300 1,019 * Vince Holding Corp. 37,998 1,002 * Martha Stewart Living Omnimedia Inc. Class A 213,803 969 * Education Management Corp. 193,883 944 Bon-Ton Stores Inc. 85,107 934 * UQM Technologies Inc. 349,913 924 Einstein Noah Restaurant Group Inc. 54,326 894 * Ballantyne Strong Inc. 188,977 886 * Insignia Systems Inc. 291,212 879 * Delta Apparel Inc. 50,959 834 * Potbelly Corp. 44,581 797 * Tilly's Inc. Class A 68,074 796 Frisch's Restaurants Inc. 32,865 778 * Joe's Jeans Inc. 612,767 735 * Red Lion Hotels Corp. 123,596 721 Trans World Entertainment Corp. 195,751 711 * Lakes Entertainment Inc. 138,612 693 * Gaming Partners International Corp. 74,766 690 Lincoln Educational Services Corp. 179,484 677 * Parametric Sound Corp. 46,374 652 * CBS Outdoor Americas Inc. 21,957 642 * Vitacost.com Inc. 88,049 624 Dover Motorsports Inc. 244,223 611 * Skullcandy Inc. 64,134 589 * Dex Media Inc. 63,827 587 Johnson Outdoors Inc. Class A 22,580 574 Extended Stay America Inc. 24,890 567 * Geeknet Inc. 39,271 551 * New York & Co. Inc. 119,454 524 * Charles & Colvard Ltd. 179,886 514 * Emerson Radio Corp. 246,030 512 * Cache Inc. 155,257 511 * ReachLocal Inc. 51,383 506 * Full House Resorts Inc. 227,501 494 * Pacific Sunwear of California Inc. 158,221 470 * Intrawest Resorts Holdings Inc. 34,500 450 * Reading International Inc. Class A 60,697 445 * Perfumania Holdings Inc. 64,749 438 * Spanish Broadcasting System Inc. 73,134 429 * Dover Downs Gaming & Entertainment Inc. 247,196 381 * Forward Industries Inc. 190,865 374 Gordmans Stores Inc. 64,647 353 * Malibu Boats Inc. Class A 15,875 353 *,^ dELiA*s Inc. 418,385 351 *,^ Pizza Inn Holdings Inc. 57,776 349 * Learning Tree International Inc. 107,307 348 * Skyline Corp. 56,914 344 *,^ You On Demand Holdings Inc. 63,643 312 * Summer Infant Inc. 135,595 283 Superior Uniform Group Inc. 18,311 269 * Cambium Learning Group Inc. 117,787 253 * Books-A-Million Inc. 101,558 244 * 2U Inc. 15,685 214 * Ignite Restaurant Group Inc. 15,098 212 * Stanley Furniture Co. Inc. 76,192 209 * Cobra Electronics Corp. 62,713 208 * WCI Communities Inc. 10,500 207 * CafePress Inc. 33,950 206 *,^ Comstock Holding Cos. Inc. Class A 122,728 196 * Coupons.com Inc. 7,867 194 * Fox Factory Holding Corp. 10,080 191 * NTN Buzztime Inc. 287,989 187 * Premier Exhibitions Inc. 185,197 173 * UCP Inc. 9,228 139 * Build-A-Bear Workshop Inc. 13,600 131 * Empire Resorts Inc. 16,107 114 *,^ American Apparel Inc. 222,453 111 * Lakeland Industries Inc. 17,187 109 * US Auto Parts Network Inc. 29,615 91 * Daily Journal Corp. 500 86 * Appliance Recycling Centers of America Inc. 24,098 73 * SPAR Group Inc. 33,227 65 * Cosi Inc. 48,560 57 * Wells-Gardner Electronics Corp. 29,185 53 Salem Communications Corp. Class A 5,200 52 * Hemisphere Media Group Inc. 2,976 37 * EveryWare Global Inc. 8,008 37 * Nevada Gold & Casinos Inc. 30,913 36 * Sport Chalet Inc. Class A 27,740 34 * Diversified Restaurant Holdings Inc. 6,100 31 *,^ Coldwater Creek Inc. 187,221 30 * Body Central Corp. 26,200 28 * JTH Holding Inc. Class A 1,000 28 * Hallwood Group Inc. 1,737 21 * Entertainment Gaming Asia Inc. 22,710 20 * Digital Cinema Destinations Corp. Class A 400 2 * Hastings Entertainment Inc. 603 2 * Here Media Inc. 12,670 — Consumer Staples (3.1%) Bunge Ltd. 1,352,599 107,545 Church & Dwight Co. Inc. 1,258,146 86,900 Energizer Holdings Inc. 574,299 57,855 * Rite Aid Corp. 8,154,615 51,129 Ingredion Inc. 683,133 46,508 * WhiteWave Foods Co. Class A 1,591,465 45,420 Nu Skin Enterprises Inc. Class A 545,511 45,196 ^ Herbalife Ltd. 761,370 43,604 Hillshire Brands Co. 1,122,729 41,833 * Hain Celestial Group Inc. 457,330 41,832 Flowers Foods Inc. 1,606,997 34,470 * United Natural Foods Inc. 455,942 32,335 * Darling International Inc. 1,506,736 30,165 * TreeHouse Foods Inc. 335,392 24,145 Casey's General Stores Inc. 353,678 23,905 * Boston Beer Co. Inc. Class A 81,855 20,032 * Post Holdings Inc. 346,646 19,107 Lancaster Colony Corp. 178,091 17,706 * Sprouts Farmers Market Inc. 457,749 16,493 PriceSmart Inc. 158,073 15,954 Spectrum Brands Holdings Inc. 198,282 15,803 B&G Foods Inc. 498,115 14,998 Pinnacle Foods Inc. 502,096 14,993 Sanderson Farms Inc. 187,359 14,706 Andersons Inc. 247,020 14,633 Dean Foods Co. 881,675 13,631 J&J Snack Foods Corp. 133,973 12,857 Snyder's-Lance Inc. 449,922 12,683 * SUPERVALU Inc. 1,847,663 12,638 * Fresh Market Inc. 375,838 12,628 Vector Group Ltd. 554,909 11,953 Universal Corp. 213,019 11,906 * Pilgrim's Pride Corp. 551,345 11,534 * Susser Holdings Corp. 165,111 10,314 WD-40 Co. 132,599 10,286 * Boulder Brands Inc. 535,226 9,431 Fresh Del Monte Produce Inc. 335,933 9,262 Cal-Maine Foods Inc. 139,165 8,737 Coty Inc. Class A 538,726 8,070 Spartan Stores Inc. 343,325 7,969 * Diamond Foods Inc. 221,703 7,744 * Seaboard Corp. 2,874 7,534 * Elizabeth Arden Inc. 244,053 7,202 Tootsie Roll Industries Inc. 220,536 6,603 * Annie's Inc. 157,700 6,338 Weis Markets Inc. 117,595 5,791 Inter Parfums Inc. 147,032 5,324 * Chiquita Brands International Inc. 425,973 5,303 * Medifast Inc. 162,264 4,720 * USANA Health Sciences Inc. 59,623 4,492 Calavo Growers Inc. 124,901 4,444 * Central Garden and Pet Co. Class A 485,392 4,014 Coca-Cola Bottling Co. Consolidated 47,015 3,995 * Revlon Inc. Class A 148,422 3,792 * National Beverage Corp. 179,752 3,507 * Pantry Inc. 214,157 3,285 * Chefs' Warehouse Inc. 148,439 3,177 * Natural Grocers by Vitamin Cottage Inc. 71,281 3,112 Ingles Markets Inc. Class A 123,914 2,952 * Harbinger Group Inc. 237,911 2,910 * Alliance One International Inc. 880,374 2,571 * Nutraceutical International Corp. 91,360 2,374 * Omega Protein Corp. 180,282 2,176 * Seneca Foods Corp. Class A 68,150 2,145 John B Sanfilippo & Son Inc. 92,466 2,129 Oil-Dri Corp. of America 52,994 1,830 Roundy's Inc. 263,772 1,815 United-Guardian Inc. 56,614 1,656 Limoneira Co. 71,446 1,620 * Farmer Bros Co. 79,219 1,561 Female Health Co. 186,353 1,446 Alico Inc. 37,251 1,404 Orchids Paper Products Co. 44,635 1,366 * Inventure Foods Inc. 95,637 1,337 Rocky Mountain Chocolate Factory Inc. 111,705 1,311 Village Super Market Inc. Class A 48,708 1,286 Lifeway Foods Inc. 86,865 1,277 * S&W Seed Co. 155,550 1,153 * Craft Brew Alliance Inc. 74,177 1,133 *,^ Star Scientific Inc. 1,337,607 1,050 MGP Ingredients Inc. 153,708 1,037 * Lifevantage Corp. 732,711 960 * Synutra International Inc. 120,640 807 * IGI Laboratories Inc. 137,048 774 Nature's Sunshine Products Inc. 53,862 742 * Fairway Group Holdings Corp. 96,827 740 * Natural Alternatives International Inc. 112,367 610 ^ Liberator Medical Holdings Inc. 145,331 571 * Primo Water Corp. 58,242 226 * Castle Brands Inc. 131,589 158 * Reed's Inc. 23,306 133 * Mannatech Inc. 7,432 129 Reliv International Inc. 44,259 116 * Coffee Holding Co. Inc. 8,500 65 * Crumbs Bake Shop Inc. 97,703 59 * Crystal Rock Holdings Inc. 42,584 39 Griffin Land & Nurseries Inc. 300 9 Energy (6.3%) * Concho Resources Inc. 964,387 118,137 * Weatherford International Ltd. 6,615,842 114,851 * Cheniere Energy Inc. 2,015,844 111,577 Cimarex Energy Co. 797,961 95,045 HollyFrontier Corp. 1,824,694 86,819 Core Laboratories NV 415,996 82,550 * Whiting Petroleum Corp. 1,088,119 75,505 Oceaneering International Inc. 992,243 71,303 * Gulfport Energy Corp. 785,085 55,882 Energen Corp. 666,819 53,886 * Cobalt International Energy Inc. 2,715,755 49,753 * Continental Resources Inc. 391,775 48,686 * Oil States International Inc. 489,213 48,236 Superior Energy Services Inc. 1,454,597 44,743 SM Energy Co. 614,945 43,839 Patterson-UTI Energy Inc. 1,322,790 41,906 * Dril-Quip Inc. 373,027 41,816 * Dresser-Rand Group Inc. 699,614 40,864 *,^ Ultra Petroleum Corp. 1,403,116 37,730 * Oasis Petroleum Inc. 877,278 36,609 * WPX Energy Inc. 1,847,500 33,310 * Kodiak Oil & Gas Corp. 2,439,629 29,617 World Fuel Services Corp. 659,306 29,075 * Atwood Oceanics Inc. 531,080 26,761 * Unit Corp. 403,171 26,359 * Rosetta Resources Inc. 563,828 26,263 Targa Resources Corp. 263,944 26,199 SemGroup Corp. Class A 389,552 25,586 CARBO Ceramics Inc. 182,551 25,190 Bristow Group Inc. 332,619 25,119 Exterran Holdings Inc. 539,222 23,661 * Diamondback Energy Inc. 331,571 22,318 Tidewater Inc. 454,764 22,111 * Antero Resources Corp. 336,568 21,069 * Helix Energy Solutions Group Inc. 903,755 20,768 *,^ SandRidge Energy Inc. 3,321,868 20,396 * PDC Energy Inc. 327,143 20,368 * Carrizo Oil & Gas Inc. 380,304 20,331 * Stone Energy Corp. 457,589 19,205 Western Refining Inc. 490,182 18,921 * McDermott International Inc. 2,171,033 16,977 PBF Energy Inc. Class A 641,516 16,551 * SEACOR Holdings Inc. 176,282 15,234 Energy XXI Bermuda Ltd. 645,470 15,214 * Forum Energy Technologies Inc. 484,554 15,011 * Laredo Petroleum Inc. 536,654 13,878 * Hornbeck Offshore Services Inc. 303,746 12,700 * Magnum Hunter Resources Corp. 1,491,176 12,675 * Sanchez Energy Corp. 421,788 12,498 * Matador Resources Co. 508,834 12,461 * C&J Energy Services Inc. 422,911 12,332 * Cloud Peak Energy Inc. 570,378 12,058 * EPL Oil & Gas Inc. 312,021 12,044 * Bill Barrett Corp. 459,361 11,760 * Bonanza Creek Energy Inc. 262,470 11,654 * Athlon Energy Inc. 320,884 11,375 RPC Inc. 543,573 11,100 * Key Energy Services Inc. 1,192,902 11,022 * Rice Energy Inc. 408,721 10,786 Gulfmark Offshore Inc. 231,165 10,389 * Kosmos Energy Ltd. 931,203 10,243 Delek US Holdings Inc. 349,564 10,151 *,^ Halcon Resources Corp. 2,324,522 10,065 Arch Coal Inc. 1,951,141 9,405 Comstock Resources Inc. 408,939 9,344 * Newpark Resources Inc. 815,290 9,335 * TETRA Technologies Inc. 724,089 9,268 * Alpha Natural Resources Inc. 2,071,980 8,806 ^ EXCO Resources Inc. 1,565,533 8,767 * Matrix Service Co. 243,816 8,236 * Penn Virginia Corp. 469,283 8,208 * Parker Drilling Co. 1,157,344 8,206 * Northern Oil and Gas Inc. 553,314 8,089 * Geospace Technologies Corp. 121,489 8,039 * Pioneer Energy Services Corp. 613,398 7,944 * Basic Energy Services Inc. 282,209 7,735 * Rex Energy Corp. 408,135 7,636 Green Plains Renewable Energy Inc. 233,469 6,995 * Clayton Williams Energy Inc. 61,831 6,988 * Hercules Offshore Inc. 1,500,829 6,889 * Contango Oil & Gas Co. 143,767 6,863 * Approach Resources Inc. 327,756 6,853 * Willbros Group Inc. 500,042 6,311 Frank's International NV 251,571 6,234 CVR Energy Inc. 145,096 6,130 W&T Offshore Inc. 342,148 5,923 *,^ Clean Energy Fuels Corp. 643,533 5,753 * Synergy Resources Corp. 511,095 5,494 * ION Geophysical Corp. 1,184,054 4,985 * Era Group Inc. 168,484 4,938 *,^ Goodrich Petroleum Corp. 311,018 4,920 *,^ Solazyme Inc. 421,555 4,894 * VAALCO Energy Inc. 553,215 4,730 * Swift Energy Co. 424,868 4,572 * EP Energy Corp. Class A 232,965 4,559 * Triangle Petroleum Corp. 552,592 4,553 * Abraxas Petroleum Corp. 1,144,924 4,534 * Tesco Corp. 242,682 4,490 *,^ Quicksilver Resources Inc. 1,651,940 4,345 *,^ BPZ Resources Inc. 1,334,817 4,245 * Rentech Inc. 2,198,491 4,177 * RigNet Inc. 71,193 3,832 * RSP Permian Inc. 131,100 3,787 * Westmoreland Coal Co. 119,899 3,571 Gulf Island Fabrication Inc. 155,682 3,364 * Warren Resources Inc. 681,364 3,271 * Resolute Energy Corp. 443,363 3,192 * PHI Inc. Voting 75,566 3,172 * PetroQuest Energy Inc. 549,829 3,134 * Vantage Drilling Co. 1,728,955 2,957 * Emerald Oil Inc. 425,141 2,857 * REX American Resources Corp. 49,305 2,813 *,^ Nuverra Environmental Solutions Inc. 135,812 2,756 * Callon Petroleum Co. 327,873 2,744 Alon USA Energy Inc. 182,424 2,725 * Natural Gas Services Group Inc. 88,583 2,670 * Gastar Exploration Inc. 466,001 2,549 *,^ Miller Energy Resources Inc. 407,403 2,396 Evolution Petroleum Corp. 175,565 2,235 * Forest Oil Corp. 1,159,231 2,214 Dawson Geophysical Co. 76,393 2,140 Panhandle Oil and Gas Inc. Class A 47,137 2,056 * Mitcham Industries Inc. 136,679 1,905 * Renewable Energy Group Inc. 158,907 1,904 Bolt Technology Corp. 93,804 1,855 *,^ Cal Dive International Inc. 1,075,921 1,829 *,^ Endeavour International Corp. 525,810 1,709 *,^ Pacific Ethanol Inc. 102,692 1,598 * FX Energy Inc. 464,745 1,552 * Harvest Natural Resources Inc. 399,826 1,503 *,^ CAMAC Energy Inc. 1,741,661 1,359 * US Energy Corp. Wyoming 269,858 1,285 * PHI Inc. NV 27,058 1,197 * Apco Oil and Gas International Inc. 80,609 1,165 *,^ Midstates Petroleum Co. Inc. 210,769 1,130 * Jones Energy Inc. 73,671 1,115 * Ring Energy Inc. 65,200 995 Adams Resources & Energy Inc. 17,153 994 *,^ Uranium Energy Corp. 728,904 962 *,^ ZaZa Energy Corp. 1,264,013 951 * Isramco Inc. 7,045 934 *,^ Amyris Inc. 238,984 891 * Royale Energy Inc. 291,305 868 *,^ James River Coal Co. 939,531 705 *,^ Hyperdynamics Corp. 395,059 687 * Saratoga Resources Inc. 501,406 677 * CHC Group Ltd. 90,900 672 *,^ Uranerz Energy Corp. 385,267 670 Hallador Energy Co. 69,452 594 * TGC Industries Inc. 95,618 569 * Synthesis Energy Systems Inc. 280,660 550 * Forbes Energy Services Ltd. 130,816 517 *,^ Uranium Resources Inc. 183,701 507 * Magellan Petroleum Corp. 344,949 490 * Gevo Inc. 402,933 471 *,^ Zion Oil & Gas Inc. 234,790 448 * Syntroleum Corp. 111,323 438 *,^ BioFuel Energy Corp. 51,681 377 * Pyramid Oil Co. 56,343 350 * Double Eagle Petroleum Co. 116,717 334 * Tengasco Inc. 558,194 279 * American Eagle Energy Corp. 28,376 203 * Lucas Energy Inc. 233,203 175 * FieldPoint Petroleum Corp. 35,776 168 * Lilis Energy Inc. 44,772 151 * PrimeEnergy Corp. 2,726 147 * Ceres Inc. 161,449 142 * Barnwell Industries Inc. 46,909 139 *,^ GreenHunter Resources Inc. 142,231 138 * PostRock Energy Corp. 45,606 57 * PEDEVCO Corp. 16,800 35 * KiOR Inc. 58,450 34 * FieldPoint Petroleum Corp. Warrants Exp 03/23/2017 33,558 29 Financials (22.6%) * Affiliated Managers Group Inc. 488,424 97,709 Annaly Capital Management Inc. 8,611,920 94,473 American Realty Capital Properties Inc. 6,462,123 90,599 CIT Group Inc. 1,810,322 88,742 SL Green Realty Corp. 871,683 87,709 Realty Income Corp. 2,015,023 82,334 Fidelity National Financial Inc. Class A 2,534,074 79,671 * Markel Corp. 128,219 76,431 American Capital Agency Corp. 3,523,053 75,710 TD Ameritrade Holding Corp. 2,174,760 73,833 Willis Group Holdings plc 1,640,277 72,385 Federal Realty Investment Trust 612,728 70,292 Everest Re Group Ltd. 434,484 66,498 New York Community Bancorp Inc. 4,054,962 65,163 Raymond James Financial Inc. 1,135,824 63,527 ^ Digital Realty Trust Inc. 1,178,009 62,529 * Alleghany Corp. 153,222 62,420 * Arch Capital Group Ltd. 1,076,187 61,924 First Republic Bank 1,136,993 61,386 Essex Property Trust Inc. 355,239 60,408 UDR Inc. 2,305,873 59,561 Arthur J Gallagher & Co. 1,225,755 58,321 * Realogy Holdings Corp. 1,340,606 58,249 Waddell & Reed Financial Inc. Class A 778,166 57,289 * Signature Bank 433,729 54,472 * SVB Financial Group 420,573 54,161 Rayonier Inc. 1,159,568 53,236 Camden Property Trust 783,318 52,749 Lazard Ltd. Class A 1,118,243 52,658 Reinsurance Group of America Inc. Class A 649,001 51,680 Duke Realty Corp. 2,999,159 50,626 Liberty Property Trust 1,344,366 49,688 Extra Space Storage Inc. 1,008,931 48,943 NorthStar Realty Finance Corp. 3,007,010 48,533 Jones Lang LaSalle Inc. 408,092 48,359 East West Bancorp Inc. 1,313,288 47,935 Alexandria Real Estate Equities Inc. 657,024 47,674 Mid-America Apartment Communities Inc. 687,519 46,937 ING US Inc. 1,272,169 46,142 * MSCI Inc. Class A 1,069,429 46,007 CBOE Holdings Inc. 793,131 44,891 PartnerRe Ltd. 431,911 44,703 Axis Capital Holdings Ltd. 973,710 44,645 BRE Properties Inc. 708,954 44,508 Kilroy Realty Corp. 752,924 44,106 DDR Corp. 2,668,604 43,979 SEI Investments Co. 1,305,708 43,885 Regency Centers Corp. 846,794 43,237 Eaton Vance Corp. 1,126,225 42,977 Starwood Property Trust Inc. 1,792,983 42,296 * Ocwen Financial Corp. 1,071,228 41,971 HCC Insurance Holdings Inc. 915,257 41,635 Taubman Centers Inc. 578,915 40,981 * Howard Hughes Corp. 286,769 40,925 WR Berkley Corp. 954,831 39,740 Hospitality Properties Trust 1,372,948 39,431 LPL Financial Holdings Inc. 740,473 38,904 Senior Housing Properties Trust 1,725,674 38,776 National Retail Properties Inc. 1,118,816 38,398 Omega Healthcare Investors Inc. 1,142,808 38,307 American Financial Group Inc. 657,090 37,921 Protective Life Corp. 720,800 37,907 Cullen/Frost Bankers Inc. 485,765 37,661 Assured Guaranty Ltd. 1,485,226 37,606 RenaissanceRe Holdings Ltd. 382,070 37,290 CNO Financial Group Inc. 2,036,133 36,854 Old Republic International Corp. 2,221,439 36,432 BioMed Realty Trust Inc. 1,766,037 36,186 American Campus Communities Inc. 960,987 35,893 Spirit Realty Capital Inc. 3,226,741 35,430 Commerce Bancshares Inc. 748,062 34,725 Prosperity Bancshares Inc. 523,445 34,626 City National Corp. 437,209 34,417 Two Harbors Investment Corp. 3,346,762 34,304 Brown & Brown Inc. 1,093,691 33,642 Corrections Corp. of America 1,063,350 33,304 Douglas Emmett Inc. 1,190,113 32,300 Validus Holdings Ltd. 856,337 32,292 WP Carey Inc. 535,417 32,162 Highwoods Properties Inc. 824,666 31,675 FirstMerit Corp. 1,513,634 31,529 Home Properties Inc. 524,327 31,523 Allied World Assurance Co. Holdings AG 304,850 31,457 Columbia Property Trust Inc. 1,142,814 31,142 Weingarten Realty Investors 1,028,959 30,869 First Niagara Financial Group Inc. 3,245,625 30,671 Tanger Factory Outlet Centers Inc. 875,739 30,651 White Mountains Insurance Group Ltd. 51,090 30,649 Synovus Financial Corp. 8,937,986 30,300 RLJ Lodging Trust 1,125,193 30,088 LaSalle Hotel Properties 953,708 29,861 Gaming and Leisure Properties Inc. 814,180 29,685 Equity Lifestyle Properties Inc. 725,932 29,509 * Popular Inc. 948,268 29,387 BankUnited Inc. 831,719 28,919 Chimera Investment Corp. 9,424,378 28,839 CBL & Associates Properties Inc. 1,562,982 27,743 Hancock Holding Co. 756,187 27,714 * Forest City Enterprises Inc. Class A 1,448,104 27,659 * Stifel Financial Corp. 554,197 27,577 CommonWealth REIT 1,020,753 26,846 StanCorp Financial Group Inc. 400,912 26,781 First Horizon National Corp. 2,167,814 26,751 Associated Banc-Corp 1,476,876 26,672 * Portfolio Recovery Associates Inc. 457,829 26,490 Federated Investors Inc. Class B 866,882 26,475 * MGIC Investment Corp. 3,097,667 26,392 CapitalSource Inc. 1,805,443 26,341 MFA Financial Inc. 3,364,465 26,075 First American Financial Corp. 973,994 25,860 Webster Financial Corp. 828,813 25,743 EPR Properties 481,976 25,733 * Texas Capital Bancshares Inc. 392,105 25,463 TCF Financial Corp. 1,518,380 25,296 Hanover Insurance Group Inc. 403,277 24,777 Bank of Hawaii Corp. 408,436 24,755 ProAssurance Corp. 554,752 24,703 Post Properties Inc. 498,165 24,460 Piedmont Office Realty Trust Inc. Class A 1,414,379 24,257 Primerica Inc. 506,850 23,878 Financial Engines Inc. 469,969 23,865 Radian Group Inc. 1,587,526 23,861 Aspen Insurance Holdings Ltd. 597,448 23,719 DCT Industrial Trust Inc. 2,953,327 23,272 Retail Properties of America Inc. 1,713,063 23,195 Sunstone Hotel Investors Inc. 1,680,819 23,078 UMB Financial Corp. 344,528 22,291 Fulton Financial Corp. 1,755,173 22,080 Washington Federal Inc. 947,070 22,067 Sovran Self Storage Inc. 298,596 21,932 Endurance Specialty Holdings Ltd. 406,848 21,901 Corporate Office Properties Trust 803,548 21,407 Geo Group Inc. 662,589 21,362 Healthcare Realty Trust Inc. 882,287 21,307 DiamondRock Hospitality Co. 1,796,598 21,110 Brandywine Realty Trust 1,440,649 20,832 Wintrust Financial Corp. 423,931 20,628 MarketAxess Holdings Inc. 346,758 20,535 Bank of the Ozarks Inc. 301,517 20,521 Lexington Realty Trust 1,872,229 20,426 CubeSmart 1,187,292 20,374 FNB Corp. 1,520,371 20,373 Medical Properties Trust Inc. 1,561,272 19,969 Glacier Bancorp Inc. 684,084 19,886 Ryman Hospitality Properties Inc. 463,643 19,714 Susquehanna Bancshares Inc. 1,722,962 19,625 Pebblebrook Hotel Trust 577,298 19,495 BancorpSouth Inc. 771,809 19,264 Iberiabank Corp. 274,531 19,258 Umpqua Holdings Corp. 1,031,334 19,224 Artisan Partners Asset Management Inc. Class A 298,569 19,183 Valley National Bancorp 1,837,561 19,129 Cousins Properties Inc. 1,650,718 18,934 * Altisource Portfolio Solutions SA 155,211 18,883 Invesco Mortgage Capital Inc. 1,133,653 18,671 Healthcare Trust of America Inc. Class A 1,621,501 18,469 Kemper Corp. 468,367 18,346 PrivateBancorp Inc. 599,039 18,277 * MBIA Inc. 1,305,543 18,265 Colony Financial Inc. 829,563 18,209 EastGroup Properties Inc. 285,444 17,957 First Industrial Realty Trust Inc. 917,913 17,734 United Bankshares Inc. 579,123 17,733 Symetra Financial Corp. 893,221 17,704 Evercore Partners Inc. Class A 318,231 17,582 Cathay General Bancorp 689,220 17,361 First Financial Bankshares Inc. 279,396 17,264 * Strategic Hotels & Resorts Inc. 1,683,739 17,157 Mack-Cali Realty Corp. 824,895 17,150 * Western Alliance Bancorp 695,816 17,117 Chambers Street Properties 2,169,989 16,861 * Santander Consumer USA Holdings Inc. 699,932 16,854 Alexander & Baldwin Inc. 393,047 16,728 Hatteras Financial Corp. 885,956 16,700 * St. Joe Co. 850,016 16,363 National Health Investors Inc. 267,145 16,152 Altisource Residential Corp. 510,916 16,125 First Citizens BancShares Inc. Class A 66,749 16,070 Erie Indemnity Co. Class A 227,471 15,868 Trustmark Corp. 620,713 15,735 MB Financial Inc. 504,365 15,615 Platinum Underwriters Holdings Ltd. 259,716 15,609 Capitol Federal Financial Inc. 1,242,999 15,600 PS Business Parks Inc. 185,064 15,475 PacWest Bancorp 359,760 15,473 PennyMac Mortgage Investment Trust 646,558 15,453 Redwood Trust Inc. 759,792 15,409 Sun Communities Inc. 340,029 15,332 EverBank Financial Corp. 776,460 15,320 American Equity Investment Life Holding Co. 645,816 15,254 Janus Capital Group Inc. 1,400,905 15,228 Newcastle Investment Corp. 3,218,500 15,127 Mercury General Corp. 335,373 15,119 Home BancShares Inc. 437,014 15,042 New Residential Investment Corp. 2,318,700 15,002 Investors Bancorp Inc. 541,111 14,956 Community Bank System Inc. 378,240 14,759 * Hilltop Holdings Inc. 616,171 14,659 DuPont Fabros Technology Inc. 606,068 14,588 Washington REIT 610,465 14,578 Potlatch Corp. 374,967 14,507 RLI Corp. 320,306 14,170 Kennedy-Wilson Holdings Inc. 629,130 14,162 First Financial Holdings Inc. 224,846 14,080 ARMOUR Residential REIT Inc. 3,409,198 14,046 CVB Financial Corp. 874,407 13,903 Acadia Realty Trust 519,895 13,715 Old National Bancorp 918,516 13,695 * First Cash Financial Services Inc. 269,450 13,596 Columbia Banking System Inc. 470,542 13,420 Glimcher Realty Trust 1,331,312 13,353 BOK Financial Corp. 192,860 13,317 International Bancshares Corp. 529,887 13,290 Westamerica Bancorporation 242,200 13,098 Equity One Inc. 581,905 13,000 * Ambac Financial Group Inc. 412,948 12,814 Home Loan Servicing Solutions Ltd. 592,984 12,808 * PHH Corp. 493,913 12,763 Greenhill & Co. Inc. 245,375 12,755 Government Properties Income Trust 502,115 12,653 Northwest Bancshares Inc. 866,219 12,647 BBCN Bancorp Inc. 728,968 12,495 * Credit Acceptance Corp. 87,364 12,419 CYS Investments Inc. 1,482,750 12,248 * WisdomTree Investments Inc. 931,607 12,223 Parkway Properties Inc. 662,942 12,099 First Midwest Bancorp Inc. 705,366 12,048 Selective Insurance Group Inc. 516,172 12,037 LTC Properties Inc. 319,821 12,035 Chesapeake Lodging Trust 465,571 11,979 Montpelier Re Holdings Ltd. 394,661 11,745 Hudson Pacific Properties Inc. 506,126 11,676 Pinnacle Financial Partners Inc. 308,776 11,576 Pennsylvania REIT 638,079 11,517 Argo Group International Holdings Ltd. 247,787 11,373 * Enstar Group Ltd. 83,414 11,370 * Virtus Investment Partners Inc. 65,451 11,334 Empire State Realty Trust Inc. 744,152 11,244 Union First Market Bankshares Corp. 438,885 11,156 Capstead Mortgage Corp. 878,830 11,126 Horace Mann Educators Corp. 378,901 10,988 * Capital Bank Financial Corp. 434,763 10,917 Astoria Financial Corp. 772,191 10,672 National Penn Bancshares Inc. 1,021,060 10,670 * iStar Financial Inc. 720,994 10,642 American Assets Trust Inc. 314,864 10,624 * KCG Holdings Inc. Class A 890,066 10,618 CNA Financial Corp. 247,979 10,594 ^ AmTrust Financial Services Inc. 281,325 10,581 Hersha Hospitality Trust Class A 1,799,009 10,488 * Starwood Waypoint Residential Trust 363,414 10,463 Education Realty Trust Inc. 1,053,061 10,394 * Walter Investment Management Corp. 346,078 10,323 HFF Inc. Class A 305,207 10,258 BGC Partners Inc. Class A 1,564,545 10,232 Cash America International Inc. 264,169 10,229 Ramco-Gershenson Properties Trust 626,645 10,214 Franklin Street Properties Corp. 799,374 10,072 Blackstone Mortgage Trust Inc. Class A 349,334 10,043 * Encore Capital Group Inc. 218,609 9,990 STAG Industrial Inc. 413,005 9,953 Boston Private Financial Holdings Inc. 735,117 9,946 Sabra Health Care REIT Inc. 354,208 9,879 NBT Bancorp Inc. 403,126 9,860 * BofI Holding Inc. 112,884 9,680 ViewPoint Financial Group Inc. 332,906 9,604 Interactive Brokers Group Inc. 441,214 9,561 First Financial Bancorp 527,483 9,484 Provident Financial Services Inc. 501,282 9,209 FelCor Lodging Trust Inc. 1,015,414 9,179 * TFS Financial Corp. 737,375 9,166 Sterling Bancorp 723,416 9,158 Select Income REIT 302,163 9,146 Park National Corp. 118,755 9,131 Associated Estates Realty Corp. 538,416 9,121 American Capital Mortgage Investment Corp. 485,405 9,111 Chemical Financial Corp. 277,518 9,005 * Eagle Bancorp Inc. 248,682 8,977 * Greenlight Capital Re Ltd. Class A 269,412 8,837 Investors Real Estate Trust 982,842 8,826 Retail Opportunity Investments Corp. 589,831 8,812 * eHealth Inc. 173,125 8,795 Independent Bank Corp. 222,549 8,762 WesBanco Inc. 274,737 8,745 First Commonwealth Financial Corp. 945,995 8,552 Inland Real Estate Corp. 806,905 8,513 Renasant Corp. 288,412 8,378 Alexander's Inc. 23,148 8,356 Wilshire Bancorp Inc. 747,868 8,301 National Bank Holdings Corp. Class A 412,292 8,275 Nelnet Inc. Class A 201,312 8,234 Hanmi Financial Corp. 351,783 8,197 Brixmor Property Group Inc. 378,588 8,075 AMERISAFE Inc. 183,456 8,056 Sterling Financial Corp. 240,704 8,023 * Investment Technology Group Inc. 392,050 7,919 * ICG Group Inc. 386,653 7,895 American Homes 4 Rent Class A 469,589 7,847 Infinity Property & Casualty Corp. 115,395 7,804 *,^ World Acceptance Corp. 103,406 7,764 First Potomac Realty Trust 600,872 7,763 OFG Bancorp 445,687 7,661 City Holding Co. 169,580 7,607 Banner Corp. 182,836 7,535 Ashford Hospitality Trust Inc. 660,783 7,447 * United Community Banks Inc. 379,111 7,359 * Piper Jaffray Cos. 159,326 7,297 * Bancorp Inc. 382,018 7,186 S&T Bancorp Inc. 297,800 7,058 Summit Hotel Properties Inc. 756,228 7,018 Cohen & Steers Inc. 174,685 6,961 Safety Insurance Group Inc. 129,065 6,950 Anworth Mortgage Asset Corp. 1,396,328 6,926 Kite Realty Group Trust 1,153,552 6,921 Resource Capital Corp. 1,237,971 6,895 Maiden Holdings Ltd. 539,624 6,735 Flushing Financial Corp. 319,296 6,728 United Fire Group Inc. 219,941 6,675 Saul Centers Inc. 140,384 6,649 * Ameris Bancorp 283,516 6,606 First Merchants Corp. 302,951 6,556 TrustCo Bank Corp. NY 930,526 6,551 Community Trust Bancorp Inc. 157,556 6,535 Stewart Information Services Corp. 185,641 6,522 CoreSite Realty Corp. 210,025 6,511 Brookline Bancorp Inc. 685,183 6,454 * Navigators Group Inc. 105,087 6,451 Simmons First National Corp. Class A 172,459 6,428 *,^ Nationstar Mortgage Holdings Inc. 195,040 6,331 Berkshire Hills Bancorp Inc. 243,135 6,292 Southside Bancshares Inc. 198,996 6,244 American National Insurance Co. 55,233 6,244 Oritani Financial Corp. 393,206 6,217 * Forestar Group Inc. 341,635 6,081 Lakeland Financial Corp. 148,737 5,982 Northfield Bancorp Inc. 463,969 5,967 Employers Holdings Inc. 294,929 5,966 State Bank Financial Corp. 336,742 5,957 Excel Trust Inc. 466,873 5,920 * PICO Holdings Inc. 222,799 5,791 Apollo Residential Mortgage Inc. 355,166 5,764 Getty Realty Corp. 304,860 5,759 Sandy Spring Bancorp Inc. 229,334 5,729 * Customers Bancorp Inc. 271,216 5,660 Central Pacific Financial Corp. 277,076 5,597 * Safeguard Scientifics Inc. 251,808 5,585 Universal Health Realty Income Trust 131,638 5,560 FBL Financial Group Inc. Class A 127,603 5,528 Campus Crest Communities Inc. 629,218 5,462 * Ezcorp Inc. Class A 506,055 5,460 Urstadt Biddle Properties Inc. Class A 263,121 5,436 National Western Life Insurance Co. Class A 22,108 5,405 AG Mortgage Investment Trust Inc. 293,278 5,135 Apollo Commercial Real Estate Finance Inc. 308,042 5,123 Dime Community Bancshares Inc. 296,144 5,029 Tompkins Financial Corp. 102,008 4,994 RAIT Financial Trust 585,570 4,971 Washington Trust Bancorp Inc. 132,149 4,952 Silver Bay Realty Trust Corp. 314,636 4,883 BancFirst Corp. 83,491 4,728 * Beneficial Mutual Bancorp Inc. 357,052 4,710 * Tejon Ranch Co. 138,656 4,691 WSFS Financial Corp. 64,664 4,619 Rouse Properties Inc. 267,795 4,617 Cardinal Financial Corp. 258,127 4,602 Southwest Bancorp Inc. 256,788 4,535 First Interstate Bancsystem Inc. 160,697 4,535 * Taylor Capital Group Inc. 188,502 4,509 * First BanCorp 825,098 4,489 * Springleaf Holdings Inc. 175,605 4,416 Agree Realty Corp. 145,087 4,412 FXCM Inc. Class A 292,517 4,320 SY Bancorp Inc. 131,361 4,156 * Green Dot Corp. Class A 212,484 4,150 * Phoenix Cos. Inc. 79,925 4,136 Great Southern Bancorp Inc. 137,065 4,116 Yadkin Financial Corp. 192,016 4,111 National Interstate Corp. 152,856 4,098 New York Mortgage Trust Inc. 522,674 4,066 GAMCO Investors Inc. 52,113 4,047 * Ladenburg Thalmann Financial Services Inc. 1,315,630 3,973 * Preferred Bank 152,545 3,960 * Suffolk Bancorp 177,174 3,951 First Financial Corp. 117,104 3,944 Monmouth Real Estate Investment Corp. Class A 412,514 3,935 Chatham Lodging Trust 193,061 3,904 German American Bancorp Inc. 133,064 3,844 Univest Corp. of Pennsylvania 186,283 3,823 TowneBank 245,497 3,808 * Essent Group Ltd. 168,552 3,786 First Bancorp 198,337 3,768 * DFC Global Corp. 419,376 3,703 Winthrop Realty Trust 318,987 3,697 * Metro Bancorp Inc. 173,314 3,664 * Flagstar Bancorp Inc. 162,781 3,617 * Kearny Financial Corp. 243,283 3,596 MainSource Financial Group Inc. 209,289 3,579 Park Sterling Corp. 537,437 3,574 ^ Western Asset Mortgage Capital Corp. 228,454 3,573 * NewStar Financial Inc. 253,975 3,520 Arrow Financial Corp. 132,945 3,515 Arlington Asset Investment Corp. Class A 131,939 3,494 Rockville Financial Inc. 252,978 3,438 Guaranty Bancorp 239,803 3,417 Bank Mutual Corp. 536,157 3,399 * Cowen Group Inc. Class A 765,117 3,374 Oppenheimer Holdings Inc. Class A 120,224 3,372 1st Source Corp. 103,703 3,328 CoBiz Financial Inc. 287,878 3,316 OmniAmerican Bancorp Inc. 142,375 3,245 First Busey Corp. 557,380 3,233 Federal Agricultural Mortgage Corp. 96,827 3,219 OneBeacon Insurance Group Ltd. Class A 207,506 3,208 Westwood Holdings Group Inc. 51,115 3,204 OceanFirst Financial Corp. 180,299 3,189 Prospect Capital Corp. 293,730 3,172 Cedar Realty Trust Inc. 518,098 3,166 State Auto Financial Corp. 148,507 3,165 * Walker & Dunlop Inc. 192,148 3,142 Heartland Financial USA Inc. 113,399 3,061 Bryn Mawr Bank Corp. 106,058 3,047 West Bancorporation Inc. 198,401 3,014 Financial Institutions Inc. 130,753 3,010 Diamond Hill Investment Group Inc. 22,864 3,005 HCI Group Inc. 82,536 3,004 * Tree.com Inc. 95,674 2,970 Republic Bancorp Inc. Class A 129,696 2,931 First Connecticut Bancorp Inc. 186,744 2,924 * Citizens Inc. Class A 393,371 2,911 Ares Commercial Real Estate Corp. 216,374 2,902 Meadowbrook Insurance Group Inc. 495,958 2,891 1st United Bancorp Inc. 375,142 2,874 One Liberty Properties Inc. 132,809 2,831 CyrusOne Inc. 133,771 2,786 Seacoast Banking Corp. of Florida 253,048 2,784 Camden National Corp. 67,430 2,778 Terreno Realty Corp. 144,643 2,735 * North Valley Bancorp 113,058 2,734 * HomeTrust Bancshares Inc. 173,206 2,733 Heritage Commerce Corp. 337,959 2,724 United Financial Bancorp Inc. 147,969 2,721 Dynex Capital Inc. 302,600 2,708 Baldwin & Lyons Inc. 103,003 2,708 * Franklin Financial Corp. 138,395 2,707 * Third Point Reinsurance Ltd. 170,513 2,703 Fidelity Southern Corp. 192,465 2,689 Washington Banking Co. 150,957 2,684 * BBX Capital Corp. 137,883 2,682 Gladstone Commercial Corp. 154,301 2,676 * Heritage Oaks Bancorp 331,015 2,675 * INTL. FCStone Inc. 142,043 2,672 Universal Insurance Holdings Inc. 207,595 2,636 * Meridian Interstate Bancorp Inc. 102,316 2,616 * Global Indemnity plc 98,846 2,604 BNC Bancorp 149,108 2,584 Calamos Asset Management Inc. Class A 199,313 2,577 Whitestone REIT 175,647 2,536 Hudson Valley Holding Corp. 132,627 2,527 Lakeland Bancorp Inc. 223,953 2,519 Federated National Holding Co. 137,066 2,511 Aviv REIT Inc. 102,370 2,503 * Intervest Bancshares Corp. Class A 335,925 2,503 * Bridge Capital Holdings 104,037 2,472 Pzena Investment Management Inc. Class A 209,705 2,468 Crawford & Co. Class B 225,436 2,459 First Financial Northwest Inc. 241,916 2,455 * CommunityOne Bancorp 217,063 2,435 * Sun Bancorp Inc. 723,995 2,433 Trico Bancshares 93,268 2,418 Hannon Armstrong Sustainable Infrastructure Capital Inc. 166,831 2,394 Gramercy Property Trust Inc. 456,562 2,356 Mercantile Bank Corp. 114,135 2,353 Peoples Bancorp Inc. 94,679 2,341 * Orrstown Financial Services Inc. 140,635 2,337 * NewBridge Bancorp 325,587 2,325 * Pacific Premier Bancorp Inc. 141,697 2,287 Westfield Financial Inc. 306,546 2,284 Ashford Hospitality Prime Inc. 149,053 2,254 QTS Realty Trust Inc. Class A 89,640 2,249 * RE/MAX Holdings Inc. 77,533 2,235 EMC Insurance Group Inc. 62,845 2,233 GFI Group Inc. 626,329 2,223 ^ JAVELIN Mortgage Investment Corp. 164,246 2,203 Macatawa Bank Corp. 428,944 2,162 National Bankshares Inc. 59,087 2,157 Centerstate Banks Inc. 194,928 2,129 First of Long Island Corp. 51,917 2,108 Territorial Bancorp Inc. 97,351 2,103 Heritage Financial Corp. 123,883 2,096 Capital City Bank Group Inc. 157,227 2,088 * BSB Bancorp Inc. 119,629 2,059 Citizens & Northern Corp. 102,399 2,018 Enterprise Financial Services Corp. 99,682 2,001 Meta Financial Group Inc. 44,385 1,991 Consolidated-Tomoka Land Co. 49,401 1,990 * FBR & Co. 76,910 1,987 Center Bancorp Inc. 104,257 1,981 First Community Bancshares Inc. 120,206 1,967 Northrim BanCorp Inc. 76,041 1,953 Kansas City Life Insurance Co. 39,413 1,900 * Pacific Mercantile Bancorp 303,388 1,884 Marlin Business Services Corp. 90,468 1,883 * Independent Bank Corp. 142,803 1,854 BankFinancial Corp. 185,309 1,849 HomeStreet Inc. 94,557 1,849 * MBT Financial Corp. 375,305 1,846 Tower Financial Corp. 73,761 1,831 * United Community Financial Corp. 463,835 1,818 * Hampton Roads Bankshares Inc. 1,143,522 1,818 Simplicity Bancorp Inc. 103,002 1,813 Waterstone Financial Inc. 174,099 1,809 * American Residential Properties Inc. 99,288 1,785 Home Federal Bancorp Inc. 113,141 1,760 Apollo Investment Corp. 211,077 1,754 * Riverview Bancorp Inc. 508,380 1,734 * SWS Group Inc. 229,783 1,719 Donegal Group Inc. Class B 63,194 1,712 CorEnergy Infrastructure Trust Inc. 250,349 1,690 Arbor Realty Trust Inc. 241,944 1,674 First South Bancorp Inc. 192,141 1,670 Cape Bancorp Inc. 150,272 1,653 Penns Woods Bancorp Inc. 33,822 1,650 Gain Capital Holdings Inc. 150,633 1,628 * AV Homes Inc. 89,226 1,614 CNB Financial Corp. 90,812 1,606 American National Bankshares Inc. 67,153 1,579 Merchants Bancshares Inc. 48,277 1,574 AmREIT Inc. 94,648 1,568 First Bancorp Inc. 96,106 1,567 * Regional Management Corp. 62,457 1,540 MutualFirst Financial Inc. 80,909 1,536 Timberland Bancorp Inc. 138,776 1,485 * Republic First Bancorp Inc. 380,930 1,467 AmeriServ Financial Inc. 380,876 1,466 Century Bancorp Inc. Class A 42,768 1,459 Unity Bancorp Inc. 174,680 1,396 Manning & Napier Inc. 82,108 1,377 Fifth Street Finance Corp. 144,731 1,369 Peapack Gladstone Financial Corp. 61,954 1,363 UMH Properties Inc. 139,311 1,362 * Farmers Capital Bank Corp. 60,183 1,352 JMP Group Inc. 188,890 1,343 Peoples Federal Bancshares Inc. 74,276 1,330 MicroFinancial Inc. 168,498 1,326 Pulaski Financial Corp. 125,562 1,325 Bank of Commerce Holdings 193,871 1,305 * PennyMac Financial Services Inc. Class A 77,072 1,282 * Asta Funding Inc. 154,316 1,276 ESB Financial Corp. 96,762 1,265 Provident Financial Holdings Inc. 81,841 1,262 Heritage Financial Group Inc. 63,161 1,241 Physicians Realty Trust 88,518 1,232 * Southcoast Financial Corp. 167,773 1,223 Clifton Savings Bancorp Inc. 103,347 1,211 Nicholas Financial Inc. 76,810 1,208 ESSA Bancorp Inc. 111,135 1,208 * Imperial Holdings Inc. 207,013 1,190 Donegal Group Inc. Class A 80,411 1,172 First Defiance Financial Corp. 42,732 1,159 Old Line Bancshares Inc. 67,143 1,158 Bridge Bancorp Inc. 42,246 1,128 Fox Chase Bancorp Inc. 66,211 1,116 Pacific Continental Corp. 80,217 1,104 Chicopee Bancorp Inc. 61,671 1,092 Peoples Bancorp of North Carolina Inc. 68,148 1,063 Tower Group International Ltd. 388,352 1,049 * United Security Bancshares 185,668 1,030 * Harris & Harris Group Inc. 290,878 1,009 * First United Corp. 132,833 1,004 New Hampshire Thrift Bancshares Inc. 67,166 992 * Security National Financial Corp. Class A 243,823 990 * ZipRealty Inc. 293,133 961 Bank of Marin Bancorp 21,319 960 * Community Bankers Trust Corp. 236,942 958 TF Financial Corp. 31,291 954 Doral Financial Corp. 109,830 953 Rexford Industrial Realty Inc. 66,212 939 Firstbank Corp. 49,394 922 Triangle Capital Corp. 35,141 910 * VantageSouth Bancshares Inc. 127,499 896 * Carolina Bank Holdings Inc. 86,992 890 NASB Financial Inc. 34,883 879 Teche Holding Co. 10,665 843 Banc of California Inc. 67,083 823 * Consumer Portfolio Services Inc. 117,078 801 TICC Capital Corp. 81,255 795 Sierra Bancorp 49,520 788 New Mountain Finance Corp. 52,273 761 Ohio Valley Banc Corp. 34,561 760 Ames National Corp. 34,463 760 BCB Bancorp Inc. 57,260 749 Bank of Kentucky Financial Corp. 19,844 745 Independence Holding Co. 55,094 739 Hawthorn Bancshares Inc. 52,943 709 * Home Bancorp Inc. 33,521 704 Ocean Shore Holding Co. 49,411 703 Independent Bank Group Inc. 11,832 695 Urstadt Biddle Properties Inc. 38,700 686 * Summit Financial Group Inc. 68,467 685 * American River Bankshares 73,281 676 * Maui Land & Pineapple Co. Inc. 105,022 674 US Global Investors Inc. Class A 208,904 671 Louisiana Bancorp Inc. 34,271 666 Citizens Community Bancorp Inc. 83,110 665 Middleburg Financial Corp. 36,597 644 Armada Hoffler Properties Inc. 63,592 638 * Jefferson Bancshares Inc. 81,223 632 Oak Valley Bancorp 66,347 624 Medallion Financial Corp. 46,251 611 Investors Title Co. 8,027 609 United Insurance Holdings Corp. 41,553 607 Fidelity & Guaranty Life 25,700 607 * Shore Bancshares Inc. 62,823 597 * Hallmark Financial Services Inc. 65,986 548 * ASB Bancorp Inc. 29,456 524 C&F Financial Corp. 15,660 519 * Stratus Properties Inc. 27,859 493 Golub Capital BDC Inc. 27,329 488 Preferred Apartment Communities Inc. Class A 60,077 484 * Colony Bankcorp Inc. 80,138 482 * Parke Bancorp Inc. 43,170 481 Norwood Financial Corp. 16,139 469 * Guaranty Federal Bancshares Inc. 36,149 463 * Eastern Virginia Bankshares Inc. 71,522 461 * HMN Financial Inc. 46,647 459 * 1st Constitution Bancorp 43,079 445 * OBA Financial Services Inc. 23,817 435 Prudential Bancorp Inc. 40,539 432 Sotherly Hotels Inc. 67,221 428 Bar Harbor Bankshares 11,005 422 Citizens Holding Co. 22,634 419 PennantPark Investment Corp. 37,306 412 * Old Second Bancorp Inc. 88,795 408 MidWestOne Financial Group Inc. 16,028 405 * First Acceptance Corp. 154,508 385 Southern National Bancorp of Virginia Inc. 36,675 374 PMC Commercial Trust 81,171 373 THL Credit Inc. 26,992 372 QC Holdings Inc. 158,879 370 * CU Bancorp 19,930 367 *,^ Cascade Bancorp 62,684 351 HF Financial Corp. 26,106 350 Central Valley Community Bancorp 29,772 343 Hampden Bancorp Inc. 21,407 338 * Investors Capital Holdings Ltd. 46,740 335 * First Federal Bancshares of Arkansas Inc. 36,314 333 Federal Agricultural Mortgage Corp. Class A 12,788 331 * First NBC Bank Holding Co. 9,289 324 * Tristate Capital Holdings Inc. 22,690 322 * Square 1 Financial Inc. Class A 15,686 315 NGP Capital Resources Co. 45,447 307 FedFirst Financial Corp. 15,141 304 Monarch Financial Holdings Inc. 24,717 303 First Marblehead Corp. 49,764 301 Premier Financial Bancorp Inc. 20,738 297 * BRT Realty Trust 39,982 285 Codorus Valley Bancorp Inc. 13,006 272 First Citizens Banc Corp. 29,098 266 SB Financial Group Inc. 31,319 262 CIFC Corp. 32,062 261 Horizon Bancorp 11,471 256 * Xenith Bankshares Inc. 40,283 240 First Bancshares Inc. 16,469 239 Ellington Residential Mortgage REIT 14,021 237 Medley Capital Corp. 16,754 228 First Savings Financial Group Inc. 9,746 227 Old Point Financial Corp. 12,862 218 * Marcus & Millichap Inc. 12,119 216 MidSouth Bancorp Inc. 12,704 214 Two River Bancorp 26,479 212 * Anchor Bancorp Inc. 10,700 211 * Atlanticus Holdings Corp. 91,683 210 Union Bankshares Inc. 8,739 206 First Clover Leaf Financial Corp. 21,799 206 Gladstone Capital Corp. 19,193 193 Farmers National Banc Corp. 24,217 186 NB&T Financial Group Inc. 9,807 184 Gleacher & Co. Inc. 16,187 184 Georgetown Bancorp Inc. 12,400 184 Cheviot Financial Corp. 17,498 181 United Bancshares Inc. 11,489 180 * Stonegate Mortgage Corp. 12,069 179 SI Financial Group Inc. 15,247 172 Life Partners Holdings Inc. 59,239 169 Five Oaks Investment Corp. 14,920 166 Valley Financial Corp. 13,798 156 * First Security Group Inc. 74,804 156 * New Century Bancorp Inc. 21,884 153 Enterprise Bancorp Inc. 7,446 151 Impac Mortgage Holdings Inc. 24,416 146 * Southern First Bancshares Inc. 10,419 145 * JGWPT Holdings Inc. Class A 7,300 133 * Royal Bancshares of Pennsylvania Inc. 40,173 133 Wolverine Bancorp Inc. 5,954 129 Garrison Capital Inc. 9,068 128 IF Bancorp Inc. 7,557 123 MVC Capital Inc. 8,990 122 Resource America Inc. Class A 13,900 119 * InterGroup Corp. 6,300 117 Charter Financial Corp. 10,700 116 Glen Burnie Bancorp 9,147 110 * Atlantic Coast Financial Corp. 22,663 102 ZAIS Financial Corp. 6,047 101 * Hamilton Bancorp Inc. 6,700 94 Greene County Bancorp Inc. 3,483 92 Laporte Bancorp Inc. 8,278 89 FS Bancorp Inc. 5,340 88 * Severn Bancorp Inc. 19,055 86 MCG Capital Corp. 22,099 84 * Magyar Bancorp Inc. 10,365 83 * Peoples Financial Corp. 6,186 82 United Community Bancorp 7,174 82 * First Financial Service Corp. 22,276 80 Orchid Island Capital Inc. 6,700 80 United Bancorp Inc. 9,360 79 Independence Realty Trust Inc. 8,534 76 * Naugatuck Valley Financial Corp. 10,037 76 * Sussex Bancorp 8,387 75 * Health Insurance Innovations Inc. Class A 7,100 73 Southwest Georgia Financial Corp. 5,535 73 * Tejon Ranch Co. Warrants Exp. 08/31/2016 17,984 66 Cherry Hill Mortgage Investment Corp. 3,500 66 Bank of South Carolina Corp. 4,282 64 * 1st Century Bancshares Inc. 8,013 63 Access National Corp. 3,896 63 Kentucky First Federal Bancorp 7,514 63 Eagle Bancorp Montana Inc. 5,462 61 Northeast Community Bancorp Inc. 8,054 56 * Atlas Financial Holdings Inc. 3,900 53 * ConnectOne Bancorp Inc. 1,000 49 Owens Realty Mortgage Inc. 3,200 47 Supertel Hospitality Inc. 26,365 47 First Business Financial Services Inc. 932 44 Oconee Federal Financial Corp. 2,383 42 Madison County Financial Inc. 2,107 38 QCR Holdings Inc. 2,200 38 Salisbury Bancorp Inc. 1,341 36 * Fortegra Financial Corp. 5,000 35 First Internet Bancorp 1,543 35 * First Capital Bancorp Inc. 8,224 35 * Malvern Bancorp Inc. 3,103 32 * Community West Bancshares 4,500 31 * Porter Bancorp Inc. 26,941 31 Fauquier Bankshares Inc. 1,931 30 * Jacksonville Bancorp Inc. 2,692 28 Gladstone Land Corp. 2,000 28 Mackinac Financial Corp. 2,200 28 Mid Penn Bancorp Inc. 1,384 21 First West Virginia Bancorp 916 18 River Valley Bancorp 669 18 ACNB Corp. 948 18 Trade Street Residential Inc. 2,257 17 Silvercrest Asset Management Group Inc. Class A 900 16 * State Investors Bancorp Inc. 1,013 16 LCNB Corp. 804 14 * Polonia Bancorp Inc. 1,200 12 Chemung Financial Corp. 400 11 First Capital Inc. 511 11 Elmira Savings Bank 431 10 * Central Federal Corp. 6,416 10 Auburn National Bancorporation Inc. 359 8 Baylake Corp. 655 8 Hingham Institution for Savings 100 8 * Presidential Realty Corp. Class B 46,000 7 CKX Lands Inc. 399 6 * SP Bancorp Inc. 300 6 * Transcontinental Realty Investors Inc. 400 6 * Siebert Financial Corp. 1,836 6 Summit State Bank 400 4 * Patriot National Bancorp Inc. 3,120 4 * Village Bank and Trust Financial Corp. 2,400 3 Oneida Financial Corp. 194 2 LNB Bancorp Inc. 200 2 Stewardship Financial Corp. 400 2 * American Spectrum Realty Inc. 100 — Health Care (11.5%) * Illumina Inc. 1,176,449 174,891 * HCA Holdings Inc. 2,874,743 150,924 * Henry Schein Inc. 783,529 93,530 * BioMarin Pharmaceutical Inc. 1,317,036 89,835 * Endo Health Solutions Inc. 1,260,806 86,554 * Incyte Corp. Ltd. 1,366,191 73,119 * Jazz Pharmaceuticals plc 504,227 69,926 Universal Health Services Inc. Class B 822,913 67,536 * Mettler-Toledo International Inc. 269,538 63,525 * Pharmacyclics Inc. 625,194 62,657 Cooper Cos. Inc. 438,856 60,281 * Salix Pharmaceuticals Ltd. 580,790 60,176 * Alkermes plc 1,319,188 58,163 ^ ResMed Inc. 1,299,140 58,059 * MEDNAX Inc. 928,130 57,525 * IDEXX Laboratories Inc. 473,214 57,448 * athenahealth Inc. 342,804 54,931 Omnicare Inc. 915,126 54,606 * Covance Inc. 521,287 54,162 * Hologic Inc. 2,516,303 54,100 * Cubist Pharmaceuticals Inc. 686,358 50,207 * Seattle Genetics Inc. 1,022,202 46,572 * Isis Pharmaceuticals Inc. 1,064,431 45,994 * Medivation Inc. 691,947 44,541 * Community Health Systems Inc. 1,039,730 40,726 Teleflex Inc. 377,957 40,532 * United Therapeutics Corp. 426,805 40,132 * Sirona Dental Systems Inc. 508,112 37,941 * Align Technology Inc. 659,255 34,143 * Mallinckrodt plc 533,439 33,825 * Alnylam Pharmaceuticals Inc. 495,870 33,293 Questcor Pharmaceuticals Inc. 511,168 33,190 * Centene Corp. 528,338 32,889 * Cepheid Inc. 622,139 32,090 * Brookdale Senior Living Inc. Class A 923,787 30,956 * Intercept Pharmaceuticals Inc. 92,236 30,418 * InterMune Inc. 882,484 29,537 HealthSouth Corp. 805,671 28,948 * Team Health Holdings Inc. 643,689 28,805 West Pharmaceutical Services Inc. 645,447 28,432 * PAREXEL International Corp. 520,184 28,137 * Charles River Laboratories International Inc. 437,122 26,376 * Allscripts Healthcare Solutions Inc. 1,462,334 26,366 * NPS Pharmaceuticals Inc. 875,422 26,201 * VCA Antech Inc. 809,317 26,084 Techne Corp. 304,587 26,003 STERIS Corp. 540,456 25,807 * DexCom Inc. 623,038 25,769 * WellCare Health Plans Inc. 402,316 25,555 * Medidata Solutions Inc. 469,140 25,493 * Health Net Inc. 741,457 25,217 * Alere Inc. 707,394 24,299 * Quintiles Transnational Holdings Inc. 476,273 24,180 * Insulet Corp. 501,286 23,771 * Bio-Rad Laboratories Inc. Class A 184,544 23,644 * LifePoint Hospitals Inc. 432,516 23,594 *,^ Myriad Genetics Inc. 669,364 22,886 * Bruker Corp. 1,000,968 22,812 * Theravance Inc. 711,262 22,006 * Pacira Pharmaceuticals Inc. 313,179 21,919 * Envision Healthcare Holdings Inc. 638,129 21,588 Hill-Rom Holdings Inc. 526,996 20,310 Owens & Minor Inc. 578,738 20,273 * Puma Biotechnology Inc. 179,412 18,684 * Thoratec Corp. 520,736 18,648 *,^ OPKO Health Inc. 1,984,328 18,494 * MWI Veterinary Supply Inc. 117,924 18,351 * Clovis Oncology Inc. 264,276 18,306 * ACADIA Pharmaceuticals Inc. 745,443 18,137 * Air Methods Corp. 322,908 17,253 * Medicines Co. 596,009 16,939 * NuVasive Inc. 418,375 16,070 * Impax Laboratories Inc. 604,770 15,978 * Haemonetics Corp. 481,043 15,677 * Synageva BioPharma Corp. 186,210 15,450 * HMS Holdings Corp. 804,081 15,318 * Neogen Corp. 339,617 15,266 * Magellan Health Services Inc. 252,938 15,012 * Acorda Therapeutics Inc. 385,386 14,610 Chemed Corp. 162,669 14,551 * Celldex Therapeutics Inc. 822,519 14,534 * Acadia Healthcare Co. Inc. 321,782 14,519 * Cyberonics Inc. 221,569 14,457 * Akorn Inc. 654,304 14,395 * MedAssets Inc. 576,516 14,246 *,^ Keryx Biopharmaceuticals Inc. 832,570 14,187 * Wright Medical Group Inc. 456,448 14,182 * Nektar Therapeutics 1,166,478 14,138 * Amsurg Corp. Class A 300,197 14,133 * ARIAD Pharmaceuticals Inc. 1,733,831 13,975 * Globus Medical Inc. 513,521 13,655 * Ironwood Pharmaceuticals Inc. Class A 1,105,641 13,621 * Prestige Brands Holdings Inc. 482,663 13,153 * Masimo Corp. 481,360 13,146 * HeartWare International Inc. 138,058 12,947 * Ligand Pharmaceuticals Inc. 189,415 12,740 *,^ Arena Pharmaceuticals Inc. 2,008,971 12,657 * ArthroCare Corp. 252,714 12,178 * Emeritus Corp. 381,780 12,003 * ImmunoGen Inc. 796,334 11,889 Kindred Healthcare Inc. 497,396 11,649 * Halozyme Therapeutics Inc. 915,683 11,629 * Auxilium Pharmaceuticals Inc. 427,673 11,624 * Spectranetics Corp. 383,412 11,621 * Fluidigm Corp. 256,751 11,315 * Hanger Inc. 326,615 11,000 CONMED Corp. 250,060 10,865 * Sangamo BioSciences Inc. 599,314 10,836 * Dyax Corp. 1,206,000 10,830 * Aegerion Pharmaceuticals Inc. 229,360 10,578 * Neurocrine Biosciences Inc. 654,643 10,540 * Greatbatch Inc. 227,559 10,449 Cantel Medical Corp. 307,496 10,369 * Volcano Corp. 512,447 10,100 * Integra LifeSciences Holdings Corp. 219,173 10,080 * Molina Healthcare Inc. 267,508 10,048 * Omnicell Inc. 333,099 9,533 Analogic Corp. 114,100 9,369 * Exact Sciences Corp. 651,831 9,236 * Depomed Inc. 628,916 9,119 * Premier Inc. Class A 269,890 8,893 * ExamWorks Group Inc. 250,671 8,776 * Lannett Co. Inc. 245,438 8,767 * ABIOMED Inc. 328,202 8,546 Meridian Bioscience Inc. 381,921 8,322 * Cardiovascular Systems Inc. 261,046 8,299 Ensign Group Inc. 186,345 8,132 * Endocyte Inc. 337,140 8,027 * Natus Medical Inc. 311,096 8,026 * Abaxis Inc. 205,269 7,981 * Novavax Inc. 1,751,101 7,932 * IPC The Hospitalist Co. Inc. 159,508 7,829 *,^ MannKind Corp. 1,907,691 7,669 * PharMerica Corp. 273,036 7,640 * Endologix Inc. 593,576 7,639 * Quidel Corp. 278,081 7,592 * ICU Medical Inc. 125,224 7,498 *,^ Sarepta Therapeutics Inc. 311,530 7,486 * Idenix Pharmaceuticals Inc. 1,173,587 7,077 Computer Programs & Systems Inc. 109,261 7,058 * Prothena Corp. plc 182,764 7,002 Quality Systems Inc. 410,658 6,932 * Capital Senior Living Corp. 263,204 6,841 * BioCryst Pharmaceuticals Inc. 642,623 6,799 * Furiex Pharmaceuticals Inc. 77,743 6,764 * Luminex Corp. 371,993 6,737 * Corvel Corp. 133,525 6,644 * NxStage Medical Inc. 517,935 6,598 *,^ Accuray Inc. 680,056 6,529 *,^ Horizon Pharma Inc. 431,119 6,519 *,^ Bio-Reference Labs Inc. 231,708 6,414 * Emergent Biosolutions Inc. 251,360 6,352 * Orexigen Therapeutics Inc. 959,911 6,239 * Staar Surgical Co. 327,901 6,165 Select Medical Holdings Corp. 493,048 6,138 * AMN Healthcare Services Inc. 444,784 6,111 * Affymetrix Inc. 839,075 5,983 * AVANIR Pharmaceuticals Inc. 1,629,393 5,980 * Vanda Pharmaceuticals Inc. 357,025 5,802 *,^ Raptor Pharmaceutical Corp. 579,708 5,797 Invacare Corp. 303,638 5,790 *,^ Exelixis Inc. 1,632,847 5,780 * Dynavax Technologies Corp. 3,190,397 5,743 * Insmed Inc. 301,342 5,738 * Anacor Pharmaceuticals Inc. 285,742 5,718 * Merit Medical Systems Inc. 398,904 5,704 * Orthofix International NV 189,075 5,701 *,^ Inovio Pharmaceuticals Inc. 1,700,482 5,663 * Vivus Inc. 948,815 5,636 * Arrowhead Research Corp. 340,791 5,596 National Healthcare Corp. 99,810 5,566 * Healthways Inc. 317,526 5,442 * Array BioPharma Inc. 1,155,536 5,431 US Physical Therapy Inc. 154,482 5,340 * Tornier NV 250,390 5,313 * Cambrex Corp. 280,352 5,290 * HealthStream Inc. 195,680 5,225 * Momenta Pharmaceuticals Inc. 444,238 5,175 * AngioDynamics Inc. 322,879 5,085 * Infinity Pharmaceuticals Inc. 424,478 5,047 * Chelsea Therapeutics International Ltd. 912,063 5,035 * Lexicon Pharmaceuticals Inc. 2,812,310 4,865 * Genomic Health Inc. 183,766 4,840 * OraSure Technologies Inc. 603,708 4,812 * Albany Molecular Research Inc. 252,356 4,691 * TherapeuticsMD Inc. 742,996 4,688 * KYTHERA Biopharmaceuticals Inc. 116,555 4,634 * TESARO Inc. 156,381 4,610 * Receptos Inc. 109,348 4,586 *,^ Dendreon Corp. 1,520,201 4,545 *,^ Neuralstem Inc. 1,075,363 4,506 *,^ ZIOPHARM Oncology Inc. 983,747 4,506 * Anika Therapeutics Inc. 109,617 4,505 * Antares Pharma Inc. 1,256,860 4,399 *,^ MiMedx Group Inc. 697,649 4,277 * Amedisys Inc. 285,529 4,252 *,^ Cell Therapeutics Inc. 1,249,357 4,248 Landauer Inc. 92,656 4,200 * BioScrip Inc. 599,477 4,184 * Cynosure Inc. Class A 142,271 4,169 * XOMA Corp. 797,047 4,153 * Rigel Pharmaceuticals Inc. 1,063,410 4,126 * Immunomedics Inc. 959,684 4,040 *,^ Organovo Holdings Inc. 527,743 4,032 * AMAG Pharmaceuticals Inc. 207,985 4,024 * Hi-Tech Pharmacal Co. Inc. 92,615 4,013 * Spectrum Pharmaceuticals Inc. 508,091 3,983 *,^ Merrimack Pharmaceuticals Inc. 765,047 3,856 *,^ Veeva Systems Inc. Class A 142,992 3,818 * Repligen Corp. 293,921 3,780 * Zeltiq Aesthetics Inc. 192,516 3,775 * Sagent Pharmaceuticals Inc. 159,825 3,735 *,^ NewLink Genetics Corp. 130,278 3,700 *,^ Rockwell Medical Inc. 288,646 3,654 * LHC Group Inc. 162,932 3,594 * Symmetry Medical Inc. 353,954 3,561 * Synergy Pharmaceuticals Inc. 668,524 3,550 Atrion Corp. 11,403 3,491 * Cerus Corp. 726,265 3,486 *,^ Unilife Corp. 849,471 3,457 * Alliance HealthCare Services Inc. 102,661 3,442 * Ophthotech Corp. 95,859 3,426 * Cytokinetics Inc. 360,121 3,421 * Vascular Solutions Inc. 128,899 3,376 * Providence Service Corp. 119,198 3,371 CryoLife Inc. 337,333 3,360 * Zogenix Inc. 1,156,328 3,290 *,^ Omeros Corp. 272,057 3,284 * Repros Therapeutics Inc. 184,509 3,273 * Corcept Therapeutics Inc. 743,540 3,242 * Osiris Therapeutics Inc. 246,197 3,233 * AtriCure Inc. 171,828 3,232 * PTC Therapeutics Inc. 120,315 3,145 * Aratana Therapeutics Inc. 168,874 3,134 * Peregrine Pharmaceuticals Inc. 1,640,793 3,117 *,^ Accelerate Diagnostics Inc. 142,830 3,115 * Geron Corp. 1,485,120 3,089 * SurModics Inc. 134,057 3,030 * GenMark Diagnostics Inc. 293,931 2,922 * BioDelivery Sciences International Inc. 344,033 2,904 *,^ Cytori Therapeutics Inc. 1,061,609 2,866 Universal American Corp. 399,909 2,827 *,^ Navidea Biopharmaceuticals Inc. 1,522,951 2,817 * Triple-S Management Corp. Class B 174,299 2,813 * Chimerix Inc. 120,505 2,752 * Curis Inc. 967,297 2,728 *,^ Sequenom Inc. 1,088,231 2,666 * Idera Pharmaceuticals Inc. 626,023 2,554 * Gentiva Health Services Inc. 279,299 2,547 * Progenics Pharmaceuticals Inc. 618,036 2,528 *,^ TG Therapeutics Inc. 364,570 2,516 * Achillion Pharmaceuticals Inc. 755,499 2,486 *,^ Synta Pharmaceuticals Corp. 557,363 2,402 * Pain Therapeutics Inc. 429,818 2,364 * XenoPort Inc. 456,730 2,361 * Intrexon Corp. 87,857 2,310 *,^ Galena Biopharma Inc. 919,075 2,298 * AcelRx Pharmaceuticals Inc. 189,754 2,279 * Pacific Biosciences of California Inc. 424,239 2,270 * Sunesis Pharmaceuticals Inc. 342,049 2,261 *,^ Ampio Pharmaceuticals Inc. 353,851 2,247 * Galectin Therapeutics Inc. 145,476 2,227 * Insys Therapeutics Inc. 53,292 2,208 * BioTelemetry Inc. 218,186 2,201 * Vocera Communications Inc. 134,461 2,196 * Sucampo Pharmaceuticals Inc. Class A 304,887 2,180 * MEI Pharma Inc. 194,664 2,167 * Intra-Cellular Therapies Inc. 118,700 2,158 * Chindex International Inc. 112,790 2,152 *,^ Ohr Pharmaceutical Inc. 156,734 2,133 * Epizyme Inc. 93,562 2,130 * Threshold Pharmaceuticals Inc. 444,641 2,116 * Agios Pharmaceuticals Inc. 53,993 2,114 * TearLab Corp. 312,204 2,110 * Cempra Inc. 178,916 2,066 Psychemedics Corp. 116,094 1,989 * Sciclone Pharmaceuticals Inc. 435,739 1,983 *,^ Athersys Inc. 611,185 1,980 * Harvard Bioscience Inc. 410,459 1,946 * RTI Surgical Inc. 468,383 1,911 *,^ Northwest Biotherapeutics Inc. 263,684 1,909 * Surgical Care Affiliates Inc. 62,076 1,909 * Acceleron Pharma Inc. 55,247 1,906 * Almost Family Inc. 82,058 1,896 * Arqule Inc. 918,128 1,882 Simulations Plus Inc. 275,993 1,838 * Portola Pharmaceuticals Inc. 70,085 1,815 * Oncothyreon Inc. 604,904 1,809 * Cutera Inc. 160,876 1,800 * Five Star Quality Care Inc. 362,338 1,761 * Targacept Inc. 363,264 1,725 Pozen Inc. 212,534 1,700 * Cross Country Healthcare Inc. 207,000 1,670 *,^ Foundation Medicine Inc. 51,104 1,654 * Durect Corp. 1,205,810 1,604 * Fonar Corp. 84,467 1,485 * Five Prime Therapeutics Inc. 74,939 1,473 * Enanta Pharmaceuticals Inc. 36,627 1,465 * Stemline Therapeutics Inc. 71,550 1,457 * Discovery Laboratories Inc. 676,232 1,454 * Durata Therapeutics Inc. 107,120 1,442 *,^ Catalyst Pharmaceutical Partners Inc. 622,013 1,406 * Tetraphase Pharmaceuticals Inc. 127,475 1,388 * Ultragenyx Pharmaceutical Inc. 27,714 1,355 * Hyperion Therapeutics Inc. 52,107 1,344 *,^ OncoMed Pharmaceuticals Inc. 39,278 1,322 * ANI Pharmaceuticals Inc. 41,893 1,313 *,^ CytRx Corp. 374,868 1,308 * Enzo Biochem Inc. 312,437 1,300 * NeoStem Inc. 181,788 1,282 * SIGA Technologies Inc. 406,287 1,259 * Merge Healthcare Inc. 511,380 1,248 Digirad Corp. 362,665 1,244 *,^ PhotoMedex Inc. 78,196 1,238 * Hansen Medical Inc. 472,061 1,227 * Amicus Therapeutics Inc. 580,796 1,202 *,^ Rexahn Pharmaceuticals Inc. 1,110,821 1,200 * Nanosphere Inc. 555,902 1,195 * National Research Corp. Class A 71,848 1,192 * Derma Sciences Inc. 93,764 1,189 * Supernus Pharmaceuticals Inc. 132,308 1,183 *,^ Cyclacel Pharmaceuticals Inc. 311,112 1,145 * Sorrento Therapeutics Inc. 88,437 1,134 * Agenus Inc. 357,100 1,132 *,^ Biolase Inc. 466,211 1,124 * Esperion Therapeutics Inc. 73,609 1,113 * Iridex Corp. 124,615 1,113 * MacroGenics Inc. 39,891 1,110 Utah Medical Products Inc. 19,174 1,109 *,^ Palatin Technologies Inc. 890,020 1,095 * Alphatec Holdings Inc. 726,219 1,089 LeMaitre Vascular Inc. 133,480 1,077 * Synthetic Biologics Inc. 414,507 1,065 * RadNet Inc. 373,069 1,060 * BioTime Inc. 321,572 1,058 * Mirati Therapeutics Inc. 53,880 1,027 * Exactech Inc. 45,253 1,021 * PharmAthene Inc. 556,683 1,019 * Icad Inc. 110,160 1,009 * Verastem Inc. 93,291 1,007 * BioSpecifics Technologies Corp. 36,098 936 * Harvard Apparatus Regenerative Technology Inc. 102,586 930 *,^ Celsion Corp. 269,349 908 * Bluebird Bio Inc. 39,788 905 *,^ IsoRay Inc. 409,144 900 * NanoViricides Inc. 276,138 884 * Heska Corp. 83,086 876 *,^ ChemoCentryx Inc. 129,787 860 *,^ ImmunoCellular Therapeutics Ltd. 704,322 859 * pSivida Corp. 208,743 856 * LDR Holding Corp. 24,803 851 * Karyopharm Therapeutics Inc. 27,369 845 * Cancer Genetics Inc. 55,907 844 * Relypsa Inc. 28,100 838 * Regulus Therapeutics Inc. 92,546 835 *,^ Alimera Sciences Inc. 100,237 791 * LCA-Vision Inc. 146,969 786 * NanoString Technologies Inc. 37,558 776 Columbia Laboratories Inc. 106,824 771 * Medgenics Inc. 107,663 751 * Hemispherx Biopharma Inc. 1,817,169 727 * OncoGenex Pharmaceutical Inc. 60,967 717 * Addus HomeCare Corp. 30,220 697 * Synergetics USA Inc. 223,590 682 *,^ Apricus Biosciences Inc. 314,675 677 * Medical Action Industries Inc. 96,383 672 *,^ EnteroMedics Inc. 357,925 651 * Uroplasty Inc. 178,852 649 * Aerie Pharmaceuticals Inc. 30,613 649 * Vical Inc. 496,949 641 * Sunshine Heart Inc. 108,853 636 * Pernix Therapeutics Holdings 118,747 635 * Tonix Pharmaceuticals Holding Corp. 60,748 632 *,^ TrovaGene Inc. 108,085 619 * Biota Pharmaceuticals Inc. 97,283 594 * Acura Pharmaceuticals Inc. 404,434 590 *,^ Cellular Dynamics International Inc. 38,800 579 * NeoGenomics Inc. 164,996 573 Enzon Pharmaceuticals Inc. 549,474 566 * AdCare Health Systems Inc. 135,530 564 *,^ Coronado Biosciences Inc. 271,409 537 * Cardica Inc. 526,562 532 * Stereotaxis Inc. 122,126 519 * Cleveland Biolabs Inc. 760,155 518 * BIND Therapeutics Inc. 42,989 514 * Mast Therapeutics Inc. 752,978 512 * Bovie Medical Corp. 128,896 496 * Achaogen Inc. 31,667 490 * Tandem Diabetes Care Inc. 22,015 486 *,^ Regado Biosciences Inc. 37,600 471 * Dicerna Pharmaceuticals Inc. 16,079 454 *,^ Cel-Sci Corp. 294,453 448 *,^ Opexa Therapeutics Inc. 240,435 445 * PDI Inc. 94,976 435 * Skilled Healthcare Group Inc. 81,667 430 *,^ Bacterin International Holdings Inc. 506,800 426 * Transcept Pharmaceuticals Inc. 133,039 410 * ERBA Diagnostics Inc. 158,772 408 * Inogen Inc. 24,180 399 *,^ BSD Medical Corp. 293,101 378 * Vision Sciences Inc. 307,620 372 * Retractable Technologies Inc. 97,255 369 * Fibrocell Science Inc. 70,216 367 * Anthera Pharmaceuticals Inc. Class A 108,589 364 * Sharps Compliance Corp. 78,969 362 * BG Medicine Inc. 185,274 356 * StemCells Inc. 256,788 344 * Alexza Pharmaceuticals Inc. 76,812 340 * Cumberland Pharmaceuticals Inc. 74,721 336 * Ambit Biosciences Corp. 36,587 334 MGC Diagnostics Corp. 29,709 332 * MediciNova Inc. 156,717 324 * AVEO Pharmaceuticals Inc. 209,183 313 * LipoScience Inc. 96,600 308 * Novabay Pharmaceuticals Inc. 261,141 306 * Onconova Therapeutics Inc. 47,789 303 * Veracyte Inc. 17,518 300 *,^ GTx Inc. 189,766 290 *,^ Oculus Innovative Sciences Inc. 76,561 289 * Oxygen Biotherapeutics Inc. 50,315 279 * Authentidate Holding Corp. 279,777 277 * Hooper Holmes Inc. 466,668 271 * Castlight Health Inc. Class B 12,652 268 * iBio Inc. 463,895 250 *,^ Venaxis Inc. 90,198 237 *,^ Baxano Surgical Inc. 218,727 236 * GenVec Inc. 88,782 235 * Bioanalytical Systems Inc. 91,696 230 * EntreMed Inc. 119,606 219 * Conatus Pharmaceuticals Inc. 26,664 217 *,^ Advaxis Inc. 69,051 217 * Ocera Therapeutics Inc. 19,970 211 * KaloBios Pharmaceuticals Inc. 75,598 205 * Kindred Biosciences Inc. 10,800 200 * Biodel Inc. 69,206 189 * Zalicus Inc. 154,319 188 * Cormedix Inc. 74,703 187 * Delcath Systems Inc. 665,699 186 * Akebia Therapeutics Inc. 9,460 185 * InspireMD Inc. 59,530 182 * Response Genetics Inc. 145,825 174 *,^ Ventrus Biosciences Inc. 134,931 173 * ProPhase Labs Inc. 72,896 146 * Cubist Pharmaceuticals Inc. Rights 223,184 145 * CAS Medical Systems Inc. 66,116 143 * Versartis Inc. 4,758 143 * Vermillion Inc. 43,524 128 *,^ Echo Therapeutics Inc. 40,474 121 *,^ Atossa Genetics Inc. 70,607 119 * Aastrom Biosciences Inc. 25,905 114 * Concert Pharmaceuticals Inc. 7,950 107 * American Caresource Holdings Inc. 51,566 102 * Misonix Inc. 15,828 101 * Lpath Inc. Class A 21,008 100 * Evoke Pharma Inc. 11,173 93 * SunLink Health Systems Inc. 59,900 92 * Escalon Medical Corp. 59,011 91 * Fate Therapeutics Inc. 9,100 89 *,^ DARA Biosciences Inc. 29,623 82 * OvaScience Inc. 9,103 81 * Ligand Pharmaceuticals Inc. Rights 395,811 71 *,^ Imprimis Pharmaceuticals Inc. 10,494 70 * Egalet Corp. 4,845 68 * OXiGENE Inc. 18,140 68 * Chembio Diagnostics Inc. 19,255 66 * MELA Sciences Inc. 102,112 64 * Streamline Health Solutions Inc. 12,340 62 * Cesca Therapeutics Inc. 35,883 61 * VirtualScopics Inc. 16,180 61 * Auspex Pharmaceuticals Inc. 1,583 49 *,^ Wright Medical Group Inc. CVR 52,493 43 * Xencor Inc. 3,099 36 * InfuSystems Holdings Inc. 12,615 35 * NeuroMetrix Inc. 13,183 31 * AxoGen Inc. 10,000 30 * Celator Pharmaceuticals Inc. 9,400 30 * CombiMatrix Corp. 9,624 29 * Urologix Inc. 160,918 25 * Ligand Pharmaceuticals Inc. Rights 395,811 24 * Allied Healthcare Products Inc. 10,415 24 * Telik Inc. 14,700 21 * ARCA Biopharma Inc. 10,322 19 * Kips Bay Medical Inc. 14,900 10 * Ligand Pharmaceuticals Inc. Rights 395,811 8 * Oragenics Inc. 2,006 6 * Electromed Inc. 2,500 3 * Ligand Pharmaceuticals Inc. Rights 395,811 2 Maxygen Inc. 143 — Industrials (15.0%) * United Continental Holdings Inc. 3,407,271 152,066 * Hertz Global Holdings Inc. 4,117,377 109,687 Chicago Bridge & Iron Co. NV 985,886 85,920 TransDigm Group Inc. 454,841 84,237 * Verisk Analytics Inc. Class A 1,361,695 81,647 * United Rentals Inc. 854,898 81,164 * B/E Aerospace Inc. 905,971 78,629 * IHS Inc. Class A 566,873 68,875 Wabtec Corp. 880,391 68,230 Towers Watson & Co. Class A 588,559 67,125 *,^ American Airlines Group Inc. 1,772,841 64,886 Fortune Brands Home & Security Inc. 1,519,244 63,930 * Colfax Corp. 853,092 60,851 JB Hunt Transport Services Inc. 838,650 60,316 * WABCO Holdings Inc. 562,396 59,366 Hubbell Inc. Class B 493,746 59,185 Alaska Air Group Inc. 629,920 58,778 Manpowergroup Inc. 731,214 57,642 * Sensata Technologies Holding NV 1,308,716 55,804 IDEX Corp. 741,828 54,072 Lincoln Electric Holdings Inc. 742,876 53,494 * Kirby Corp. 521,897 52,842 Acuity Brands Inc. 394,871 52,348 Donaldson Co. Inc. 1,225,009 51,940 Trinity Industries Inc. 710,619 51,214 Waste Connections Inc. 1,133,458 49,713 * Avis Budget Group Inc. 983,211 47,882 * Middleby Corp. 175,360 46,332 Carlisle Cos. Inc. 583,805 46,319 Huntington Ingalls Industries Inc. 446,844 45,694 * Genesee & Wyoming Inc. Class A 466,914 45,440 Oshkosh Corp. 771,358 45,410 Terex Corp. 1,015,185 44,973 AGCO Corp. 799,134 44,080 Owens Corning 1,004,952 43,384 Timken Co. 714,698 42,010 Graco Inc. 559,062 41,784 Alliant Techsystems Inc. 291,833 41,484 SPX Corp. 411,593 40,464 * Hexcel Corp. 913,113 39,757 * Spirit Airlines Inc. 666,248 39,575 Nordson Corp. 554,765 39,105 Manitowoc Co. Inc. 1,230,502 38,699 KAR Auction Services Inc. 1,273,180 38,641 Lennox International Inc. 412,941 37,540 MSC Industrial Direct Co. Inc. Class A 433,126 37,474 * Copart Inc. 1,027,350 37,385 Generac Holdings Inc. 629,182 37,103 Valmont Industries Inc. 246,050 36,622 * Old Dominion Freight Line Inc. 640,033 36,315 KBR Inc. 1,358,660 36,249 ITT Corp. 838,693 35,862 * WESCO International Inc. 407,036 33,874 Babcock & Wilcox Co. 1,016,130 33,735 * Teledyne Technologies Inc. 345,909 33,667 Exelis Inc. 1,741,943 33,114 Toro Co. 517,321 32,689 RR Donnelley & Sons Co. 1,813,817 32,467 AO Smith Corp. 702,963 32,350 Kennametal Inc. 722,436 32,004 Crane Co. 448,899 31,939 * Esterline Technologies Corp. 294,142 31,338 URS Corp. 661,547 31,132 Triumph Group Inc. 481,395 31,088 Air Lease Corp. Class A 812,476 30,297 Regal-Beloit Corp. 413,502 30,066 EnerSys Inc. 432,546 29,971 * AECOM Technology Corp. 915,492 29,451 * Foster Wheeler AG 904,311 29,318 EMCOR Group Inc. 613,729 28,716 GATX Corp. 421,867 28,636 * USG Corp. 864,020 28,271 Curtiss-Wright Corp. 441,631 28,061 * Clean Harbors Inc. 507,900 27,828 *,^ SolarCity Corp. 442,293 27,696 * Moog Inc. Class A 416,950 27,314 * Spirit AeroSystems Holdings Inc. Class A 965,022 27,204 CLARCOR Inc. 463,676 26,592 * MRC Global Inc. 936,743 25,255 HEICO Corp. 416,497 25,056 Watsco Inc. 249,871 24,965 * Swift Transportation Co. 1,008,436 24,959 Landstar System Inc. 417,283 24,711 Deluxe Corp. 462,484 24,267 * MasTec Inc. 552,612 24,005 Corporate Executive Board Co. 309,109 22,945 Actuant Corp. Class A 667,373 22,791 Woodward Inc. 548,565 22,782 * Chart Industries Inc. 279,362 22,223 Covanta Holding Corp. 1,199,480 21,651 Con-way Inc. 522,304 21,456 * Navistar International Corp. 630,150 21,343 * Advisory Board Co. 331,499 21,299 * Armstrong World Industries Inc. 376,501 20,049 Healthcare Services Group Inc. 643,317 18,695 Applied Industrial Technologies Inc. 384,872 18,566 * DigitalGlobe Inc. 628,152 18,223 * Tetra Tech Inc. 604,661 17,892 Rollins Inc. 590,800 17,866 * JetBlue Airways Corp. 2,043,519 17,758 * Beacon Roofing Supply Inc. 452,787 17,505 Herman Miller Inc. 542,803 17,440 Harsco Corp. 741,574 17,375 * On Assignment Inc. 432,725 16,699 * MSA Safety Inc. 290,173 16,540 Mobile Mini Inc. 381,085 16,524 Barnes Group Inc. 428,876 16,499 Mueller Industries Inc. 527,072 15,807 * Orbital Sciences Corp. 558,489 15,582 * WageWorks Inc. 277,522 15,572 Franklin Electric Co. Inc. 363,582 15,459 Watts Water Technologies Inc. Class A 263,208 15,448 UniFirst Corp. 139,708 15,359 HNI Corp. 413,446 15,116 Allegiant Travel Co. Class A 134,695 15,076 United Stationers Inc. 364,150 14,956 * Rexnord Corp. 498,832 14,456 * EnPro Industries Inc. 196,521 14,281 *,^ Polypore International Inc. 411,684 14,084 ABM Industries Inc. 483,174 13,886 Mueller Water Products Inc. Class A 1,458,447 13,855 * RBC Bearings Inc. 215,347 13,718 * Korn/Ferry International 458,714 13,656 * HD Supply Holdings Inc. 520,004 13,598 Simpson Manufacturing Co. Inc. 384,028 13,568 * Huron Consulting Group Inc. 213,761 13,548 Granite Construction Inc. 336,963 13,455 TAL International Group Inc. 310,543 13,313 * TriMas Corp. 394,722 13,105 Forward Air Corp. 282,316 13,018 * Proto Labs Inc. 190,194 12,870 Knight Transportation Inc. 554,709 12,830 * Hub Group Inc. Class A 320,301 12,809 AMERCO 54,993 12,765 Brink's Co. 443,611 12,665 * XPO Logistics Inc. 426,531 12,544 * FTI Consulting Inc. 372,838 12,430 Brady Corp. Class A 437,995 11,892 CIRCOR International Inc. 161,649 11,854 *,^ GrafTech International Ltd. 1,079,207 11,785 * Nortek Inc. 141,275 11,614 General Cable Corp. 452,506 11,589 Aircastle Ltd. 592,960 11,492 G&K Services Inc. Class A 186,137 11,386 Tennant Co. 173,478 11,384 * TrueBlue Inc. 385,786 11,288 Interface Inc. Class A 548,775 11,277 * H&E Equipment Services Inc. 275,181 11,131 * Meritor Inc. 896,458 10,982 Raven Industries Inc. 334,636 10,959 Werner Enterprises Inc. 421,624 10,756 ^ Lindsay Corp. 119,642 10,550 Heartland Express Inc. 464,486 10,539 AZZ Inc. 235,643 10,529 *,^ GenCorp Inc. 572,387 10,457 Hyster-Yale Materials Handling Inc. 106,721 10,405 * Rush Enterprises Inc. Class A 319,484 10,377 Universal Forest Products Inc. 184,652 10,219 Sun Hydraulics Corp. 235,499 10,199 * Tutor Perini Corp. 354,404 10,161 * Trex Co. Inc. 137,703 10,074 * Greenbrier Cos. Inc. 220,553 10,057 Kaman Corp. 246,808 10,040 Cubic Corp. 195,741 9,996 * Dycom Industries Inc. 315,446 9,971 Matson Inc. 402,172 9,930 Primoris Services Corp. 328,504 9,849 Arkansas Best Corp. 266,180 9,835 Steelcase Inc. Class A 579,718 9,629 Briggs & Stratton Corp. 432,050 9,613 AAR Corp. 369,843 9,597 Titan International Inc. 503,931 9,570 Albany International Corp. 263,668 9,371 * DXP Enterprises Inc. 97,259 9,233 Astec Industries Inc. 207,123 9,095 UTi Worldwide Inc. 854,760 9,052 Exponent Inc. 119,994 9,007 Apogee Enterprises Inc. 270,348 8,984 Altra Industrial Motion Corp. 251,608 8,982 * Astronics Corp. 140,290 8,896 * Taser International Inc. 484,995 8,871 * Aegion Corp. Class A 348,331 8,816 * Federal Signal Corp. 588,472 8,768 Encore Wire Corp. 180,139 8,739 * Masonite International Corp. 153,343 8,667 * Wabash National Corp. 628,328 8,646 * Saia Inc. 225,146 8,603 ESCO Technologies Inc. 243,127 8,556 * Wesco Aircraft Holdings Inc. 387,118 8,520 Knoll Inc. 463,119 8,424 * Navigant Consulting Inc. 450,147 8,400 * Atlas Air Worldwide Holdings Inc. 237,266 8,368 John Bean Technologies Corp. 263,758 8,150 * II-VI Inc. 528,110 8,149 * Team Inc. 189,583 8,125 McGrath RentCorp 231,733 8,101 Quanex Building Products Corp. 364,583 7,540 Acacia Research Corp. 477,341 7,294 AAON Inc. 260,599 7,263 * ICF International Inc. 181,357 7,220 US Ecology Inc. 185,176 6,874 * ACCO Brands Corp. 1,110,507 6,841 Standex International Corp. 126,893 6,799 * Aerovironment Inc. 167,335 6,735 Insperity Inc. 214,531 6,646 * Thermon Group Holdings Inc. 281,993 6,537 Resources Connection Inc. 462,335 6,514 Kforce Inc. 302,709 6,454 Comfort Systems USA Inc. 420,996 6,416 * Hawaiian Holdings Inc. 455,631 6,361 *,^ Capstone Turbine Corp. 2,978,577 6,344 SkyWest Inc. 490,070 6,253 Kelly Services Inc. Class A 263,490 6,253 *,^ Plug Power Inc. 878,716 6,239 Gorman-Rupp Co. 192,224 6,111 American Science & Engineering Inc. 90,856 6,103 American Railcar Industries Inc. 85,638 5,997 Celadon Group Inc. 243,121 5,845 Griffon Corp. 479,942 5,730 * Engility Holdings Inc. 126,667 5,706 * Blount International Inc. 478,529 5,694 Quad/Graphics Inc. 240,415 5,638 * Gibraltar Industries Inc. 294,094 5,550 * Columbus McKinnon Corp. 206,113 5,522 Marten Transport Ltd. 255,192 5,492 * MYR Group Inc. 209,164 5,296 Aceto Corp. 262,406 5,272 Powell Industries Inc. 80,183 5,196 * Lydall Inc. 222,741 5,094 Kimball International Inc. Class B 281,269 5,094 Viad Corp. 211,213 5,078 Kadant Inc. 136,856 4,991 * EnerNOC Inc. 220,061 4,903 * Park-Ohio Holdings Corp. 86,852 4,877 * Great Lakes Dredge & Dock Corp. 528,012 4,821 * Roadrunner Transportation Systems Inc. 184,190 4,649 * CBIZ Inc. 498,226 4,564 Barrett Business Services Inc. 75,880 4,520 * RPX Corp. 277,351 4,515 HEICO Corp. Class A 101,171 4,392 LB Foster Co. Class A 92,805 4,348 National Presto Industries Inc. 55,029 4,294 * American Woodmark Corp. 126,810 4,268 * Kratos Defense & Security Solutions Inc. 564,747 4,258 Alamo Group Inc. 77,980 4,237 * SP Plus Corp. 158,574 4,166 Heidrick & Struggles International Inc. 204,820 4,111 * NCI Building Systems Inc. 232,311 4,056 Multi-Color Corp. 115,380 4,038 West Corp. 167,314 4,004 Ennis Inc. 241,318 3,999 * Air Transport Services Group Inc. 509,006 3,996 * KEYW Holding Corp. 209,190 3,914 * Northwest Pipe Co. 108,163 3,911 Ceco Environmental Corp. 224,140 3,718 * GP Strategies Corp. 135,296 3,684 * Republic Airways Holdings Inc. 401,657 3,671 *,^ FuelCell Energy Inc. 1,464,951 3,633 Douglas Dynamics Inc. 196,052 3,415 * PowerSecure International Inc. 145,588 3,413 * Builders FirstSource Inc. 366,074 3,335 * Orion Marine Group Inc. 262,372 3,298 * Pacer International Inc. 367,293 3,291 NN Inc. 164,562 3,242 Global Power Equipment Group Inc. 162,282 3,228 * Layne Christensen Co. 175,720 3,196 * Mistras Group Inc. 139,160 3,169 * Patrick Industries Inc. 70,462 3,124 FreightCar America Inc. 131,575 3,058 *,^ ExOne Co. 82,300 2,949 Insteel Industries Inc. 149,567 2,942 *,^ YRC Worldwide Inc. 128,473 2,891 CDI Corp. 165,279 2,835 * Furmanite Corp. 287,605 2,824 * Ducommun Inc. 112,690 2,824 VSE Corp. 53,516 2,820 * Accuride Corp. 599,642 2,656 * Titan Machinery Inc. 168,170 2,635 Houston Wire & Cable Co. 200,568 2,633 * CAI International Inc. 104,951 2,589 Graham Corp. 81,273 2,589 * PGT Inc. 223,481 2,572 * Vicor Corp. 250,785 2,558 Argan Inc. 82,358 2,448 * Franklin Covey Co. 123,097 2,434 * Pendrell Corp. 1,328,544 2,431 * ARC Document Solutions Inc. 320,286 2,383 Dynamic Materials Corp. 124,662 2,374 Schawk Inc. Class A 117,322 2,345 * InnerWorkings Inc. 305,329 2,339 * Quality Distribution Inc. 177,325 2,303 * Power Solutions International Inc. 30,368 2,283 * Xerium Technologies Inc. 141,272 2,267 * Commercial Vehicle Group Inc. 245,436 2,238 * Echo Global Logistics Inc. 118,922 2,179 * USA Truck Inc. 147,949 2,178 * CRA International Inc. 97,854 2,150 * Pike Corp. 189,366 2,038 * Energy Recovery Inc. 352,703 1,876 Twin Disc Inc. 71,064 1,872 * PAM Transportation Services Inc. 94,033 1,869 Ampco-Pittsburgh Corp. 98,933 1,867 *,^ Odyssey Marine Exploration Inc. 788,934 1,807 * Performant Financial Corp. 199,396 1,805 *,^ Real Goods Solar Inc. Class A 438,860 1,786 * Cenveo Inc. 587,361 1,786 Global Brass & Copper Holdings Inc. 112,048 1,767 Miller Industries Inc. 88,278 1,724 * Adept Technology Inc. 89,184 1,694 International Shipholding Corp. 56,822 1,673 Universal Truckload Services Inc. 57,602 1,665 LSI Industries Inc. 201,670 1,652 Preformed Line Products Co. 23,921 1,640 NL Industries Inc. 149,074 1,616 * Ply Gem Holdings Inc. 121,963 1,540 Allied Motion Technologies Inc. 128,498 1,489 * Willis Lease Finance Corp. 70,607 1,445 SIFCO Industries Inc. 46,892 1,432 * Sterling Construction Co. Inc. 157,986 1,370 * Patriot Transportation Holding Inc. 37,920 1,367 * Rand Logistics Inc. 193,713 1,337 Baltic Trading Ltd. 210,827 1,330 Courier Corp. 84,708 1,304 Intersections Inc. 220,204 1,299 * CPI Aerostructures Inc. 98,215 1,277 * LMI Aerospace Inc. 89,195 1,258 * Stock Building Supply Holdings Inc. 59,062 1,200 * Broadwind Energy Inc. 96,637 1,181 * Active Power Inc. 347,411 1,150 Hurco Cos. Inc. 42,118 1,124 * Lawson Products Inc. 68,997 1,109 * Supreme Industries Inc. Class A 141,174 1,088 *,^ Arotech Corp. 169,743 1,056 * Hill International Inc. 190,468 1,048 * Sparton Corp. 34,719 1,017 Hardinge Inc. 70,464 1,015 * Ameresco Inc. Class A 130,322 985 * Magnetek Inc. 50,100 952 * Manitex International Inc. 58,246 949 * API Technologies Corp. 305,127 894 * TRC Cos. Inc. 133,600 888 * Innovative Solutions & Support Inc. 116,974 881 * Orion Energy Systems Inc. 118,295 858 *,^ Revolution Lighting Technologies Inc. 268,328 845 * Mfri Inc. 61,557 838 * American Superconductor Corp. 485,565 782 *,^ Astrotech Corp. 304,120 715 * PMFG Inc. 118,547 708 * Hudson Technologies Inc. 229,082 641 LS Starrett Co. Class A 39,595 631 * Swisher Hygiene Inc. 1,388,723 625 * Casella Waste Systems Inc. Class A 122,023 624 Omega Flex Inc. 28,118 603 * BlueLinx Holdings Inc. 460,825 599 * Fuel Tech Inc. 118,950 595 Providence and Worcester Railroad Co. 31,838 562 * Hudson Global Inc. 147,778 559 * Heritage-Crystal Clean Inc. 30,689 556 * Acorn Energy Inc. 161,560 548 *,^ Eagle Bulk Shipping Inc. 134,748 538 Eastern Co. 31,545 509 * Tecumseh Products Co. Class A 73,713 509 * Key Technology Inc. 38,521 503 *,^ Enphase Energy Inc. 66,643 490 * Lightbridge Corp. 174,425 469 * Virco Manufacturing Corp. 188,287 465 * ARC Group Worldwide Inc. 13,414 461 * Gencor Industries Inc. 43,110 445 Ecology and Environment Inc. 45,100 432 *,^ Genco Shipping & Trading Ltd. 244,661 431 * Covenant Transportation Group Inc. Class A 41,944 424 * Ultralife Corp. 98,312 418 * Metalico Inc. 217,133 354 Mastech Holdings Inc. 24,567 341 * RCM Technologies Inc. 47,961 323 * Perma-Fix Environmental Services 61,035 298 * Integrated Electrical Services Inc. 45,122 280 * American Electric Technologies Inc. 38,260 260 *,^ Ascent Solar Technologies Inc. 398,286 243 * Transcat Inc. 25,670 241 * Taylor Devices Inc. 27,295 239 * Jewett-Cameron Trading Co. Ltd. 23,964 236 Sypris Solutions Inc. 79,234 219 * TriNet Group Inc. 9,383 200 * UniTek Global Services Inc. 94,665 172 * Versar Inc. 42,809 171 * Rush Enterprises Inc. Class B 5,550 157 * Breeze-Eastern Corp. 15,615 154 * Paylocity Holding Corp. 6,330 152 Servotronics Inc. 19,902 149 * Erickson Air-Crane Inc. 7,625 147 *,^ MagneGas Corp. 89,855 146 * AMREP Corp. 21,768 138 * Luna Innovations Inc. 86,079 128 * ZBB Energy Corp. 69,556 120 * Essex Rental Corp. 30,245 89 * Tecumseh Products Co. Class B 11,900 81 * Corporate Resource Services Inc. 25,034 79 * Industrial Services of America Inc. 13,228 68 * Altair Nanotechnologies Inc. 14,262 64 *,^ Ocean Power Technologies Inc. 16,031 60 Hubbell Inc. Class A 500 56 * Goldfield Corp. 24,541 55 * Lime Energy Co. 12,704 49 * DLH Holdings Corp. 19,113 48 * CTPartners Executive Search Inc. 2,973 32 * Radiant Logistics Inc. 6,200 19 * Tel-Instrument Electronics Corp. 3,304 15 * General Finance Corp. 1,811 14 * Willdan Group Inc. 3,100 14 EnviroStar Inc. 2,900 10 *,^ Spherix Inc. 3,156 9 Chicago Rivet & Machine Co. 100 4 Standard Register Co. 400 3 Espey Manufacturing & Electronics Corp. 100 3 * Micronet Enertec Technologies Inc. 400 2 * Innovaro Inc. 36,380 1 Information Technology (15.9%) * LinkedIn Corp. Class A 893,975 165,332 Avago Technologies Ltd. Class A 2,289,840 147,489 * Trimble Navigation Ltd. 2,382,863 92,622 Maxim Integrated Products Inc. 2,591,451 85,829 * VMware Inc. Class A 789,346 85,265 * Equinix Inc. 453,054 83,742 Activision Blizzard Inc. 3,954,074 80,821 * FleetCor Technologies Inc. 673,111 77,475 * ANSYS Inc. 848,663 65,364 * Skyworks Solutions Inc. 1,732,551 65,005 * Cree Inc. 1,115,234 63,078 Avnet Inc. 1,268,540 59,025 Marvell Technology Group Ltd. 3,738,978 58,889 * Gartner Inc. 845,277 58,696 * Splunk Inc. 796,469 56,940 * NCR Corp. 1,528,746 55,876 * ServiceNow Inc. 928,562 55,639 * Arrow Electronics Inc. 916,709 54,416 * Synopsys Inc. 1,413,000 54,273 *,^ 3D Systems Corp. 880,207 52,064 IAC/InterActiveCorp 702,700 50,166 * CoStar Group Inc. 264,577 49,407 Global Payments Inc. 659,568 46,902 * Pandora Media Inc. 1,520,353 46,097 Jack Henry & Associates Inc. 783,945 43,713 * Concur Technologies Inc. 436,457 43,240 * Brocade Communications Systems Inc. 4,071,323 43,197 * SunEdison Inc. 2,254,006 42,465 * Ingram Micro Inc. 1,417,446 41,900 * Cadence Design Systems Inc. 2,658,521 41,313 * Nuance Communications Inc. 2,400,945 41,224 Broadridge Financial Solutions Inc. 1,095,381 40,682 * Yelp Inc. Class A 524,357 40,339 Solera Holdings Inc. 632,508 40,063 FEI Co. 387,460 39,916 FactSet Research Systems Inc. 364,857 39,335 * Vantiv Inc. Class A 1,299,120 39,259 * ON Semiconductor Corp. 4,125,818 38,783 * PTC Inc. 1,088,644 38,571 * Informatica Corp. 1,003,726 37,921 * MICROS Systems Inc. 690,102 36,527 * Aspen Technology Inc. 848,399 35,938 * Teradyne Inc. 1,785,400 35,512 *,^ Twitter Inc. 757,210 35,339 * Ultimate Software Group Inc. 256,112 35,087 * Rackspace Hosting Inc. 1,068,421 35,066 * VeriFone Systems Inc. 1,022,734 34,589 * WEX Inc. 356,692 33,904 * Atmel Corp. 3,901,929 32,620 * Zebra Technologies Corp. 462,916 32,131 * AOL Inc. 731,460 32,016 * ARRIS Group Inc. 1,074,668 30,284 * Guidewire Software Inc. 613,735 30,104 * JDS Uniphase Corp. 2,142,647 29,997 * Palo Alto Networks Inc. 425,879 29,215 * Riverbed Technology Inc. 1,467,268 28,920 * TIBCO Software Inc. 1,399,640 28,441 MAXIMUS Inc. 622,352 27,919 Belden Inc. 398,687 27,749 * Fortinet Inc. 1,254,522 27,637 * Zynga Inc. Class A 6,271,726 26,968 * ViaSat Inc. 390,618 26,968 * NetSuite Inc. 281,377 26,683 * CommVault Systems Inc. 409,682 26,609 * Workday Inc. Class A 287,296 26,267 Lexmark International Inc. Class A 564,634 26,137 National Instruments Corp. 910,271 26,116 * Cognex Corp. 756,674 25,621 * SolarWinds Inc. 599,443 25,554 DST Systems Inc. 268,368 25,439 * CoreLogic Inc. 837,139 25,148 Anixter International Inc. 244,832 24,855 * Knowles Corp. 781,296 24,665 * Manhattan Associates Inc. 701,112 24,560 * Acxiom Corp. 700,039 24,078 Leidos Holdings Inc. 667,419 23,607 Diebold Inc. 589,954 23,533 * Tableau Software Inc. Class A 308,138 23,443 * Finisar Corp. 882,077 23,384 * Verint Systems Inc. 490,488 23,019 * SS&C Technologies Holdings Inc. 574,393 22,987 *,^ IPG Photonics Corp. 322,804 22,945 *,^ Advanced Micro Devices Inc. 5,663,936 22,712 * Tyler Technologies Inc. 264,724 22,152 * Microsemi Corp. 876,183 21,931 * Ciena Corp. 964,025 21,922 * Freescale Semiconductor Ltd. 889,696 21,717 * Qlik Technologies Inc. 814,384 21,654 * Tech Data Corp. 349,203 21,287 Compuware Corp. 2,020,625 21,217 * Cavium Inc. 484,733 21,197 * GT Advanced Technologies Inc. 1,234,665 21,051 * ACI Worldwide Inc. 353,428 20,919 * Rovi Corp. 903,375 20,579 * RF Micro Devices Inc. 2,597,051 20,465 j2 Global Inc. 408,591 20,450 Convergys Corp. 924,312 20,252 * Dealertrack Technologies Inc. 410,301 20,183 * TriQuint Semiconductor Inc. 1,498,301 20,062 *,^ Dolby Laboratories Inc. Class A 448,924 19,977 * Cornerstone OnDemand Inc. 415,354 19,883 * Synaptics Inc. 329,994 19,806 Mentor Graphics Corp. 893,882 19,683 Littelfuse Inc. 207,393 19,420 * Zillow Inc. Class A 216,221 19,049 * Silicon Laboratories Inc. 362,154 18,923 * Electronics For Imaging Inc. 435,722 18,871 * Take-Two Interactive Software Inc. 860,168 18,863 * Aruba Networks Inc. 1,000,893 18,767 Vishay Intertechnology Inc. 1,244,944 18,525 Power Integrations Inc. 280,549 18,454 * NeuStar Inc. Class A 561,188 18,244 Hittite Microwave Corp. 288,322 18,176 * Genpact Ltd. 1,037,800 18,078 * Euronet Worldwide Inc. 434,123 18,055 * EchoStar Corp. Class A 378,989 18,025 * International Rectifier Corp. 653,475 17,905 Fair Isaac Corp. 322,529 17,842 Plantronics Inc. 394,346 17,529 * Sapient Corp. 1,017,897 17,365 * Polycom Inc. 1,255,635 17,227 * FireEye Inc. 277,411 17,080 * OpenTable Inc. 217,293 16,716 * Conversant Inc. 580,940 16,353 * Semtech Corp. 639,990 16,217 * CACI International Inc. Class A 215,269 15,887 * Cardtronics Inc. 407,950 15,849 * Demandware Inc. 247,157 15,833 EVERTEC Inc. 640,178 15,812 * Fairchild Semiconductor International Inc. Class A 1,144,171 15,778 * Entegris Inc. 1,275,162 15,442 * Veeco Instruments Inc. 366,761 15,378 * Integrated Device Technology Inc. 1,254,072 15,337 Intersil Corp. Class A 1,172,367 15,147 * Coherent Inc. 231,330 15,117 * TiVo Inc. 1,118,996 14,804 * SYNNEX Corp. 243,684 14,770 MKS Instruments Inc. 490,058 14,648 * WebMD Health Corp. 352,915 14,611 CDW Corp. 526,944 14,459 Science Applications International Corp. 386,630 14,456 * PMC-Sierra Inc. 1,878,035 14,292 * Web.com Group Inc. 419,021 14,259 * Cray Inc. 376,809 14,062 Heartland Payment Systems Inc. 336,880 13,964 Cypress Semiconductor Corp. 1,323,336 13,591 Blackbaud Inc. 428,114 13,400 * Sanmina Corp. 760,908 13,278 * CommScope Holding Co. Inc. 525,359 12,966 * Netscout Systems Inc. 341,326 12,827 * Itron Inc. 359,322 12,770 * Syntel Inc. 141,921 12,759 * Plexus Corp. 316,934 12,700 ADTRAN Inc. 519,538 12,682 * Unisys Corp. 414,064 12,612 * Monolithic Power Systems Inc. 324,307 12,573 InterDigital Inc. 371,816 12,311 Booz Allen Hamilton Holding Corp. Class A 558,929 12,296 * Bottomline Technologies de Inc. 343,879 12,087 *,^ SunPower Corp. Class A 374,554 12,083 * Universal Display Corp. 378,528 12,079 *,^ InvenSense Inc. 490,990 11,622 * NETGEAR Inc. 340,690 11,491 * Cirrus Logic Inc. 572,784 11,381 * Rambus Inc. 1,043,009 11,212 * Benchmark Electronics Inc. 493,577 11,180 Advent Software Inc. 380,754 11,179 Monotype Imaging Holdings Inc. 358,608 10,808 * Envestnet Inc. 268,714 10,797 NIC Inc. 558,943 10,793 * ScanSource Inc. 263,110 10,727 * Interactive Intelligence Group Inc. 146,950 10,654 * Imperva Inc. 191,271 10,654 * Trulia Inc. 319,788 10,617 Tessera Technologies Inc. 439,361 10,382 * Rogers Corp. 165,441 10,327 * Progress Software Corp. 473,019 10,312 * OSI Systems Inc. 171,949 10,293 * Infinera Corp. 1,130,329 10,263 * QLogic Corp. 799,225 10,190 Methode Electronics Inc. 332,099 10,182 * ATMI Inc. 297,188 10,107 * MicroStrategy Inc. Class A 85,132 9,823 *,^ Eastman Kodak Co. 293,563 9,805 * Synchronoss Technologies Inc. 283,642 9,726 * Cabot Microelectronics Corp. 220,491 9,702 * comScore Inc. 294,801 9,667 * Insight Enterprises Inc. 383,268 9,624 MTS Systems Corp. 140,146 9,599 * Measurement Specialties Inc. 139,233 9,447 * LogMeIn Inc. 209,117 9,387 * Fusion-io Inc. 889,995 9,363 * SPS Commerce Inc. 149,641 9,195 * OmniVision Technologies Inc. 513,494 9,089 * Kulicke & Soffa Industries Inc. 709,075 8,941 * Infoblox Inc. 445,038 8,927 * ExlService Holdings Inc. 287,184 8,877 * Diodes Inc. 334,758 8,744 * CalAmp Corp. 309,992 8,639 * iGATE Corp. 272,607 8,598 * Bankrate Inc. 502,430 8,511 * FARO Technologies Inc. 160,472 8,505 * RealPage Inc. 468,069 8,500 * Advanced Energy Industries Inc. 346,901 8,499 * Lattice Semiconductor Corp. 1,069,308 8,383 CSG Systems International Inc. 321,492 8,372 * Spansion Inc. Class A 474,373 8,264 * Sonus Networks Inc. 2,442,293 8,231 * Monster Worldwide Inc. 1,074,978 8,041 * Virtusa Corp. 238,942 8,007 * Ultratech Inc. 270,285 7,890 * Newport Corp. 376,831 7,793 * Blucora Inc. 394,381 7,765 CTS Corp. 371,724 7,762 Badger Meter Inc. 140,827 7,760 * Proofpoint Inc. 205,481 7,619 * Sykes Enterprises Inc. 381,001 7,570 * Global Eagle Entertainment Inc. 475,519 7,504 * EPAM Systems Inc. 225,917 7,433 * Comverse Inc. 213,332 7,377 * PROS Holdings Inc. 231,687 7,300 * BroadSoft Inc. 271,860 7,267 Brooks Automation Inc. 652,135 7,128 * Harmonic Inc. 996,857 7,118 * Applied Micro Circuits Corp. 708,538 7,015 * Constant Contact Inc. 286,759 7,014 ManTech International Corp.Class A 235,722 6,933 * Shutterstock Inc. 94,197 6,840 * Amkor Technology Inc. 972,614 6,672 * Rofin-Sinar Technologies Inc. 275,662 6,605 * Ixia 527,454 6,593 * Emulex Corp. 887,653 6,560 * Accelrys Inc. 522,366 6,509 * Exar Corp. 537,444 6,422 AVX Corp. 486,007 6,406 * Liquidity Services Inc. 241,027 6,279 * Silicon Image Inc. 904,584 6,242 Park Electrochemical Corp. 207,287 6,192 * Ellie Mae Inc. 213,303 6,152 * Digital River Inc. 344,984 6,013 Comtech Telecommunications Corp. 187,465 5,973 * LivePerson Inc. 491,132 5,928 Micrel Inc. 533,022 5,906 *,^ Ubiquiti Networks Inc. 129,340 5,881 * Checkpoint Systems Inc. 437,123 5,866 * TeleTech Holdings Inc. 238,537 5,847 * Ruckus Wireless Inc. 480,800 5,847 Pegasystems Inc. 163,669 5,781 *,^ VirnetX Holding Corp. 405,833 5,755 Daktronics Inc. 393,532 5,663 * Callidus Software Inc. 451,039 5,647 * Stamps.com Inc. 167,525 5,622 * Perficient Inc. 308,583 5,592 ^ Ebix Inc. 323,849 5,528 * Tangoe Inc. 292,993 5,447 * SciQuest Inc. 196,653 5,313 * Move Inc. 457,307 5,286 * Marketo Inc. 155,090 5,067 Epiq Systems Inc. 358,136 4,881 Forrester Research Inc. 133,455 4,784 * Super Micro Computer Inc. 272,804 4,739 * RealD Inc. 413,164 4,615 Cass Information Systems Inc. 89,382 4,609 * Angie's List Inc. 375,605 4,575 * Extreme Networks Inc. 771,709 4,476 * Global Cash Access Holdings Inc. 636,247 4,365 * TTM Technologies Inc. 511,406 4,321 * Photronics Inc. 502,501 4,286 * LTX-Credence Corp. 469,132 4,180 * Supertex Inc. 126,162 4,161 * Fabrinet 199,511 4,144 * Ceva Inc. 235,497 4,135 *,^ Parkervision Inc. 854,549 4,102 Black Box Corp. 167,325 4,073 * Dice Holdings Inc. 541,858 4,042 * Silicon Graphics International Corp. 326,395 4,008 *,^ Textura Corp. 156,910 3,956 * ShoreTel Inc. 458,433 3,943 * Internap Network Services Corp. 554,863 3,928 IXYS Corp. 342,888 3,892 * ServiceSource International Inc. 454,121 3,833 * Mercury Systems Inc. 287,258 3,795 * Rudolph Technologies Inc. 329,966 3,765 * Oclaro Inc. 1,212,363 3,758 EarthLink Holdings Corp. 1,018,325 3,676 * Integrated Silicon Solution Inc. 235,365 3,660 * DTS Inc. 185,061 3,657 * FormFactor Inc. 560,630 3,582 * Entropic Communications Inc. 868,570 3,552 * Oplink Communications Inc. 196,408 3,527 * Maxwell Technologies Inc. 270,359 3,493 * ChannelAdvisor Corp. 92,300 3,483 * PDF Solutions Inc. 190,525 3,462 * Lionbridge Technologies Inc. 497,644 3,339 * XO Group Inc. 328,687 3,333 * Glu Mobile Inc. 698,340 3,310 * Nanometrics Inc. 179,870 3,232 * Actuate Corp. 521,586 3,140 * Agilysys Inc. 233,471 3,128 Electro Scientific Industries Inc. 311,442 3,068 *,^ Rocket Fuel Inc. 71,341 3,059 Electro Rent Corp. 173,518 3,052 * Gigamon Inc. 100,432 3,052 * Ultra Clean Holdings Inc. 225,330 2,963 * Qualys Inc. 115,524 2,938 * MoneyGram International Inc. 165,116 2,914 * Cvent Inc. 79,063 2,858 * Unwired Planet Inc. 1,313,921 2,851 * Seachange International Inc. 266,334 2,781 * CIBER Inc. 601,142 2,753 * Quantum Corp. 2,229,644 2,720 * Immersion Corp. 254,726 2,687 * Procera Networks Inc. 256,953 2,670 * Intralinks Holdings Inc. 259,996 2,660 Cohu Inc. 246,455 2,647 * Vocus Inc. 193,656 2,581 * DSP Group Inc. 296,256 2,560 * NVE Corp. 44,686 2,549 * Calix Inc. 301,702 2,543 * Bazaarvoice Inc. 348,263 2,542 * VASCO Data Security International Inc. 336,226 2,535 * E2open Inc. 106,516 2,511 * Datalink Corp. 175,505 2,445 * Kemet Corp. 419,820 2,439 * Rubicon Technology Inc. 215,936 2,438 * Inphi Corp. 151,350 2,435 Computer Task Group Inc. 142,649 2,424 * ModusLink Global Solutions Inc. 566,039 2,394 * GSI Group Inc. 182,793 2,387 * Digi International Inc. 234,902 2,384 Marchex Inc. Class B 225,315 2,368 * Xoom Corp. 120,718 2,356 American Software Inc.Class A 228,096 2,320 * Zix Corp. 559,817 2,318 * Kopin Corp. 612,710 2,316 PC Connection Inc. 111,363 2,263 * Intevac Inc. 230,818 2,239 * Higher One Holdings Inc. 307,896 2,226 * PLX Technology Inc. 363,644 2,200 * QuickLogic Corp. 416,432 2,170 * PRGX Global Inc. 311,931 2,162 *,^ Endurance International Group Holdings Inc. 165,944 2,159 * Dot Hill Systems Corp. 552,939 2,140 * Zygo Corp. 140,554 2,135 * Vishay Precision Group Inc. 122,705 2,133 * Pericom Semiconductor Corp. 268,130 2,099 *,^ Neonode Inc. 365,294 2,079 * Guidance Software Inc. 186,492 2,063 * NAPCO Security Technologies Inc. 305,202 2,023 Mesa Laboratories Inc. 21,970 1,983 * QuinStreet Inc. 292,440 1,942 * Benefitfocus Inc. 40,527 1,904 * Jive Software Inc. 231,819 1,857 * Aeroflex Holding Corp. 223,317 1,856 * Brightcove Inc. 184,083 1,810 * Vringo Inc. 515,181 1,788 * KVH Industries Inc. 135,373 1,781 * MoSys Inc. 391,937 1,779 *,^ Blackhawk Network Holdings Inc. 72,866 1,777 *,^ Gogo Inc. 86,117 1,769 * Axcelis Technologies Inc. 812,818 1,748 Tessco Technologies Inc. 46,556 1,739 * Travelzoo Inc. 75,878 1,738 * Demand Media Inc. 357,188 1,732 * Limelight Networks Inc. 791,186 1,725 * RealNetworks Inc. 219,830 1,666 * Reis Inc. 91,517 1,652 * Datawatch Corp. 60,329 1,636 * Clearfield Inc. 69,196 1,598 * Key Tronic Corp. 150,358 1,567 * support.com Inc. 612,062 1,561 Bel Fuse Inc. Class B 70,931 1,553 *,^ Millennial Media Inc. 224,015 1,550 * Multi-Fineline Electronix Inc. 121,017 1,549 * Sigma Designs Inc. 316,843 1,508 Transact Technologies Inc. 130,847 1,503 * Nimble Storage Inc. 39,673 1,503 United Online Inc. 128,409 1,484 Digimarc Corp. 47,205 1,482 * Autobytel Inc. 116,348 1,446 * Cinedigm Corp. Class A 561,520 1,437 * ANADIGICS Inc. 842,326 1,432 * Pfsweb Inc. 159,225 1,431 * Rally Software Development Corp. 106,332 1,423 QAD Inc. Class A 69,592 1,422 * Westell Technologies Inc. Class A 384,341 1,418 * MaxLinear Inc. 148,650 1,409 * Carbonite Inc. 137,527 1,401 * Amtech Systems Inc. 113,179 1,377 * Qumu Corp. 84,335 1,349 * Aware Inc. 230,756 1,336 Hackett Group Inc. 212,250 1,269 MOCON Inc. 75,913 1,266 * PCM Inc. 128,872 1,260 * iPass Inc. 758,383 1,251 *,^ Mitek Systems Inc. 319,044 1,235 *,^ Research Frontiers Inc. 237,493 1,233 Communications Systems Inc. 94,152 1,212 * Rosetta Stone Inc. 107,816 1,210 * Information Services Group Inc. 242,329 1,190 Richardson Electronics Ltd. 109,640 1,180 * Aviat Networks Inc. 736,710 1,171 * TeleCommunication Systems Inc. Class A 505,357 1,162 * Speed Commerce Inc. 314,829 1,146 * ePlus Inc. 20,196 1,126 * M/A-COM Technology Solutions Holdings Inc. 53,848 1,107 Evolving Systems Inc. 115,992 1,045 PC-Tel Inc. 117,353 1,024 Alliance Fiber Optic Products Inc. 70,332 1,018 * Numerex Corp. Class A 93,082 1,017 * Peregrine Semiconductor Corp. 167,040 1,011 * Mattson Technology Inc. 423,367 982 * Zhone Technologies Inc. 232,450 981 * Telenav Inc. 158,477 945 * Radisys Corp. 261,776 940 * Frequency Electronics Inc. 86,235 932 *,^ MeetMe Inc. 281,417 917 * AXT Inc. 406,017 893 *,^ Park City Group Inc. 98,238 891 * Echelon Corp. 309,664 861 * Emcore Corp. 170,440 861 *,^ CVD Equipment Corp. 61,399 858 * Pixelworks Inc. 148,862 825 * Vitesse Semiconductor Corp. 195,377 821 * Mattersight Corp. 116,238 806 Astro-Med Inc. 65,498 774 * eGain Corp. 108,610 767 * Meru Networks Inc. 167,979 758 * FalconStor Software Inc. 479,441 758 * Local Corp. 378,331 726 * Innodata Inc. 241,360 702 * GSI Technology Inc. 100,459 694 * ID Systems Inc. 121,224 689 *,^ Uni-Pixel Inc. 89,398 685 * LoJack Corp. 116,077 662 *,^ Infosonics Corp. 187,832 657 * Wireless Telecom Group Inc. 231,511 644 * Netlist Inc. 329,552 626 Perceptron Inc. 50,754 616 TheStreet Inc. 234,379 614 * WidePoint Corp. 382,604 612 * LRAD Corp. 290,661 610 * BSQUARE Corp. 190,233 601 * CyberOptics Corp. 70,691 587 * Ikanos Communications Inc. 672,829 585 * Marin Software Inc. 55,357 585 *,^ ClearSign Combustion Corp. 53,127 580 * Onvia Inc. 108,483 579 * NCI Inc. Class A 53,078 564 * Imation Corp. 95,396 550 * Silver Spring Networks Inc. 31,074 540 * Cascade Microtech Inc. 52,602 531 * PAR Technology Corp. 106,779 522 *,^ Violin Memory Inc. 128,781 515 CSP Inc. 63,018 492 * A10 Networks Inc. 31,680 476 * NeoPhotonics Corp. 59,856 475 Concurrent Computer Corp. 55,268 452 * Model N Inc. 43,688 442 Optical Cable Corp. 112,873 433 * Data I/O Corp. 180,066 432 * Newtek Business Services Inc. 147,777 426 *,^ Document Security Systems Inc. 331,632 424 * BroadVision Inc. 37,841 419 * Aerohive Networks Inc. 39,178 413 * IEC Electronics Corp. 91,854 411 * Spark Networks Inc. 77,631 406 * ClearOne Inc. 39,581 406 * Crossroads Systems Inc. 165,788 400 * Hutchinson Technology Inc. 136,776 387 * Planet Payment Inc. 140,625 385 * USA Technologies Inc. 184,289 383 * Edgewater Technology Inc. 52,896 378 * Tremor Video Inc. 91,790 378 * BTU International Inc. 113,437 355 * GSE Systems Inc. 200,594 349 *,^ Cyan Inc. 81,495 348 ^ LiveDeal Inc. 49,295 337 * Audience Inc. 26,807 335 * Internet Patents Corp. 100,800 333 * StarTek Inc. 46,382 320 * Sonic Foundry Inc. 29,544 317 * Envivio Inc. 101,037 312 * CUI Global Inc. 28,002 308 * STR Holdings Inc. 190,283 303 * Applied Optoelectronics Inc. 12,087 298 * Lantronix Inc. 140,011 291 *,^ Microvision Inc. 148,809 287 * Mandalay Digital Group Inc. 72,480 286 * Novatel Wireless Inc. 160,266 282 * Varonis Systems Inc. 7,884 282 * Wave Systems Corp. Class A 291,436 265 * Video Display Corp. 71,008 260 * Covisint Corp. 34,984 256 * LGL Group Inc. 47,780 252 Globalscape Inc. 99,432 247 QAD Inc. Class B 14,091 240 * Intellicheck Mobilisa Inc. 258,695 238 * Crexendo Inc. 65,793 224 * InterCloud Systems Inc. 26,038 221 * Everyday Health Inc. 15,667 219 * eMagin Corp. 85,535 216 * NetSol Technologies Inc. 45,112 208 * Planar Systems Inc. 99,747 204 * Identive Group Inc. 177,242 200 * Q2 Holdings Inc. 12,676 197 * Amber Road Inc. 12,700 196 * Smith Micro Software Inc. 96,461 192 * Interphase Corp. 34,145 188 * Viasystems Group Inc. 14,776 185 * Asure Software Inc. 27,280 176 * Selectica Inc. 25,943 173 * Care.com Inc. 9,465 157 * Looksmart Ltd. 69,526 153 * Intermolecular Inc. 52,299 146 * Bridgeline Digital Inc. 144,377 146 * Synacor Inc. 57,301 142 RF Industries Ltd. 20,888 136 * Inuvo Inc. 169,475 129 * GigOptix Inc. 76,419 128 * YuMe Inc. 17,494 128 *,^ Digital Ally Inc. 21,121 128 * Majesco Entertainment Co. 305,537 124 * Remark Media Inc. 22,453 124 Bel Fuse Inc. Class A 5,719 111 *,^ Superconductor Technologies Inc. 38,007 103 * TechTarget Inc. 14,219 103 * Overland Storage Inc. 125,247 101 *,^ Aetrium Inc. 21,572 100 * Lightpath Technologies Inc. Class A 63,678 99 * World Energy Solutions Inc. 19,534 94 * Exa Corp. 6,923 92 * TSR Inc. 27,043 91 * RELM Wireless Corp. 27,322 86 * Alpha & Omega Semiconductor Ltd. 11,340 83 * GTT Communications Inc. 6,713 71 * Mediabistro Inc. 27,418 67 * Advanced Photonix Inc. Class A 99,780 62 * Ambient Corp. 43,817 61 * Borderfree Inc. 3,167 59 * Iteris Inc. 28,038 56 * TigerLogic Corp. 31,880 45 * Xplore Technologies Corp. 6,900 44 * Net Element Inc. 12,508 43 * Elecsys Corp. 3,200 43 * Daegis Inc. 31,670 41 * Sevcon Inc. 3,344 38 * ADDvantage Technologies Group Inc. 10,200 34 Wayside Technology Group Inc. 1,600 32 * WPCS International Inc. 19,730 31 * Voltari Corp. 8,435 30 * Sigmatron International Inc. 2,000 24 * Sutron Corp. 3,900 21 * RMG Networks Holding Corp. 2,700 15 * Dataram Corp. 4,800 15 * Qualstar Corp. 9,220 15 * LGL Group, Inc.Warrants Exp 06/8/2018 238,900 14 * Cover-All Technologies Inc. 9,331 13 * Liquid Holdings Group Inc. 2,100 8 * eOn Communications Corp. 934 5 * IntriCon Corp. 400 2 * MAM Software Group Inc. 200 1 * Avid Technology Inc. 149 1 * Saba Software Inc. 74 1 Materials (5.4%) Celanese Corp. Class A 1,445,893 80,262 * WR Grace & Co. 706,752 70,089 Rock-Tenn Co. Class A 657,485 69,411 Ashland Inc. 663,558 66,011 Packaging Corp. of America 900,563 63,373 * Crown Holdings Inc. 1,267,442 56,705 Martin Marietta Materials Inc. 423,354 54,338 Valspar Corp. 721,634 52,044 RPM International Inc. 1,221,319 51,100 Reliance Steel & Aluminum Co. 711,361 50,265 Rockwood Holdings Inc. 671,075 49,928 Albemarle Corp. 729,117 48,428 Huntsman Corp. 1,796,806 43,878 Eagle Materials Inc. 458,270 40,630 NewMarket Corp. 102,521 40,063 AptarGroup Inc. 600,942 39,722 Sonoco Products Co. 937,924 38,474 Royal Gold Inc. 597,123 37,392 Steel Dynamics Inc. 2,049,683 36,464 Domtar Corp. 298,229 33,467 Cabot Corp. 549,391 32,447 Carpenter Technology Corp. 487,675 32,206 Cytec Industries Inc. 327,356 31,953 PolyOne Corp. 869,156 31,863 Axiall Corp. 640,978 28,793 Sensient Technologies Corp. 461,355 26,025 Compass Minerals International Inc. 307,170 25,348 Scotts Miracle-Gro Co. Class A 404,953 24,816 Westlake Chemical Corp. 367,644 24,331 * Chemtura Corp. 885,466 22,393 HB Fuller Co. 459,022 22,162 * Louisiana-Pacific Corp. 1,296,285 21,868 * KapStone Paper and Packaging Corp. 737,424 21,267 Minerals Technologies Inc. 315,820 20,389 Commercial Metals Co. 1,078,188 20,356 * Graphic Packaging Holding Co. 1,995,746 20,277 Olin Corp. 729,013 20,128 Silgan Holdings Inc. 402,128 19,913 * Berry Plastics Group Inc. 829,072 19,193 US Silica Holdings Inc. 497,608 18,994 Worthington Industries Inc. 487,667 18,653 * Resolute Forest Products Inc. 879,227 17,664 * Texas Industries Inc. 196,913 17,647 * Stillwater Mining Co. 1,097,759 16,258 Greif Inc. Class A 279,870 14,690 Balchem Corp. 281,424 14,668 * SunCoke Energy Inc. 640,837 14,637 Tronox Ltd. Class A 562,365 13,367 Globe Specialty Metals Inc. 586,932 12,220 * Clearwater Paper Corp. 191,830 12,022 Schweitzer-Mauduit International Inc. 279,607 11,909 Kaiser Aluminum Corp. 165,245 11,802 Innophos Holdings Inc. 206,628 11,716 * Flotek Industries Inc. 419,061 11,671 Stepan Co. 177,908 11,486 * Ferro Corp. 812,687 11,101 PH Glatfelter Co. 403,939 10,995 * Calgon Carbon Corp. 493,831 10,780 AMCOL International Corp. 229,696 10,516 Innospec Inc. 222,154 10,048 OM Group Inc. 293,542 9,752 A Schulman Inc. 268,765 9,745 Hecla Mining Co. 3,149,595 9,669 Quaker Chemical Corp. 121,109 9,547 *,^ AK Steel Holding Corp. 1,256,362 9,071 * Headwaters Inc. 674,183 8,906 * Coeur Mining Inc. 951,802 8,842 Neenah Paper Inc. 168,850 8,733 * Boise Cascade Co. 293,486 8,405 * Kraton Performance Polymers Inc. 315,350 8,243 *,^ Molycorp Inc. 1,753,624 8,225 * Intrepid Potash Inc. 521,601 8,064 Koppers Holdings Inc. 195,039 8,041 * RTI International Metals Inc. 287,055 7,974 Materion Corp. 223,800 7,594 * Century Aluminum Co. 528,197 6,978 * LSB Industries Inc. 186,000 6,960 Deltic Timber Corp. 106,231 6,929 Schnitzer Steel Industries Inc. 239,651 6,914 * Horsehead Holding Corp. 397,303 6,683 Haynes International Inc. 121,378 6,554 Wausau Paper Corp. 506,418 6,447 Myers Industries Inc. 317,648 6,328 *,^ McEwen Mining Inc. 2,534,714 6,007 * Senomyx Inc. 536,654 5,726 Tredegar Corp. 233,593 5,375 * Advanced Emissions Solutions Inc. 212,520 5,215 American Vanguard Corp. 237,548 5,143 * OMNOVA Solutions Inc. 467,452 4,852 Zep Inc. 251,716 4,455 ^ Walter Energy Inc. 587,305 4,440 *,^ Allied Nevada Gold Corp. 913,794 3,938 * Taminco Corp. 181,313 3,809 Kronos Worldwide Inc. 227,002 3,786 Olympic Steel Inc. 131,827 3,783 Hawkins Inc. 91,118 3,348 FutureFuel Corp. 161,430 3,277 Noranda Aluminum Holding Corp. 666,784 2,741 * AM Castle & Co. 152,683 2,243 * Landec Corp. 194,312 2,169 * Mercer International Inc. 277,783 2,083 * Universal Stainless & Alloy Products Inc. 59,115 1,996 * US Concrete Inc. 82,100 1,929 * AEP Industries Inc. 43,386 1,610 * Handy & Harman Ltd. 67,082 1,477 * Penford Corp. 92,919 1,334 *,^ Paramount Gold and Silver Corp. 1,027,970 1,264 Gold Resource Corp. 243,982 1,166 Synalloy Corp. 79,907 1,148 Chase Corp. 34,698 1,094 United States Lime & Minerals Inc. 18,000 1,013 * Core Molding Technologies Inc. 58,763 736 KMG Chemicals Inc. 45,873 719 * General Moly Inc. 696,874 690 * Arabian American Development Co. 62,697 680 * Midway Gold Corp. 638,217 670 * TOR Minerals International Inc. 56,356 592 * Comstock Mining Inc. 351,346 580 * Solitario Exploration & Royalty Corp. 381,460 484 * Codexis Inc. 230,405 470 * UFP Technologies Inc. 15,357 374 *,^ Verso Paper Corp. 125,489 363 * US Antimony Corp. 181,971 339 * Mines Management Inc. 200,193 222 *,^ Marrone Bio Innovations Inc. 14,971 209 * Clean Diesel Technologies Inc. 51,075 194 *,^ Silver Bull Resources Inc. 463,119 158 * BioAmber Inc. 8,700 100 * Golden Minerals Co. 102,533 86 * Timberline Resources Corp. 366,815 55 * Metabolix Inc. 32,461 42 *,^ Prospect Global Resources Inc. 13,992 19 * Continental Materials Corp. 600 12 Other (0.0%) * Leap Wireless International Inc CVR 524,960 1,323 * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Camco Financial Corp. Warrants Exp.11/06/2017 32,905 233 * Southern Community Financial Corp 182,721 40 * Cubist Pharmaceuticals, Inc. CVR 178,549 23 * MBT Financial Corp. Rights Exp. 04/15/2014 375,305 17 Telecommunication Services (1.3%) * SBA Communications Corp. Class A 1,177,744 107,128 * T-Mobile US Inc. 2,351,903 77,683 * Sprint Corp. 7,933,425 72,908 * Level 3 Communications Inc. 1,559,448 61,037 * tw telecom inc Class A 1,289,708 40,316 Telephone & Data Systems Inc. 909,679 23,843 Cogent Communications Group Inc. 403,037 14,320 * 8x8 Inc. 749,402 8,101 Consolidated Communications Holdings Inc. 364,289 7,289 Shenandoah Telecommunications Co. 223,803 7,227 * Cincinnati Bell Inc. 1,988,045 6,879 Atlantic Tele-Network Inc. 99,121 6,534 * Vonage Holdings Corp. 1,521,614 6,497 * Premiere Global Services Inc. 531,511 6,410 United States Cellular Corp. 142,170 5,830 USA Mobility Inc. 263,005 4,779 Inteliquent Inc. 323,567 4,702 * General Communication Inc. Class A 397,251 4,533 * Iridium Communications Inc. 572,898 4,303 * inContact Inc. 419,903 4,031 * FairPoint Communications Inc. 296,262 4,029 * Intelsat SA 162,801 3,048 IDT Corp. Class B 181,934 3,031 * ORBCOMM Inc. 398,999 2,733 Lumos Networks Corp. 182,515 2,440 * Cbeyond Inc. 311,832 2,261 *,^ NII Holdings Inc. 1,669,756 1,987 NTELOS Holdings Corp. 141,200 1,906 HickoryTech Corp. 138,657 1,773 * Hawaiian Telcom Holdco Inc. 50,084 1,427 * Towerstream Corp. 537,193 1,262 * Alaska Communications Systems Group Inc. 478,271 923 * RingCentral Inc. Class A 46,749 846 * Straight Path Communications Inc. Class B 87,806 646 *,^ Elephant Talk Communications Corp. 609,263 646 Alteva 66,123 549 * Boingo Wireless Inc. 69,749 473 * xG Technology Inc. 51,852 142 * NTS Inc. 48,081 93 Utilities (3.2%) American Water Works Co. Inc. 1,634,867 74,223 OGE Energy Corp. 1,821,541 66,960 * Calpine Corp. 3,192,874 66,763 MDU Resources Group Inc. 1,736,670 59,585 Alliant Energy Corp. 1,017,385 57,798 ITC Holdings Corp. 1,443,800 53,926 National Fuel Gas Co. 768,241 53,808 UGI Corp. 1,052,366 47,998 Atmos Energy Corp. 921,471 43,429 Westar Energy Inc. Class A 1,185,687 41,689 Aqua America Inc. 1,621,451 40,650 Questar Corp. 1,605,925 38,189 Great Plains Energy Inc. 1,411,124 38,157 Vectren Corp. 755,892 29,775 Cleco Corp. 554,611 28,052 IDACORP Inc. 460,555 25,547 Piedmont Natural Gas Co. Inc. 711,330 25,174 Hawaiian Electric Industries Inc. 928,284 23,597 Black Hills Corp. 409,048 23,582 Portland General Electric Co. 717,665 23,209 UNS Energy Corp. 382,623 22,969 Southwest Gas Corp. 427,368 22,843 * Dynegy Inc. Class A 903,192 22,526 PNM Resources Inc. 732,131 19,789 New Jersey Resources Corp. 386,694 19,257 WGL Holdings Inc. 476,681 19,096 UIL Holdings Corp. 518,148 19,073 ALLETE Inc. 352,495 18,478 * ONE Gas Inc. 480,345 17,259 NorthWestern Corp. 357,375 16,950 Avista Corp. 551,570 16,906 South Jersey Industries Inc. 301,275 16,898 El Paso Electric Co. 370,533 13,239 Laclede Group Inc. 279,936 13,199 MGE Energy Inc. 317,971 12,474 American States Water Co. 356,058 11,497 Northwest Natural Gas Co. 253,684 11,165 California Water Service Group 444,151 10,633 Otter Tail Corp. 332,638 10,242 Empire District Electric Co. 395,226 9,612 Chesapeake Utilities Corp. 103,186 6,517 NRG Yield Inc. Class A 164,657 6,509 Ormat Technologies Inc. 208,908 6,269 SJW Corp. 140,218 4,145 Unitil Corp. 125,181 4,111 Middlesex Water Co. 164,415 3,587 Pattern Energy Group Inc. 117,332 3,183 Connecticut Water Service Inc. 82,005 2,802 York Water Co. 105,452 2,151 Artesian Resources Corp. Class A 79,349 1,782 Delta Natural Gas Co. Inc. 74,312 1,540 * Genie Energy Ltd. Class B 149,987 1,495 * Pure Cycle Corp. 158,636 960 * Cadiz Inc. 97,558 688 * US Geothermal Inc. 523,384 393 Gas Natural Inc. 11,929 120 * American DG Energy Inc. 49,512 98 Total Common Stocks (Cost $26,529,817) Coupon Temporary Cash Investments (1.0%) 1 Money Market Fund (1.0%) 2,3 Vanguard Market Liquidity Fund 0.122% 363,499,077 363,499 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.130% 5/23/14 400 400 4,5 Federal Home Loan Bank Discount Notes 0.074% 6/18/14 1,500 1,499 4,5 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 1,000 1,000 Total Temporary Cash Investments (Cost $366,399) Total Investments (100.8%) (Cost $26,896,216) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $343,064,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $363,499,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,499,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each Extended Market Index Fund security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 38,258,386 250 1,697 Temporary Cash Investments 363,499 2,899 — Futures Contracts—Assets 1 793 — — Total 38,622,678 3,149 1,697 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Extended Market Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2014 384 44,947 (281) E-mini S&P MidCap 400 Index June 2014 228 31,348 93 (188) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $26,902,872,000. Net unrealized appreciation of investment securities for tax purposes was $11,723,859,000, consisting of unrealized gains of $12,957,376,000 on securities that had risen in value since their purchase and $1,233,517,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.5%) 1 Basic Materials (3.1%) EI du Pont de Nemours & Co. 14,345,209 962,564 Dow Chemical Co. 18,802,587 913,618 LyondellBasell Industries NV Class A 7,133,533 634,456 Praxair Inc. 4,542,923 594,987 Freeport-McMoRan Copper & Gold Inc. 16,050,696 530,796 Ecolab Inc. 4,184,986 451,937 PPG Industries Inc. 2,034,358 393,567 Air Products & Chemicals Inc. 3,268,409 389,071 International Paper Co. 6,823,167 313,047 Mosaic Co. 4,989,433 249,472 Nucor Corp. 4,914,680 248,388 CF Industries Holdings Inc. 856,868 223,334 Alcoa Inc. 16,652,494 214,318 Eastman Chemical Co. 2,116,672 182,478 Newmont Mining Corp. 7,625,854 178,750 Sigma-Aldrich Corp. 1,843,335 172,131 FMC Corp. 2,051,354 157,052 CONSOL Energy Inc. 3,537,648 141,329 Celanese Corp. Class A 2,423,685 134,539 International Flavors & Fragrances Inc. 1,250,549 119,640 Ashland Inc. 1,195,351 118,914 * WR Grace & Co. 1,126,105 111,676 Airgas Inc. 1,022,451 108,901 RPM International Inc. 2,049,117 85,735 Rockwood Holdings Inc. 1,135,412 84,475 Albemarle Corp. 1,247,397 82,852 Reliance Steel & Aluminum Co. 1,133,586 80,099 Avery Dennison Corp. 1,484,344 75,212 Huntsman Corp. 2,970,397 72,537 Peabody Energy Corp. 4,168,784 68,118 NewMarket Corp. 162,682 63,573 ^ United States Steel Corp. 2,224,924 61,430 Allegheny Technologies Inc. 1,589,923 59,908 Royal Gold Inc. 945,742 59,222 Steel Dynamics Inc. 3,250,992 57,835 Domtar Corp. 491,055 55,106 PolyOne Corp. 1,495,221 54,815 Cytec Industries Inc. 556,434 54,314 Cabot Corp. 911,828 53,853 Carpenter Technology Corp. 780,640 51,553 Axiall Corp. 1,077,413 48,397 ^ Cliffs Natural Resources Inc. 2,357,062 48,225 Sensient Technologies Corp. 779,211 43,955 Compass Minerals International Inc. 515,816 42,565 Westlake Chemical Corp. 614,449 40,664 * Chemtura Corp. 1,496,967 37,858 HB Fuller Co. 781,524 37,732 Minerals Technologies Inc. 532,553 34,382 Commercial Metals Co. 1,795,024 33,890 Olin Corp. 1,226,786 33,872 * KapStone Paper and Packaging Corp. 1,106,074 31,899 ^ US Silica Holdings Inc. 820,890 31,333 Worthington Industries Inc. 816,027 31,213 * Stillwater Mining Co. 1,827,894 27,071 Balchem Corp. 471,660 24,583 *,^ Polypore International Inc. 691,020 23,640 * SunCoke Energy Inc. 1,025,294 23,418 Tronox Ltd. Class A 925,051 21,988 * Resolute Forest Products Inc. 1,039,328 20,880 Globe Specialty Metals Inc. 994,359 20,703 * Clearwater Paper Corp. 322,694 20,223 * Cloud Peak Energy Inc. 935,966 19,786 * Platform Specialty Products Corp. 1,037,598 19,766 Kaiser Aluminum Corp. 274,314 19,591 Innophos Holdings Inc. 340,687 19,317 Stepan Co. 294,546 19,016 * Calgon Carbon Corp. 839,129 18,318 PH Glatfelter Co. 671,554 18,280 * Ferro Corp. 1,326,306 18,117 AMCOL International Corp. 394,835 18,076 OM Group Inc. 497,227 16,518 Innospec Inc. 360,627 16,311 Hecla Mining Co. 5,311,001 16,305 A Schulman Inc. 433,339 15,713 ^ Arch Coal Inc. 3,234,234 15,589 Quaker Chemical Corp. 189,371 14,928 * Coeur Mining Inc. 1,601,888 14,882 * Alpha Natural Resources Inc. 3,379,144 14,361 *,^ AK Steel Holding Corp. 1,981,097 14,304 *,^ Intrepid Potash Inc. 873,956 13,511 * RTI International Metals Inc. 481,247 13,369 * Horsehead Holding Corp. 781,826 13,150 * Kraton Performance Polymers Inc. 502,333 13,131 Neenah Paper Inc. 246,704 12,760 Koppers Holdings Inc. 300,799 12,402 *,^ Molycorp Inc. 2,570,762 12,057 Deltic Timber Corp. 173,143 11,294 * LSB Industries Inc. 295,862 11,071 * Century Aluminum Co. 779,963 10,303 Haynes International Inc. 187,721 10,137 Wausau Paper Corp. 736,903 9,381 Tredegar Corp. 395,469 9,100 * Cambrex Corp. 447,162 8,438 American Vanguard Corp. 381,112 8,251 Aceto Corp. 388,015 7,795 ^ Walter Energy Inc. 950,243 7,184 FutureFuel Corp. 344,533 6,994 * OMNOVA Solutions Inc. 660,625 6,857 * Senomyx Inc. 642,331 6,854 * Rentech Inc. 3,436,117 6,529 Kronos Worldwide Inc. 385,635 6,432 * Westmoreland Coal Co. 209,733 6,246 *,^ Allied Nevada Gold Corp. 1,447,026 6,237 Zep Inc. 322,926 5,716 Hawkins Inc. 133,224 4,895 Olympic Steel Inc. 140,347 4,028 Gold Resource Corp. 733,670 3,507 * Universal Stainless & Alloy Products Inc. 97,371 3,288 Chase Corp. 96,761 3,051 Noranda Aluminum Holding Corp. 721,663 2,966 *,^ Paramount Gold and Silver Corp. 1,898,491 2,335 Ampco-Pittsburgh Corp. 123,647 2,333 * Penford Corp. 139,711 2,006 KMG Chemicals Inc. 116,710 1,830 *,^ Uranerz Energy Corp. 957,324 1,666 * Handy & Harman Ltd. 71,880 1,582 *,^ Midway Gold Corp. 1,484,876 1,559 Hallador Energy Co. 172,238 1,473 *,^ Comstock Mining Inc. 876,575 1,446 *,^ Marrone Bio Innovations Inc. 102,672 1,434 Synalloy Corp. 98,808 1,419 *,^ Uni-Pixel Inc. 174,963 1,340 * Northern Technologies International Corp. 55,404 1,180 *,^ Nova Lifestyle Inc. 146,376 1,165 NL Industries Inc. 87,993 954 * General Moly Inc. 943,287 934 *,^ Verso Paper Corp. 296,961 858 * US Antimony Corp. 363,524 676 * Codexis Inc. 324,305 662 Friedman Industries Inc. 75,387 635 *,^ Metabolix Inc. 444,498 578 *,^ Golden Minerals Co. 688,429 576 *,^ Uranium Resources Inc. 190,355 525 * Solitario Exploration & Royalty Corp. 383,655 487 *,^ James River Coal Co. 499,937 375 United-Guardian Inc. 11,924 349 * Dynasil Corp. of America 155,873 273 ^ USEC Inc. 60,652 244 Empire Resources Inc. 33,865 139 * Mines Management Inc. 119,987 133 * Ikonics Corp. 3,735 91 * TOR Minerals International Inc. 2,580 27 Consumer Goods (9.8%) Procter & Gamble Co. 41,956,930 3,381,729 Coca-Cola Co. 61,345,368 2,371,612 PepsiCo Inc. 23,655,000 1,975,192 Philip Morris International Inc. 23,306,504 1,908,103 Altria Group Inc. 30,847,821 1,154,634 Ford Motor Co. 59,877,933 934,096 Monsanto Co. 8,118,741 923,669 Colgate-Palmolive Co. 14,208,151 921,683 Mondelez International Inc. Class A 24,969,193 862,686 NIKE Inc. Class B 10,931,974 807,436 General Motors Co. 19,650,997 676,387 Kimberly-Clark Corp. 5,876,838 647,921 Kraft Foods Group Inc. 9,205,234 516,414 General Mills Inc. 9,635,558 499,315 Johnson Controls Inc. 10,266,849 485,827 Archer-Daniels-Midland Co. 10,172,769 441,396 VF Corp. 5,442,635 336,790 Delphi Automotive plc 4,736,885 321,445 Lorillard Inc. 5,596,012 302,632 Kellogg Co. 4,455,933 279,432 Reynolds American Inc. 4,987,354 266,424 * Michael Kors Holdings Ltd. 2,837,225 264,628 Mead Johnson Nutrition Co. 3,111,492 258,689 *,^ Tesla Motors Inc. 1,238,045 258,070 Estee Lauder Cos. Inc. Class A 3,683,181 246,331 Hershey Co. 2,262,229 236,177 Harley-Davidson Inc. 3,401,769 226,592 BorgWarner Inc. 3,516,543 216,162 Coach Inc. 4,312,243 214,146 Beam Inc. 2,551,972 212,579 Mattel Inc. 5,250,636 210,603 * Constellation Brands Inc. Class A 2,445,128 207,763 ConAgra Foods Inc. 6,487,384 201,304 Genuine Parts Co. 2,254,295 195,786 Stanley Black & Decker Inc. 2,403,881 195,291 Tyson Foods Inc. Class A 4,210,183 185,290 Whirlpool Corp. 1,207,006 180,399 Clorox Co. 1,985,921 174,781 Bunge Ltd. 2,156,632 171,474 * Keurig Green Mountain Inc. 1,611,296 170,137 Coca-Cola Enterprises Inc. 3,544,135 169,268 Dr Pepper Snapple Group Inc. 3,084,587 167,987 * Monster Beverage Corp. 2,320,506 161,159 PVH Corp. 1,257,511 156,900 Ralph Lauren Corp. Class A 929,311 149,554 JM Smucker Co. 1,535,721 149,333 Church & Dwight Co. Inc. 2,136,815 147,590 Activision Blizzard Inc. 7,148,723 146,120 * TRW Automotive Holdings Corp. 1,777,751 145,100 * Under Armour Inc. Class A 1,259,151 144,349 Brown-Forman Corp. Class B 1,591,680 142,758 Polaris Industries Inc. 1,012,480 141,454 Leucadia National Corp. 4,780,119 133,843 Newell Rubbermaid Inc. 4,419,729 132,150 * Electronic Arts Inc. 4,541,795 131,757 Campbell Soup Co. 2,908,223 130,521 Molson Coors Brewing Co. Class B 2,211,975 130,197 * Mohawk Industries Inc. 950,999 129,317 McCormick & Co. Inc. 1,752,127 125,698 Hanesbrands Inc. 1,533,514 117,283 * Jarden Corp. 1,944,782 116,356 Harman International Industries Inc. 1,046,664 111,365 * LKQ Corp. 4,185,218 110,280 Lear Corp. 1,238,692 103,703 PulteGroup Inc. 5,298,577 101,680 Snap-on Inc. 894,489 101,507 * WABCO Holdings Inc. 955,839 100,898 Hormel Foods Corp. 2,042,859 100,652 Hasbro Inc. 1,804,928 100,390 Goodyear Tire & Rubber Co. 3,817,886 99,761 Avon Products Inc. 6,695,966 98,029 Energizer Holdings Inc. 964,106 97,124 DR Horton Inc. 4,477,387 96,935 Lennar Corp. Class A 2,408,379 95,420 * Toll Brothers Inc. 2,421,176 86,920 *,^ Lululemon Athletica Inc. 1,597,859 84,031 Ingredion Inc. 1,179,051 80,270 * Fossil Group Inc. 679,052 79,184 * Middleby Corp. 294,961 77,932 * WhiteWave Foods Co. Class A 2,676,011 76,373 * NVR Inc. 62,826 72,061 Leggett & Platt Inc. 2,176,923 71,055 * Kate Spade & Co. 1,900,315 70,483 Hillshire Brands Co. 1,889,995 70,421 Nu Skin Enterprises Inc. Class A 826,570 68,481 Gentex Corp. 2,135,654 67,337 Herbalife Ltd. 1,172,538 67,151 * Visteon Corp. 758,214 67,056 * Hain Celestial Group Inc. 726,292 66,434 Brunswick Corp. 1,412,674 63,980 Carter's Inc. 802,395 62,306 Flowers Foods Inc. 2,873,683 61,640 Tupperware Brands Corp. 705,260 59,073 * Tenneco Inc. 946,324 54,953 Dana Holding Corp. 2,272,265 52,876 * Darling International Inc. 2,506,437 50,179 * Tempur Sealy International Inc. 934,085 47,330 * Zynga Inc. Class A 10,713,442 46,068 Scotts Miracle-Gro Co. Class A 740,518 45,379 Thor Industries Inc. 695,699 42,479 Wolverine World Wide Inc. 1,481,826 42,306 Pool Corp. 683,917 41,938 * Deckers Outdoor Corp. 505,089 40,271 * TreeHouse Foods Inc. 533,755 38,425 * Steven Madden Ltd. 948,737 34,136 * Boston Beer Co. Inc. Class A 135,867 33,251 * Helen of Troy Ltd. 469,300 32,490 Lancaster Colony Corp. 319,512 31,766 * Take-Two Interactive Software Inc. 1,425,172 31,254 * Iconix Brand Group Inc. 785,310 30,839 * Post Holdings Inc. 550,046 30,319 Ryland Group Inc. 711,366 28,405 * Dorman Products Inc. 476,960 28,169 Herman Miller Inc. 869,514 27,937 Spectrum Brands Holdings Inc. 328,037 26,145 HNI Corp. 691,484 25,281 Sanderson Farms Inc. 317,598 24,928 B&G Foods Inc. 825,315 24,850 Pinnacle Foods Inc. 829,811 24,778 Andersons Inc. 416,564 24,677 KB Home 1,395,849 23,715 * TiVo Inc. 1,768,225 23,394 Snyder's-Lance Inc. 822,886 23,197 Cooper Tire & Rubber Co. 952,602 23,148 J&J Snack Foods Corp. 236,841 22,730 * Skechers U.S.A. Inc. Class A 616,202 22,516 * Meritage Homes Corp. 534,585 22,388 Vector Group Ltd. 1,034,059 22,274 La-Z-Boy Inc. 808,998 21,924 Dean Foods Co. 1,372,299 21,216 * Crocs Inc. 1,347,254 21,017 Steelcase Inc. Class A 1,253,627 20,823 Schweitzer-Mauduit International Inc. 480,552 20,467 Interface Inc. Class A 983,908 20,219 * Standard Pacific Corp. 2,409,761 20,025 Universal Corp. 355,805 19,886 * American Axle & Manufacturing Holdings Inc. 1,040,707 19,274 * G-III Apparel Group Ltd. 263,624 18,870 Drew Industries Inc. 343,383 18,611 Columbia Sportswear Co. 219,275 18,123 * Gentherm Inc. 507,683 17,627 Oxford Industries Inc. 224,011 17,518 Jones Group Inc. 1,167,983 17,485 WD-40 Co. 223,701 17,352 * Pilgrim's Pride Corp. 824,026 17,239 MDC Holdings Inc. 606,525 17,153 Fresh Del Monte Produce Inc. 620,555 17,109 * Tumi Holdings Inc. 729,761 16,514 *,^ Eastman Kodak Co. 492,575 16,452 *,^ iRobot Corp. 399,046 16,381 Coty Inc. Class A 1,067,098 15,985 * Boulder Brands Inc. 879,993 15,505 Briggs & Stratton Corp. 694,218 15,446 Titan International Inc. 777,761 14,770 *,^ Cooper-Standard Holding Inc. 208,790 14,751 * Select Comfort Corp. 802,587 14,511 * Quiksilver Inc. 1,845,999 13,863 Cal-Maine Foods Inc. 220,095 13,818 * Seaboard Corp. 4,955 12,989 Knoll Inc. 712,255 12,956 Movado Group Inc. 274,158 12,488 * Taylor Morrison Home Corp. Class A 506,212 11,896 Callaway Golf Co. 1,163,870 11,895 * Elizabeth Arden Inc. 399,843 11,799 * Winnebago Industries Inc. 423,429 11,598 * Diamond Foods Inc. 327,118 11,426 Standard Motor Products Inc. 307,220 10,989 * ACCO Brands Corp. 1,766,020 10,879 * Modine Manufacturing Co. 741,013 10,856 * Annie's Inc. 256,637 10,314 Ethan Allen Interiors Inc. 404,982 10,307 * Cavco Industries Inc. 129,561 10,164 Inter Parfums Inc. 279,266 10,112 Arctic Cat Inc. 204,301 9,764 * Federal-Mogul Corp. 491,100 9,188 * Blount International Inc. 762,172 9,070 Tootsie Roll Industries Inc. 298,036 8,923 Lennar Corp. Class B 270,198 8,819 * Universal Electronics Inc. 229,125 8,796 *,^ Vera Bradley Inc. 317,910 8,580 * Chiquita Brands International Inc. 685,851 8,539 * USANA Health Sciences Inc. 107,625 8,108 * Libbey Inc. 309,880 8,057 * M/I Homes Inc. 355,564 7,972 * Hovnanian Enterprises Inc. Class A 1,683,091 7,961 * Tower International Inc. 291,129 7,925 Superior Industries International Inc. 382,939 7,846 * Beazer Homes USA Inc. 383,303 7,697 * RealD Inc. 672,579 7,513 Calavo Growers Inc. 199,318 7,092 * William Lyon Homes Class A 252,994 6,985 Coca-Cola Bottling Co. Consolidated 79,768 6,779 *,^ LeapFrog Enterprises Inc. 874,638 6,560 Nutrisystem Inc. 412,167 6,211 National Presto Industries Inc. 76,967 6,006 Remy International Inc. 246,958 5,833 * Medifast Inc. 197,637 5,749 * Motorcar Parts of America Inc. 215,697 5,731 * Unifi Inc. 244,884 5,649 * DTS Inc. 270,012 5,335 * Glu Mobile Inc. 1,122,994 5,323 * Revlon Inc. Class A 194,068 4,958 * WCI Communities Inc. 223,220 4,411 * Stoneridge Inc. 391,661 4,398 * Black Diamond Inc. 351,431 4,298 * Nautilus Inc. 443,126 4,267 * TRI Pointe Homes Inc. 244,105 3,962 * Nutraceutical International Corp. 147,820 3,842 * Inventure Foods Inc. 272,619 3,811 * Omega Protein Corp. 315,597 3,809 * Central Garden and Pet Co. Class A 438,583 3,627 * Alliance One International Inc. 1,201,901 3,510 Strattec Security Corp. 48,365 3,493 John B Sanfilippo & Son Inc. 149,908 3,451 * National Beverage Corp. 171,067 3,338 Limoneira Co. 144,510 3,277 Oil-Dri Corp. of America 93,252 3,221 * Seneca Foods Corp. Class A 99,386 3,129 Flexsteel Industries Inc. 80,958 3,046 * Jamba Inc. 247,238 2,966 Orchids Paper Products Co. 95,722 2,929 * Fox Factory Holding Corp. 153,689 2,905 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 297,298 2,878 Hooker Furniture Corp. 178,152 2,790 * Perry Ellis International Inc. 191,629 2,633 Weyco Group Inc. 95,177 2,572 RG Barry Corp. 128,098 2,418 * LGI Homes Inc. 138,801 2,394 Female Health Co. 300,244 2,330 Bassett Furniture Industries Inc. 151,069 2,243 * Fuel Systems Solutions Inc. 208,187 2,240 * New Home Co. Inc. 157,021 2,236 Culp Inc. 113,093 2,232 Nature's Sunshine Products Inc. 160,581 2,213 Lifetime Brands Inc. 123,782 2,211 * Skullcandy Inc. 235,481 2,162 JAKKS Pacific Inc. 297,222 2,146 * Dixie Group Inc. 129,674 2,129 * Shiloh Industries Inc. 116,112 2,060 Cherokee Inc. 145,928 2,033 * Craft Brew Alliance Inc. 125,409 1,915 *,^ Star Scientific Inc. 2,416,996 1,897 * Farmer Bros Co. 94,199 1,856 * Central Garden and Pet Co. 223,966 1,821 Johnson Outdoors Inc. Class A 69,364 1,763 Alico Inc. 46,638 1,758 *,^ Lifevantage Corp. 1,296,678 1,699 Escalade Inc. 126,406 1,694 * ZAGG Inc. 359,234 1,660 Griffin Land & Nurseries Inc. 53,560 1,620 * LoJack Corp. 276,852 1,578 ^ Blyth Inc. 141,026 1,513 * Delta Apparel Inc. 90,008 1,473 Lifeway Foods Inc. 95,840 1,409 Rocky Brands Inc. 95,177 1,370 Marine Products Corp. 166,467 1,252 * Vince Holding Corp. 40,314 1,063 LS Starrett Co. Class A 65,388 1,042 * Joe's Jeans Inc. 832,167 999 * Core Molding Technologies Inc. 78,117 978 *,^ American Apparel Inc. 1,850,025 927 * Primo Water Corp. 225,431 877 * S&W Seed Co. 107,757 798 MGP Ingredients Inc. 116,075 783 Crown Crafts Inc. 92,815 739 * Reed's Inc. 120,519 686 * Charles & Colvard Ltd. 232,527 665 * Stanley Furniture Co. Inc. 227,672 624 * Castle Brands Inc. 508,060 610 Rocky Mountain Chocolate Factory Inc. 50,079 588 * Malibu Boats Inc. Class A 26,100 580 * US Auto Parts Network Inc. 182,527 559 * Mannatech Inc. 25,607 443 * Skyline Corp. 71,491 433 * Coffee Holding Co. Inc. 55,357 422 *,^ Ceres Inc. 446,757 392 * Clean Diesel Technologies Inc. 102,965 391 * Emerson Radio Corp. 183,285 381 *,^ Comstock Holding Cos. Inc. Class A 227,285 364 Reliv International Inc. 134,178 352 Kewaunee Scientific Corp. 13,832 225 Acme United Corp. 12,723 210 * Summer Infant Inc. 89,573 187 * Tofutti Brands Inc. 34,800 157 * Majesco Entertainment Co. 331,878 134 * Lakeland Industries Inc. 16,780 107 * P&F Industries Inc. Class A 13,609 106 * DS Healthcare Group Inc. 51,862 105 * Hallwood Group Inc. 7,919 97 * Hovnanian Enterprises Inc. Class B 19,300 91 * Forward Industries Inc. 41,313 81 * Cyanotech Corp. 13,386 70 * Willamette Valley Vineyards Inc. 10,517 68 * CTI Industries Corp. 11,524 62 * Truett-Hurst Inc. 11,700 58 CCA Industries Inc. 17,873 53 * Crystal Rock Holdings Inc. 56,450 51 Compx International Inc. 4,251 43 * Natural Alternatives International Inc. 7,800 42 Koss Corp. 4,472 22 Golden Enterprises Inc. 3,817 16 Ocean Bio-Chem Inc. 3,442 11 Consumer Services (13.1%) Walt Disney Co. 24,394,252 1,953,248 Wal-Mart Stores Inc. 25,048,091 1,914,426 * Amazon.com Inc. 5,683,503 1,912,612 Comcast Corp. Class A 35,321,960 1,766,804 Home Depot Inc. 21,771,207 1,722,756 McDonald's Corp. 15,298,372 1,499,699 CVS Caremark Corp. 18,292,684 1,369,390 * eBay Inc. 18,022,033 995,537 * priceline.com Inc. 805,585 960,169 Twenty-First Century Fox Inc. Class A 28,854,947 922,493 Walgreen Co. 13,227,566 873,416 Time Warner Inc. 13,107,937 856,342 Starbucks Corp. 11,099,860 814,508 Lowe's Cos. Inc. 15,923,485 778,658 Costco Wholesale Corp. 6,799,432 759,361 TJX Cos. Inc. 10,437,166 633,014 McKesson Corp. 3,557,936 628,225 Target Corp. 9,776,678 591,587 Time Warner Cable Inc. 4,290,492 588,570 * DIRECTV 7,480,077 571,627 CBS Corp. Class B 8,777,012 542,419 Viacom Inc. Class B 6,136,254 521,520 Yum! Brands Inc. 6,857,534 516,989 Las Vegas Sands Corp. 6,278,466 507,174 Delta Air Lines Inc. 13,174,112 456,483 Cardinal Health Inc. 5,296,140 370,624 Macy's Inc. 5,668,184 336,067 Kroger Co. 7,504,446 327,569 Sysco Corp. 9,042,003 326,688 * Netflix Inc. 878,081 309,111 Whole Foods Market Inc. 5,750,423 291,604 Omnicom Group Inc. 3,990,348 289,699 Wynn Resorts Ltd. 1,249,894 277,664 * AutoZone Inc. 514,678 276,434 * Dollar General Corp. 4,940,184 274,081 * Chipotle Mexican Grill Inc. Class A 479,346 272,292 *,^ American Airlines Group Inc. 7,286,755 266,695 Carnival Corp. 6,859,490 259,700 * United Continental Holdings Inc. 5,741,728 256,253 Southwest Airlines Co. 10,824,173 255,559 Starwood Hotels & Resorts Worldwide Inc. 2,952,431 235,014 Comcast Corp. 4,795,423 233,825 * O'Reilly Automotive Inc. 1,567,840 232,652 AmerisourceBergen Corp. Class A 3,537,641 232,034 Ross Stores Inc. 3,168,488 226,705 Nielsen Holdings NV 4,968,560 221,747 L Brands Inc. 3,804,508 215,982 * Bed Bath & Beyond Inc. 3,136,970 215,824 * Liberty Interactive Corp. Class A 7,243,213 209,112 * DISH Network Corp. Class A 3,223,480 200,533 * Liberty Media Corp. Class A 1,450,539 189,629 * Discovery Communications Inc. Class A 2,252,596 186,290 * Hertz Global Holdings Inc. 6,929,724 184,608 Kohl's Corp. 2,972,465 168,836 Marriott International Inc. Class A 2,996,539 167,866 * CarMax Inc. 3,445,438 161,246 * Dollar Tree Inc. 3,042,079 158,736 * TripAdvisor Inc. 1,697,810 153,805 Gap Inc. 3,787,598 151,731 Tractor Supply Co. 2,145,906 151,565 * Charter Communications Inc. Class A 1,228,822 151,391 Wyndham Worldwide Corp. 2,005,459 146,860 * MGM Resorts International 5,658,997 146,342 Tiffany & Co. 1,674,746 144,279 Advance Auto Parts Inc. 1,125,729 142,405 Nordstrom Inc. 2,229,489 139,232 * Sirius XM Holdings Inc. 42,485,016 135,952 Signet Jewelers Ltd. 1,238,764 131,136 Safeway Inc. 3,547,927 131,060 H&R Block Inc. 4,223,888 127,519 * News Corp. Class A 7,295,446 125,628 * IHS Inc. Class A 998,572 121,326 Staples Inc. 10,056,362 114,039 Best Buy Co. Inc. 4,271,572 112,812 Interpublic Group of Cos. Inc. 6,534,016 111,993 Expedia Inc. 1,537,524 111,470 Royal Caribbean Cruises Ltd. 2,042,296 111,428 PetSmart Inc. 1,594,075 109,816 Foot Locker Inc. 2,284,423 107,322 Darden Restaurants Inc. 2,017,221 102,394 Alaska Air Group Inc. 1,069,828 99,826 Gannett Co. Inc. 3,505,265 96,745 Omnicare Inc. 1,582,308 94,416 * Rite Aid Corp. 14,924,722 93,578 * Discovery Communications Inc. 1,196,937 92,236 Williams-Sonoma Inc. 1,380,153 91,973 * Ulta Salon Cosmetics & Fragrance Inc. 941,979 91,824 Scripps Networks Interactive Inc. Class A 1,206,739 91,604 Family Dollar Stores Inc. 1,499,680 86,996 Dick's Sporting Goods Inc. 1,550,059 84,649 Dunkin' Brands Group Inc. 1,639,304 82,260 * Avis Budget Group Inc. 1,649,149 80,314 * Pandora Media Inc. 2,586,279 78,416 GameStop Corp. Class A 1,782,368 73,255 * Panera Bread Co. Class A 411,542 72,625 * Sally Beauty Holdings Inc. 2,508,403 68,730 FactSet Research Systems Inc. 628,240 67,731 * Yelp Inc. Class A 873,075 67,166 * Spirit Airlines Inc. 1,119,879 66,521 Domino's Pizza Inc. 860,108 66,203 * AMC Networks Inc. Class A 886,622 64,803 GNC Holdings Inc. Class A 1,460,821 64,305 * Copart Inc. 1,745,410 63,515 * Lamar Advertising Co. Class A 1,238,950 63,174 KAR Auction Services Inc. 2,048,897 62,184 * Urban Outfitters Inc. 1,691,551 61,691 Service Corp. International 3,094,817 61,525 * AutoNation Inc. 1,118,893 59,559 Dun & Bradstreet Corp. 588,064 58,424 * Groupon Inc. Class A 7,345,765 57,591 Brinker International Inc. 1,035,369 54,305 International Game Technology 3,827,475 53,814 * Madison Square Garden Co. Class A 942,376 53,508 * Apollo Education Group Inc. 1,562,073 53,485 Cablevision Systems Corp. Class A 3,129,935 52,802 * United Natural Foods Inc. 725,155 51,428 * Hilton Worldwide Holdings Inc. 2,289,049 50,908 * Sprouts Farmers Market Inc. 1,366,694 49,242 * Starz 1,485,834 47,963 Graham Holdings Co. Class B 66,886 47,071 * Live Nation Entertainment Inc. 2,162,273 47,029 Cinemark Holdings Inc. 1,620,295 47,005 DSW Inc. Class A 1,287,034 46,153 * Cabela's Inc. 703,798 46,106 Sotheby's 1,053,043 45,860 * Norwegian Cruise Line Holdings Ltd. 1,417,835 45,754 Abercrombie & Fitch Co. 1,174,649 45,224 Six Flags Entertainment Corp. 1,096,360 44,019 Burger King Worldwide Inc. 1,637,756 43,482 * Buffalo Wild Wings Inc. 288,758 42,996 * Acxiom Corp. 1,175,468 40,430 Casey's General Stores Inc. 593,522 40,116 John Wiley & Sons Inc. Class A 692,663 39,925 * Bally Technologies Inc. 601,956 39,892 * VCA Antech Inc. 1,233,035 39,741 Vail Resorts Inc. 562,065 39,176 Wendy's Co. 4,239,366 38,663 * Jack in the Box Inc. 654,529 38,578 * Lumber Liquidators Holdings Inc. 402,822 37,785 Dillard's Inc. Class A 406,049 37,519 * HomeAway Inc. 995,750 37,510 Chico's FAS Inc. 2,339,501 37,502 * Restoration Hardware Holdings Inc. 507,196 37,325 * Hyatt Hotels Corp. Class A 683,903 36,801 *,^ JC Penney Co. Inc. 4,221,895 36,393 Cracker Barrel Old Country Store Inc. 368,498 35,833 Cheesecake Factory Inc. 740,180 35,255 CST Brands Inc. 1,109,877 34,673 * Ascena Retail Group Inc. 1,990,241 34,391 New York Times Co. Class A 2,003,812 34,305 Men's Wearhouse Inc. 699,708 34,272 Aaron's Inc. 1,116,476 33,762 * JetBlue Airways Corp. 3,821,673 33,210 DeVry Education Group Inc. 777,845 32,973 *,^ Dolby Laboratories Inc. Class A 740,120 32,935 * Grand Canyon Education Inc. 703,620 32,859 American Eagle Outfitters Inc. 2,670,939 32,692 * Big Lots Inc. 854,376 32,355 *,^ SolarCity Corp. 512,140 32,070 Rollins Inc. 1,053,971 31,872 Sinclair Broadcast Group Inc. Class A 1,138,335 30,837 * Office Depot Inc. 7,348,059 30,347 *,^ Caesars Acquisition Co. Class A 2,099,218 29,830 HSN Inc. 498,727 29,789 Hillenbrand Inc. 912,684 29,507 * Beacon Roofing Supply Inc. 751,233 29,043 * Life Time Fitness Inc. 596,220 28,678 PriceSmart Inc. 282,779 28,541 Lions Gate Entertainment Corp. 1,062,529 28,401 * Five Below Inc. 665,465 28,269 SeaWorld Entertainment Inc. 934,803 28,259 * ANN Inc. 676,538 28,063 * Conversant Inc. 995,530 28,024 * Murphy USA Inc. 685,173 27,811 * Jos A Bank Clothiers Inc. 428,838 27,574 Papa John's International Inc. 524,212 27,317 Pier 1 Imports Inc. 1,434,991 27,093 Penske Automotive Group Inc. 630,266 26,950 * DreamWorks Animation SKG Inc. Class A 1,002,584 26,619 * Asbury Automotive Group Inc. 475,627 26,307 Guess? Inc. 952,778 26,297 Morningstar Inc. 331,755 26,215 * Genesco Inc. 351,430 26,206 Monro Muffler Brake Inc. 459,806 26,154 Meredith Corp. 553,275 25,689 Allegiant Travel Co. Class A 229,062 25,639 * Bloomin' Brands Inc. 1,058,759 25,516 Texas Roadhouse Inc. Class A 975,603 25,444 * OpenTable Inc. 321,615 24,742 * WebMD Health Corp. 592,351 24,523 * Marriott Vacations Worldwide Corp. 437,842 24,480 ^ Chemed Corp. 269,970 24,149 * Shutterfly Inc. 557,953 23,813 ^ Regal Entertainment Group Class A 1,248,923 23,330 Lithia Motors Inc. Class A 338,913 22,524 Group 1 Automotive Inc. 337,527 22,162 * Vitamin Shoppe Inc. 464,477 22,072 * SUPERVALU Inc. 3,175,256 21,719 *,^ Sears Holdings Corp. 453,775 21,672 AMERCO 92,568 21,487 * Hibbett Sports Inc. 401,967 21,256 Rent-A-Center Inc. 797,557 21,215 Choice Hotels International Inc. 451,720 20,779 Buckle Inc. 451,873 20,696 Finish Line Inc. Class A 752,869 20,395 * Pinnacle Entertainment Inc. 855,985 20,287 * Orient-Express Hotels Ltd. Class A 1,406,175 20,263 Bob Evans Farms Inc. 403,642 20,194 * Fresh Market Inc. 592,468 19,907 DineEquity Inc. 249,147 19,451 * Express Inc. 1,221,777 19,402 Churchill Downs Inc. 211,344 19,296 * Rush Enterprises Inc. Class A 577,398 18,754 * Sonic Corp. 809,168 18,441 * Krispy Kreme Doughnuts Inc. 1,008,223 17,876 * Bright Horizons Family Solutions Inc. 443,720 17,354 * comScore Inc. 518,385 16,998 Children's Place Retail Stores Inc. 338,500 16,861 * Fiesta Restaurant Group Inc. 368,378 16,794 Brown Shoe Co. Inc. 628,128 16,671 Nexstar Broadcasting Group Inc. Class A 443,425 16,637 *,^ Media General Inc. 898,027 16,497 * Susser Holdings Corp. 260,972 16,303 * Caesars Entertainment Corp. 853,921 16,233 Matthews International Corp. Class A 392,218 16,006 ARAMARK Holdings Corp. 542,481 15,689 Interval Leisure Group Inc. 584,471 15,278 * Boyd Gaming Corp. 1,150,492 15,186 *,^ Conn's Inc. 386,455 15,014 * Ascent Capital Group Inc. Class A 198,726 15,014 Twenty-First Century Fox Inc. 480,364 14,949 * Popeyes Louisiana Kitchen Inc. 365,453 14,852 * Bankrate Inc. 862,745 14,615 * Red Robin Gourmet Burgers Inc. 197,592 14,163 National CineMedia Inc. 936,385 14,046 International Speedway Corp. Class A 411,413 13,984 Scholastic Corp. 396,103 13,658 World Wrestling Entertainment Inc. Class A 458,928 13,254 * Penn National Gaming Inc. 1,056,332 13,014 Spartan Stores Inc. 547,858 12,716 * Multimedia Games Holding Co. Inc. 429,634 12,477 Sonic Automotive Inc. Class A 553,072 12,433 MDC Partners Inc. Class A 541,612 12,360 * Barnes & Noble Inc. 588,516 12,300 Core-Mark Holding Co. Inc. 167,305 12,146 * Cumulus Media Inc. Class A 1,747,915 12,078 * BJ's Restaurants Inc. 366,873 12,000 * Biglari Holdings Inc. 24,250 11,822 * Constant Contact Inc. 476,242 11,649 * Francesca's Holdings Corp. 635,920 11,536 Cato Corp. Class A 423,027 11,439 Stage Stores Inc. 465,044 11,370 * K12 Inc. 501,154 11,351 * Mattress Firm Holding Corp. 233,617 11,174 Capella Education Co. 176,245 11,130 Extended Stay America Inc. 481,056 10,954 * Scientific Games Corp. Class A 771,409 10,591 * Hawaiian Holdings Inc. 758,488 10,588 * Zale Corp. 501,972 10,496 Regis Corp. 762,139 10,441 *,^ Liquidity Services Inc. 398,292 10,376 *,^ ITT Educational Services Inc. 357,633 10,257 * zulily Inc. Class A 203,824 10,230 * Carmike Cinemas Inc. 338,092 10,095 *,^ Noodles & Co. Class A 250,276 9,878 * Pep Boys-Manny Moe & Jack 770,159 9,796 SkyWest Inc. 759,035 9,685 Fred's Inc. Class A 536,277 9,658 * RetailMeNot Inc. 301,734 9,655 * Del Frisco's Restaurant Group Inc. 344,384 9,608 * Chuy's Holdings Inc. 221,659 9,562 * Steiner Leisure Ltd. 201,784 9,333 *,^ Clean Energy Fuels Corp. 1,019,264 9,112 * FTD Cos. Inc. 285,873 9,094 * Tuesday Morning Corp. 640,398 9,062 Weis Markets Inc. 182,910 9,008 * American Public Education Inc. 253,916 8,907 * Diamond Resorts International Inc. 523,351 8,871 ^ Weight Watchers International Inc. 424,932 8,728 * Denny's Corp. 1,340,197 8,617 * Zumiez Inc. 349,202 8,465 * EW Scripps Co. Class A 476,887 8,450 Haverty Furniture Cos. Inc. 282,410 8,388 *,^ Angie's List Inc. 648,802 7,902 * AMC Entertainment Holdings Inc. 315,700 7,656 * Stamps.com Inc. 227,934 7,649 * Strayer Education Inc. 160,868 7,469 * Gray Television Inc. 717,847 7,444 Harte-Hanks Inc. 797,857 7,053 * Career Education Corp. 940,400 7,015 * Republic Airways Holdings Inc. 766,335 7,004 * Houghton Mifflin Harcourt Co. 340,045 6,913 * Blue Nile Inc. 196,895 6,852 * Burlington Stores Inc. 228,482 6,745 * Orbitz Worldwide Inc. 845,211 6,626 * Natural Grocers by Vitamin Cottage Inc. 145,537 6,354 * SP Plus Corp. 241,011 6,331 Stein Mart Inc. 446,508 6,256 * Chefs' Warehouse Inc. 291,657 6,241 *,^ Container Store Group Inc. 182,478 6,195 Ruth's Hospitality Group Inc. 509,008 6,154 *,^ Tile Shop Holdings Inc. 391,992 6,056 Entravision Communications Corp. Class A 886,680 5,941 * Journal Communications Inc. Class A 668,695 5,925 ClubCorp Holdings Inc. 310,587 5,870 * New Media Investment Group Inc. 388,272 5,832 Clear Channel Outdoor Holdings Inc. Class A 638,859 5,820 * Aeropostale Inc. 1,113,782 5,591 Carriage Services Inc. Class A 304,499 5,554 * McClatchy Co. Class A 862,880 5,540 * Pantry Inc. 359,219 5,510 * MarineMax Inc. 353,754 5,374 Marchex Inc. Class B 503,982 5,297 * Providence Service Corp. 178,512 5,048 Shoe Carnival Inc. 218,728 5,039 Destination Maternity Corp. 181,873 4,983 * Ruby Tuesday Inc. 871,000 4,886 Ingles Markets Inc. Class A 201,038 4,789 * America's Car-Mart Inc. 126,449 4,643 Marcus Corp. 277,206 4,629 * News Corp. Class B 276,395 4,616 Big 5 Sporting Goods Corp. 281,097 4,512 * Sears Hometown and Outlet Stores Inc. 186,175 4,403 * Overstock.com Inc. 222,850 4,390 Schawk Inc. Class A 218,595 4,370 * Bridgepoint Education Inc. 291,956 4,347 * Famous Dave's of America Inc. 172,228 4,216 * Titan Machinery Inc. 265,900 4,167 Roundy's Inc. 601,407 4,138 PetMed Express Inc. 306,044 4,104 * XO Group Inc. 389,321 3,948 * Kirkland's Inc. 209,164 3,867 * Bravo Brio Restaurant Group Inc. 273,420 3,858 * Sizmek Inc. 350,898 3,730 Speedway Motorsports Inc. 195,066 3,654 * Destination XL Group Inc. 643,786 3,631 * Intrawest Resorts Holdings Inc. 277,447 3,618 * Demand Media Inc. 742,998 3,604 CSS Industries Inc. 129,562 3,498 * Citi Trends Inc. 214,453 3,493 Saga Communications Inc. Class A 69,857 3,471 * Christopher & Banks Corp. 523,818 3,462 * Lee Enterprises Inc. 760,908 3,401 AH Belo Corp. Class A 285,280 3,304 bebe stores inc 529,414 3,240 *,^ RadioShack Corp. 1,450,685 3,075 * Morgans Hotel Group Co. 377,429 3,035 * West Marine Inc. 262,221 2,981 * Entercom Communications Corp. Class A 292,053 2,941 * ValueVision Media Inc. Class A 601,450 2,923 * Monarch Casino & Resort Inc. 153,221 2,839 Town Sports International Holdings Inc. 329,303 2,796 * Travelzoo Inc. 121,772 2,789 * QuinStreet Inc. 411,568 2,733 Winmark Corp. 34,005 2,573 * Radio One Inc. 538,531 2,553 * Daily Journal Corp. 14,695 2,542 * Speed Commerce Inc. 696,144 2,534 *,^ SFX Entertainment Inc. 351,722 2,480 Einstein Noah Restaurant Group Inc. 149,811 2,466 * RealNetworks Inc. 320,582 2,430 ^ Bon-Ton Stores Inc. 214,279 2,353 Courier Corp. 151,484 2,333 * Isle of Capri Casinos Inc. 297,452 2,281 * Vitacost.com Inc. 316,113 2,241 *,^ Fairway Group Holdings Corp. 290,975 2,223 *,^ hhgregg Inc. 229,551 2,206 Village Super Market Inc. Class A 81,161 2,143 * Martha Stewart Living Omnimedia Inc. Class A 466,586 2,114 * Carrols Restaurant Group Inc. 293,331 2,103 * Nathan's Famous Inc. 42,147 2,065 *,^ Dex Media Inc. 223,903 2,060 Liberator Medical Holdings Inc. 513,040 2,016 *,^ Chegg Inc. 284,632 1,992 *,^ Potbelly Corp. 110,059 1,967 * Pacific Sunwear of California Inc. 646,162 1,919 * JTH Holding Inc. Class A 69,036 1,915 * Autobytel Inc. 154,013 1,914 * Century Casinos Inc. 265,904 1,907 * 1-800-Flowers.com Inc. Class A 334,396 1,883 * Spark Networks Inc. 351,457 1,838 * Gaiam Inc. Class A 252,728 1,832 * New York & Co. Inc. 414,760 1,821 * Wet Seal Inc. Class A 1,379,266 1,821 * Tilly's Inc. Class A 151,803 1,776 * Reading International Inc. Class A 237,170 1,738 * PCM Inc. 177,713 1,738 * Corinthian Colleges Inc. 1,211,620 1,672 * Luby's Inc. 269,231 1,658 * Build-A-Bear Workshop Inc. 168,197 1,620 * Mandalay Digital Group Inc. 391,281 1,546 * Ignite Restaurant Group Inc. 108,138 1,521 * MTR Gaming Group Inc. 290,044 1,488 ^ Collectors Universe Inc. 78,347 1,474 * ReachLocal Inc. 145,141 1,430 * Kona Grill Inc. 70,179 1,430 * Education Management Corp. 289,660 1,411 * Geeknet Inc. 100,443 1,408 * Emmis Communications Corp. Class A 429,217 1,373 * Lakes Entertainment Inc. 272,937 1,365 Salem Communications Corp. Class A 133,714 1,336 * Red Lion Hotels Corp. 228,513 1,332 * Empire Resorts Inc. 180,282 1,273 * Rick's Cabaret International Inc. 108,871 1,227 * CBS Outdoor Americas Inc. 36,806 1,077 TheStreet Inc. 395,735 1,037 Frisch's Restaurants Inc. 41,790 989 * PDI Inc. 177,317 812 * Cache Inc. 245,468 808 *,^ dELiA*s Inc. 951,199 799 Trans World Entertainment Corp. 219,546 797 *,^ You On Demand Holdings Inc. 161,181 791 * Ambassadors Group Inc. 195,913 776 * Diversified Restaurant Holdings Inc. 147,300 736 * Envivio Inc. 230,669 713 *,^ Care.com Inc. 42,374 701 National American University Holdings Inc. 175,287 682 *,^ YuMe Inc. 87,458 639 Gordmans Stores Inc. 116,460 636 * TechTarget Inc. 87,374 630 Dover Motorsports Inc. 236,518 591 Beasley Broadcasting Group Inc. Class A 59,000 537 * Dover Downs Gaming & Entertainment Inc. 339,612 523 * CafePress Inc. 80,841 491 Wayside Technology Group Inc. 23,298 462 * Learning Tree International Inc. 136,659 443 * Digital Cinema Destinations Corp. Class A 82,900 439 * Perfumania Holdings Inc. 64,655 438 * Cambium Learning Group Inc. 192,481 414 * Local Corp. 213,658 410 * Gaming Partners International Corp. 41,577 384 * Everyday Health Inc. 26,333 368 * Premier Exhibitions Inc. 363,244 339 * ALCO Stores Inc. 33,827 338 * Coupons.com Inc. 13,225 326 * Full House Resorts Inc. 147,684 320 * Hastings Entertainment Inc. 105,219 314 *,^ Pizza Inn Holdings Inc. 51,905 313 * Spanish Broadcasting System Inc. 48,500 284 * Books-A-Million Inc. 105,377 253 * Insignia Systems Inc. 76,879 232 * Body Central Corp. 209,867 225 * RLJ Entertainment Inc. 49,287 220 * Cosi Inc. 179,823 211 * Bacterin International Holdings Inc. 224,024 188 Ark Restaurants Corp. 7,542 166 * DGSE Cos. Inc. 61,321 131 *,^ Good Times Restaurants Inc. 42,965 123 * Sport Chalet Inc. Class A 67,872 83 Value Line Inc. 5,562 83 * Dover Saddlery Inc. 11,030 61 * Flanigan's Enterprises Inc. 4,012 59 Educational Development Corp. 14,977 55 * NTN Buzztime Inc. 79,342 52 *,^ Coldwater Creek Inc. 256,305 41 * Crumbs Bake Shop Inc. 66,909 40 * Nevada Gold & Casinos Inc. 32,565 38 * SPAR Group Inc. 19,203 38 * PokerTek Inc. 32,169 34 * Remark Media Inc. 5,800 32 Haverty Furniture Cos. Inc. Class A 300 9 * Universal Travel Group 42,843 7 * Sport Chalet Inc. Class B 2,690 3 Financials (18.6%) Wells Fargo & Co. 81,423,366 4,049,998 JPMorgan Chase & Co. 58,578,532 3,556,303 * Berkshire Hathaway Inc. Class B 26,962,913 3,369,555 Bank of America Corp. 163,483,282 2,811,912 Citigroup Inc. 44,616,705 2,123,755 Visa Inc. Class A 7,797,750 1,683,222 American Express Co. 16,433,492 1,479,507 US Bancorp 28,175,978 1,207,622 MasterCard Inc. Class A 15,883,058 1,186,464 American International Group Inc. 22,634,356 1,131,944 Goldman Sachs Group Inc. 6,301,343 1,032,475 Simon Property Group Inc. 4,806,189 788,215 MetLife Inc. 13,890,110 733,398 PNC Financial Services Group Inc. 8,265,074 719,061 Capital One Financial Corp. 8,878,499 685,065 Morgan Stanley 21,386,379 666,613 Bank of New York Mellon Corp. 17,553,746 619,472 Prudential Financial Inc. 7,119,670 602,680 BlackRock Inc. 1,684,211 529,651 American Tower Corporation 6,107,447 500,017 Charles Schwab Corp. 17,066,899 466,438 ACE Ltd. 4,677,831 463,386 Travelers Cos. Inc. 5,431,330 462,206 Aflac Inc. 7,038,590 443,713 BB&T Corp. 10,993,505 441,609 State Street Corp. 6,338,044 440,811 Discover Financial Services 7,270,882 423,093 Marsh & McLennan Cos. Inc. 8,452,689 416,718 Aon plc 4,649,102 391,826 Allstate Corp. 6,902,704 390,555 Public Storage 2,263,257 381,336 Crown Castle International Corp. 5,161,919 380,846 CME Group Inc. 4,931,863 365,007 IntercontinentalExchange Group Inc. 1,778,559 351,852 Franklin Resources Inc. 6,339,352 343,466 Chubb Corp. 3,783,813 337,894 SunTrust Banks Inc. 8,268,081 328,987 Ameriprise Financial Inc. 2,946,469 324,318 Equity Residential 5,587,484 324,018 McGraw Hill Financial Inc. 4,181,238 319,028 T. Rowe Price Group Inc. 3,852,563 317,259 Prologis Inc. 7,739,961 316,023 Fifth Third Bancorp 13,119,197 301,086 Ventas Inc. 4,558,001 276,078 HCP Inc. 7,073,036 274,363 Boston Properties Inc. 2,363,744 270,720 Health Care REIT Inc. 4,500,212 268,213 Weyerhaeuser Co. 9,028,042 264,973 Moody's Corp. 3,307,490 262,350 Vornado Realty Trust 2,601,134 256,368 AvalonBay Communities Inc. 1,900,074 249,518 Invesco Ltd. 6,721,443 248,693 Regions Financial Corp. 21,892,928 243,230 Hartford Financial Services Group Inc. 6,876,218 242,524 Host Hotels & Resorts Inc. 11,668,045 236,161 M&T Bank Corp. 1,822,304 221,045 Northern Trust Corp. 3,310,912 217,063 Loews Corp. 4,792,647 211,116 Principal Financial Group Inc. 4,542,170 208,894 Lincoln National Corp. 4,055,479 205,491 Progressive Corp. 8,311,577 201,306 KeyCorp 13,801,273 196,530 General Growth Properties Inc. 8,192,662 180,239 American Realty Capital Properties Inc. 11,817,641 165,683 * Affiliated Managers Group Inc. 820,689 164,179 * Berkshire Hathaway Inc. Class A 863 161,683 Annaly Capital Management Inc. 14,624,745 160,433 CIT Group Inc. 3,080,076 150,985 SL Green Realty Corp. 1,465,316 147,440 Comerica Inc. 2,811,810 145,652 Unum Group 4,019,617 141,933 Western Union Co. 8,489,917 138,895 Realty Income Corp. 3,386,952 138,391 XL Group plc Class A 4,346,370 135,824 Macerich Co. 2,169,610 135,232 * Genworth Financial Inc. Class A 7,615,226 135,018 Kimco Realty Corp. 5,989,981 131,061 TD Ameritrade Holding Corp. 3,830,466 130,044 Huntington Bancshares Inc. 12,902,793 128,641 Equifax Inc. 1,883,336 128,123 Fidelity National Financial Inc. Class A 4,039,618 127,006 * Markel Corp. 205,627 122,574 * CBRE Group Inc. Class A 4,350,355 119,330 Federal Realty Investment Trust 1,030,043 118,167 American Capital Agency Corp. 5,492,779 118,040 Cincinnati Financial Corp. 2,394,329 116,508 Plum Creek Timber Co. Inc. 2,733,433 114,914 * Arch Capital Group Ltd. 1,958,307 112,681 Raymond James Financial Inc. 1,966,469 109,985 First Republic Bank 2,028,764 109,533 Torchmark Corp. 1,391,292 109,495 Willis Group Holdings plc 2,479,022 109,399 ^ Digital Realty Trust Inc. 1,984,511 105,338 New York Community Bancorp Inc. 6,442,664 103,534 * E*TRADE Financial Corp. 4,432,023 102,025 Essex Property Trust Inc. 590,221 100,367 UDR Inc. 3,873,744 100,059 * Alleghany Corp. 245,047 99,827 * Realogy Holdings Corp. 2,253,538 97,916 Arthur J Gallagher & Co. 2,043,603 97,235 Waddell & Reed Financial Inc. Class A 1,246,888 91,796 WP Carey Inc. 1,525,367 91,629 * SVB Financial Group 707,448 91,105 Everest Re Group Ltd. 589,372 90,203 Rayonier Inc. 1,955,730 89,788 Zions Bancorporation 2,839,343 87,963 Reinsurance Group of America Inc. Class A 1,085,547 86,442 * Signature Bank 677,176 85,047 Duke Realty Corp. 5,036,256 85,012 Camden Property Trust 1,259,961 84,846 Lazard Ltd. Class A 1,797,537 84,646 Liberty Property Trust 2,273,745 84,038 Extra Space Storage Inc. 1,693,552 82,154 East West Bancorp Inc. 2,248,299 82,063 Legg Mason Inc. 1,668,307 81,814 Jones Lang LaSalle Inc. 687,411 81,458 NorthStar Realty Finance Corp. 5,031,361 81,206 PartnerRe Ltd. 777,013 80,421 Alexandria Real Estate Equities Inc. 1,103,780 80,090 SEI Investments Co. 2,362,590 79,407 Mid-America Apartment Communities Inc. 1,154,583 78,823 ING US Inc. 2,166,190 78,568 * MSCI Inc. Class A 1,816,637 78,152 CBOE Holdings Inc. 1,339,113 75,794 BRE Properties Inc. 1,192,909 74,891 * Howard Hughes Corp. 519,052 74,074 Kilroy Realty Corp. 1,262,611 73,964 Assurant Inc. 1,129,212 73,354 Regency Centers Corp. 1,424,551 72,738 DDR Corp. 4,413,361 72,732 People's United Financial Inc. 4,880,670 72,576 Axis Capital Holdings Ltd. 1,576,711 72,292 Hudson City Bancorp Inc. 7,345,129 72,203 Starwood Property Trust Inc. 2,991,195 70,562 HCC Insurance Holdings Inc. 1,543,916 70,233 * Ocwen Financial Corp. 1,770,465 69,367 WR Berkley Corp. 1,660,876 69,126 LPL Financial Holdings Inc. 1,313,892 69,032 Eaton Vance Corp. 1,786,757 68,183 Apartment Investment & Management Co. Class A 2,240,349 67,703 NASDAQ OMX Group Inc. 1,823,954 67,377 * Liberty Ventures Class A 516,886 67,366 American Financial Group Inc. 1,160,472 66,971 Hospitality Properties Trust 2,304,751 66,192 Taubman Centers Inc. 928,540 65,731 Senior Housing Properties Trust 2,922,058 65,659 Cullen/Frost Bankers Inc. 843,265 65,378 Prosperity Bancshares Inc. 984,128 65,100 Protective Life Corp. 1,228,924 64,629 National Retail Properties Inc. 1,871,439 64,228 Assured Guaranty Ltd. 2,519,449 63,792 Omega Healthcare Investors Inc. 1,901,955 63,754 BioMed Realty Trust Inc. 3,054,968 62,596 CNO Financial Group Inc. 3,449,545 62,437 RenaissanceRe Holdings Ltd. 634,282 61,906 American Campus Communities Inc. 1,614,987 60,320 Old Republic International Corp. 3,658,723 60,003 Spirit Realty Capital Inc. 5,464,522 60,000 Commerce Bancshares Inc. 1,277,038 59,280 Brown & Brown Inc. 1,898,594 58,401 Two Harbors Investment Corp. 5,648,160 57,894 Douglas Emmett Inc. 2,119,277 57,517 City National Corp. 725,141 57,083 Columbia Property Trust Inc. 2,061,260 56,169 Corrections Corp. of America 1,791,330 56,104 Highwoods Properties Inc. 1,418,846 54,498 Weingarten Realty Investors 1,810,246 54,307 FirstMerit Corp. 2,568,034 53,492 Validus Holdings Ltd. 1,414,266 53,332 Home Properties Inc. 878,591 52,821 Allied World Assurance Co. Holdings AG 507,520 52,371 BankUnited Inc. 1,497,901 52,082 First Niagara Financial Group Inc. 5,453,154 51,532 Tanger Factory Outlet Centers Inc. 1,470,697 51,474 * Forest City Enterprises Inc. Class A 2,665,695 50,915 LaSalle Hotel Properties 1,600,292 50,105 Equity Lifestyle Properties Inc. 1,229,168 49,966 Gaming and Leisure Properties Inc. 1,363,179 49,702 Retail Properties of America Inc. 3,664,261 49,614 Synovus Financial Corp. 14,411,174 48,854 Chimera Investment Corp. 15,956,047 48,826 RLJ Lodging Trust 1,804,558 48,254 * Stifel Financial Corp. 967,095 48,123 CommonWealth REIT 1,824,355 47,981 Hancock Holding Co. 1,300,909 47,678 * Popular Inc. 1,516,773 47,005 Associated Banc-Corp 2,564,296 46,311 StanCorp Financial Group Inc. 686,553 45,862 Federated Investors Inc. Class B 1,499,979 45,809 American Homes 4 Rent Class A 2,706,578 45,227 First Horizon National Corp. 3,662,150 45,191 * Portfolio Recovery Associates Inc. 768,808 44,483 * MGIC Investment Corp. 5,210,113 44,390 CBL & Associates Properties Inc. 2,484,563 44,101 Webster Financial Corp. 1,419,359 44,085 MFA Financial Inc. 5,687,388 44,077 EPR Properties 807,122 43,092 Piedmont Office Realty Trust Inc. Class A 2,495,855 42,804 Bank of Hawaii Corp. 705,083 42,735 CapitalSource Inc. 2,909,994 42,457 Hanover Insurance Group Inc. 684,095 42,031 Healthcare Trust of America Inc. Class A 3,656,308 41,645 First American Financial Corp. 1,557,739 41,358 * Texas Capital Bancshares Inc. 635,173 41,248 ProAssurance Corp. 925,032 41,192 Aspen Insurance Holdings Ltd. 1,035,619 41,114 Post Properties Inc. 833,081 40,904 UMB Financial Corp. 631,959 40,888 Radian Group Inc. 2,673,045 40,176 Financial Engines Inc. 789,499 40,091 Primerica Inc. 846,627 39,885 TCF Financial Corp. 2,319,405 38,641 Sunstone Hotel Investors Inc. 2,800,978 38,457 DCT Industrial Trust Inc. 4,855,158 38,259 Fulton Financial Corp. 3,020,949 38,004 Washington Federal Inc. 1,584,796 36,926 White Mountains Insurance Group Ltd. 61,475 36,879 Healthcare Realty Trust Inc. 1,512,039 36,516 Sovran Self Storage Inc. 492,247 36,156 Endurance Specialty Holdings Ltd. 668,229 35,971 Corporate Office Properties Trust 1,346,423 35,869 Geo Group Inc. 1,110,861 35,814 *,^ Zillow Inc. Class A 405,014 35,682 DiamondRock Hospitality Co. 2,986,971 35,097 Bank of the Ozarks Inc. 515,304 35,072 American National Insurance Co. 309,020 34,935 Brandywine Realty Trust 2,406,074 34,792 Invesco Mortgage Capital Inc. 2,078,078 34,226 CubeSmart 1,955,791 33,561 Medical Properties Trust Inc. 2,611,058 33,395 FNB Corp. 2,487,892 33,338 Pebblebrook Hotel Trust 985,769 33,289 BancorpSouth Inc. 1,332,999 33,272 MarketAxess Holdings Inc. 561,366 33,244 Cousins Properties Inc. 2,878,027 33,011 Wintrust Financial Corp. 675,062 32,849 Susquehanna Bancshares Inc. 2,883,327 32,841 PrivateBancorp Inc. 1,063,341 32,443 * Santander Consumer USA Holdings Inc. 1,343,278 32,346 Glacier Bancorp Inc. 1,112,115 32,329 Umpqua Holdings Corp. 1,722,194 32,102 First Industrial Realty Trust Inc. 1,611,292 31,130 * MBIA Inc. 2,209,904 30,917 Iberiabank Corp. 438,733 30,777 ^ Lexington Realty Trust 2,810,729 30,665 Valley National Bancorp 2,943,978 30,647 Alexander & Baldwin Inc. 715,223 30,440 Colony Financial Inc. 1,385,448 30,411 * Strategic Hotels & Resorts Inc. 2,948,639 30,047 Home BancShares Inc. 872,657 30,037 First Financial Bankshares Inc. 484,967 29,966 * Altisource Portfolio Solutions SA 245,444 29,861 Symetra Financial Corp. 1,472,164 29,178 United Bankshares Inc. 946,891 28,994 Chambers Street Properties 3,717,864 28,888 * Western Alliance Bancorp 1,173,049 28,857 Cathay General Bancorp 1,132,752 28,534 Hatteras Financial Corp. 1,505,268 28,374 EastGroup Properties Inc. 450,041 28,312 Erie Indemnity Co. Class A 405,437 28,283 ^ Ryman Hospitality Properties Inc. 658,789 28,012 Platinum Underwriters Holdings Ltd. 465,545 27,979 * Altisource Asset Management Corp. 25,565 27,473 Kemper Corp. 698,077 27,344 Capitol Federal Financial Inc. 2,142,965 26,894 Sun Communities Inc. 588,162 26,520 RLI Corp. 596,594 26,393 EverBank Financial Corp. 1,335,753 26,354 Artisan Partners Asset Management Inc. Class A 409,107 26,285 Altisource Residential Corp. 829,325 26,173 Janus Capital Group Inc. 2,383,111 25,904 Redwood Trust Inc. 1,267,597 25,707 MB Financial Inc. 823,952 25,510 Trustmark Corp. 1,005,379 25,486 PS Business Parks Inc. 303,021 25,339 Newcastle Investment Corp. 5,370,859 25,243 Mack-Cali Realty Corp. 1,213,390 25,226 New Residential Investment Corp. 3,888,320 25,157 National Health Investors Inc. 412,779 24,957 ^ PacWest Bancorp 577,897 24,855 Washington REIT 1,040,024 24,836 * Virtus Investment Partners Inc. 142,443 24,667 PennyMac Mortgage Investment Trust 1,025,100 24,500 American Equity Investment Life Holding Co. 1,036,734 24,488 Evercore Partners Inc. Class A 440,083 24,315 Potlatch Corp. 628,358 24,311 * Hilltop Holdings Inc. 1,018,943 24,241 DuPont Fabros Technology Inc. 1,006,226 24,220 Kennedy-Wilson Holdings Inc. 1,055,889 23,768 Home Loan Servicing Solutions Ltd. 1,093,656 23,623 CVB Financial Corp. 1,476,183 23,471 Old National Bancorp 1,573,707 23,464 ARMOUR Residential REIT Inc. 5,674,318 23,378 Columbia Banking System Inc. 818,302 23,338 Equity One Inc. 1,041,503 23,267 Community Bank System Inc. 595,696 23,244 BOK Financial Corp. 334,003 23,063 First Financial Holdings Inc. 366,193 22,931 Acadia Realty Trust 861,128 22,717 Glimcher Realty Trust 2,205,892 22,125 Investors Bancorp Inc. 795,892 21,998 Government Properties Income Trust 857,369 21,606 Montpelier Re Holdings Ltd. 725,278 21,584 * First Cash Financial Services Inc. 427,426 21,568 * Ambac Financial Group Inc. 688,834 21,375 Westamerica Bancorporation 395,173 21,371 * WisdomTree Investments Inc. 1,619,626 21,249 Greenhill & Co. Inc. 408,204 21,218 CYS Investments Inc. 2,555,755 21,111 International Bancshares Corp. 833,225 20,897 LTC Properties Inc. 551,203 20,742 BBCN Bancorp Inc. 1,191,041 20,414 Parkway Properties Inc. 1,115,979 20,367 Hudson Pacific Properties Inc. 877,470 20,243 First Midwest Bancorp Inc. 1,173,266 20,039 Mercury General Corp. 442,199 19,934 Chesapeake Lodging Trust 773,716 19,908 Pinnacle Financial Partners Inc. 526,735 19,747 National Penn Bancshares Inc. 1,886,727 19,716 Northwest Bancshares Inc. 1,349,664 19,705 First Citizens BancShares Inc. Class A 81,771 19,686 Selective Insurance Group Inc. 817,617 19,067 Argo Group International Holdings Ltd. 415,066 19,052 Capstead Mortgage Corp. 1,469,568 18,605 American Assets Trust Inc. 542,470 18,303 Sterling Financial Corp. 545,596 18,185 Horace Mann Educators Corp. 623,419 18,079 Astoria Financial Corp. 1,304,776 18,032 HFF Inc. Class A 529,368 17,792 Pennsylvania REIT 985,604 17,790 BGC Partners Inc. Class A 2,719,656 17,787 Union First Market Bankshares Corp. 695,191 17,672 Empire State Realty Trust Inc. 1,163,117 17,575 * iStar Financial Inc. 1,181,549 17,440 ^ AmTrust Financial Services Inc. 462,014 17,376 * Starwood Waypoint Residential Trust 599,569 17,262 Franklin Street Properties Corp. 1,363,622 17,182 Education Realty Trust Inc. 1,737,340 17,148 * Encore Capital Group Inc. 373,985 17,091 Interactive Brokers Group Inc. 788,172 17,080 Hersha Hospitality Trust Class A 2,907,148 16,949 Sabra Health Care REIT Inc. 606,497 16,915 Ramco-Gershenson Properties Trust 1,034,135 16,856 Cash America International Inc. 435,275 16,854 STAG Industrial Inc. 695,607 16,764 *,^ Trulia Inc. 504,892 16,762 SLM Corp. 683,972 16,744 ViewPoint Financial Group Inc. 574,114 16,563 *,^ Walter Investment Management Corp. 543,018 16,198 American Capital Mortgage Investment Corp. 859,901 16,140 Boston Private Financial Holdings Inc. 1,190,556 16,108 First Financial Bancorp 883,584 15,887 Retail Opportunity Investments Corp. 1,062,067 15,867 Provident Financial Services Inc. 861,945 15,834 Brixmor Property Group Inc. 742,016 15,827 * TFS Financial Corp. 1,263,632 15,707 * BofI Holding Inc. 182,993 15,692 NBT Bancorp Inc. 638,160 15,609 FelCor Lodging Trust Inc. 1,714,368 15,498 * St. Joe Co. 795,474 15,313 Sterling Bancorp 1,179,981 14,939 Chemical Financial Corp. 460,326 14,938 * Enstar Group Ltd. 109,210 14,886 Blackstone Mortgage Trust Inc. Class A 513,504 14,763 * Greenlight Capital Re Ltd. Class A 445,531 14,613 Investors Real Estate Trust 1,626,059 14,602 NRG Yield Inc. Class A 364,078 14,392 First Commonwealth Financial Corp. 1,540,493 13,926 Inland Real Estate Corp. 1,319,739 13,923 ^ RCS Capital Corp. 357,117 13,899 Associated Estates Realty Corp. 816,634 13,834 * eHealth Inc. 271,761 13,805 Park National Corp. 179,103 13,771 Independent Bank Corp. 348,400 13,717 Nelnet Inc. Class A 330,819 13,530 Renasant Corp. 464,683 13,499 WesBanco Inc. 418,872 13,333 Ashford Hospitality Trust Inc. 1,176,734 13,262 * Credit Acceptance Corp. 92,118 13,095 National Bank Holdings Corp. Class A 650,969 13,065 Select Income REIT 429,170 12,991 * United Community Banks Inc. 656,810 12,749 Banner Corp. 304,430 12,546 * Harbinger Group Inc. 1,024,813 12,533 * KCG Holdings Inc. Class A 1,046,056 12,479 Summit Hotel Properties Inc. 1,337,280 12,410 * Eagle Bancorp Inc. 343,462 12,399 AMERISAFE Inc. 281,517 12,361 OFG Bancorp 717,204 12,329 Kite Realty Group Trust 2,036,917 12,222 Central Pacific Financial Corp. 599,520 12,110 First Merchants Corp. 548,639 11,873 ^ Cohen & Steers Inc. 293,094 11,680 * Arrowhead Research Corp. 704,485 11,568 Stewart Information Services Corp. 327,353 11,500 First Potomac Realty Trust 889,803 11,496 Alexander's Inc. 31,602 11,408 Wilshire Bancorp Inc. 1,013,124 11,246 Infinity Property & Casualty Corp. 165,515 11,194 *,^ Nationstar Mortgage Holdings Inc. 344,426 11,180 * Investment Technology Group Inc. 551,118 11,133 * Piper Jaffray Cos. 242,432 11,103 Safety Insurance Group Inc. 205,619 11,073 Hanmi Financial Corp. 472,469 11,009 Anworth Mortgage Asset Corp. 2,213,554 10,979 * First BanCorp 1,968,955 10,711 * Capital Bank Financial Corp. 424,433 10,658 * NMI Holdings Inc. Class A 909,017 10,654 * Navigators Group Inc. 170,311 10,455 Brookline Bancorp Inc. 1,108,559 10,443 CoreSite Realty Corp. 335,934 10,414 RAIT Financial Trust 1,220,594 10,363 * Synergy Resources Corp. 953,659 10,252 Resource Capital Corp. 1,831,821 10,203 * Bancorp Inc. 541,120 10,178 City Holding Co. 225,636 10,122 S&T Bancorp Inc. 422,251 10,007 Maiden Holdings Ltd. 795,651 9,930 *,^ World Acceptance Corp. 132,079 9,916 Employers Holdings Inc. 480,486 9,720 Oritani Financial Corp. 609,941 9,643 Apollo Commercial Real Estate Finance Inc. 576,017 9,579 TrustCo Bank Corp. NY 1,356,329 9,549 Lakeland Financial Corp. 235,246 9,462 Berkshire Hills Bancorp Inc. 363,521 9,408 Rouse Properties Inc. 544,946 9,395 Sandy Spring Bancorp Inc. 374,460 9,354 * Springleaf Holdings Inc. 369,172 9,285 * PICO Holdings Inc. 356,019 9,253 * TESARO Inc. 313,152 9,232 United Fire Group Inc. 302,281 9,174 Flushing Financial Corp. 434,001 9,144 * Forestar Group Inc. 506,536 9,016 Silver Bay Realty Trust Corp. 577,005 8,955 * American Residential Properties Inc. 497,037 8,937 Excel Trust Inc. 696,495 8,832 WSFS Financial Corp. 122,951 8,782 New York Mortgage Trust Inc. 1,107,639 8,617 FXCM Inc. Class A 583,377 8,616 Campus Crest Communities Inc. 987,516 8,572 * Green Dot Corp. Class A 435,460 8,505 Community Trust Bancorp Inc. 204,772 8,494 * Ladder Capital Corp. Class A 449,538 8,487 Simmons First National Corp. Class A 226,733 8,450 * Ameris Bancorp 356,427 8,305 * Ezcorp Inc. Class A 767,418 8,280 State Bank Financial Corp. 464,952 8,225 Saul Centers Inc. 173,172 8,201 First Interstate Bancsystem Inc. 289,056 8,157 Cardinal Financial Corp. 457,096 8,150 * MoneyGram International Inc. 460,658 8,131 Tompkins Financial Corp. 165,903 8,123 National Western Life Insurance Co. Class A 32,970 8,061 * Tejon Ranch Co. 237,419 8,032 Apollo Residential Mortgage Inc. 494,875 8,032 Chatham Lodging Trust 390,406 7,894 Southside Bancshares Inc. 246,295 7,729 Arlington Asset Investment Corp. Class A 289,911 7,677 * First NBC Bank Holding Co. 220,080 7,672 AG Mortgage Investment Trust Inc. 436,480 7,643 * Safeguard Scientifics Inc. 343,471 7,618 Washington Trust Bancorp Inc. 201,440 7,548 * Beneficial Mutual Bancorp Inc. 572,056 7,545 Dime Community Bancshares Inc. 440,923 7,487 * Xoom Corp. 375,114 7,322 Getty Realty Corp. 386,749 7,306 Universal Health Realty Income Trust 171,355 7,238 * Customers Bancorp Inc. 345,624 7,213 Dynex Capital Inc. 781,496 6,994 FBL Financial Group Inc. Class A 161,288 6,987 * Flagstar Bancorp Inc. 311,935 6,931 Westwood Holdings Group Inc. 110,292 6,914 * Cowen Group Inc. Class A 1,562,659 6,891 * Move Inc. 591,200 6,834 Agree Realty Corp. 220,122 6,694 Cedar Realty Trust Inc. 1,091,294 6,668 Terreno Realty Corp. 350,526 6,628 CoBiz Financial Inc. 570,275 6,570 Urstadt Biddle Properties Inc. Class A 315,655 6,521 First Busey Corp. 1,110,169 6,439 1st Source Corp. 199,438 6,400 Aviv REIT Inc. 252,604 6,176 Heartland Financial USA Inc. 226,652 6,117 CyrusOne Inc. 285,065 5,938 SY Bancorp Inc. 187,387 5,929 TowneBank 382,084 5,926 ^ Western Asset Mortgage Capital Corp. 373,649 5,844 Winthrop Realty Trust 502,085 5,819 Universal Insurance Holdings Inc. 456,148 5,793 * PennyMac Financial Services Inc. Class A 334,341 5,563 Monmouth Real Estate Investment Corp. Class A 582,899 5,561 Ares Commercial Real Estate Corp. 414,500 5,558 Ashford Hospitality Prime Inc. 365,130 5,521 GAMCO Investors Inc. 70,686 5,489 Rockville Financial Inc. 402,054 5,464 * Taylor Capital Group Inc. 222,089 5,312 Diamond Hill Investment Group Inc. 40,313 5,299 * NewStar Financial Inc. 376,921 5,224 Lakeland Bancorp Inc. 462,616 5,204 BancFirst Corp. 90,951 5,151 First Financial Corp. 151,139 5,090 Southwest Bancorp Inc. 286,845 5,066 United Financial Bancorp Inc. 273,079 5,022 * DFC Global Corp. 568,522 5,020 OneBeacon Insurance Group Ltd. Class A 324,630 5,019 HCI Group Inc. 137,731 5,013 Bryn Mawr Bank Corp. 173,437 4,983 Enterprise Financial Services Corp. 246,803 4,953 Trico Bancshares 188,088 4,877 Arrow Financial Corp. 183,576 4,854 * Walker & Dunlop Inc. 296,639 4,850 First Bancorp 254,662 4,839 Financial Institutions Inc. 209,319 4,819 German American Bancorp Inc. 166,609 4,813 Whitestone REIT 325,575 4,701 * Ladenburg Thalmann Financial Services Inc. 1,545,054 4,666 Centerstate Banks Inc. 426,587 4,658 *,^ Blackhawk Network Holdings Inc. 190,870 4,655 State Auto Financial Corp. 218,275 4,651 AmREIT Inc. 280,353 4,645 QTS Realty Trust Inc. Class A 185,128 4,645 * Preferred Bank 177,363 4,604 * FBR & Co. 178,040 4,599 * Tree.com Inc. 148,135 4,598 Univest Corp. of Pennsylvania 224,075 4,598 First of Long Island Corp. 112,452 4,567 * Phoenix Cos. Inc. 86,171 4,459 Camden National Corp. 107,679 4,436 MainSource Financial Group Inc. 258,725 4,424 Gramercy Property Trust Inc. 856,451 4,419 Great Southern Bancorp Inc. 146,647 4,404 * Regional Management Corp. 177,317 4,373 Fidelity & Guaranty Life 184,536 4,355 * Citizens Inc. Class A 585,716 4,334 Northfield Bancorp Inc. 335,536 4,315 Physicians Realty Trust 308,651 4,296 Federal Agricultural Mortgage Corp. 129,190 4,296 * INTL. FCStone Inc. 227,959 4,288 * Tristate Capital Holdings Inc. 299,731 4,259 * RE/MAX Holdings Inc. 147,699 4,258 Rexford Industrial Realty Inc. 300,229 4,257 * Independent Bank Corp. 324,057 4,206 Bridge Bancorp Inc. 157,073 4,195 Meadowbrook Insurance Group Inc. 719,284 4,193 * Performant Financial Corp. 460,465 4,167 * HomeTrust Bancshares Inc. 263,725 4,162 Calamos Asset Management Inc. Class A 321,222 4,153 Independent Bank Group Inc. 70,588 4,147 Oppenheimer Holdings Inc. Class A 147,342 4,133 Yadkin Financial Corp. 192,611 4,124 Center Bancorp Inc. 215,680 4,098 Armada Hoffler Properties Inc. 407,736 4,094 Hudson Valley Holding Corp. 214,031 4,077 GFI Group Inc. 1,141,081 4,051 First Community Bancshares Inc. 245,292 4,013 Arbor Realty Trust Inc. 576,545 3,990 Gladstone Commercial Corp. 228,839 3,968 Bank Mutual Corp. 625,218 3,964 West Bancorporation Inc. 260,861 3,962 Park Sterling Corp. 592,213 3,938 Heritage Financial Corp. 230,257 3,896 * Metro Bancorp Inc. 183,047 3,870 Washington Banking Co. 213,187 3,790 First Connecticut Bancorp Inc. 240,249 3,762 United Insurance Holdings Corp. 257,401 3,761 Seacoast Banking Corp. of Florida 340,760 3,748 BNC Bancorp 210,720 3,652 * BBX Capital Corp. 186,856 3,634 * Suffolk Bancorp 160,926 3,589 First Defiance Financial Corp. 130,741 3,546 * Pacific Premier Bancorp Inc. 219,497 3,543 One Liberty Properties Inc. 165,775 3,534 OceanFirst Financial Corp. 198,894 3,518 * Meridian Interstate Bancorp Inc. 135,156 3,456 Fidelity Southern Corp. 247,380 3,456 * CatchMark Timber Trust Inc. Class A 245,423 3,448 Charter Financial Corp. 318,192 3,440 Manning & Napier Inc. 202,873 3,402 1st United Bancorp Inc. 438,276 3,357 Bank of Marin Bancorp 74,157 3,339 CNB Financial Corp. 188,717 3,337 National Bankshares Inc. 91,093 3,326 Peoples Bancorp Inc. 133,701 3,306 Pacific Continental Corp. 237,114 3,263 * Bridge Capital Holdings 136,907 3,253 HomeStreet Inc. 165,863 3,243 Marlin Business Services Corp. 155,534 3,237 OmniAmerican Bancorp Inc. 141,005 3,214 * SWS Group Inc. 428,483 3,205 Citizens & Northern Corp. 161,906 3,191 * Global Indemnity plc 121,107 3,190 Guaranty Bancorp 223,224 3,181 Consolidated-Tomoka Land Co. 78,365 3,157 Republic Bancorp Inc. Class A 138,450 3,129 Hannon Armstrong Sustainable Infrastructure Capital Inc. 217,909 3,127 Baldwin & Lyons Inc. 117,958 3,101 * ConnectOne Bancorp Inc. 62,737 3,072 EMC Insurance Group Inc. 85,344 3,032 * Franklin Financial Corp. 154,702 3,026 National Interstate Corp. 110,738 2,969 Kansas City Life Insurance Co. 59,723 2,879 Penns Woods Bancorp Inc. 57,450 2,802 Donegal Group Inc. Class A 191,748 2,796 Meta Financial Group Inc. 62,177 2,789 Home Federal Bancorp Inc. 179,058 2,786 Territorial Bancorp Inc. 128,669 2,779 Heritage Commerce Corp. 343,871 2,772 Peapack Gladstone Financial Corp. 124,922 2,748 Banc of California Inc. 222,399 2,729 * Kearny Financial Corp. 183,610 2,714 Federated National Holding Co. 146,395 2,682 Bank of Kentucky Financial Corp. 71,405 2,681 * AV Homes Inc. 146,389 2,648 JAVELIN Mortgage Investment Corp. 196,937 2,641 * JGWPT Holdings Inc. Class A 142,708 2,606 Sierra Bancorp 160,204 2,550 BankFinancial Corp. 249,542 2,490 Ames National Corp. 111,888 2,466 * CommunityOne Bancorp 219,784 2,466 American National Bankshares Inc. 103,500 2,434 Tower Group International Ltd. 899,903 2,430 Horizon Bancorp 108,982 2,428 Macatawa Bank Corp. 476,968 2,404 Westfield Financial Inc. 317,429 2,365 ESSA Bancorp Inc. 216,456 2,353 UMH Properties Inc. 239,570 2,343 * Heritage Oaks Bancorp 288,131 2,328 * Farmers Capital Bank Corp. 102,197 2,295 *,^ Ohr Pharmaceutical Inc. 168,364 2,291 MidWestOne Financial Group Inc. 90,150 2,275 First Business Financial Services Inc. 48,098 2,269 * North Valley Bancorp 93,546 2,262 * United Community Financial Corp. 575,151 2,255 * CU Bancorp 122,028 2,245 Fox Chase Bancorp Inc. 133,131 2,243 Mercantile Bank Corp. 108,070 2,228 Merchants Bancshares Inc. 68,100 2,221 * NewBridge Bancorp 306,244 2,187 ESB Financial Corp. 165,041 2,157 First Bancorp Inc. 131,912 2,150 Northrim BanCorp Inc. 82,417 2,117 * Reis Inc. 116,004 2,094 * Sun Bancorp Inc. 616,415 2,071 Firstbank Corp. 110,168 2,057 * BSB Bancorp Inc. 119,133 2,050 Gain Capital Holdings Inc. 189,015 2,043 Capital City Bank Group Inc. 153,843 2,043 * Marcus & Millichap Inc. 113,481 2,024 * Intervest Bancshares Corp. Class A 265,354 1,977 Resource America Inc. Class A 230,302 1,974 Simplicity Bancorp Inc. 111,966 1,971 Waterstone Financial Inc. 188,448 1,958 * Hemisphere Media Group Inc. 153,914 1,938 First Financial Northwest Inc. 187,439 1,903 Heritage Financial Group Inc. 95,993 1,886 * Orrstown Financial Services Inc. 110,799 1,841 Pzena Investment Management Inc. Class A 150,887 1,776 Preferred Apartment Communities Inc. Class A 220,496 1,775 * Consumer Portfolio Services Inc. 258,627 1,769 Bar Harbor Bankshares 45,272 1,736 * UCP Inc. 112,780 1,698 Enterprise Bancorp Inc. 82,368 1,675 * First Security Group Inc. 801,765 1,668 Provident Financial Holdings Inc. 107,579 1,659 MidSouth Bancorp Inc. 97,883 1,647 * Stonegate Mortgage Corp. 108,735 1,616 * Blue Capital Reinsurance Holdings Ltd. 91,927 1,599 * Home Bancorp Inc. 75,867 1,592 Cherry Hill Mortgage Investment Corp. 84,544 1,585 Ellington Residential Mortgage REIT 92,350 1,563 * Hampton Roads Bankshares Inc. 969,550 1,542 SI Financial Group Inc. 135,597 1,528 ^ CM Finance Inc. 97,605 1,522 * Hallmark Financial Services Inc. 181,402 1,507 * Pacific Mercantile Bancorp 242,517 1,506 * Imperial Holdings Inc. 260,670 1,499 Clifton Savings Bancorp Inc. 127,014 1,489 Doral Financial Corp. 170,120 1,477 JMP Group Inc. 206,675 1,469 Independence Realty Trust Inc. 163,840 1,460 Century Bancorp Inc. Class A 42,768 1,459 Old Line Bancshares Inc. 82,274 1,419 Orchid Island Capital Inc. 119,445 1,419 Trade Street Residential Inc. 186,332 1,412 MutualFirst Financial Inc. 74,012 1,405 Investors Title Co. 18,455 1,401 Fifth Street Senior Floating Rate Corp. 96,944 1,394 C&F Financial Corp. 41,829 1,386 Independence Holding Co. 102,021 1,369 Codorus Valley Bancorp Inc. 63,708 1,335 Cape Bancorp Inc. 120,787 1,329 First Internet Bancorp 57,249 1,304 Chemung Financial Corp. 47,432 1,286 Five Oaks Investment Corp. 113,965 1,271 ZAIS Financial Corp. 74,998 1,249 Farmers National Banc Corp. 162,017 1,244 Access National Corp. 76,649 1,242 Silvercrest Asset Management Group Inc. Class A 66,346 1,213 Monarch Financial Holdings Inc. 98,242 1,204 * VantageSouth Bancshares Inc. 170,481 1,198 Hingham Institution for Savings 15,243 1,197 * Republic First Bancorp Inc. 308,077 1,186 Middleburg Financial Corp. 67,282 1,185 * Maui Land & Pineapple Co. Inc. 183,834 1,180 Teche Holding Co. 14,723 1,163 Pulaski Financial Corp. 108,562 1,145 Urstadt Biddle Properties Inc. 63,312 1,122 * Asta Funding Inc. 129,928 1,075 * Atlas Financial Holdings Inc. 77,551 1,062 NASB Financial Inc. 41,451 1,045 * Sorrento Therapeutics Inc. 79,798 1,023 Federal Agricultural Mortgage Corp. Class A 38,986 1,009 * Westbury Bancorp Inc. 68,678 1,005 AmeriServ Financial Inc. 260,540 1,003 * Community Bankers Trust Corp. 245,057 991 HopFed Bancorp Inc. 82,791 966 Bank of Commerce Holdings 139,900 942 Ameriana Bancorp 68,169 934 Northeast Bancorp 99,071 927 * First Acceptance Corp. 371,196 924 Alliance Bancorp Inc. of Pennsylvania 58,843 903 * American River Bankshares 96,557 891 QCR Holdings Inc. 50,885 873 * Riverview Bancorp Inc. 249,239 850 * Shore Bancshares Inc. 86,871 826 Peoples Federal Bancshares Inc. 45,951 823 Premier Financial Bancorp Inc. 56,957 817 Cheviot Financial Corp. 78,989 816 MicroFinancial Inc. 101,793 801 Intersections Inc. 135,760 801 Timberland Bancorp Inc. 73,350 785 Owens Realty Mortgage Inc. 52,201 770 * Atlantic Coast Financial Corp. 171,014 768 * Old Second Bancorp Inc. 166,779 767 * Eastern Virginia Bankshares Inc. 116,474 751 US Global Investors Inc. Class A 227,235 729 First Marblehead Corp. 120,617 729 * Coastway Bancorp Inc. 68,646 706 Gleacher & Co. Inc. 60,772 692 * Naugatuck Valley Financial Corp. 91,875 692 * ZipRealty Inc. 202,960 666 FS Bancorp Inc. 40,502 664 Gladstone Land Corp. 46,867 663 Tower Financial Corp. 26,602 661 * Health Insurance Innovations Inc. Class A 63,754 659 Life Partners Holdings Inc. 230,077 658 * Fortegra Financial Corp. 91,069 640 * Malvern Bancorp Inc. 58,990 610 Bancorp of New Jersey Inc. 43,131 592 Old Point Financial Corp. 33,438 567 * ASB Bancorp Inc. 31,758 565 * Hamilton Bancorp Inc. 39,671 555 PMC Commercial Trust 115,492 530 * Square 1 Financial Inc. Class A 26,257 528 * First Bank/Hamilton 79,347 516 Hampden Bancorp Inc. 31,965 505 * First United Corp. 63,487 480 * Guaranty Federal Bancshares Inc. 36,956 474 * World Energy Solutions Inc. 98,000 472 First Bancshares Inc. 31,881 462 LSB Financial Corp. 15,863 454 * Jefferson Bancshares Inc. 55,972 435 California First National Bancorp 27,285 419 * Polonia Bancorp Inc. 41,525 404 * Community West Bancshares 57,794 402 Wheeler REIT Inc. 87,100 395 Bank of South Carolina Corp. 25,707 385 CIFC Corp. 46,937 382 * MBT Financial Corp. 69,127 340 * OBA Financial Services Inc. 18,591 340 First Clover Leaf Financial Corp. 35,769 338 United Bancorp Inc. 37,310 316 * Security National Financial Corp. Class A 77,316 314 Impac Mortgage Holdings Inc. 50,245 301 Sotherly Hotels Inc. 46,851 298 Salisbury Bancorp Inc. 10,606 286 * First Federal Bancshares of Arkansas Inc. 31,027 285 Eagle Bancorp Montana Inc. 24,838 277 FedFirst Financial Corp. 13,632 274 SB Financial Group Inc. 31,952 267 Institutional Financial Markets Inc. 123,873 262 United Community Bancorp 22,954 262 * Carolina Trust Bank 60,700 255 * Atlanticus Holdings Corp. 102,863 236 * Royal Bancshares of Pennsylvania Inc. 66,904 221 IF Bancorp Inc. 12,547 204 * CMS Bancorp Inc. 20,755 197 QC Holdings Inc. 83,632 195 *,^ Carver Bancorp Inc. 15,269 194 LNB Bancorp Inc. 16,725 191 * Investors Capital Holdings Ltd. 26,027 186 Sound Financial Bancorp Inc. 10,290 179 *,^ Transcontinental Realty Investors Inc. 11,899 172 First Savings Financial Group Inc. 7,188 168 * Southern First Bancshares Inc. 10,989 152 Donegal Group Inc. Class B 5,255 142 Madison County Financial Inc. 7,441 134 * Carolina Bank Holdings Inc. 12,813 131 Summit State Bank 11,837 129 Baylake Corp. 10,002 127 * American Realty Investors Inc. 13,331 126 * Tejon Ranch Co. Warrants Exp. 08/31/2016 33,339 122 * ForceField Energy Inc. 20,496 119 * HMN Financial Inc. 12,006 118 WVS Financial Corp. 9,511 110 Vestin Realty Mortgage II Inc. 18,880 105 * Parke Bancorp Inc. 9,212 103 * Patriot National Bancorp Inc. 76,901 99 Citizens Community Bancorp Inc. 10,966 88 NB&T Financial Group Inc. 4,604 87 Laporte Bancorp Inc. 7,600 82 * Income Opportunity Realty Investors Inc. 12,450 76 Kingstone Cos. Inc. 9,845 69 * First Capital Bancorp Inc. 15,542 65 * Southcoast Financial Corp. 7,197 52 Community Financial Corp. 2,200 47 Athens Bancshares Corp. 2,213 45 Atlantic American Corp. 11,680 43 * Citizens First Corp. 3,299 35 * Power REIT 3,836 34 * Jacksonville Bancorp Inc. 3,110 33 * SP Bancorp Inc. 1,600 32 * Porter Bancorp Inc. 25,719 30 * Internet Patents Corp. 8,626 28 * Cordia Bancorp Inc. 5,680 25 Northeast Community Bancorp Inc. 3,400 24 River Valley Bancorp 629 17 Home Federal Bancorp Inc. 780 15 HMG Courtland Properties 645 11 * Wellesley Bank 415 8 * InterGroup Corp. 301 6 Oconee Federal Financial Corp. 300 5 * Valley National Bancorp Warrants Exp. 06/30/2015 6,511 1 Health Care (12.2%) Johnson & Johnson 43,763,753 4,298,913 Pfizer Inc. 98,759,167 3,172,144 Merck & Co. Inc. 45,493,326 2,582,656 * Gilead Sciences Inc. 23,787,982 1,685,616 Amgen Inc. 11,674,225 1,439,899 Bristol-Myers Squibb Co. 25,524,688 1,326,008 AbbVie Inc. 24,574,886 1,263,149 UnitedHealth Group Inc. 15,298,546 1,254,328 * Biogen Idec Inc. 3,655,830 1,118,209 Medtronic Inc. 15,465,992 951,777 Abbott Laboratories 23,857,086 918,736 Eli Lilly & Co. 15,589,754 917,613 * Express Scripts Holding Co. 11,993,425 900,586 * Celgene Corp. 6,276,513 876,201 Thermo Fisher Scientific Inc. 6,047,914 727,201 Baxter International Inc. 8,388,839 617,251 Allergan Inc. 4,612,152 572,368 * Actavis plc 2,692,513 554,254 Covidien plc 6,969,326 513,361 * Alexion Pharmaceuticals Inc. 3,058,478 465,286 WellPoint Inc. 4,362,473 434,284 Aetna Inc. 5,602,924 420,051 * Regeneron Pharmaceuticals Inc. 1,209,768 363,269 Stryker Corp. 4,372,203 356,203 Cigna Corp. 4,251,284 355,960 Becton Dickinson and Co. 2,988,857 349,935 * Forest Laboratories Inc. 3,771,980 348,041 Perrigo Co. plc 1,964,839 303,882 * Illumina Inc. 1,981,457 294,563 St. Jude Medical Inc. 4,378,289 286,296 * Mylan Inc. 5,751,520 280,847 * Boston Scientific Corp. 20,532,292 277,597 Humana Inc. 2,397,618 270,260 * Intuitive Surgical Inc. 589,860 258,353 * Vertex Pharmaceuticals Inc. 3,639,173 257,362 * HCA Holdings Inc. 4,821,155 253,111 Zimmer Holdings Inc. 2,628,924 248,644 Zoetis Inc. 7,713,819 223,238 * DaVita HealthCare Partners Inc. 3,123,439 215,049 CR Bard Inc. 1,198,936 177,419 * Henry Schein Inc. 1,321,407 157,736 * BioMarin Pharmaceutical Inc. 2,233,444 152,343 * Endo Health Solutions Inc. 2,191,745 150,463 * Varian Medical Systems Inc. 1,627,208 136,669 * Waters Corp. 1,246,640 135,148 * Laboratory Corp. of America Holdings 1,343,527 131,948 * CareFusion Corp. 3,248,923 130,672 Quest Diagnostics Inc. 2,237,915 129,620 * Edwards Lifesciences Corp. 1,683,658 124,877 * Incyte Corp. Ltd. 2,298,586 123,020 * Jazz Pharmaceuticals plc 851,653 118,107 Universal Health Services Inc. Class B 1,400,382 114,929 * Hospira Inc. 2,564,723 110,924 Cooper Cos. Inc. 753,012 103,434 DENTSPLY International Inc. 2,194,132 101,018 * Alkermes plc 2,221,400 97,942 ^ ResMed Inc. 2,185,904 97,688 * IDEXX Laboratories Inc. 796,043 96,640 * MEDNAX Inc. 1,551,315 96,151 * Salix Pharmaceuticals Ltd. 926,320 95,976 * Pharmacyclics Inc. 922,548 92,458 * Covance Inc. 867,854 90,170 * Cubist Pharmaceuticals Inc. 1,148,204 83,991 * Isis Pharmaceuticals Inc. 1,808,135 78,130 * Hologic Inc. 3,593,098 77,252 * Medivation Inc. 1,177,233 75,779 * Seattle Genetics Inc. 1,595,665 72,699 Teleflex Inc. 645,338 69,206 * United Therapeutics Corp. 698,977 65,725 * Tenet Healthcare Corp. 1,527,075 65,374 * Community Health Systems Inc. 1,657,802 64,936 * Sirona Dental Systems Inc. 853,213 63,709 Questcor Pharmaceuticals Inc. 887,527 57,627 * Mallinckrodt plc 899,488 57,037 * Align Technology Inc. 1,067,269 55,274 * Cepheid Inc. 1,069,730 55,177 * Intercept Pharmaceuticals Inc. 164,174 54,143 Patterson Cos. Inc. 1,245,189 51,999 * Centene Corp. 824,150 51,303 * Brookdale Senior Living Inc. Class A 1,528,945 51,235 * Quintiles Transnational Holdings Inc. 997,472 50,642 * InterMune Inc. 1,498,401 50,152 Techne Corp. 578,111 49,353 * Team Health Holdings Inc. 1,074,844 48,099 * PAREXEL International Corp. 868,937 47,001 * Alnylam Pharmaceuticals Inc. 693,242 46,544 * DexCom Inc. 1,120,622 46,349 HealthSouth Corp. 1,281,023 46,027 West Pharmaceutical Services Inc. 1,043,901 45,984 * Charles River Laboratories International Inc. 761,388 45,942 STERIS Corp. 926,128 44,223 * NPS Pharmaceuticals Inc. 1,427,928 42,738 * WellCare Health Plans Inc. 672,623 42,725 * Bio-Rad Laboratories Inc. Class A 324,091 41,523 * Alere Inc. 1,204,046 41,359 * Puma Biotechnology Inc. 395,505 41,188 * Health Net Inc. 1,191,223 40,514 * Insulet Corp. 845,205 40,080 *,^ Myriad Genetics Inc. 1,149,489 39,301 * LifePoint Hospitals Inc. 691,068 37,698 * Envision Healthcare Holdings Inc. 1,113,671 37,676 *,^ Theravance Inc. 1,206,227 37,321 * Bruker Corp. 1,578,401 35,972 Hill-Rom Holdings Inc. 902,611 34,787 * Pacira Pharmaceuticals Inc. 493,247 34,522 Owens & Minor Inc. 973,607 34,105 * Thoratec Corp. 879,979 31,512 Healthcare Services Group Inc. 1,028,981 29,902 *,^ OPKO Health Inc. 3,198,947 29,814 * ACADIA Pharmaceuticals Inc. 1,203,601 29,284 * Air Methods Corp. 539,906 28,847 * Medicines Co. 991,274 28,172 * NuVasive Inc. 702,391 26,979 * Impax Laboratories Inc. 1,019,198 26,927 * Haemonetics Corp. 806,631 26,288 * HMS Holdings Corp. 1,356,803 25,847 * Cyberonics Inc. 395,957 25,836 * Globus Medical Inc. 958,313 25,482 * Magellan Health Services Inc. 419,491 24,897 * Acadia Healthcare Co. Inc. 545,679 24,621 * Celldex Therapeutics Inc. 1,391,138 24,581 * Akorn Inc. 1,115,397 24,539 * Acorda Therapeutics Inc. 637,274 24,159 * Neogen Corp. 534,418 24,022 * Nektar Therapeutics 1,971,554 23,895 *,^ Keryx Biopharmaceuticals Inc. 1,393,708 23,749 * Synageva BioPharma Corp. 283,689 23,538 * Clovis Oncology Inc. 339,490 23,516 * HeartWare International Inc. 246,171 23,086 * Wright Medical Group Inc. 739,676 22,982 * Ironwood Pharmaceuticals Inc. Class A 1,822,385 22,452 * Amsurg Corp. Class A 472,145 22,229 * Prestige Brands Holdings Inc. 800,071 21,802 * ARIAD Pharmaceuticals Inc. 2,701,389 21,773 * Masimo Corp. 785,588 21,454 *,^ Arena Pharmaceuticals Inc. 3,357,624 21,153 * Auxilium Pharmaceuticals Inc. 760,184 20,662 ^ PDL BioPharma Inc. 2,429,045 20,185 * ArthroCare Corp. 415,577 20,027 * ImmunoGen Inc. 1,335,113 19,933 * Emeritus Corp. 628,989 19,775 * Ligand Pharmaceuticals Inc. 290,739 19,555 * Halozyme Therapeutics Inc. 1,538,056 19,533 * Aegerion Pharmaceuticals Inc. 408,062 18,820 Kindred Healthcare Inc. 790,661 18,517 CONMED Corp. 424,170 18,430 * Neurocrine Biosciences Inc. 1,137,616 18,316 * Spectranetics Corp. 601,300 18,225 * Dyax Corp. 2,012,177 18,069 * Sangamo BioSciences Inc. 989,775 17,895 * Fluidigm Corp. 402,025 17,717 Cantel Medical Corp. 522,499 17,619 * Hanger Inc. 509,893 17,173 * Molina Healthcare Inc. 454,235 17,061 * Integra LifeSciences Holdings Corp. 370,458 17,037 * Volcano Corp. 842,393 16,604 Analogic Corp. 194,508 15,971 * Exact Sciences Corp. 1,105,154 15,660 Select Medical Holdings Corp. 1,220,754 15,198 * Omnicell Inc. 516,865 14,793 * ABIOMED Inc. 547,136 14,247 * Novavax Inc. 3,106,604 14,073 *,^ MannKind Corp. 3,455,233 13,890 * Intrexon Corp. 528,129 13,885 Meridian Bioscience Inc. 617,295 13,451 * Cardiovascular Systems Inc. 414,763 13,185 *,^ Sarepta Therapeutics Inc. 547,453 13,155 * IPC The Hospitalist Co. Inc. 257,890 12,657 Ensign Group Inc. 289,882 12,650 * Depomed Inc. 867,195 12,574 * Abaxis Inc. 322,629 12,544 * Quidel Corp. 457,806 12,498 * Lannett Co. Inc. 347,693 12,420 * ICU Medical Inc. 206,615 12,372 * Endologix Inc. 937,315 12,063 * PharMerica Corp. 427,907 11,973 *,^ Idenix Pharmaceuticals Inc. 1,929,328 11,634 * Natus Medical Inc. 447,109 11,535 * NxStage Medical Inc. 890,699 11,348 * Emergent Biosolutions Inc. 447,126 11,299 *,^ Endocyte Inc. 471,446 11,225 * Tornier NV 525,548 11,152 *,^ Accuray Inc. 1,140,909 10,953 * Capital Senior Living Corp. 416,810 10,833 * Portola Pharmaceuticals Inc. 411,463 10,657 *,^ Bio-Reference Labs Inc. 383,758 10,622 *,^ Inovio Pharmaceuticals Inc. 3,184,103 10,603 * Luminex Corp. 581,623 10,533 * Corvel Corp. 207,000 10,300 * Staar Surgical Co. 545,592 10,257 *,^ Horizon Pharma Inc. 658,448 9,956 * Insmed Inc. 509,946 9,709 * Furiex Pharmaceuticals Inc. 111,436 9,695 *,^ Exelixis Inc. 2,720,185 9,629 * Agios Pharmaceuticals Inc. 245,098 9,596 *,^ Raptor Pharmaceutical Corp. 952,557 9,526 * Orexigen Therapeutics Inc. 1,441,905 9,372 * Array BioPharma Inc. 1,944,426 9,139 * Cynosure Inc. Class A 311,487 9,127 * Anacor Pharmaceuticals Inc. 444,975 8,904 * Merit Medical Systems Inc. 621,646 8,890 Invacare Corp. 465,875 8,884 * Anika Therapeutics Inc. 215,925 8,875 * Orthofix International NV 293,136 8,838 * BioCryst Pharmaceuticals Inc. 830,322 8,785 * Healthways Inc. 507,652 8,701 * HealthStream Inc. 324,512 8,664 * Receptos Inc. 206,376 8,655 * Infinity Pharmaceuticals Inc. 721,800 8,582 * Vanda Pharmaceuticals Inc. 527,570 8,573 * KYTHERA Biopharmaceuticals Inc. 214,521 8,529 * Momenta Pharmaceuticals Inc. 730,599 8,512 *,^ NewLink Genetics Corp. 288,412 8,191 * Vivus Inc. 1,363,550 8,100 * MiMedx Group Inc. 1,276,315 7,824 * Affymetrix Inc. 1,096,443 7,818 * Zeltiq Aesthetics Inc. 387,666 7,602 * Sagent Pharmaceuticals Inc. 324,429 7,582 * Hi-Tech Pharmacal Co. Inc. 174,090 7,543 * AVANIR Pharmaceuticals Inc. 2,053,076 7,535 * Dynavax Technologies Corp. 4,164,619 7,496 *,^ Organovo Holdings Inc. 978,389 7,475 *,^ Accelerate Diagnostics Inc. 340,792 7,433 Atrion Corp. 23,793 7,284 *,^ Merrimack Pharmaceuticals Inc. 1,409,169 7,102 * Amedisys Inc. 475,433 7,079 *,^ Rockwell Medical Inc. 557,047 7,052 * Spectrum Pharmaceuticals Inc. 896,461 7,028 National Healthcare Corp. 125,887 7,021 * BioScrip Inc. 990,792 6,916 * PTC Therapeutics Inc. 263,907 6,899 * Synergy Pharmaceuticals Inc. 1,298,608 6,896 * AtriCure Inc. 362,553 6,820 *,^ Dendreon Corp. 2,280,065 6,817 * Albany Molecular Research Inc. 357,905 6,653 * OraSure Technologies Inc. 820,044 6,536 * AMAG Pharmaceuticals Inc. 337,513 6,531 * Insys Therapeutics Inc. 156,087 6,467 * Chelsea Therapeutics International Ltd. 1,157,305 6,388 US Physical Therapy Inc. 181,467 6,273 * Lexicon Pharmaceuticals Inc. 3,613,259 6,251 * Antares Pharma Inc. 1,762,280 6,168 * Repligen Corp. 477,716 6,143 * XOMA Corp. 1,163,950 6,064 *,^ Cell Therapeutics Inc. 1,774,074 6,032 * Triple-S Management Corp. Class B 373,587 6,030 * Repros Therapeutics Inc. 338,963 6,013 * AngioDynamics Inc. 380,947 6,000 *,^ Omeros Corp. 494,739 5,972 * Genomic Health Inc. 224,216 5,906 * GenMark Diagnostics Inc. 593,914 5,904 * Vascular Solutions Inc. 221,037 5,789 *,^ ZIOPHARM Oncology Inc. 1,258,053 5,762 *,^ Unilife Corp. 1,414,346 5,756 * Acceleron Pharma Inc. 164,960 5,691 * Surgical Care Affiliates Inc. 184,222 5,665 * Ophthotech Corp. 157,787 5,639 * Rigel Pharmaceuticals Inc. 1,447,589 5,617 * Symmetry Medical Inc. 550,667 5,540 * Chimerix Inc. 241,110 5,507 * Aratana Therapeutics Inc. 292,691 5,432 * Immunomedics Inc. 1,252,677 5,274 * Cerus Corp. 1,085,384 5,210 * Sunesis Pharmaceuticals Inc. 780,441 5,159 * Hyperion Therapeutics Inc. 197,695 5,101 * BioDelivery Sciences International Inc. 599,667 5,061 * Zogenix Inc. 1,764,568 5,020 * Retrophin Inc. 235,941 5,018 *,^ AcelRx Pharmaceuticals Inc. 414,562 4,979 * Geron Corp. 2,370,224 4,930 *,^ Peregrine Pharmaceuticals Inc. 2,535,049 4,817 * SurModics Inc. 212,734 4,808 *,^ Neuralstem Inc. 1,136,284 4,761 * LHC Group Inc. 213,723 4,715 * Alliance HealthCare Services Inc. 140,174 4,700 * XenoPort Inc. 893,056 4,617 * Corcept Therapeutics Inc. 1,054,460 4,597 CryoLife Inc. 451,205 4,494 * Achillion Pharmaceuticals Inc. 1,359,189 4,472 * Cytokinetics Inc. 470,621 4,471 * Gentiva Health Services Inc. 478,819 4,367 * Derma Sciences Inc. 343,723 4,358 *,^ Sequenom Inc. 1,770,965 4,339 * Idera Pharmaceuticals Inc. 1,056,654 4,311 * Galectin Therapeutics Inc. 281,574 4,311 * MacroGenics Inc. 153,721 4,278 *,^ Galena Biopharma Inc. 1,704,421 4,261 * Pacific Biosciences of California Inc. 787,531 4,213 * Ampio Pharmaceuticals Inc. 656,265 4,167 * Progenics Pharmaceuticals Inc. 1,017,717 4,162 * Epizyme Inc. 181,689 4,137 * BioTelemetry Inc. 406,569 4,102 *,^ Northwest Biotherapeutics Inc. 562,338 4,071 * Chindex International Inc. 212,757 4,059 Universal American Corp. 561,014 3,966 * Curis Inc. 1,342,943 3,787 * Cempra Inc. 326,839 3,775 *,^ Foundation Medicine Inc. 116,013 3,755 * Revance Therapeutics Inc. 118,679 3,738 * Threshold Pharmaceuticals Inc. 778,817 3,707 * ANI Pharmaceuticals Inc. 115,261 3,613 *,^ Navidea Biopharmaceuticals Inc. 1,906,864 3,528 Pozen Inc. 429,036 3,432 * RTI Surgical Inc. 838,132 3,420 * Stemline Therapeutics Inc. 167,219 3,405 * Pain Therapeutics Inc. 617,807 3,398 * Enanta Pharmaceuticals Inc. 83,048 3,321 * NanoString Technologies Inc. 159,357 3,291 *,^ Synta Pharmaceuticals Corp. 757,645 3,265 *,^ PhotoMedex Inc. 205,158 3,248 * Osiris Therapeutics Inc. 246,856 3,241 *,^ Athersys Inc. 978,615 3,171 * Sciclone Pharmaceuticals Inc. 694,155 3,158 *,^ OncoMed Pharmaceuticals Inc. 93,625 3,151 * Oncothyreon Inc. 1,046,413 3,129 * Supernus Pharmaceuticals Inc. 345,272 3,087 * Almost Family Inc. 132,823 3,068 * Five Star Quality Care Inc. 628,549 3,055 * Exactech Inc. 133,119 3,003 * Verastem Inc. 277,763 2,997 * Karyopharm Therapeutics Inc. 95,597 2,953 * Tetraphase Pharmaceuticals Inc. 270,244 2,943 *,^ TearLab Corp. 434,458 2,937 * MEI Pharma Inc. 258,382 2,876 Utah Medical Products Inc. 49,349 2,854 * Agenus Inc. 873,879 2,770 * Five Prime Therapeutics Inc. 138,820 2,729 * LDR Holding Corp. 79,153 2,717 * Discovery Laboratories Inc. 1,261,399 2,712 * OncoGenex Pharmaceutical Inc. 229,244 2,696 *,^ NeoStem Inc. 379,850 2,678 *,^ CytRx Corp. 766,943 2,677 *,^ ChemoCentryx Inc. 401,600 2,663 * Mirati Therapeutics Inc. 137,870 2,629 * Targacept Inc. 541,121 2,570 * Xencor Inc. 216,547 2,540 * Regulus Therapeutics Inc. 280,519 2,530 *,^ Rexahn Pharmaceuticals Inc. 2,312,059 2,497 * Aerie Pharmaceuticals Inc. 117,184 2,483 *,^ Hansen Medical Inc. 937,706 2,438 * Bluebird Bio Inc. 106,498 2,422 *,^ Cytori Therapeutics Inc. 863,952 2,333 * Durata Therapeutics Inc. 169,925 2,287 * Kindred Biosciences Inc. 121,560 2,253 * TG Therapeutics Inc. 325,281 2,244 * Enzo Biochem Inc. 522,291 2,173 * Addus HomeCare Corp. 90,498 2,086 * Durect Corp. 1,550,620 2,062 * Cutera Inc. 183,939 2,058 * Fibrocell Science Inc. 392,939 2,055 * Nanosphere Inc. 954,499 2,052 * Synthetic Biologics Inc. 755,229 1,941 Psychemedics Corp. 111,607 1,912 *,^ Ocera Therapeutics Inc. 179,414 1,893 * NeoGenomics Inc. 538,587 1,869 * Arqule Inc. 895,646 1,836 * GlycoMimetics Inc. 112,004 1,829 *,^ OvaScience Inc. 204,494 1,828 * Cancer Genetics Inc. 117,505 1,773 *,^ SIGA Technologies Inc. 554,400 1,719 * Harvard Bioscience Inc. 360,542 1,709 * Fonar Corp. 94,131 1,655 *,^ BioTime Inc. 499,272 1,643 * Cara Therapeutics Inc. 87,071 1,620 * Pernix Therapeutics Holdings 302,717 1,620 *,^ Alimera Sciences Inc. 203,175 1,603 * IsoRay Inc. 727,011 1,599 *,^ Medgenics Inc. 227,626 1,589 * NanoViricides Inc. 490,621 1,570 * Vical Inc. 1,209,256 1,560 *,^ Catalyst Pharmaceutical Partners Inc. 690,138 1,560 * pSivida Corp. 377,824 1,549 * Skilled Healthcare Group Inc. 289,646 1,526 * Alphatec Holdings Inc. 1,010,264 1,515 * Genocea Biosciences Inc. 81,793 1,488 * IGI Laboratories Inc. 260,139 1,470 * Medical Action Industries Inc. 208,424 1,453 * Sucampo Pharmaceuticals Inc. Class A 200,430 1,433 * Ambit Biosciences Corp. 156,237 1,425 *,^ Apricus Biosciences Inc. 654,162 1,406 * Tonix Pharmaceuticals Holding Corp. 133,765 1,393 * BioSpecifics Technologies Corp. 53,486 1,386 * Relypsa Inc. 45,862 1,367 * Fate Therapeutics Inc. 139,506 1,359 *,^ TrovaGene Inc. 231,986 1,329 * LCA-Vision Inc. 246,394 1,318 *,^ EnteroMedics Inc. 716,016 1,303 *,^ Cel-Sci Corp. 856,803 1,302 * Eleven Biotherapeutics Inc. 79,313 1,287 *,^ Sunshine Heart Inc. 217,895 1,273 * Dicerna Pharmaceuticals Inc. 44,614 1,260 *,^ Biolase Inc. 516,778 1,245 Digirad Corp. 362,321 1,243 * Cellular Dynamics International Inc. 82,225 1,228 * PharmAthene Inc. 667,294 1,221 * Esperion Therapeutics Inc. 77,685 1,175 * Harvard Apparatus Regenerative Technology Inc. 126,171 1,144 * Mast Therapeutics Inc. 1,644,974 1,119 *,^ Stereotaxis Inc. 258,680 1,099 *,^ ImmunoCellular Therapeutics Ltd. 899,521 1,097 * Amicus Therapeutics Inc. 529,081 1,095 * AVEO Pharmaceuticals Inc. 723,269 1,081 LeMaitre Vascular Inc. 133,720 1,079 * Celladon Corp. 90,315 1,077 * RadNet Inc. 378,843 1,076 * Uroplasty Inc. 292,998 1,064 * Argos Therapeutics Inc. 105,431 1,054 *,^ Venaxis Inc. 397,300 1,045 * Alliqua Inc. 122,634 1,034 * Alexza Pharmaceuticals Inc. 228,182 1,011 * Hemispherx Biopharma Inc. 2,493,358 997 * BIND Therapeutics Inc. 82,994 993 *,^ Cyclacel Pharmaceuticals Inc. 268,155 987 * Trevena Inc. 123,341 969 *,^ Coronado Biosciences Inc. 479,232 949 *,^ StemCells Inc. 697,824 935 * Synergetics USA Inc. 289,440 883 * Iridex Corp. 94,200 841 * Veracyte Inc. 48,516 831 * Tandem Diabetes Care Inc. 37,280 824 Columbia Laboratories Inc. 112,477 812 * Achaogen Inc. 52,200 807 * Conatus Pharmaceuticals Inc. 98,140 798 * KaloBios Pharmaceuticals Inc. 291,892 791 *,^ Advaxis Inc. 251,120 789 * Biodel Inc. 285,268 779 * Ultragenyx Pharmaceutical Inc. 15,664 766 *,^ Celsion Corp. 210,850 711 * Opexa Therapeutics Inc. 383,605 710 * Bovie Medical Corp. 183,456 706 * Anthera Pharmaceuticals Inc. Class A 210,503 705 * Cumberland Pharmaceuticals Inc. 152,070 684 * OXiGENE Inc. 176,745 659 * Oragenics Inc. 226,075 649 * Auspex Pharmaceuticals Inc. 21,073 648 *,^ GTx Inc. 423,568 648 *,^ Palatin Technologies Inc. 512,148 630 * Inogen Inc. 37,370 617 *,^ Onconova Therapeutics Inc. 96,557 612 *,^ ARCA Biopharma Inc. 320,124 595 * Delcath Systems Inc. 2,099,033 588 * InfuSystems Holdings Inc. 210,494 587 * Celator Pharmaceuticals Inc. 180,567 583 * Cardica Inc. 573,338 579 * Vermillion Inc. 191,149 564 *,^ Oculus Innovative Sciences Inc. 145,980 550 *,^ Novabay Pharmaceuticals Inc. 469,822 550 * Response Genetics Inc. 460,766 548 * Lpath Inc. Class A 114,840 547 * Heska Corp. 51,768 546 Enzon Pharmaceuticals Inc. 517,601 533 * Retractable Technologies Inc. 139,154 527 * AdCare Health Systems Inc. 121,964 507 *,^ Echo Therapeutics Inc. 168,231 505 * Transcept Pharmaceuticals Inc. 149,040 459 *,^ BG Medicine Inc. 235,740 453 *,^ Imprimis Pharmaceuticals Inc. 68,210 452 * Zalicus Inc. 370,464 452 *,^ Atossa Genetics Inc. 266,517 450 * Cormedix Inc. 178,606 448 *,^ Cesca Therapeutics Inc. 258,802 440 * Regado Biosciences Inc. 34,814 436 * Hooper Holmes Inc. 735,305 427 * Acura Pharmaceuticals Inc. 290,832 425 * MediciNova Inc. 201,025 416 * Chembio Diagnostics Inc. 120,789 414 * AxoGen Inc. 134,048 409 * Vision Sciences Inc. 335,672 406 * EntreMed Inc. 220,590 404 Span-America Medical Systems Inc. 17,083 395 * LipoScience Inc. 120,633 385 *,^ Cleveland Biolabs Inc. 535,493 365 * Aastrom Biosciences Inc. 81,465 358 *,^ Baxano Surgical Inc. 327,989 354 *,^ BSD Medical Corp. 261,683 338 * Ventrus Biosciences Inc. 262,197 336 *,^ MELA Sciences Inc. 517,162 322 Daxor Corp. 37,740 316 * Akebia Therapeutics Inc. 15,780 309 * Evoke Pharma Inc. 36,221 302 * CAS Medical Systems Inc. 138,719 301 * Misonix Inc. 44,085 281 * Akers Biosciences Inc. 60,354 275 MGC Diagnostics Corp. 24,575 274 * Wright Medical Group Inc. CVR Exp. 12/31/2049 288,011 236 * Versartis Inc. 7,833 235 *,^ CombiMatrix Corp. 70,869 215 * Cubist Pharmaceuticals Inc. Rights 330,475 215 * iBio Inc. 386,444 208 * Biocept Inc. 27,865 205 *,^ DARA Biosciences Inc. 72,230 199 * Heat Biologics Inc. 29,200 195 * Concert Pharmaceuticals Inc. 13,050 176 * Escalon Medical Corp. 105,245 162 * Bioanalytical Systems Inc. 63,947 161 * ERBA Diagnostics Inc. 62,375 160 * MGT Capital Investments Inc. 82,756 151 * Kips Bay Medical Inc. 166,570 116 * Egalet Corp. 7,710 108 * ProPhase Labs Inc. 50,633 101 * USMD Holdings Inc. 3,700 47 Birner Dental Management Services Inc. 1,710 31 * Dynatronics Corp. 6,531 19 * ImmuCell Corp. 2,633 12 Diversicare Healthcare Services Inc. 1,450 9 * Myrexis Inc. 34,818 6 Industrials (13.1%) General Electric Co. 155,110,652 4,015,815 United Technologies Corp. 13,450,956 1,571,610 3M Co. 10,250,962 1,390,645 Boeing Co. 10,924,632 1,370,932 Union Pacific Corp. 7,041,434 1,321,395 United Parcel Service Inc. Class B 10,993,536 1,070,551 Honeywell International Inc. 11,522,659 1,068,842 Caterpillar Inc. 9,859,362 979,725 Accenture plc Class A 9,846,753 784,983 Emerson Electric Co. 10,866,279 725,867 Danaher Corp. 9,186,841 689,013 Lockheed Martin Corp. 4,208,984 687,075 FedEx Corp. 4,578,857 606,973 Precision Castparts Corp. 2,246,533 567,834 Eaton Corp. plc 7,343,058 551,611 Automatic Data Processing Inc. 7,068,074 546,079 Deere & Co. 5,708,070 518,293 Illinois Tool Works Inc. 6,233,777 506,993 General Dynamics Corp. 4,497,178 489,833 Raytheon Co. 4,863,379 480,453 Norfolk Southern Corp. 4,788,558 465,304 CSX Corp. 15,609,196 452,198 Cummins Inc. 2,885,281 429,878 TE Connectivity Ltd. 6,340,731 381,775 Northrop Grumman Corp. 3,012,888 371,730 PACCAR Inc. 5,472,468 369,063 Tyco International Ltd. 7,164,856 303,790 * LinkedIn Corp. Class A 1,601,021 296,093 Waste Management Inc. 6,854,197 288,356 Agilent Technologies Inc. 5,150,062 287,991 Parker Hannifin Corp. 2,300,804 275,429 Rockwell Automation Inc. 2,140,142 266,555 Sherwin-Williams Co. 1,324,355 261,070 Pentair Ltd. 3,064,779 243,160 WW Grainger Inc. 961,548 242,945 Ingersoll-Rand plc 4,219,597 241,530 * Fiserv Inc. 3,970,228 225,072 Amphenol Corp. Class A 2,443,283 223,927 Fidelity National Information Services Inc. 4,032,044 215,513 Paychex Inc. 5,054,964 215,341 Dover Corp. 2,619,675 214,158 * Alliance Data Systems Corp. 778,839 212,195 Roper Industries Inc. 1,533,126 204,688 Fastenal Co. 4,122,396 203,317 Xerox Corp. 17,372,434 196,308 Fluor Corp. 2,514,313 195,438 AMETEK Inc. 3,788,127 195,051 Kansas City Southern 1,702,360 173,743 Flowserve Corp. 2,144,474 167,998 Rockwell Collins Inc. 2,083,350 165,980 * Trimble Navigation Ltd. 4,016,165 156,108 Textron Inc. 3,901,818 153,302 Pall Corp. 1,703,572 152,419 * Stericycle Inc. 1,319,222 149,890 Chicago Bridge & Iron Co. NV 1,654,065 144,152 Republic Services Inc. Class A 4,166,639 142,332 * B/E Aerospace Inc. 1,620,609 140,653 L-3 Communications Holdings Inc. 1,190,249 140,628 * Verisk Analytics Inc. Class A 2,329,743 139,691 * United Rentals Inc. 1,434,923 136,232 TransDigm Group Inc. 731,104 135,400 Vulcan Materials Co. 2,013,521 133,798 Expeditors International of Washington Inc. 3,163,123 125,355 Towers Watson & Co. Class A 1,091,232 124,455 * FleetCor Technologies Inc. 1,080,619 124,379 * Jacobs Engineering Group Inc. 1,925,662 122,280 CH Robinson Worldwide Inc. 2,332,899 122,221 Masco Corp. 5,491,314 121,962 Ball Corp. 2,222,692 121,826 * Quanta Services Inc. 3,282,636 121,129 Rock-Tenn Co. Class A 1,108,430 117,017 Wabtec Corp. 1,407,497 109,081 Fortune Brands Home & Security Inc. 2,557,790 107,632 * Mettler-Toledo International Inc. 456,329 107,548 Packaging Corp. of America 1,507,625 106,092 JB Hunt Transport Services Inc. 1,448,912 104,206 Xylem Inc. 2,853,057 103,908 MeadWestvaco Corp. 2,736,296 102,994 Avnet Inc. 2,132,088 99,206 Sealed Air Corp. 3,015,257 99,111 MDU Resources Group Inc. 2,807,757 96,334 Manpowergroup Inc. 1,216,391 95,888 Donaldson Co. Inc. 2,250,423 95,418 Hubbell Inc. Class B 795,044 95,302 * Crown Holdings Inc. 2,123,504 95,006 * Arrow Electronics Inc. 1,549,640 91,987 Martin Marietta Materials Inc. 710,405 91,180 IDEX Corp. 1,246,692 90,871 * Sensata Technologies Holding NV 2,121,333 90,454 Lincoln Electric Holdings Inc. 1,252,587 90,199 Joy Global Inc. 1,542,709 89,477 Acuity Brands Inc. 664,495 88,092 Cintas Corp. 1,474,920 87,920 * Colfax Corp. 1,226,157 87,462 Valspar Corp. 1,198,825 86,459 Trinity Industries Inc. 1,195,925 86,190 * Flextronics International Ltd. 9,313,076 86,053 * Owens-Illinois Inc. 2,534,617 85,746 Robert Half International Inc. 2,025,014 84,949 ADT Corp. 2,827,993 84,698 * Kirby Corp. 786,700 79,653 Global Payments Inc. 1,118,881 79,564 Total System Services Inc. 2,615,252 79,530 Waste Connections Inc. 1,806,185 79,219 Timken Co. 1,346,061 79,121 * CoStar Group Inc. 423,441 79,073 Carlisle Cos. Inc. 987,383 78,339 FLIR Systems Inc. 2,172,155 78,198 Oshkosh Corp. 1,323,199 77,897 * Genesee & Wyoming Inc. Class A 800,021 77,858 PerkinElmer Inc. 1,726,316 77,788 Huntington Ingalls Industries Inc. 759,219 77,638 Allegion plc 1,479,577 77,190 AGCO Corp. 1,340,471 73,940 Jack Henry & Associates Inc. 1,315,158 73,333 Iron Mountain Inc. 2,654,408 73,182 Terex Corp. 1,618,887 71,717 Owens Corning 1,635,525 70,606 Graco Inc. 941,867 70,395 Alliant Techsystems Inc. 491,119 69,813 Broadridge Financial Solutions Inc. 1,830,950 68,001 AptarGroup Inc. 1,011,870 66,885 FEI Co. 648,469 66,805 * Hexcel Corp. 1,522,190 66,276 MSC Industrial Direct Co. Inc. Class A 763,069 66,021 Ryder System Inc. 816,252 65,235 Manitowoc Co. Inc. 2,065,245 64,952 Sonoco Products Co. 1,566,078 64,241 Generac Holdings Inc. 1,062,255 62,641 * Vantiv Inc. Class A 2,064,904 62,401 * USG Corp. 1,905,872 62,360 Lennox International Inc. 684,354 62,215 SPX Corp. 627,518 61,691 Bemis Co. Inc. 1,566,999 61,489 KBR Inc. 2,282,947 60,909 ITT Corp. 1,410,153 60,298 * Old Dominion Freight Line Inc. 1,053,741 59,789 Nordson Corp. 838,513 59,107 Valmont Industries Inc. 396,147 58,963 Eagle Materials Inc. 651,737 57,783 * WEX Inc. 603,373 57,351 Babcock & Wilcox Co. 1,725,931 57,301 Toro Co. 905,632 57,227 * WESCO International Inc. 683,316 56,866 Exelis Inc. 2,936,276 55,819 AO Smith Corp. 1,209,304 55,652 Air Lease Corp. Class A 1,490,281 55,573 * Spirit AeroSystems Holdings Inc. Class A 1,957,852 55,192 RR Donnelley & Sons Co. 3,041,762 54,448 * Teledyne Technologies Inc. 559,359 54,442 URS Corp. 1,150,872 54,160 Kennametal Inc. 1,217,700 53,944 * Zebra Technologies Corp. 776,860 53,922 Triumph Group Inc. 806,718 52,098 Crane Co. 729,211 51,883 Jabil Circuit Inc. 2,853,562 51,364 EnerSys Inc. 732,706 50,769 Allison Transmission Holdings Inc. 1,654,313 49,530 * Foster Wheeler AG 1,519,347 49,257 Regal-Beloit Corp. 667,103 48,505 GATX Corp. 709,891 48,187 * Esterline Technologies Corp. 441,779 47,067 Belden Inc. 675,452 47,011 MAXIMUS Inc. 1,046,546 46,948 World Fuel Services Corp. 1,061,565 46,815 * AECOM Technology Corp. 1,447,463 46,565 EMCOR Group Inc. 983,435 46,015 National Instruments Corp. 1,566,010 44,929 CLARCOR Inc. 778,396 44,641 * Graphic Packaging Holding Co. 4,360,491 44,303 * Clean Harbors Inc. 799,160 43,786 * Cognex Corp. 1,283,522 43,460 * Genpact Ltd. 2,490,825 43,390 Anixter International Inc. 426,723 43,321 * Moog Inc. Class A 657,505 43,073 Curtiss-Wright Corp. 661,422 42,027 Landstar System Inc. 706,866 41,861 * CoreLogic Inc. 1,376,668 41,355 * Knowles Corp. 1,307,756 41,286 * MasTec Inc. 949,446 41,244 Deluxe Corp. 773,057 40,562 Woodward Inc. 959,177 39,835 Watsco Inc. 395,466 39,511 Corporate Executive Board Co. 519,537 38,565 *,^ IPG Photonics Corp. 522,659 37,151 Actuant Corp. Class A 1,086,541 37,105 * Louisiana-Pacific Corp. 2,162,053 36,474 * Armstrong World Industries Inc. 676,427 36,020 Con-way Inc. 872,184 35,829 * Advisory Board Co. 557,362 35,810 Silgan Holdings Inc. 707,362 35,029 * DigitalGlobe Inc. 1,159,792 33,646 Littelfuse Inc. 346,808 32,475 * Swift Transportation Co. 1,294,545 32,040 Convergys Corp. 1,449,282 31,754 * NeuStar Inc. Class A 966,564 31,423 * Berry Plastics Group Inc. 1,353,140 31,325 Vishay Intertechnology Inc. 2,084,169 31,012 * Outerwall Inc. 424,454 30,773 * Euronet Worldwide Inc. 739,576 30,759 Covanta Holding Corp. 1,701,007 30,703 HEICO Corp. Class A 687,252 29,834 * Texas Industries Inc. 331,853 29,741 * Tetra Tech Inc. 1,000,277 29,598 Mobile Mini Inc. 682,561 29,596 * MWI Veterinary Supply Inc. 188,966 29,407 Harsco Corp. 1,246,108 29,196 * On Assignment Inc. 750,498 28,962 Barnes Group Inc. 740,548 28,489 Applied Industrial Technologies Inc. 584,358 28,189 * MSA Safety Inc. 489,622 27,908 * Navistar International Corp. 808,116 27,371 * WageWorks Inc. 484,312 27,175 * Cardtronics Inc. 697,081 27,082 Franklin Electric Co. Inc. 630,906 26,826 * Orbital Sciences Corp. 943,103 26,313 United Stationers Inc. 611,893 25,130 Mueller Industries Inc. 835,706 25,063 * Coherent Inc. 381,899 24,957 Watts Water Technologies Inc. Class A 423,991 24,884 UniFirst Corp. 225,134 24,751 * Veeco Instruments Inc. 584,452 24,506 EVERTEC Inc. 972,571 24,022 * EnPro Industries Inc. 325,424 23,649 * HD Supply Holdings Inc. 886,356 23,178 Mueller Water Products Inc. Class A 2,429,435 23,080 Simpson Manufacturing Co. Inc. 652,821 23,064 * PHH Corp. 882,131 22,794 * RBC Bearings Inc. 356,533 22,711 * Vistaprint NV 459,292 22,606 * Korn/Ferry International 759,242 22,603 * Huron Consulting Group Inc. 356,300 22,582 ABM Industries Inc. 781,966 22,474 Heartland Payment Systems Inc. 541,001 22,424 * Sanmina Corp. 1,279,886 22,334 TAL International Group Inc. 519,218 22,259 Forward Air Corp. 477,455 22,015 * XPO Logistics Inc. 745,150 21,915 * TriMas Corp. 659,372 21,891 * Hub Group Inc. Class A 545,152 21,801 * Masonite International Corp. 382,610 21,625 Knight Transportation Inc. 931,713 21,551 Brink's Co. 752,799 21,492 Granite Construction Inc. 536,686 21,430 * Proto Labs Inc. 313,092 21,187 Greif Inc. Class A 400,610 21,028 * Plexus Corp. 523,192 20,964 * FTI Consulting Inc. 622,443 20,752 * Rexnord Corp. 707,897 20,515 Booz Allen Hamilton Holding Corp. Class A 927,360 20,402 * Itron Inc. 567,324 20,163 CIRCOR International Inc. 270,009 19,800 * H&E Equipment Services Inc. 488,516 19,760 Brady Corp. Class A 715,564 19,428 *,^ GrafTech International Ltd. 1,776,438 19,399 * Universal Display Corp. 606,720 19,360 Aircastle Ltd. 991,796 19,221 Tennant Co. 289,617 19,005 * Benchmark Electronics Inc. 833,616 18,881 Raven Industries Inc. 567,073 18,572 General Cable Corp. 724,946 18,566 * TrueBlue Inc. 634,164 18,556 * Imperva Inc. 333,043 18,550 Heartland Express Inc. 805,064 18,267 * Meritor Inc. 1,485,229 18,194 G&K Services Inc. Class A 295,971 18,105 * LifeLock Inc. 1,054,877 18,049 * Trex Co. Inc. 243,995 17,851 ^ Sturm Ruger & Co. Inc. 296,849 17,752 Otter Tail Corp. 575,226 17,711 * Wesco Aircraft Holdings Inc. 801,442 17,640 * Greenbrier Cos. Inc. 385,446 17,576 * OSI Systems Inc. 292,316 17,498 Kaman Corp. 428,622 17,436 * Tutor Perini Corp. 605,277 17,353 * Rogers Corp. 275,905 17,222 Werner Enterprises Inc. 671,657 17,134 * ExamWorks Group Inc. 484,822 16,974 * Greatbatch Inc. 368,877 16,939 Primoris Services Corp. 559,569 16,776 Methode Electronics Inc. 544,004 16,679 ^ Lindsay Corp. 188,930 16,660 AZZ Inc. 371,323 16,591 Matson Inc. 666,913 16,466 MTS Systems Corp. 236,134 16,173 Universal Forest Products Inc. 291,147 16,112 * Measurement Specialties Inc. 236,866 16,071 Albany International Corp. 447,463 15,903 Cubic Corp. 308,431 15,752 UTi Worldwide Inc. 1,470,359 15,571 * Aegion Corp. Class A 595,930 15,083 Sun Hydraulics Corp. 345,653 14,970 * ExlService Holdings Inc. 484,200 14,967 AAR Corp. 575,563 14,936 Exponent Inc. 197,022 14,788 * Navigant Consulting Inc. 776,263 14,485 *,^ GenCorp Inc. 788,844 14,412 * Wabash National Corp. 1,044,690 14,375 Apogee Enterprises Inc. 428,752 14,247 * Saia Inc. 372,129 14,219 * Headwaters Inc. 1,068,505 14,115 Encore Wire Corp. 289,825 14,059 Altra Industrial Motion Corp. 392,476 14,011 * FARO Technologies Inc. 263,501 13,966 ESCO Technologies Inc. 395,635 13,922 Arkansas Best Corp. 375,078 13,859 * Taser International Inc. 757,698 13,858 *,^ Smith & Wesson Holding Corp. 947,730 13,856 * Boise Cascade Co. 480,454 13,760 * Federal Signal Corp. 918,026 13,679 ^ Textainer Group Holdings Ltd. 353,604 13,532 McGrath RentCorp 386,244 13,503 * II-VI Inc. 875,118 13,503 * Atlas Air Worldwide Holdings Inc. 381,670 13,461 * DXP Enterprises Inc. 141,626 13,445 * Team Inc. 305,498 13,094 John Bean Technologies Corp. 418,062 12,918 * Astronics Corp. 200,232 12,697 Astec Industries Inc. 283,984 12,470 Hyster-Yale Materials Handling Inc. 126,583 12,342 * Sykes Enterprises Inc. 609,344 12,108 AAON Inc. 432,393 12,051 * Engility Holdings Inc. 264,262 11,905 * Newport Corp. 573,419 11,858 Quanex Building Products Corp. 572,180 11,833 * ICF International Inc. 295,706 11,772 Badger Meter Inc. 211,870 11,674 * Monster Worldwide Inc. 1,559,268 11,663 AVX Corp. 877,534 11,566 US Ecology Inc. 310,155 11,513 Acacia Research Corp. 739,957 11,307 * Aerovironment Inc. 277,564 11,172 * RPX Corp. 684,258 11,140 Insperity Inc. 356,910 11,057 Schnitzer Steel Industries Inc. 382,970 11,049 Kelly Services Inc. Class A 464,434 11,021 ManTech International Corp. Class A 374,531 11,015 * Roadrunner Transportation Systems Inc. 435,087 10,982 Materion Corp. 320,145 10,863 Standex International Corp. 201,387 10,790 * Thermon Group Holdings Inc. 463,901 10,753 * Nortek Inc. 130,665 10,742 * Rofin-Sinar Technologies Inc. 447,194 10,715 American Railcar Industries Inc. 149,663 10,481 * Fabrinet 500,881 10,403 CTS Corp. 497,202 10,382 *,^ Capstone Turbine Corp. 4,865,005 10,362 * Rentrak Corp. 169,889 10,241 * AMN Healthcare Services Inc. 721,704 9,916 Myers Industries Inc. 491,535 9,791 *,^ YRC Worldwide Inc. 418,078 9,407 Gorman-Rupp Co. 294,967 9,377 Kforce Inc. 427,470 9,114 Quad/Graphics Inc. 387,960 9,098 Powell Industries Inc. 138,198 8,955 * Taminco Corp. 424,139 8,911 * TeleTech Holdings Inc. 362,885 8,894 * Era Group Inc. 301,313 8,831 Park Electrochemical Corp. 294,125 8,786 Griffon Corp. 734,052 8,765 Resources Connection Inc. 619,156 8,724 HEICO Corp. 143,175 8,613 Celadon Group Inc. 357,186 8,587 * Checkpoint Systems Inc. 636,748 8,545 * EnerNOC Inc. 373,584 8,323 Comfort Systems USA Inc. 544,298 8,295 * Gibraltar Industries Inc. 438,792 8,280 * MYR Group Inc. 326,554 8,268 American Science & Engineering Inc. 121,373 8,153 * Great Lakes Dredge & Dock Corp. 881,716 8,050 * ServiceSource International Inc. 951,905 8,034 Kimball International Inc. Class B 443,522 8,032 * NCI Building Systems Inc. 454,164 7,930 * Builders FirstSource Inc. 862,500 7,857 * Park-Ohio Holdings Corp. 139,342 7,824 Daktronics Inc. 542,771 7,810 * Advanced Emissions Solutions Inc. 316,666 7,771 Marten Transport Ltd. 353,990 7,618 * PowerSecure International Inc. 322,380 7,557 * Columbus McKinnon Corp. 281,828 7,550 Viad Corp. 306,180 7,361 * PGT Inc. 624,669 7,190 * GP Strategies Corp. 263,060 7,163 Cass Information Systems Inc. 136,887 7,058 * TTM Technologies Inc. 829,923 7,013 LB Foster Co. Class A 146,917 6,883 * CAI International Inc. 274,173 6,764 * Global Cash Access Holdings Inc. 982,219 6,738 Multi-Color Corp. 190,070 6,652 Barrett Business Services Inc. 110,326 6,572 * American Woodmark Corp. 194,023 6,531 Landauer Inc. 141,148 6,398 Ennis Inc. 379,475 6,288 * Bazaarvoice Inc. 852,112 6,220 Alamo Group Inc. 114,013 6,194 Kadant Inc. 167,507 6,109 NN Inc. 310,052 6,108 * Lionbridge Technologies Inc. 901,968 6,052 *,^ ExOne Co. 167,732 6,010 * Air Transport Services Group Inc. 755,411 5,930 Black Box Corp. 240,650 5,857 * Lydall Inc. 249,229 5,700 * CBIZ Inc. 615,416 5,637 Douglas Dynamics Inc. 323,293 5,632 * GSI Group Inc. 428,227 5,593 * Mistras Group Inc. 241,741 5,504 * Layne Christensen Co. 299,016 5,439 * Kratos Defense & Security Solutions Inc. 716,800 5,405 * Furmanite Corp. 548,118 5,383 Insteel Industries Inc. 268,484 5,281 * Maxwell Technologies Inc. 403,358 5,211 * Orion Marine Group Inc. 413,802 5,201 * Quality Distribution Inc. 393,444 5,111 * Power Solutions International Inc. 67,701 5,089 Ceco Environmental Corp. 306,501 5,085 * Patrick Industries Inc. 114,450 5,074 *,^ Nuverra Environmental Solutions Inc. 246,327 4,998 * InnerWorkings Inc. 647,385 4,959 * AM Castle & Co. 332,956 4,891 Global Brass & Copper Holdings Inc. 308,900 4,871 * Pacer International Inc. 533,803 4,783 Heidrick & Struggles International Inc. 238,050 4,778 Global Power Equipment Group Inc. 238,721 4,748 * Dice Holdings Inc. 633,039 4,722 * Pike Corp. 437,534 4,708 * Northwest Pipe Co. 130,189 4,708 * Echo Global Logistics Inc. 254,259 4,658 Argan Inc. 154,278 4,587 * US Concrete Inc. 194,354 4,567 * Stock Building Supply Holdings Inc. 220,561 4,482 Graham Corp. 137,195 4,370 Electro Rent Corp. 243,969 4,291 * Landec Corp. 383,048 4,275 * ARC Document Solutions Inc. 570,182 4,242 FreightCar America Inc. 181,131 4,209 * Rubicon Technology Inc. 364,833 4,119 * Ply Gem Holdings Inc. 322,846 4,078 Universal Technical Institute Inc. 308,505 3,995 Electro Scientific Industries Inc. 400,838 3,948 * Ducommun Inc. 155,865 3,906 * NVE Corp. 68,053 3,882 Mesa Laboratories Inc. 42,675 3,851 * Continental Building Products Inc. 203,747 3,839 NACCO Industries Inc. Class A 69,899 3,789 * M/A-COM Technology Solutions Holdings Inc. 182,587 3,752 CDI Corp. 215,285 3,692 Twin Disc Inc. 140,102 3,690 * Franklin Covey Co. 185,605 3,669 Dynamic Materials Corp. 191,371 3,644 * Kemet Corp. 625,633 3,635 * Higher One Holdings Inc. 488,907 3,535 * Sparton Corp. 120,458 3,527 * Zygo Corp. 221,856 3,370 * Commercial Vehicle Group Inc. 365,982 3,338 Houston Wire & Cable Co. 248,221 3,259 * Cross Country Healthcare Inc. 403,205 3,254 * Patriot Transportation Holding Inc. 90,219 3,252 Universal Truckload Services Inc. 112,341 3,247 * Vishay Precision Group Inc. 185,791 3,229 * Adept Technology Inc. 167,375 3,180 * Intevac Inc. 326,226 3,164 *,^ Energy Recovery Inc. 582,254 3,098 * CUI Global Inc. 280,103 3,081 Bel Fuse Inc. Class B 139,941 3,065 * CRA International Inc. 139,348 3,061 * Manitex International Inc. 184,436 3,006 *,^ Odyssey Marine Exploration Inc. 1,290,953 2,956 Miller Industries Inc. 149,815 2,926 VSE Corp. 54,966 2,897 * PRGX Global Inc. 412,307 2,857 * Xerium Technologies Inc. 176,654 2,835 * Casella Waste Systems Inc. Class A 544,417 2,782 *,^ Cenveo Inc. 890,175 2,706 * ModusLink Global Solutions Inc. 627,988 2,656 * Broadwind Energy Inc. 215,890 2,638 * Accuride Corp. 590,813 2,617 * Heritage-Crystal Clean Inc. 142,796 2,589 * Orion Energy Systems Inc. 344,641 2,499 International Shipholding Corp. 84,536 2,489 * Vicor Corp. 243,584 2,485 *,^ Control4 Corp. 116,008 2,461 LSI Industries Inc. 299,552 2,453 * AEP Industries Inc. 65,019 2,412 Crawford & Co. Class B 219,434 2,394 * LMI Aerospace Inc. 169,718 2,393 * Aeroflex Holding Corp. 281,532 2,340 Hurco Cos. Inc. 83,745 2,234 Hardinge Inc. 152,003 2,189 Spartan Motors Inc. 424,057 2,180 * Willis Lease Finance Corp. 105,689 2,163 Richardson Electronics Ltd. 193,571 2,083 *,^ Erickson Air-Crane Inc. 105,350 2,034 * Ameresco Inc. Class A 266,511 2,015 Crawford & Co. Class A 214,622 2,005 * Hill International Inc. 363,287 1,998 * UFP Technologies Inc. 79,239 1,930 * Multi-Fineline Electronix Inc. 147,819 1,892 * Arotech Corp. 303,606 1,888 * USA Truck Inc. 128,180 1,887 * Norcraft Cos. Inc. 111,074 1,880 * Covenant Transportation Group Inc. Class A 183,964 1,858 * Information Services Group Inc. 374,711 1,840 * Sterling Construction Co. Inc. 211,232 1,831 * National Research Corp. Class A 109,276 1,813 * Innovative Solutions & Support Inc. 238,921 1,799 * Synthesis Energy Systems Inc. 887,637 1,740 * Hudson Global Inc. 453,190 1,713 United States Lime & Minerals Inc. 30,170 1,699 *,^ Revolution Lighting Technologies Inc. 522,267 1,645 Perceptron Inc. 131,500 1,595 * API Technologies Corp. 523,268 1,533 * Tecumseh Products Co. Class A 217,070 1,498 * TRC Cos. Inc. 218,877 1,456 * CPI Aerostructures Inc. 109,472 1,423 * UQM Technologies Inc. 533,958 1,410 * Research Frontiers Inc. 267,894 1,390 * PMFG Inc. 232,410 1,387 * Echelon Corp. 494,283 1,374 * Planet Payment Inc. 492,890 1,351 * Pfsweb Inc. 146,332 1,316 * American Superconductor Corp. 789,447 1,271 * Rand Logistics Inc. 181,052 1,249 * Fuel Tech Inc. 249,091 1,245 * PAM Transportation Services Inc. 61,693 1,226 * Huttig Building Products Inc. 265,996 1,218 *,^ Microvision Inc. 626,825 1,210 * StarTek Inc. 174,800 1,204 * Supreme Industries Inc. Class A 154,923 1,194 * Lawson Products Inc. 71,807 1,154 * Newtek Business Services Inc. 391,173 1,127 *,^ ClearSign Combustion Corp. 102,243 1,115 * NAPCO Security Technologies Inc. 167,026 1,107 Eastern Co. 67,410 1,087 Lincoln Educational Services Corp. 287,925 1,085 * Metalico Inc. 651,835 1,062 * Mfri Inc. 76,041 1,035 *,^ Genco Shipping & Trading Ltd. 549,628 967 *,^ Eagle Bulk Shipping Inc. 241,263 963 Omega Flex Inc. 44,518 954 * Magnetek Inc. 49,099 933 * Mattersight Corp. 134,000 929 *,^ Document Security Systems Inc. 708,006 906 * SL Industries Inc. 36,028 885 * Key Technology Inc. 67,025 876 * Frequency Electronics Inc. 79,528 860 Hubbell Inc. Class A 7,600 845 * CyberOptics Corp. 100,886 838 * Active Power Inc. 244,883 811 * Parametric Sound Corp. 56,936 801 * Essex Rental Corp. 267,152 791 * BlueLinx Holdings Inc. 597,002 776 * Viasystems Group Inc. 61,452 769 RF Industries Ltd. 115,248 751 * Sharps Compliance Corp. 161,325 739 *,^ Swisher Hygiene Inc. 1,635,333 736 * Ballantyne Strong Inc. 154,532 725 * Perma-Fix Environmental Services 144,397 705 ^ National Research Corp. Class B 15,832 695 * Iteris Inc. 344,753 683 * Goldfield Corp. 304,041 678 MOCON Inc. 40,225 671 * Hudson Technologies Inc. 239,141 670 Espey Manufacturing & Electronics Corp. 24,066 656 *,^ American DG Energy Inc. 306,165 609 * Ultralife Corp. 129,301 550 * Lightbridge Corp. 199,245 536 * CTPartners Executive Search Inc. 48,602 529 * Vertex Energy Inc. 81,327 525 Allied Motion Technologies Inc. 44,308 514 * Air Industries Group 54,516 511 * Radiant Logistics Inc. 165,274 511 * Planar Systems Inc. 231,855 475 *,^ Astrotech Corp. 192,545 452 * Wireless Telecom Group Inc. 160,175 445 * Transcat Inc. 47,294 443 * American Electric Technologies Inc. 65,150 442 Standard Register Co. 52,428 423 * Elecsys Corp. 31,504 423 * Breeze-Eastern Corp. 37,716 373 * eMagin Corp. 147,530 372 SIFCO Industries Inc. 12,135 370 * Gencor Industries Inc. 35,317 365 Sypris Solutions Inc. 127,911 354 * IEC Electronics Corp. 76,491 343 * TriNet Group Inc. 15,485 330 * LiqTech International Inc. 167,745 319 * Altair Nanotechnologies Inc. 62,718 280 * Video Display Corp. 75,730 277 * AMREP Corp. 41,386 262 * Paylocity Holding Corp. 10,470 252 * General Finance Corp. 31,032 245 Chicago Rivet & Machine Co. 6,044 239 * Pioneer Power Solutions Inc. 26,639 232 * Industrial Services of America Inc. 43,189 222 * Sigmatron International Inc. 18,156 218 * Asure Software Inc. 33,446 216 * Appliance Recycling Centers of America Inc. 68,659 208 Bel Fuse Inc. Class A 10,580 204 * Integrated Electrical Services Inc. 32,375 201 * Onvia Inc. 35,938 192 Pulse Electronics Corp. 49,372 190 * Willdan Group Inc. 37,000 168 * ENGlobal Corp. 106,746 168 EnviroStar Inc. 47,600 157 * BTU International Inc. 49,347 154 * Lightpath Technologies Inc. Class A 98,400 153 * Versar Inc. 37,775 151 * Coast Distribution System Inc. 38,332 144 * Continental Materials Corp. 7,139 139 * Management Network Group Inc. 32,194 138 AMCON Distributing Co. 1,480 126 * Professional Diversity Network 36,596 123 * DLH Holdings Corp. 40,552 101 * Advanced Photonix Inc. Class A 160,883 101 * Micronet Enertec Technologies Inc. 19,850 96 * Nortech Systems Inc. 17,942 90 * Digital Ally Inc. 14,803 89 Ecology and Environment Inc. 9,314 89 * Vicon Industries Inc. 23,460 84 * Taylor Devices Inc. 9,515 83 * Lime Energy Co. 21,291 83 * Image Sensing Systems Inc. 15,270 81 * Luna Innovations Inc. 52,607 78 * Sevcon Inc. 6,213 71 Air T Inc. 5,202 63 *,^ Spherix Inc. 15,940 48 * AeroCentury Corp. 2,672 47 Art's-Way Manufacturing Co. Inc. 7,269 45 Servotronics Inc. 4,914 37 SmartPros Ltd. 13,430 31 WSI Industries Inc. 3,999 29 * Wells-Gardner Electronics Corp. 14,500 26 * Command Security Corp. 4,577 8 * Sutron Corp. 1,402 8 * LGL Group Inc. 1,000 5 * Electro-Sensors Inc. 1,300 5 * Orbit International Corp. 1,600 5 * LGL GROUP INC WARRANTS EXP 06/08/2018 3,000 — Oil & Gas (9.1%) Exxon Mobil Corp. 66,864,330 6,531,308 Chevron Corp. 29,541,830 3,512,819 Schlumberger Ltd. 20,209,944 1,970,470 ConocoPhillips 18,966,076 1,334,263 Occidental Petroleum Corp. 12,294,630 1,171,555 EOG Resources Inc. 4,223,245 828,474 Halliburton Co. 12,491,648 735,633 Phillips 66 9,091,514 700,592 Anadarko Petroleum Corp. 7,789,372 660,227 National Oilwell Varco Inc. 6,619,348 515,449 Apache Corp. 6,101,672 506,134 Baker Hughes Inc. 6,743,415 438,457 Valero Energy Corp. 8,235,185 437,288 Pioneer Natural Resources Co. 2,209,549 413,495 Devon Energy Corp. 5,979,999 400,241 Noble Energy Inc. 5,566,578 395,450 Williams Cos. Inc. 9,526,119 386,570 Marathon Oil Corp. 10,766,335 382,420 Hess Corp. 4,522,349 374,812 Marathon Petroleum Corp. 4,100,282 356,889 Kinder Morgan Inc. 10,367,974 336,855 * Southwestern Energy Co. 5,452,429 250,866 Chesapeake Energy Corp. 9,236,113 236,629 Cabot Oil & Gas Corp. 6,525,854 221,096 EQT Corp. 2,229,722 216,216 * Cameron International Corp. 3,347,752 206,791 Range Resources Corp. 2,402,969 199,374 * Concho Resources Inc. 1,624,271 198,973 * FMC Technologies Inc. 3,647,670 190,737 Ensco plc Class A 3,602,592 190,145 * Weatherford International Ltd. 10,704,870 185,837 * Cheniere Energy Inc. 3,310,810 183,253 Murphy Oil Corp. 2,730,896 171,664 Helmerich & Payne Inc. 1,571,630 169,044 Cimarex Energy Co. 1,343,067 159,973 HollyFrontier Corp. 3,071,218 146,129 Core Laboratories NV 698,078 138,527 Noble Corp. plc 3,910,621 128,034 * Whiting Petroleum Corp. 1,835,647 127,376 Oceaneering International Inc. 1,667,583 119,832 OGE Energy Corp. 3,073,134 112,968 Nabors Industries Ltd. 4,347,684 107,170 Tesoro Corp. 2,043,594 103,385 * Gulfport Energy Corp. 1,315,467 93,635 Denbury Resources Inc. 5,641,263 92,517 Energen Corp. 1,117,806 90,330 *,^ Continental Resources Inc. 718,538 89,293 * Cobalt International Energy Inc. 4,768,891 87,366 * Oil States International Inc. 848,193 83,632 * First Solar Inc. 1,152,304 80,419 Superior Energy Services Inc. 2,441,834 75,111 SM Energy Co. 1,033,164 73,654 QEP Resources Inc. 2,486,378 73,199 * Dresser-Rand Group Inc. 1,169,853 68,331 Patterson-UTI Energy Inc. 2,109,638 66,833 * Dril-Quip Inc. 595,540 66,760 * Newfield Exploration Co. 2,098,307 65,803 * Rowan Cos. plc Class A 1,936,636 65,226 *,^ Ultra Petroleum Corp. 2,241,261 60,267 Targa Resources Corp. 588,771 58,441 * WPX Energy Inc. 3,105,341 55,989 * Oasis Petroleum Inc. 1,320,193 55,092 ^ Diamond Offshore Drilling Inc. 1,061,069 51,738 * Unit Corp. 768,087 50,218 * Kodiak Oil & Gas Corp. 4,084,910 49,591 * Atwood Oceanics Inc. 942,033 47,469 *,^ SandRidge Energy Inc. 7,217,912 44,318 * Rosetta Resources Inc. 942,394 43,897 SemGroup Corp. Class A 650,801 42,745 Bristow Group Inc. 563,282 42,539 CARBO Ceramics Inc. 302,682 41,767 * MRC Global Inc. 1,486,574 40,078 Exterran Holdings Inc. 911,087 39,978 * Diamondback Energy Inc. 583,670 39,287 * Antero Resources Corp. 616,336 38,583 * Chart Industries Inc. 466,971 37,148 Tidewater Inc. 763,680 37,130 * Helix Energy Solutions Group Inc. 1,543,716 35,475 * PDC Energy Inc. 550,070 34,247 *,^ GT Advanced Technologies Inc. 1,966,851 33,535 * Carrizo Oil & Gas Inc. 626,712 33,504 * Laredo Petroleum Inc. 1,213,425 31,379 Western Refining Inc. 795,658 30,712 * Stone Energy Corp. 728,555 30,577 * McDermott International Inc. 3,635,810 28,432 PBF Energy Inc. Class A 1,071,611 27,648 Energy XXI Bermuda Ltd. 1,099,061 25,905 * SEACOR Holdings Inc. 297,318 25,694 * Forum Energy Technologies Inc. 802,771 24,870 * EPL Oil & Gas Inc. 569,876 21,997 * Matador Resources Co. 880,438 21,562 *,^ SunPower Corp. Class A 656,095 21,166 * Magnum Hunter Resources Corp. 2,480,222 21,082 * Flotek Industries Inc. 750,809 20,910 RPC Inc. 1,021,359 20,856 * Rice Energy Inc. 786,194 20,748 * Hornbeck Offshore Services Inc. 495,447 20,715 * Bonanza Creek Energy Inc. 461,459 20,489 * C&J Energy Services Inc. 680,161 19,833 * Athlon Energy Inc. 558,805 19,810 * Key Energy Services Inc. 1,984,706 18,339 * Bill Barrett Corp. 712,805 18,248 * Sanchez Energy Corp. 611,975 18,133 * Penn Virginia Corp. 1,011,355 17,689 Delek US Holdings Inc. 599,491 17,409 * Basic Energy Services Inc. 618,930 16,965 Gulfmark Offshore Inc. 374,657 16,837 *,^ Halcon Resources Corp. 3,548,120 15,363 Comstock Resources Inc. 652,313 14,905 * TETRA Technologies Inc. 1,162,935 14,886 * Newpark Resources Inc. 1,286,429 14,730 * Rex Energy Corp. 759,813 14,216 * Northern Oil and Gas Inc. 898,446 13,135 * Matrix Service Co. 382,377 12,917 * Parker Drilling Co. 1,814,996 12,868 ^ EXCO Resources Inc. 2,282,320 12,781 * Geospace Technologies Corp. 190,881 12,631 * Pioneer Energy Services Corp. 967,161 12,525 *,^ Plug Power Inc. 1,713,475 12,166 Green Plains Renewable Energy Inc. 392,646 11,764 *,^ EP Energy Corp. Class A 592,588 11,597 CVR Energy Inc. 273,818 11,569 * Approach Resources Inc. 537,197 11,233 * Contango Oil & Gas Co. 233,954 11,169 * Clayton Williams Energy Inc. 97,254 10,991 * Hercules Offshore Inc. 2,327,517 10,683 * TherapeuticsMD Inc. 1,593,447 10,055 * RSP Permian Inc. 342,311 9,889 * Triangle Petroleum Corp. 1,172,152 9,659 * Tesco Corp. 513,048 9,491 *,^ Solazyme Inc. 800,629 9,295 W&T Offshore Inc. 519,687 8,996 *,^ Goodrich Petroleum Corp. 546,523 8,646 * ION Geophysical Corp. 2,040,080 8,589 * Willbros Group Inc. 626,202 7,903 *,^ CAMAC Energy Inc. 10,103,363 7,881 * Resolute Energy Corp. 1,077,015 7,754 Pattern Energy Group Inc. 285,710 7,751 *,^ FuelCell Energy Inc. 3,091,660 7,667 * PHI Inc. -Non-Voting 172,968 7,652 * VAALCO Energy Inc. 863,828 7,386 * Swift Energy Co. 618,061 6,650 * American Eagle Energy Corp. 826,264 5,908 * REX American Resources Corp. 100,036 5,707 * Abraxas Petroleum Corp. 1,422,045 5,631 Alon USA Energy Inc. 370,370 5,533 * Natural Gas Services Group Inc. 180,669 5,445 * Emerald Oil Inc. 807,003 5,423 * Renewable Energy Group Inc. 452,028 5,415 * Callon Petroleum Co. 625,288 5,234 * Warren Resources Inc. 1,076,272 5,166 *,^ Quicksilver Resources Inc. 1,911,266 5,027 * Gastar Exploration Inc. 913,594 4,997 *,^ BPZ Resources Inc. 1,551,207 4,933 * PetroQuest Energy Inc. 855,176 4,874 * Vantage Drilling Co. 2,742,159 4,689 Panhandle Oil and Gas Inc. Class A 103,897 4,531 Gulf Island Fabrication Inc. 187,939 4,061 * Ring Energy Inc. 261,120 3,985 *,^ Pacific Ethanol Inc. 236,601 3,681 * Forest Oil Corp. 1,784,701 3,409 Dawson Geophysical Co. 119,342 3,343 Bolt Technology Corp. 159,407 3,151 *,^ Miller Energy Resources Inc. 518,686 3,050 Evolution Petroleum Corp. 234,424 2,984 * Arabian American Development Co. 262,798 2,851 *,^ Midstates Petroleum Co. Inc. 500,048 2,680 * Jones Energy Inc. 176,668 2,675 * FX Energy Inc. 764,874 2,555 * Mitcham Industries Inc. 171,636 2,393 *,^ Cal Dive International Inc. 1,391,916 2,366 * Harvest Natural Resources Inc. 617,769 2,323 *,^ Endeavour International Corp. 647,276 2,104 *,^ Enphase Energy Inc. 265,748 1,956 *,^ Real Goods Solar Inc. Class A 458,623 1,867 *,^ Amyris Inc. 467,488 1,744 * Isramco Inc. 12,980 1,720 Adams Resources & Energy Inc. 28,875 1,672 * US Energy Corp. Wyoming 347,481 1,654 * TGC Industries Inc. 208,907 1,243 * Gevo Inc. 728,825 853 *,^ PEDEVCO Corp. 380,260 783 * Forbes Energy Services Ltd. 174,890 691 * Torchlight Energy Resources Inc. 124,868 632 * Double Eagle Petroleum Co. 215,701 617 *,^ Ocean Power Technologies Inc. 157,639 588 * Zion Oil & Gas Inc. 301,273 575 *,^ Hyperdynamics Corp. 314,066 546 * Syntroleum Corp. 125,828 494 * Ideal Power Inc. 53,618 432 * Magellan Petroleum Corp. 265,202 377 * ZaZa Energy Corp. 496,916 374 * STR Holdings Inc. 204,482 325 *,^ Ascent Solar Technologies Inc. 463,367 283 * Saratoga Resources Inc. 205,323 277 * PrimeEnergy Corp. 4,540 245 * PostRock Energy Corp. 191,388 241 * Royale Energy Inc. 79,998 238 *,^ KiOR Inc. 408,208 234 *,^ MagneGas Corp. 132,000 214 * Houston American Energy Corp. 365,275 201 * SAExploration Holdings Inc. 20,185 189 * GreenHunter Resources Inc. 156,169 151 * Earthstone Energy Inc. 6,637 141 * Lilis Energy Inc. 40,195 136 * FieldPoint Petroleum Corp. 26,309 123 *,^ Lucas Energy Inc. 91,075 68 * PHI Inc.-Voting 1,400 59 * Tengasco Inc. 111,336 56 *,^ BioFuel Energy Corp. 4,300 31 * Mexco Energy Corp. 3,150 24 * Pyramid Oil Co. 3,100 19 Other (0.0%) Other 2,789 * Leap Wireless International Inc CVR 872,848 2,200 * MBT Financial Corp. Rights Expire 04/15/2014 64,127 3 * NuPathe Inc. CVR 158,681 95 * Adolor Corp. Rights Exp. 07/01/2019 592,629 308 * Southern Community Financial Corp 197,337 43 * Omthera Pharmaceuticals Inc. CVR 121,311 73 *,^ Cubist Pharmaceuticals, Inc. CVR 511,822 67 Technology (15.1%) Apple Inc. 13,808,229 7,411,429 * Google Inc. Class A 4,329,647 4,825,435 Microsoft Corp. 115,585,047 4,737,831 International Business Machines Corp. 16,108,600 3,100,744 Oracle Corp. 52,186,205 2,134,938 QUALCOMM Inc. 26,152,782 2,062,408 Intel Corp. 76,923,731 1,985,402 * Facebook Inc. Class A 30,561,641 1,841,033 Cisco Systems Inc. 79,675,289 1,785,523 Hewlett-Packard Co. 29,428,328 952,301 EMC Corp. 31,302,338 857,997 Texas Instruments Inc. 16,730,423 788,839 * Salesforce.com Inc. 8,956,686 511,337 * Yahoo! Inc. 14,059,407 504,733 * Adobe Systems Inc. 7,333,655 482,114 * Cognizant Technology Solutions Corp. Class A 9,384,430 474,946 Corning Inc. 21,535,270 448,364 * Micron Technology Inc. 16,402,837 388,091 Applied Materials Inc. 18,707,874 382,015 Intuit Inc. 4,167,724 323,957 Western Digital Corp. 3,466,917 318,332 SanDisk Corp. 3,480,651 282,594 Seagate Technology plc 4,826,590 271,061 * Cerner Corp. 4,785,059 269,160 Broadcom Corp. Class A 8,197,907 258,070 Analog Devices Inc. 4,821,280 256,203 Motorola Solutions Inc. 3,567,376 229,347 Xilinx Inc. 4,129,960 224,133 Avago Technologies Ltd. Class A 3,475,170 223,836 Symantec Corp. 10,704,022 213,759 * Juniper Networks Inc. 7,383,340 190,195 NetApp Inc. 5,112,510 188,652 Altera Corp. 4,937,717 178,943 KLA-Tencor Corp. 2,567,196 177,496 Linear Technology Corp. 3,620,486 176,281 * Autodesk Inc. 3,490,746 171,675 * Citrix Systems Inc. 2,868,662 164,747 * Red Hat Inc. 2,926,454 155,044 * Akamai Technologies Inc. 2,621,185 152,579 CA Inc. 4,861,961 150,575 NVIDIA Corp. 8,332,139 149,229 Maxim Integrated Products Inc. 4,356,491 144,287 * Catamaran Corp. 3,185,580 142,587 * Equinix Inc. 765,929 141,574 * VMware Inc. Class A 1,310,034 141,510 Microchip Technology Inc. 2,912,266 139,090 Computer Sciences Corp. 2,265,053 137,761 * Lam Research Corp. 2,499,794 137,489 * F5 Networks Inc. 1,194,202 127,338 * Teradata Corp. 2,514,050 123,666 Harris Corp. 1,643,076 120,207 * Workday Inc. Class A 1,300,675 118,921 * VeriSign Inc. 2,106,458 113,559 * ServiceNow Inc. 1,851,277 110,929 * ANSYS Inc. 1,425,771 109,813 * Skyworks Solutions Inc. 2,915,869 109,403 * Cree Inc. 1,879,986 106,332 ^ Garmin Ltd. 1,808,246 99,924 Marvell Technology Group Ltd. 6,079,207 95,748 LSI Corp. 8,608,138 95,292 * NCR Corp. 2,568,530 93,880 * Splunk Inc. 1,310,273 93,671 * Gartner Inc. 1,347,105 93,543 * athenahealth Inc. 577,299 92,506 * Synopsys Inc. 2,367,488 90,935 *,^ 3D Systems Corp. 1,513,218 89,507 *,^ Twitter Inc. 1,818,529 84,871 IAC/InterActiveCorp 1,188,682 84,860 Pitney Bowes Inc. 3,120,810 81,110 * SunEdison Inc. 3,917,482 73,805 * Brocade Communications Systems Inc. 6,861,790 72,804 * Ingram Micro Inc. 2,379,932 70,351 * Concur Technologies Inc. 697,498 69,101 * Cadence Design Systems Inc. 4,438,574 68,975 Solera Holdings Inc. 1,068,683 67,690 * Nuance Communications Inc. 3,911,543 67,161 * PTC Inc. 1,834,949 65,012 * ON Semiconductor Corp. 6,841,710 64,312 * Informatica Corp. 1,672,010 63,169 * MICROS Systems Inc. 1,176,399 62,267 * Aspen Technology Inc. 1,430,409 60,592 * Teradyne Inc. 2,989,037 59,452 * Palo Alto Networks Inc. 855,876 58,713 * VeriFone Systems Inc. 1,709,526 57,816 * Rackspace Hosting Inc. 1,752,072 57,503 * Ultimate Software Group Inc. 412,216 56,474 * Atmel Corp. 6,241,080 52,175 * AOL Inc. 1,164,213 50,958 * NetSuite Inc. 522,417 49,541 * JDS Uniphase Corp. 3,538,058 49,533 * ARRIS Group Inc. 1,751,416 49,355 * Guidewire Software Inc. 990,491 48,584 * TIBCO Software Inc. 2,389,332 48,551 * Allscripts Healthcare Solutions Inc. 2,618,668 47,215 * Fortinet Inc. 2,140,514 47,156 Leidos Holdings Inc. 1,327,702 46,961 * Riverbed Technology Inc. 2,370,772 46,728 * CommVault Systems Inc. 693,432 45,038 Lexmark International Inc. Class A 966,316 44,731 DST Systems Inc. 468,367 44,397 * ViaSat Inc. 641,717 44,304 * SS&C Technologies Holdings Inc. 1,096,653 43,888 * Medidata Solutions Inc. 792,999 43,092 * SolarWinds Inc. 985,357 42,006 * Manhattan Associates Inc. 1,181,286 41,380 * FireEye Inc. 664,825 40,933 * Tyler Technologies Inc. 484,016 40,502 * Tableau Software Inc. Class A 532,122 40,484 * Finisar Corp. 1,482,665 39,305 Mentor Graphics Corp. 1,767,832 38,928 * Verint Systems Inc. 829,131 38,911 *,^ Advanced Micro Devices Inc. 9,493,319 38,068 * Microsemi Corp. 1,482,828 37,115 * Ciena Corp. 1,586,526 36,078 * Rovi Corp. 1,568,765 35,736 * ACI Worldwide Inc. 594,257 35,174 Diebold Inc. 881,437 35,161 j2 Global Inc. 692,378 34,654 * Freescale Semiconductor Ltd. 1,418,044 34,614 * Qlik Technologies Inc. 1,295,497 34,447 * Tech Data Corp. 556,687 33,936 * TriQuint Semiconductor Inc. 2,524,574 33,804 * Cavium Inc. 768,600 33,611 Compuware Corp. 3,198,003 33,579 * Dealertrack Technologies Inc. 679,936 33,446 * Synaptics Inc. 546,846 32,822 * RF Micro Devices Inc. 4,129,131 32,538 * Sapient Corp. 1,859,327 31,720 * Electronics For Imaging Inc. 724,954 31,398 * Silicon Laboratories Inc. 600,593 31,381 * EchoStar Corp. Class A 657,006 31,247 * Cornerstone OnDemand Inc. 649,781 31,105 * International Rectifier Corp. 1,107,508 30,346 * Aruba Networks Inc. 1,611,588 30,217 Plantronics Inc. 677,283 30,105 * Demandware Inc. 462,051 29,599 Fair Isaac Corp. 534,475 29,567 CDW Corp. 1,071,309 29,397 Power Integrations Inc. 445,885 29,330 * Polycom Inc. 2,108,573 28,930 Hittite Microwave Corp. 454,308 28,640 * Integrated Device Technology Inc. 2,311,683 28,272 * Fairchild Semiconductor International Inc. Class A 1,964,207 27,086 Science Applications International Corp. 724,175 27,077 * Semtech Corp. 1,059,362 26,844 * CACI International Inc. Class A 362,627 26,762 * Entegris Inc. 2,201,413 26,659 Intersil Corp. Class A 1,975,069 25,518 *,^ InvenSense Inc. 1,077,504 25,505 MKS Instruments Inc. 847,817 25,341 * Web.com Group Inc. 744,268 25,327 * SYNNEX Corp. 416,775 25,261 Cogent Communications Group Inc. 663,045 23,558 Blackbaud Inc. 719,705 22,527 * MedAssets Inc. 899,909 22,237 * Cray Inc. 591,817 22,087 Cypress Semiconductor Corp. 2,126,096 21,835 * PMC-Sierra Inc. 2,861,287 21,774 * Syntel Inc. 241,560 21,716 * Ubiquiti Networks Inc. 470,509 21,394 InterDigital Inc. 632,125 20,930 ADTRAN Inc. 853,560 20,835 * Unisys Corp. 675,533 20,577 * Monolithic Power Systems Inc. 529,737 20,538 * Bottomline Technologies de Inc. 579,519 20,370 * Netscout Systems Inc. 541,197 20,338 * NETGEAR Inc. 592,504 19,985 Advent Software Inc. 679,147 19,940 * CommScope Holding Co. Inc. 807,782 19,936 * Cirrus Logic Inc. 975,819 19,390 Monotype Imaging Holdings Inc. 602,390 18,156 * Rambus Inc. 1,688,879 18,155 * Interactive Intelligence Group Inc. 250,291 18,146 * FleetMatics Group plc 539,567 18,049 * ScanSource Inc. 438,429 17,875 NIC Inc. 924,691 17,856 Tessera Technologies Inc. 755,420 17,851 * Envestnet Inc. 441,437 17,737 * EPAM Systems Inc. 531,086 17,473 * QLogic Corp. 1,338,089 17,061 * Progress Software Corp. 771,539 16,820 * Insight Enterprises Inc. 668,470 16,785 * ATMI Inc. 481,199 16,366 * Premier Inc. Class A 496,212 16,350 * Infinera Corp. 1,782,519 16,185 * MicroStrategy Inc. Class A 140,260 16,185 * Synchronoss Technologies Inc. 470,059 16,118 * LogMeIn Inc. 357,826 16,063 *,^ Gogo Inc. 777,665 15,973 * iGATE Corp. 501,096 15,805 * Dycom Industries Inc. 497,926 15,739 * Shutterstock Inc. 216,198 15,698 * SPS Commerce Inc. 252,715 15,529 * Proofpoint Inc. 416,501 15,444 * Cabot Microelectronics Corp. 348,661 15,341 * Kulicke & Soffa Industries Inc. 1,200,428 15,137 * OmniVision Technologies Inc. 854,259 15,120 * Spansion Inc. Class A 867,359 15,109 * Infoblox Inc. 740,611 14,857 * Advanced Energy Industries Inc. 604,201 14,803 * Fusion-io Inc. 1,391,559 14,639 * Diodes Inc. 559,628 14,617 * RealPage Inc. 788,026 14,311 * Lattice Semiconductor Corp. 1,813,702 14,219 * Loral Space & Communications Inc. 200,711 14,196 * Amkor Technology Inc. 2,057,635 14,115 * CalAmp Corp. 491,794 13,706 * Virtusa Corp. 404,994 13,571 * RigNet Inc. 241,244 12,986 CSG Systems International Inc. 493,872 12,860 * Ixia 1,000,759 12,510 * Sonus Networks Inc. 3,660,677 12,336 * Ultratech Inc. 421,675 12,309 * Blucora Inc. 609,038 11,992 * PROS Holdings Inc. 379,790 11,967 * Comverse Inc. 345,523 11,948 * ICG Group Inc. 576,135 11,765 * Ellie Mae Inc. 404,816 11,675 Quality Systems Inc. 688,711 11,625 * BroadSoft Inc. 430,468 11,506 * Harmonic Inc. 1,599,675 11,422 Brooks Automation Inc. 1,029,949 11,257 * Applied Micro Circuits Corp. 1,131,656 11,203 *,^ Veeva Systems Inc. Class A 418,157 11,165 * Ruckus Wireless Inc. 908,597 11,049 * SciQuest Inc. 401,973 10,859 * Accelrys Inc. 847,434 10,559 West Corp. 440,933 10,552 Computer Programs & Systems Inc. 161,239 10,416 * Marketo Inc. 304,872 9,960 * Tangoe Inc. 534,778 9,942 * Mitel Networks Corp. 930,363 9,853 Pegasystems Inc. 271,089 9,575 * Emulex Corp. 1,276,706 9,435 * LivePerson Inc. 749,488 9,046 ^ Ebix Inc. 528,548 9,022 *,^ VirnetX Holding Corp. 629,490 8,926 * Perficient Inc. 492,275 8,920 * Cvent Inc. 245,043 8,858 * Exar Corp. 740,428 8,848 * Super Micro Computer Inc. 506,629 8,800 * Digital River Inc. 490,573 8,551 * E2open Inc. 357,638 8,430 * ChannelAdvisor Corp. 221,172 8,347 * Photronics Inc. 969,381 8,269 * Silicon Image Inc. 1,193,858 8,238 Micrel Inc. 740,218 8,202 * Premiere Global Services Inc. 679,120 8,190 * Intralinks Holdings Inc. 797,547 8,159 Comtech Telecommunications Corp. 255,720 8,147 * Extreme Networks Inc. 1,304,904 7,568 * ShoreTel Inc. 875,071 7,526 * KEYW Holding Corp. 401,208 7,507 * Millennial Media Inc. 1,077,450 7,456 * Callidus Software Inc. 589,596 7,382 Forrester Research Inc. 203,731 7,304 * Gigamon Inc. 234,031 7,112 Inteliquent Inc. 488,858 7,103 *,^ Textura Corp. 279,145 7,037 *,^ Rocket Fuel Inc. 161,682 6,933 * Integrated Silicon Solution Inc. 436,900 6,794 *,^ Parkervision Inc. 1,392,904 6,686 * Mercury Systems Inc. 496,445 6,558 * Qualys Inc. 256,351 6,519 * Silicon Graphics International Corp. 530,755 6,518 * LTX-Credence Corp. 725,003 6,460 * PDF Solutions Inc. 353,030 6,415 Epiq Systems Inc. 461,769 6,294 * Ceva Inc. 358,051 6,287 * Nanometrics Inc. 345,099 6,201 * Inphi Corp. 364,237 5,861 * Entropic Communications Inc. 1,405,450 5,748 * Vocera Communications Inc. 338,826 5,533 *,^ Endurance International Group Holdings Inc. 425,247 5,532 * Rudolph Technologies Inc. 478,494 5,460 * FormFactor Inc. 852,528 5,448 * Internap Network Services Corp. 766,404 5,426 PC Connection Inc. 264,504 5,375 * Supertex Inc. 158,992 5,244 * Ultra Clean Holdings Inc. 388,929 5,114 * Seachange International Inc. 480,875 5,020 * Oplink Communications Inc. 274,588 4,932 * Calix Inc. 584,961 4,931 * RingCentral Inc. Class A 271,326 4,911 * Benefitfocus Inc. 98,314 4,618 * CIBER Inc. 1,004,222 4,599 * Immersion Corp. 422,897 4,462 *,^ QuickLogic Corp. 854,381 4,451 * Jive Software Inc. 545,957 4,373 IXYS Corp. 382,405 4,340 * Datalink Corp. 310,993 4,332 * Brightcove Inc. 434,218 4,268 * Actuate Corp. 691,414 4,162 * Quantum Corp. 3,383,242 4,128 * Vocus Inc. 308,282 4,109 * VOXX International Corp. Class A 299,849 4,102 * PLX Technology Inc. 677,998 4,102 *,^ Vringo Inc. 1,169,079 4,057 * ePlus Inc. 71,885 4,008 * Pendrell Corp. 2,182,355 3,994 * Oclaro Inc. 1,285,792 3,986 * Digi International Inc. 380,442 3,861 * Agilysys Inc. 287,756 3,856 * Dot Hill Systems Corp. 991,166 3,836 Cohu Inc. 354,561 3,808 * Intra-Cellular Therapies Inc. 205,868 3,743 * Zix Corp. 893,075 3,697 * Axcelis Technologies Inc. 1,696,759 3,648 * Clearfield Inc. 155,848 3,599 American Software Inc. Class A 349,984 3,559 * MaxLinear Inc. 372,953 3,536 Computer Task Group Inc. 204,191 3,469 * Vitesse Semiconductor Corp. 815,246 3,424 * Kopin Corp. 901,309 3,407 * Unwired Planet Inc. 1,542,607 3,347 * Procera Networks Inc. 313,222 3,254 * Datawatch Corp. 119,321 3,236 * VASCO Data Security International Inc. 427,702 3,225 Digimarc Corp. 101,090 3,174 * KVH Industries Inc. 238,592 3,140 * Marin Software Inc. 294,043 3,108 Tessco Technologies Inc. 82,358 3,077 * Imation Corp. 526,473 3,038 * Rally Software Development Corp. 224,112 2,999 Preformed Line Products Co. 43,037 2,950 * Rosetta Stone Inc. 262,861 2,949 * Guidance Software Inc. 258,965 2,864 * Systemax Inc. 188,321 2,808 * MoSys Inc. 612,819 2,782 * DSP Group Inc. 320,999 2,773 Alliance Fiber Optic Products Inc. 190,806 2,761 * Audience Inc. 206,209 2,578 * Mattson Technology Inc. 1,090,148 2,529 * Cinedigm Corp. Class A 986,749 2,526 * Westell Technologies Inc. Class A 668,143 2,465 * Qumu Corp. 152,829 2,445 * Applied Optoelectronics Inc. 98,658 2,434 United Online Inc. 207,924 2,404 * Boingo Wireless Inc. 351,170 2,381 * Pericom Semiconductor Corp. 303,719 2,378 * support.com Inc. 931,901 2,376 * Sigma Designs Inc. 491,227 2,338 * Merge Healthcare Inc. 944,357 2,304 * Carbonite Inc. 222,478 2,267 Hackett Group Inc. 371,640 2,222 Transact Technologies Inc. 187,361 2,153 * Alpha & Omega Semiconductor Ltd. 285,272 2,100 * Model N Inc. 207,424 2,097 PC-Tel Inc. 235,047 2,052 * NeoPhotonics Corp. 256,180 2,032 * ANADIGICS Inc. 1,186,396 2,017 * Emcore Corp. 392,264 1,981 * Exa Corp. 145,798 1,933 * Peregrine Semiconductor Corp. 318,802 1,929 * Radisys Corp. 528,918 1,899 * Telenav Inc. 318,282 1,897 * Limelight Networks Inc. 869,610 1,896 * Numerex Corp. Class A 169,515 1,853 * GSI Technology Inc. 248,745 1,719 * Zhone Technologies Inc. 397,721 1,678 *,^ Mitek Systems Inc. 410,688 1,589 * TeleCommunication Systems Inc. Class A 675,338 1,553 * WidePoint Corp. 969,014 1,550 * Mavenir Systems Inc. 85,969 1,539 *,^ MeetMe Inc. 470,174 1,533 * Icad Inc. 164,630 1,508 * eGain Corp. 211,399 1,492 * Key Tronic Corp. 142,810 1,488 QAD Inc. Class A 72,664 1,485 * Amtech Systems Inc. 119,631 1,456 Concurrent Computer Corp. 175,155 1,431 * Pixelworks Inc. 245,269 1,359 * Aviat Networks Inc. 834,379 1,327 *,^ Park City Group Inc. 145,799 1,322 * iPass Inc. 799,631 1,319 *,^ Cyan Inc. 305,977 1,307 * Aware Inc. 224,568 1,300 * Meru Networks Inc. 265,902 1,199 * Cascade Microtech Inc. 115,448 1,166 *,^ Violin Memory Inc. 287,776 1,151 Evolving Systems Inc. 127,521 1,149 * ID Systems Inc. 199,990 1,136 * Edgewater Technology Inc. 156,976 1,122 * NCI Inc. Class A 102,689 1,092 * Hutchinson Technology Inc. 375,914 1,064 *,^ CVD Equipment Corp. 69,465 970 * Acorn Energy Inc. 283,797 962 * AXT Inc. 429,847 946 * Ikanos Communications Inc. 1,072,149 933 * Netlist Inc. 490,166 931 * Identive Group Inc. 801,478 906 * Covisint Corp. 120,499 883 * Streamline Health Solutions Inc. 175,220 881 * Smith Micro Software Inc. 442,123 880 * Innodata Inc. 299,266 871 * PAR Technology Corp. 170,216 832 Communications Systems Inc. 61,954 797 * LRAD Corp. 379,660 797 *,^ FAB Universal Corp. 259,532 797 * A10 Networks Inc. 52,320 787 * Intermolecular Inc. 267,809 750 * BSQUARE Corp. 230,553 729 * Novatel Wireless Inc. 412,032 725 * FalconStor Software Inc. 454,255 718 * Tremor Video Inc. 169,035 696 * Aerohive Networks Inc. 65,692 693 * Nimble Storage Inc. 18,138 687 *,^ USA Technologies Inc. 330,387 687 * ClearOne Inc. 63,498 651 * GigOptix Inc. 370,177 622 * InterCloud Systems Inc. 71,388 606 *,^ Superconductor Technologies Inc. 212,929 575 * Crexendo Inc. 151,996 517 * NetSol Technologies Inc. 109,807 505 * GSE Systems Inc. 274,629 478 * Varonis Systems Inc. 13,100 468 * Authentidate Holding Corp. 458,273 454 * Castlight Health Inc. Class B 20,949 445 *,^ xG Technology Inc. 157,277 431 * ChyronHego Corp. 152,465 422 * Synacor Inc. 156,621 387 * 2U Inc. 26,295 359 * BroadVision Inc. 32,260 357 * Intellicheck Mobilisa Inc. 372,063 342 * ARI Network Services Inc. 103,014 326 * Q2 Holdings Inc. 20,924 325 * Amber Road Inc. 20,900 322 * WPCS International Inc. 206,612 320 * Crossroads Systems Inc. 132,594 320 *,^ Wave Systems Corp. Class A 326,762 297 Globalscape Inc. 117,365 291 * Lantronix Inc. 138,633 288 QAD Inc. Class B 16,312 277 * RCM Technologies Inc. 41,156 277 * RELM Wireless Corp. 87,095 274 * XRS Corp. 84,989 229 * Aehr Test Systems 79,080 225 * Xplore Technologies Corp. 35,150 223 * Inuvo Inc. 283,917 216 * Interphase Corp. 39,024 215 Astro-Med Inc. 16,130 191 * inTEST Corp. 46,109 185 * SMTP Inc. 29,145 180 * eOn Communications Corp. 33,429 169 Mastech Holdings Inc. 10,690 148 * Sonic Foundry Inc. 13,714 147 * Bridgeline Digital Inc. 144,903 146 * Overland Storage Inc. 176,188 142 * Selectica Inc. 16,769 112 * Borderfree Inc. 5,233 98 * Cover-All Technologies Inc. 65,345 94 * Data I/O Corp. 35,433 85 * Cobra Electronics Corp. 23,291 77 Helios & Matheson Analytics Inc. 15,060 75 * Daegis Inc. 56,044 72 * Voltari Corp. 19,679 70 CSP Inc. 8,002 62 Optical Cable Corp. 11,726 45 * Trio Tech International 12,320 39 * ADDvantage Technologies Group Inc. 11,779 39 * Qualstar Corp. 21,908 35 Simulations Plus Inc. 2,300 15 * Peerless Systems Corp. 2,840 11 * UniTek Global Services Inc. 3,800 7 * Looksmart Ltd. 2,828 6 Telecommunications (2.2%) Verizon Communications Inc. 64,053,019 3,047,002 AT&T Inc. 80,552,359 2,824,971 CenturyLink Inc. 8,923,719 293,055 * SBA Communications Corp. Class A 1,981,971 180,280 *,^ T-Mobile US Inc. 4,343,032 143,450 * Sprint Corp. 12,186,062 111,990 * Level 3 Communications Inc. 2,726,004 106,696 Frontier Communications Corp. 15,411,381 87,845 Windstream Holdings Inc. 9,165,041 75,520 * tw telecom inc Class A 2,209,182 69,059 Telephone & Data Systems Inc. 1,413,376 37,045 * 8x8 Inc. 1,287,505 13,918 Consolidated Communications Holdings Inc. 602,256 12,051 * Vonage Holdings Corp. 2,788,080 11,905 Shenandoah Telecommunications Co. 360,649 11,645 * Cincinnati Bell Inc. 3,277,146 11,339 Atlantic Tele-Network Inc. 156,039 10,286 United States Cellular Corp. 213,451 8,754 * inContact Inc. 803,517 7,714 *,^ Iridium Communications Inc. 906,521 6,808 * Intelsat SA 348,659 6,527 USA Mobility Inc. 326,060 5,924 EarthLink Holdings Corp. 1,571,140 5,672 * FairPoint Communications Inc. 377,303 5,131 IDT Corp. Class B 268,083 4,466 * General Communication Inc. Class A 389,967 4,450 Lumos Networks Corp. 301,702 4,034 * ORBCOMM Inc. 562,278 3,852 HickoryTech Corp. 285,822 3,656 NTELOS Holdings Corp. 257,706 3,479 * Cbeyond Inc. 457,357 3,316 * NII Holdings Inc. 2,557,005 3,043 * Hawaiian Telcom Holdco Inc. 103,106 2,937 *,^ Towerstream Corp. 946,616 2,225 * GTT Communications Inc. 164,884 1,736 * Alaska Communications Systems Group Inc. 759,631 1,466 *,^ Elephant Talk Communications Corp. 1,027,743 1,089 * Straight Path Communications Inc. Class B 139,844 1,029 Alteva 91,123 756 * NTS Inc. 204,450 395 * Otelco Inc. Class A 2,454 12 Utilities (3.2%) Duke Energy Corp. 10,937,397 778,961 NextEra Energy Inc. 6,737,992 644,287 Dominion Resources Inc. 8,994,957 638,552 Southern Co. 13,728,893 603,248 Exelon Corp. 13,263,684 445,129 Spectra Energy Corp. 10,369,525 383,050 American Electric Power Co. Inc. 7,540,203 381,987 Sempra Energy 3,595,933 347,943 PPL Corp. 9,723,982 322,253 PG&E Corp. 7,071,308 305,481 Public Service Enterprise Group Inc. 7,824,739 298,436 Edison International 5,031,685 284,844 Consolidated Edison Inc. 4,517,670 242,373 Xcel Energy Inc. 7,678,531 233,120 Northeast Utilities 4,898,123 222,865 FirstEnergy Corp. 6,474,911 220,341 DTE Energy Co. 2,729,229 202,754 ONEOK Inc. 3,212,605 190,347 Entergy Corp. 2,751,102 183,911 NiSource Inc. 4,835,547 171,807 Wisconsin Energy Corp. 3,486,110 162,278 NRG Energy Inc. 5,000,767 159,024 CenterPoint Energy Inc. 6,597,056 156,284 Ameren Corp. 3,739,841 154,081 AES Corp. 10,046,706 143,467 * Calpine Corp. 6,171,237 129,041 American Water Works Co. Inc. 2,771,666 125,834 CMS Energy Corp. 4,110,126 120,345 SCANA Corp. 1,963,300 100,757 Alliant Energy Corp. 1,736,889 98,673 Pinnacle West Capital Corp. 1,687,075 92,216 ITC Holdings Corp. 2,438,903 91,093 AGL Resources Inc. 1,821,113 89,162 National Fuel Gas Co. 1,226,903 85,932 UGI Corp. 1,764,886 80,496 Pepco Holdings Inc. 3,837,507 78,592 Integrys Energy Group Inc. 1,230,195 73,381 Atmos Energy Corp. 1,523,904 71,822 Westar Energy Inc. Class A 1,957,428 68,823 Aqua America Inc. 2,744,793 68,812 Questar Corp. 2,743,429 65,239 Great Plains Energy Inc. 2,412,236 65,227 TECO Energy Inc. 3,475,006 59,596 Vectren Corp. 1,310,826 51,633 Cleco Corp. 963,548 48,736 IDACORP Inc. 781,821 43,368 Piedmont Natural Gas Co. Inc. 1,211,811 42,886 Black Hills Corp. 696,237 40,138 Southwest Gas Corp. 735,999 39,339 Hawaiian Electric Industries Inc. 1,538,954 39,120 Portland General Electric Co. 1,201,634 38,861 UNS Energy Corp. 607,727 36,482 * Dynegy Inc. Class A 1,399,423 34,902 ALLETE Inc. 658,476 34,517 PNM Resources Inc. 1,247,736 33,726 New Jersey Resources Corp. 660,999 32,918 UIL Holdings Corp. 890,089 32,764 WGL Holdings Inc. 801,434 32,105 Avista Corp. 944,831 28,959 * ONE Gas Inc. 798,536 28,691 NorthWestern Corp. 604,071 28,651 South Jersey Industries Inc. 498,517 27,962 Laclede Group Inc. 489,673 23,088 El Paso Electric Co. 638,919 22,829 MGE Energy Inc. 518,219 20,330 American States Water Co. 621,862 20,080 Northwest Natural Gas Co. 421,085 18,532 California Water Service Group 726,129 17,384 Empire District Electric Co. 689,448 16,767 Chesapeake Utilities Corp. 136,454 8,618 Ormat Technologies Inc. 278,017 8,343 SJW Corp. 245,821 7,267 Unitil Corp. 193,649 6,359 Connecticut Water Service Inc. 165,327 5,649 ^ Atlantic Power Corp. 1,896,307 5,499 Middlesex Water Co. 236,947 5,170 York Water Co. 179,777 3,667 * Genie Energy Ltd. Class B 240,589 2,399 Artesian Resources Corp. Class A 102,984 2,313 Delta Natural Gas Co. Inc. 86,779 1,798 Gas Natural Inc. 135,261 1,365 * Cadiz Inc. 188,935 1,332 * Pure Cycle Corp. 184,869 1,118 * US Geothermal Inc. 1,217,484 913 Total Common Stocks (Cost $217,403,690) Market Value Coupon Shares ($000) Temporary Cash Investments (0.9%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.122% 2,644,148,789 2,644,149 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5, 6 Federal Home Loan Bank Discount Notes 0.062% 4/21/14 10,000 9,999 4,5 Federal Home Loan Bank Discount Notes 0.073% 5/2/14 7,000 6,999 4,5 Federal Home Loan Bank Discount Notes 0.110% 5/9/14 21,000 20,998 4,5 Federal Home Loan Bank Discount Notes 0.075% 5/21/14 2,000 2,000 4,5 Federal Home Loan Bank Discount Notes 0.060% 5/23/14 25,000 24,996 4,5 Federal Home Loan Bank Discount Notes 0.090% 8/6/14 4,600 4,598 Total Temporary Cash Investments (Cost $2,713,741) Total Investments (100.4%) (Cost $220,117,431) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $727,779,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $767,845,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $64,191,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $3,950,000 have been segregated as collateral for open over-the-counter swap contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 322,169,715 94 3,590 Temporary Cash Investments 2,644,149 69,590 — Futures Contracts—Assets 1 12,041 — — Futures Contracts—Liabilities 1 (13) — — Swap Contracts—Liabilities — (4,595) — Total 324,825,892 65,089 3,590 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk Total Stock Market Index Fund involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index June 2014 1,505 701,556 5,306 E-mini S&P 500 Index June 2014 5,950 554,719 1,763 E-mini Russell 2000 Index June 2014 957 112,017 (1,244) E-mini S&P Midcap 400 Index June 2014 240 32,998 128 5,953 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net Total Stock Market Index Fund amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) ($000) SLM Corp. 4/25/14 GSI 152,021 (0.504%) (4,595) 1 GSI—Goldman Sachs International. E. At March 31, 2014, the cost of investment securities for tax purposes was $220,127,347,000. Net unrealized appreciation of investment securities for tax purposes was $104,759,791,000, consisting of unrealized gains of $110,498,189,000 on securities that had risen in value since their purchase and $5,738,398,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (3.9%) EI du Pont de Nemours & Co. 2,794,642 187,520 Dow Chemical Co. 3,662,577 177,965 LyondellBasell Industries NV Class A 1,390,345 123,657 Freeport-McMoRan Copper & Gold Inc. 3,128,179 103,449 PPG Industries Inc. 396,993 76,802 Air Products & Chemicals Inc. 637,712 75,913 International Paper Co. 1,321,916 60,649 Mosaic Co. 973,595 48,680 Nucor Corp. 958,163 48,426 CF Industries Holdings Inc. 167,100 43,553 Alcoa Inc. 3,246,600 41,784 Newmont Mining Corp. 1,485,974 34,831 Celanese Corp. Class A 473,190 26,267 International Flavors & Fragrances Inc. 245,132 23,452 Ashland Inc. 234,778 23,356 Reliance Steel & Aluminum Co. 221,151 15,626 Avery Dennison Corp. 288,268 14,607 Huntsman Corp. 581,117 14,191 Peabody Energy Corp. 816,091 13,335 Consumer Goods (10.1%) Procter & Gamble Co. 8,167,681 658,315 PepsiCo Inc. 4,605,912 384,594 Altria Group Inc. 6,003,208 224,700 Ford Motor Co. 11,666,827 182,002 Mondelez International Inc. Class A 4,867,845 168,184 General Motors Co. 3,831,301 131,873 Kimberly-Clark Corp. 1,142,921 126,007 Kraft Foods Group Inc. 1,796,396 100,778 General Mills Inc. 1,881,416 97,495 Johnson Controls Inc. 2,000,396 94,659 Archer-Daniels-Midland Co. 1,983,292 86,055 Delphi Automotive plc 923,032 62,637 Kellogg Co. 865,697 54,288 Reynolds American Inc. 970,617 51,850 Beam Inc. 498,714 41,543 ConAgra Foods Inc. 1,266,573 39,302 Genuine Parts Co. 440,028 38,216 Tyson Foods Inc. Class A 814,538 35,848 Whirlpool Corp. 233,464 34,894 Clorox Co. 391,419 34,449 Bunge Ltd. 422,186 33,568 Coca-Cola Enterprises Inc. 692,141 33,057 Dr Pepper Snapple Group Inc. 594,977 32,402 Activision Blizzard Inc. 1,392,021 28,453 * TRW Automotive Holdings Corp. 347,731 28,382 Molson Coors Brewing Co. Class B 433,507 25,516 Campbell Soup Co. 567,659 25,477 Newell Rubbermaid Inc. 841,551 25,162 Lear Corp. 243,796 20,411 Hasbro Inc. 354,689 19,728 Avon Products Inc. 1,303,301 19,080 Energizer Holdings Inc. 188,083 18,947 JM Smucker Co. 147,799 14,372 Lennar Corp. Class A 260,029 10,302 PulteGroup Inc. 514,908 9,881 DR Horton Inc. 436,072 9,441 Lennar Corp. Class B 1,431 47 Consumer Services (7.6%) Wal-Mart Stores Inc. 4,873,660 372,494 CVS Caremark Corp. 3,561,916 266,645 Walgreen Co. 2,576,111 170,101 Time Warner Inc. 2,554,650 166,895 Lowe's Cos. Inc. 3,102,771 151,726 McKesson Corp. 693,316 122,419 Target Corp. 1,906,672 115,373 Delta Air Lines Inc. 2,558,712 88,659 Cardinal Health Inc. 1,032,952 72,286 Macy's Inc. 1,099,298 65,177 Sysco Corp. 1,762,616 63,683 Kroger Co. 1,453,863 63,461 Omnicom Group Inc. 778,320 56,506 Carnival Corp. 1,338,152 50,662 * United Continental Holdings Inc. 1,119,407 49,959 Southwest Airlines Co. 2,112,796 49,883 AmerisourceBergen Corp. Class A 690,505 45,290 * Liberty Media Corp. Class A 283,011 36,998 Kohl's Corp. 580,654 32,981 Safeway Inc. 694,742 25,664 * News Corp. Class A 1,462,182 25,179 Staples Inc. 1,963,122 22,262 Best Buy Co. Inc. 832,210 21,979 Interpublic Group of Cos. Inc. 1,274,878 21,851 Royal Caribbean Cruises Ltd. 400,365 21,844 Darden Restaurants Inc. 395,397 20,070 * Hertz Global Holdings Inc. 674,157 17,960 H&R Block Inc. 411,289 12,417 Dun & Bradstreet Corp. 56,516 5,615 International Game Technology 371,084 5,218 *,^ Sears Holdings Corp. 83,499 3,988 ARAMARK Holdings Corp. 104,195 3,013 * News Corp. Class B 12,704 212 Financials (22.3%) Wells Fargo & Co. 15,850,392 788,399 JPMorgan Chase & Co. 11,407,129 692,527 * Berkshire Hathaway Inc. Class B 5,481,558 685,030 Bank of America Corp. 31,834,615 547,555 Citigroup Inc. 8,689,544 413,622 US Bancorp 5,482,708 234,989 American International Group Inc. 4,410,359 220,562 Goldman Sachs Group Inc. 1,227,488 201,124 MetLife Inc. 2,707,670 142,965 PNC Financial Services Group Inc. 1,608,821 139,967 Capital One Financial Corp. 1,725,589 133,147 Morgan Stanley 4,166,096 129,857 Bank of New York Mellon Corp. 3,419,252 120,665 Prudential Financial Inc. 1,388,754 117,558 ACE Ltd. 912,816 90,424 Travelers Cos. Inc. 1,061,386 90,324 Aflac Inc. 1,373,179 86,565 BB&T Corp. 2,142,545 86,066 State Street Corp. 1,235,345 85,918 Discover Financial Services 1,418,611 82,549 Aon plc 907,065 76,447 Allstate Corp. 1,346,908 76,208 CME Group Inc. 960,708 71,102 Chubb Corp. 739,880 66,071 SunTrust Banks Inc. 1,610,741 64,091 Ameriprise Financial Inc. 575,079 63,299 Fifth Third Bancorp 2,565,262 58,873 Regions Financial Corp. 4,276,423 47,511 Hartford Financial Services Group Inc. 1,344,653 47,426 M&T Bank Corp. 355,438 43,115 Northern Trust Corp. 643,496 42,188 Loews Corp. 933,665 41,128 Principal Financial Group Inc. 889,737 40,919 Lincoln National Corp. 794,489 40,257 Progressive Corp. 1,614,046 39,092 KeyCorp 2,679,656 38,158 SLM Corp. 1,292,258 31,635 Annaly Capital Management Inc. 2,854,864 31,318 CIT Group Inc. 589,206 28,883 Comerica Inc. 548,753 28,425 Unum Group 782,177 27,619 Western Union Co. 1,651,842 27,024 * Genworth Financial Inc. Class A 1,493,446 26,479 XL Group plc Class A 832,787 26,025 Huntington Bancshares Inc. 2,532,263 25,247 Fidelity National Financial Inc. Class A 791,612 24,888 * Markel Corp. 40,064 23,882 American Capital Agency Corp. 1,070,249 23,000 Cincinnati Financial Corp. 468,568 22,801 * Arch Capital Group Ltd. 383,477 22,065 First Republic Bank 397,938 21,485 Willis Group Holdings plc 485,298 21,416 Torchmark Corp. 266,102 20,942 New York Community Bancorp Inc. 1,261,547 20,273 Everest Re Group Ltd. 113,808 17,418 Zions Bancorporation 555,170 17,199 Reinsurance Group of America Inc. Class A 212,586 16,928 Legg Mason Inc. 321,889 15,785 ING US Inc. 421,240 15,278 PartnerRe Ltd. 147,407 15,257 Hudson City Bancorp Inc. 1,428,139 14,039 Axis Capital Holdings Ltd. 302,807 13,884 People's United Financial Inc. 931,668 13,854 NASDAQ OMX Group Inc. 356,684 13,176 WR Berkley Corp. 308,986 12,860 * Alleghany Corp. 23,827 9,707 Assurant Inc. 107,528 6,985 * Santander Consumer USA Holdings Inc. 261,929 6,307 * Berkshire Hathaway Inc. Class A 14 2,623 Brixmor Property Group Inc. 69,022 1,472 Health Care (13.7%) Johnson & Johnson 8,521,571 837,074 Pfizer Inc. 19,227,417 617,585 Merck & Co. Inc. 8,858,188 502,879 Bristol-Myers Squibb Co. 4,971,112 258,249 UnitedHealth Group Inc. 2,979,842 244,317 Medtronic Inc. 3,014,875 185,535 Abbott Laboratories 4,648,305 179,006 Eli Lilly & Co. 3,035,683 178,680 Baxter International Inc. 1,636,313 120,400 Covidien plc 1,357,881 100,022 WellPoint Inc. 850,956 84,713 Aetna Inc. 1,092,625 81,914 Thermo Fisher Scientific Inc. 590,202 70,966 Cigna Corp. 824,177 69,008 Becton Dickinson and Co. 581,471 68,079 St. Jude Medical Inc. 855,025 55,910 * Mylan Inc. 1,123,631 54,867 * Boston Scientific Corp. 3,989,100 53,933 Humana Inc. 464,110 52,314 * HCA Holdings Inc. 928,991 48,772 Zimmer Holdings Inc. 510,121 48,247 * CareFusion Corp. 628,767 25,289 Quest Diagnostics Inc. 435,124 25,202 Universal Health Services Inc. Class B 275,488 22,609 * Hospira Inc. 502,282 21,724 * Hologic Inc. 700,972 15,071 * Endo Health Solutions Inc. 213,585 14,663 Patterson Cos. Inc. 249,750 10,430 Industrials (12.0%) General Electric Co. 30,198,554 781,841 United Technologies Corp. 2,619,174 306,024 Honeywell International Inc. 2,243,974 208,151 Caterpillar Inc. 1,921,408 190,930 Emerson Electric Co. 2,117,744 141,465 Lockheed Martin Corp. 820,215 133,892 Boeing Co. 1,063,789 133,495 FedEx Corp. 893,586 118,454 Eaton Corp. plc 1,431,799 107,557 Deere & Co. 1,113,727 101,126 Illinois Tool Works Inc. 1,215,341 98,844 General Dynamics Corp. 876,418 95,459 Raytheon Co. 947,518 93,605 Norfolk Southern Corp. 933,007 90,660 CSX Corp. 3,035,363 87,934 TE Connectivity Ltd. 1,235,195 74,371 Northrop Grumman Corp. 587,627 72,501 Tyco International Ltd. 1,386,718 58,797 Waste Management Inc. 1,330,320 55,967 Parker Hannifin Corp. 449,318 53,788 Ingersoll-Rand plc 823,761 47,152 Dover Corp. 512,284 41,879 Xerox Corp. 3,391,852 38,328 Fluor Corp. 483,174 37,557 Rockwell Collins Inc. 407,348 32,453 Republic Services Inc. Class A 815,218 27,848 L-3 Communications Holdings Inc. 233,033 27,533 * Jacobs Engineering Group Inc. 377,910 23,997 Ball Corp. 422,302 23,146 Xylem Inc. 557,416 20,301 MeadWestvaco Corp. 524,547 19,744 Avnet Inc. 417,021 19,404 Manpowergroup Inc. 239,920 18,913 * Crown Holdings Inc. 415,571 18,593 MDU Resources Group Inc. 540,274 18,537 * Arrow Electronics Inc. 300,211 17,821 Joy Global Inc. 300,846 17,449 Timken Co. 250,914 14,749 AGCO Corp. 253,382 13,977 Vulcan Materials Co. 196,338 13,047 SPX Corp. 121,224 11,918 KBR Inc. 444,828 11,868 * Owens-Illinois Inc. 247,059 8,358 Owens Corning 159,743 6,896 Jabil Circuit Inc. 279,160 5,025 Oil & Gas (11.5%) Exxon Mobil Corp. 13,016,984 1,271,499 Chevron Corp. 5,750,985 683,850 ConocoPhillips 3,693,473 259,836 Occidental Petroleum Corp. 2,394,071 228,131 Phillips 66 1,770,150 136,408 Apache Corp. 1,189,151 98,640 Baker Hughes Inc. 1,314,004 85,436 Valero Energy Corp. 1,604,233 85,185 Devon Energy Corp. 1,165,903 78,034 Marathon Oil Corp. 2,099,503 74,574 Hess Corp. 882,045 73,104 Marathon Petroleum Corp. 798,654 69,515 Chesapeake Energy Corp. 1,800,312 46,124 Helmerich & Payne Inc. 307,777 33,104 Murphy Oil Corp. 524,475 32,968 HollyFrontier Corp. 599,764 28,537 OGE Energy Corp. 599,237 22,028 Nabors Industries Ltd. 850,017 20,953 Tesoro Corp. 397,746 20,122 Energen Corp. 219,594 17,745 Denbury Resources Inc. 1,069,651 17,542 Cimarex Energy Co. 130,834 15,584 Noble Corp. plc 383,025 12,540 ^ Diamond Offshore Drilling Inc. 208,364 10,160 Technology (9.0%) Microsoft Corp. 22,504,039 922,441 Intel Corp. 14,977,379 386,566 Cisco Systems Inc. 15,517,375 347,744 International Business Machines Corp. 1,568,468 301,914 Hewlett-Packard Co. 5,730,862 185,451 Corning Inc. 4,193,713 87,313 Western Digital Corp. 676,218 62,090 Seagate Technology plc 939,971 52,789 Broadcom Corp. Class A 1,599,722 50,359 Symantec Corp. 2,083,413 41,606 Applied Materials Inc. 1,824,222 37,251 CA Inc. 945,134 29,271 Computer Sciences Corp. 439,458 26,728 Harris Corp. 322,092 23,564 Motorola Solutions Inc. 343,229 22,066 Garmin Ltd. 351,634 19,431 Marvell Technology Group Ltd. 1,181,834 18,614 LSI Corp. 1,678,588 18,582 * Synopsys Inc. 462,745 17,774 * Nuance Communications Inc. 761,976 13,083 Telecommunications (4.3%) Verizon Communications Inc. 12,474,447 593,409 AT&T Inc. 15,684,727 550,063 CenturyLink Inc. 1,741,081 57,177 * Sprint Corp. 2,374,966 21,826 Frontier Communications Corp. 3,001,532 17,109 ^ Windstream Holdings Inc. 1,789,889 14,749 * T-Mobile US Inc. 422,335 13,950 Utilities (5.5%) Duke Energy Corp. 2,128,184 151,569 NextEra Energy Inc. 1,311,564 125,412 Dominion Resources Inc. 1,751,650 124,350 Southern Co. 2,674,916 117,536 Exelon Corp. 2,582,987 86,685 Spectra Energy Corp. 2,018,845 74,576 American Electric Power Co. Inc. 1,469,482 74,444 Sempra Energy 701,468 67,874 PPL Corp. 1,900,081 62,969 PG&E Corp. 1,378,900 59,568 Public Service Enterprise Group Inc. 1,525,727 58,191 Edison International 981,528 55,564 Consolidated Edison Inc. 881,562 47,296 Xcel Energy Inc. 1,501,130 45,574 Northeast Utilities 950,312 43,239 FirstEnergy Corp. 1,260,703 42,902 DTE Energy Co. 533,553 39,638 Entergy Corp. 538,027 35,967 NiSource Inc. 946,004 33,612 Wisconsin Energy Corp. 680,728 31,688 CenterPoint Energy Inc. 1,292,254 30,613 Ameren Corp. 731,185 30,125 AES Corp. 1,964,811 28,057 American Water Works Co. Inc. 539,011 24,471 CMS Energy Corp. 805,941 23,598 SCANA Corp. 381,483 19,578 Alliant Energy Corp. 334,918 19,027 Pinnacle West Capital Corp. 330,896 18,087 National Fuel Gas Co. 238,958 16,737 NRG Energy Inc. 487,969 15,517 Pepco Holdings Inc. 752,298 15,407 Integrys Energy Group Inc. 240,133 14,324 TECO Energy Inc. 328,008 5,625 Total Common Stocks (Cost $23,862,991) Coupon Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund 0.122% 39,899,071 39,899 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.075% 5/21/14 200 200 4 Federal Home Loan Bank Discount Notes 0.075% 6/6/14 800 800 4,5 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 600 600 4,5 Federal Home Loan Bank Discount Notes 0.090%–0.110% 7/16/14 900 899 4,5 Federal Home Loan Bank Discount Notes 0.093% 7/18/14 600 600 Total Temporary Cash Investments (Cost $42,998) Total Investments (100.0%) (Cost $23,905,989) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $6,714,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $6,770,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,799,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Value Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 29,579,496 — — Temporary Cash Investments 39,899 3,099 — Futures Contracts—Assets 1 257 — — Total 29,619,652 3,099 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Value Index Fund Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2014 357 33,283 167 S&P 500 Index June 2014 1 466 — 167 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $23,905,989,000. Net unrealized appreciation of investment securities for tax purposes was $5,716,505,000, consisting of unrealized gains of $6,151,013,000 on securities that had risen in value since their purchase and $434,508,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (1.7%) Praxair Inc. 1,397,364 183,013 Ecolab Inc. 1,286,671 138,948 Eastman Chemical Co. 652,851 56,282 Sigma-Aldrich Corp. 568,198 53,058 FMC Corp. 632,139 48,396 CONSOL Energy Inc. 1,090,174 43,552 * WR Grace & Co. 348,007 34,512 Airgas Inc. 316,401 33,700 Albemarle Corp. 378,214 25,121 Westlake Chemical Corp. 189,766 12,559 Consumer Goods (10.4%) Coca-Cola Co. 18,849,622 728,726 Philip Morris International Inc. 7,158,687 586,082 Monsanto Co. 2,495,172 283,876 Colgate-Palmolive Co. 4,368,345 283,375 NIKE Inc. Class B 3,363,250 248,410 VF Corp. 1,674,310 103,606 Lorillard Inc. 1,721,259 93,086 * Michael Kors Holdings Ltd. 871,945 81,326 Mead Johnson Nutrition Co. 957,995 79,648 *,^ Tesla Motors Inc. 380,560 79,328 Estee Lauder Cos. Inc. Class A 1,134,659 75,886 Hershey Co. 698,615 72,935 Harley-Davidson Inc. 1,046,817 69,728 BorgWarner Inc. 1,084,377 66,657 Coach Inc. 1,320,556 65,579 Mattel Inc. 1,618,906 64,934 * Constellation Brands Inc. Class A 752,378 63,930 Stanley Black & Decker Inc. 739,143 60,048 * Keurig Green Mountain Inc. 495,928 52,365 * Monster Beverage Corp. 714,479 49,621 PVH Corp. 388,230 48,439 Ralph Lauren Corp. Class A 283,994 45,703 Church & Dwight Co. Inc. 652,701 45,082 * Under Armour Inc. Class A 387,509 44,424 Brown-Forman Corp. Class B 490,192 43,965 Polaris Industries Inc. 312,626 43,677 Leucadia National Corp. 1,472,461 41,229 * Electronic Arts Inc. 1,399,170 40,590 * Mohawk Industries Inc. 293,926 39,968 McCormick & Co. Inc. 537,733 38,577 * Jarden Corp. 600,962 35,956 * LKQ Corp. 1,289,228 33,971 Hormel Foods Corp. 627,948 30,939 * WABCO Holdings Inc. 291,730 30,795 *,^ Lululemon Athletica Inc. 492,369 25,894 * Fossil Group Inc. 205,492 23,962 JM Smucker Co. 234,630 22,815 * NVR Inc. 19,144 21,958 ^ Herbalife Ltd. 360,924 20,670 PulteGroup Inc. 817,466 15,687 Lennar Corp. Class A 390,635 15,477 DR Horton Inc. 692,107 14,984 Nu Skin Enterprises Inc. Class A 127,754 10,584 Coty Inc. Class A 311,719 4,670 Lennar Corp. Class B 8,113 265 Consumer Services (20.1%) Walt Disney Co. 7,495,738 600,184 * Amazon.com Inc. 1,746,552 587,750 Comcast Corp. Class A 10,602,181 530,321 Home Depot Inc. 6,694,177 529,710 McDonald's Corp. 4,705,553 461,285 * eBay Inc. 5,538,841 305,966 * priceline.com Inc. 247,862 295,424 Starbucks Corp. 3,413,584 250,489 Costco Wholesale Corp. 2,090,197 233,433 Twenty-First Century Fox Inc. Class A 7,065,140 225,873 TJX Cos. Inc. 3,211,752 194,793 Time Warner Cable Inc. 1,318,842 180,919 * DIRECTV 2,300,686 175,818 CBS Corp. Class B 2,700,050 166,863 Viacom Inc. Class B 1,884,221 160,140 Yum! Brands Inc. 2,105,494 158,733 Las Vegas Sands Corp. 1,931,274 156,008 * Netflix Inc. 269,321 94,809 Whole Foods Market Inc. 1,767,533 89,632 Wynn Resorts Ltd. 384,740 85,470 * AutoZone Inc. 158,504 85,132 * Dollar General Corp. 1,521,613 84,419 Comcast Corp. 1,730,206 84,365 * Chipotle Mexican Grill Inc. Class A 147,406 83,734 * American Airlines Group Inc. 2,239,972 81,983 Starwood Hotels & Resorts Worldwide Inc. 912,981 72,673 * O'Reilly Automotive Inc. 480,012 71,229 Ross Stores Inc. 969,925 69,398 Nielsen Holdings NV 1,532,014 68,374 L Brands Inc. 1,173,791 66,636 * Bed Bath & Beyond Inc. 962,308 66,207 * Liberty Interactive Corp. Class A 2,231,771 64,431 * DISH Network Corp. Class A 993,868 61,829 Twenty-First Century Fox Inc. 1,954,482 60,823 * Discovery Communications Inc. Class A 649,106 53,681 Marriott International Inc. Class A 911,723 51,075 * CarMax Inc. 1,061,920 49,698 * Dollar Tree Inc. 940,469 49,074 * TripAdvisor Inc. 523,366 47,412 Gap Inc. 1,167,176 46,757 Tractor Supply Co. 661,389 46,714 * Charter Communications Inc. Class A 378,665 46,652 * MGM Resorts International 1,749,871 45,252 Wyndham Worldwide Corp. 609,583 44,640 Tiffany & Co. 517,750 44,604 Advance Auto Parts Inc. 346,938 43,888 Nordstrom Inc. 682,238 42,606 * Sirius XM Holdings Inc. 13,053,281 41,770 Signet Jewelers Ltd. 381,526 40,388 * IHS Inc. Class A 307,640 37,378 Expedia Inc. 471,711 34,199 PetSmart Inc. 493,018 33,964 * Discovery Communications Inc. 413,080 31,832 * Hertz Global Holdings Inc. 1,067,146 28,429 Williams-Sonoma Inc. 426,169 28,400 * Ulta Salon Cosmetics & Fragrance Inc. 290,257 28,294 Scripps Networks Interactive Inc. Class A 372,498 28,276 Family Dollar Stores Inc. 460,016 26,686 FactSet Research Systems Inc. 193,307 20,840 H&R Block Inc. 652,717 19,706 * Urban Outfitters Inc. 525,098 19,150 * AutoNation Inc. 339,795 18,087 * Hilton Worldwide Holdings Inc. 702,368 15,621 * Sprouts Farmers Market Inc. 421,797 15,197 * Norwegian Cruise Line Holdings Ltd. 438,378 14,146 Burger King Worldwide Inc. 503,188 13,360 * Hyatt Hotels Corp. Class A 196,088 10,551 * Groupon Inc. Class A 1,133,430 8,886 Extended Stay America Inc. 142,279 3,240 * zulily Inc. Class A 62,829 3,153 Viacom Inc. Class A 3,936 336 CBS Corp. Class A 3,238 200 Financials (12.4%) Visa Inc. Class A 2,397,300 517,481 American Express Co. 5,051,086 454,749 MasterCard Inc. Class A 4,882,675 364,736 Simon Property Group Inc. 1,476,434 242,135 BlackRock Inc. 517,572 162,766 American Tower Corporation 1,877,704 153,728 Charles Schwab Corp. 5,246,406 143,384 Marsh & McLennan Cos. Inc. 2,606,687 128,510 Public Storage 695,326 117,156 Crown Castle International Corp. 1,587,830 117,150 IntercontinentalExchange Group Inc. 546,667 108,147 Franklin Resources Inc. 1,948,815 105,587 Equity Residential 1,715,930 99,507 McGraw Hill Financial Inc. 1,287,796 98,259 T. Rowe Price Group Inc. 1,184,231 97,521 Prologis Inc. 2,374,352 96,945 Ventas Inc. 1,398,265 84,693 HCP Inc. 2,172,216 84,260 Boston Properties Inc. 726,986 83,262 Health Care REIT Inc. 1,382,417 82,392 Weyerhaeuser Co. 2,777,391 81,516 Moody's Corp. 1,016,668 80,642 Vornado Realty Trust 801,807 79,026 AvalonBay Communities Inc. 584,842 76,802 Invesco Ltd. 2,057,966 76,145 Host Hotels & Resorts Inc. 3,594,987 72,763 General Growth Properties Inc. 2,522,558 55,496 American Realty Capital Properties Inc. 3,639,542 51,026 * Affiliated Managers Group Inc. 252,973 50,607 SL Green Realty Corp. 452,233 45,504 Realty Income Corp. 1,044,809 42,691 Macerich Co. 668,638 41,676 Kimco Realty Corp. 1,851,970 40,521 TD Ameritrade Holding Corp. 1,177,980 39,992 Equifax Inc. 580,108 39,465 * CBRE Group Inc. Class A 1,340,106 36,759 Federal Realty Investment Trust 317,915 36,471 Plum Creek Timber Co. Inc. 841,795 35,389 Raymond James Financial Inc. 601,689 33,653 ^ Digital Realty Trust Inc. 611,044 32,434 Essex Property Trust Inc. 182,159 30,976 UDR Inc. 1,195,140 30,871 * Realogy Holdings Corp. 694,640 30,182 Rayonier Inc. 600,967 27,590 Lazard Ltd. Class A 552,496 26,017 Camden Property Trust 386,009 25,994 Jones Lang LaSalle Inc. 211,499 25,063 Alexandria Real Estate Equities Inc. 340,554 24,711 SEI Investments Co. 725,629 24,388 * MSCI Inc. Class A 554,730 23,865 * Ocwen Financial Corp. 546,610 21,416 LPL Financial Holdings Inc. 405,826 21,322 Brixmor Property Group Inc. 109,115 2,327 Health Care (11.0%) * Gilead Sciences Inc. 7,312,306 518,150 Amgen Inc. 3,589,047 442,673 AbbVie Inc. 7,551,282 388,136 * Biogen Idec Inc. 1,123,730 343,715 * Express Scripts Holding Co. 3,688,898 276,999 * Celgene Corp. 1,929,991 269,427 Allergan Inc. 1,418,806 176,074 * Actavis plc 828,088 170,462 * Alexion Pharmaceuticals Inc. 938,109 142,715 Thermo Fisher Scientific Inc. 930,617 111,897 * Regeneron Pharmaceuticals Inc. 372,335 111,805 Stryker Corp. 1,346,933 109,735 * Forest Laboratories Inc. 1,159,106 106,951 Perrigo Co. plc 604,226 93,450 * Illumina Inc. 609,148 90,556 * Intuitive Surgical Inc. 181,361 79,434 * Vertex Pharmaceuticals Inc. 1,118,721 79,116 Zoetis Inc. 2,378,659 68,838 * DaVita HealthCare Partners Inc. 963,532 66,339 CR Bard Inc. 369,024 54,608 * Henry Schein Inc. 406,458 48,519 * BioMarin Pharmaceutical Inc. 690,409 47,093 * Waters Corp. 384,896 41,727 * Varian Medical Systems Inc. 492,666 41,379 * Laboratory Corp. of America Holdings 405,734 39,847 * Incyte Corp. Ltd. 708,350 37,911 * Edwards Lifesciences Corp. 510,188 37,841 DENTSPLY International Inc. 674,659 31,061 ^ ResMed Inc. 673,855 30,115 * IDEXX Laboratories Inc. 245,397 29,791 * Pharmacyclics Inc. 281,929 28,255 * Endo Health Solutions Inc. 337,428 23,164 * Jazz Pharmaceuticals plc 131,079 18,178 * Intercept Pharmaceuticals Inc. 50,527 16,663 * Quintiles Transnational Holdings Inc. 308,729 15,674 * Envision Healthcare Holdings Inc. 341,533 11,554 Industrials (12.1%) 3M Co. 3,150,164 427,351 Union Pacific Corp. 2,163,156 405,938 United Parcel Service Inc. Class B 3,381,963 329,336 Accenture plc Class A 3,027,981 241,391 Danaher Corp. 2,822,257 211,669 Boeing Co. 1,678,503 210,635 Precision Castparts Corp. 690,360 174,495 Automatic Data Processing Inc. 2,175,889 168,109 Cummins Inc. 887,425 132,217 PACCAR Inc. 1,684,356 113,593 * LinkedIn Corp. Class A 492,199 91,027 Agilent Technologies Inc. 1,583,091 88,526 Rockwell Automation Inc. 659,312 82,117 Sherwin-Williams Co. 404,254 79,691 Pentair Ltd. 938,857 74,489 WW Grainger Inc. 294,166 74,324 Amphenol Corp. Class A 752,547 68,971 * Fiserv Inc. 1,208,931 68,534 Fidelity National Information Services Inc. 1,244,490 66,518 Paychex Inc. 1,559,354 66,428 * Alliance Data Systems Corp. 240,301 65,470 Roper Industries Inc. 473,528 63,221 Fastenal Co. 1,270,623 62,667 AMETEK Inc. 1,165,846 60,029 Kansas City Southern 524,448 53,525 Flowserve Corp. 654,549 51,277 * Trimble Navigation Ltd. 1,235,156 48,011 Textron Inc. 1,191,329 46,807 Pall Corp. 522,251 46,726 * Stericycle Inc. 405,049 46,022 Chicago Bridge & Iron Co. NV 510,577 44,497 * B/E Aerospace Inc. 499,592 43,360 * Verisk Analytics Inc. Class A 714,295 42,829 TransDigm Group Inc. 225,716 41,803 * FleetCor Technologies Inc. 333,260 38,358 Towers Watson & Co. Class A 335,366 38,249 Expeditors International of Washington Inc. 964,119 38,208 Masco Corp. 1,695,552 37,658 * Quanta Services Inc. 1,013,753 37,408 CH Robinson Worldwide Inc. 706,251 37,001 Rock-Tenn Co. Class A 340,376 35,934 * Mettler-Toledo International Inc. 139,821 32,953 JB Hunt Transport Services Inc. 446,143 32,087 Sealed Air Corp. 933,325 30,678 Hubbell Inc. Class B 247,459 29,663 Donaldson Co. Inc. 690,707 29,286 Martin Marietta Materials Inc. 219,520 28,175 * Sensata Technologies Holding NV 654,271 27,898 Cintas Corp. 456,136 27,190 ADT Corp. 872,225 26,123 Robert Half International Inc. 621,287 26,063 FLIR Systems Inc. 670,172 24,126 Iron Mountain Inc. 819,223 22,586 * United Rentals Inc. 221,422 21,022 Vulcan Materials Co. 310,128 20,608 Wabtec Corp. 216,618 16,788 Fortune Brands Home & Security Inc. 393,722 16,568 Allison Transmission Holdings Inc. 510,208 15,276 * Colfax Corp. 188,838 13,470 Owens Corning 253,167 10,929 National Instruments Corp. 240,155 6,890 Oil & Gas (7.5%) Schlumberger Ltd. 6,210,361 605,510 EOG Resources Inc. 1,298,304 254,688 Halliburton Co. 3,842,463 226,283 Anadarko Petroleum Corp. 2,394,671 202,972 National Oilwell Varco Inc. 2,036,980 158,620 Pioneer Natural Resources Co. 679,340 127,132 Noble Energy Inc. 1,710,653 121,525 Williams Cos. Inc. 2,928,072 118,821 Kinder Morgan Inc. 3,184,035 103,449 * Southwestern Energy Co. 1,677,701 77,191 Cabot Oil & Gas Corp. 2,008,753 68,057 EQT Corp. 685,613 66,484 * Cameron International Corp. 1,029,759 63,608 Range Resources Corp. 739,697 61,373 * Concho Resources Inc. 500,273 61,283 * FMC Technologies Inc. 1,122,741 58,708 Ensco plc Class A 1,111,143 58,646 * Weatherford International Ltd. 3,299,260 57,275 * Cheniere Energy Inc. 1,019,420 56,425 Core Laboratories NV 213,383 42,344 * Whiting Petroleum Corp. 565,379 39,232 Oceaneering International Inc. 514,648 36,983 * Continental Resources Inc. 220,765 27,434 * Cobalt International Energy Inc. 1,467,478 26,884 Cimarex Energy Co. 206,678 24,617 SM Energy Co. 318,680 22,719 QEP Resources Inc. 767,973 22,609 * Dresser-Rand Group Inc. 362,625 21,181 * Rowan Cos. plc Class A 590,543 19,889 Noble Corp. plc 603,962 19,774 * Antero Resources Corp. 187,434 11,733 Technology (24.1%) Apple Inc. 4,242,896 2,277,332 * Google Inc. Class A 1,330,462 1,482,813 Oracle Corp. 16,034,309 655,964 QUALCOMM Inc. 8,038,772 633,938 * Facebook Inc. Class A 9,391,866 565,766 International Business Machines Corp. 2,475,047 476,422 EMC Corp. 9,629,112 263,934 Texas Instruments Inc. 5,142,198 242,455 * Salesforce.com Inc. 2,755,179 157,293 * Yahoo! Inc. 4,318,457 155,033 * Adobe Systems Inc. 2,255,563 148,281 * Cognizant Technology Solutions Corp. Class A 2,887,439 146,133 * Micron Technology Inc. 5,032,478 119,068 Intuit Inc. 1,279,177 99,430 SanDisk Corp. 1,071,509 86,996 * Cerner Corp. 1,470,814 82,733 Analog Devices Inc. 1,485,623 78,946 Avago Technologies Ltd. Class A 1,069,108 68,861 Xilinx Inc. 1,267,662 68,796 Applied Materials Inc. 2,881,183 58,834 * Juniper Networks Inc. 2,264,862 58,343 NetApp Inc. 1,576,065 58,157 KLA-Tencor Corp. 792,392 54,786 Altera Corp. 1,510,816 54,752 Linear Technology Corp. 1,120,008 54,533 * Autodesk Inc. 1,076,908 52,962 * Citrix Systems Inc. 874,168 50,203 * Red Hat Inc. 901,684 47,771 * Akamai Technologies Inc. 806,857 46,967 NVIDIA Corp. 2,569,420 46,018 Maxim Integrated Products Inc. 1,341,892 44,443 * Catamaran Corp. 981,978 43,953 * VMware Inc. Class A 404,051 43,646 * Equinix Inc. 234,997 43,437 Microchip Technology Inc. 899,235 42,947 * Lam Research Corp. 772,094 42,465 * F5 Networks Inc. 358,856 38,265 * Teradata Corp. 759,015 37,336 * Workday Inc. Class A 400,979 36,662 Motorola Solutions Inc. 543,436 34,938 * VeriSign Inc. 635,927 34,283 * ANSYS Inc. 440,209 33,905 * ServiceNow Inc. 564,488 33,824 * Skyworks Solutions Inc. 897,948 33,691 * Cree Inc. 578,116 32,698 * Splunk Inc. 403,921 28,876 * Gartner Inc. 415,595 28,859 *,^ 3D Systems Corp. 466,208 27,576 *,^ Twitter Inc. 559,635 26,118 * Rackspace Hosting Inc. 534,647 17,547 * NetSuite Inc. 161,624 15,327 * FireEye Inc. 204,481 12,590 * Informatica Corp. 259,507 9,804 * MICROS Systems Inc. 179,822 9,518 * TIBCO Software Inc. 366,186 7,441 * Premier Inc. Class A 153,764 5,067 Telecommunications (0.3%) * SBA Communications Corp. Class A 611,336 55,607 * T-Mobile US Inc. 667,118 22,035 * Level 3 Communications Inc. 419,062 16,402 Utilities (0.3%) ONEOK Inc. 986,806 58,468 * Calpine Corp. 1,911,604 39,972 NRG Energy Inc. 774,650 24,634 Total Common Stocks (Cost $24,626,565) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.122% 107,402,874 107,403 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes 0.095% 4/9/14 600 600 5,6 Federal Home Loan Bank Discount Notes 0.060% 5/7/14 600 600 5,6 Federal Home Loan Bank Discount Notes 0.075% 5/21/14 400 400 5 Federal Home Loan Bank Discount Notes 0.070% 6/4/14 400 400 5,6 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 600 600 5,6 0.090%– Federal Home Loan Bank Discount Notes 0.1101% 7/16/14 900 899 5 Federal Home Loan Bank Discount Notes 0.090% 8/6/14 600 600 Total Temporary Cash Investments (Cost $111,502) Total Investments (100.2%) (Cost $24,738,067) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $63,141,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $65,080,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,299,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Growth Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 37,975,184 — — Temporary Cash Investments 107,403 4,099 — Futures Contracts—Assets 1 280 — — Total 38,082,867 4,099 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Growth Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2014 369 34,402 112 S&P 500 Index June 2014 5 2,331 1 113 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $24,738,067,000. Net unrealized appreciation of investment securities for tax purposes was $13,348,619,000, consisting of unrealized gains of $13,566,944,000 on securities that had risen in value since their purchase and $218,325,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Large-Cap Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (2.9%) EI du Pont de Nemours & Co. 442,370 29,683 Dow Chemical Co. 579,809 28,173 LyondellBasell Industries NV Class A 220,105 19,576 Praxair Inc. 140,158 18,357 Freeport-McMoRan Copper & Gold Inc. 494,965 16,368 Ecolab Inc. 129,202 13,953 PPG Industries Inc. 62,907 12,170 Air Products & Chemicals Inc. 101,077 12,032 International Paper Co. 209,006 9,589 Mosaic Co. 154,053 7,703 Nucor Corp. 151,871 7,676 CF Industries Holdings Inc. 26,424 6,887 Alcoa Inc. 513,453 6,608 Eastman Chemical Co. 65,370 5,636 Newmont Mining Corp. 235,464 5,519 Sigma-Aldrich Corp. 57,047 5,327 FMC Corp. 63,634 4,872 CONSOL Energy Inc. 108,996 4,354 Celanese Corp. Class A 75,259 4,178 International Flavors & Fragrances Inc. 38,930 3,724 Ashland Inc. 37,165 3,697 * WR Grace & Co. 35,051 3,476 Airgas Inc. 31,686 3,375 Albemarle Corp. 37,775 2,509 Reliance Steel & Aluminum Co. 35,235 2,490 Avery Dennison Corp. 45,884 2,325 Huntsman Corp. 92,107 2,249 Peabody Energy Corp. 128,594 2,101 Westlake Chemical Corp. 19,226 1,272 Consumer Goods (10.3%) Procter & Gamble Co. 1,293,563 104,261 Coca-Cola Co. 1,891,818 73,138 PepsiCo Inc. 729,461 60,910 Philip Morris International Inc. 718,532 58,826 Altria Group Inc. 950,871 35,591 Ford Motor Co. 1,846,781 28,810 Monsanto Co. 250,549 28,505 Colgate-Palmolive Co. 438,415 28,440 Mondelez International Inc. Class A 770,670 26,627 NIKE Inc. Class B 337,482 24,926 General Motors Co. 606,852 20,888 Kimberly-Clark Corp. 181,023 19,958 Kraft Foods Group Inc. 284,216 15,945 General Mills Inc. 298,053 15,445 Johnson Controls Inc. 316,881 14,995 Archer-Daniels-Midland Co. 313,827 13,617 VF Corp. 167,836 10,386 Delphi Automotive plc 146,220 9,922 Lorillard Inc. 172,534 9,331 Kellogg Co. 137,324 8,612 Reynolds American Inc. 153,859 8,219 * Michael Kors Holdings Ltd. 87,422 8,154 Mead Johnson Nutrition Co. 96,184 7,997 * Tesla Motors Inc. 38,173 7,957 Estee Lauder Cos. Inc. Class A 113,772 7,609 Hershey Co. 70,144 7,323 Harley-Davidson Inc. 105,192 7,007 BorgWarner Inc. 108,916 6,695 Beam Inc. 78,912 6,573 Coach Inc. 132,110 6,561 Mattel Inc. 162,255 6,508 * Constellation Brands Inc. Class A 75,414 6,408 ConAgra Foods Inc. 200,842 6,232 Genuine Parts Co. 69,847 6,066 Stanley Black & Decker Inc. 74,128 6,022 Tyson Foods Inc. Class A 128,674 5,663 Whirlpool Corp. 37,001 5,530 Clorox Co. 62,001 5,457 Bunge Ltd. 66,778 5,310 * Keurig Green Mountain Inc. 49,610 5,238 Coca-Cola Enterprises Inc. 109,566 5,233 Dr Pepper Snapple Group Inc. 93,974 5,118 * Monster Beverage Corp. 71,698 4,979 PVH Corp. 38,852 4,848 Ralph Lauren Corp. Class A 28,551 4,595 JM Smucker Co. 46,866 4,557 Church & Dwight Co. Inc. 65,319 4,512 Activision Blizzard Inc. 220,682 4,511 * TRW Automotive Holdings Corp. 55,147 4,501 * Under Armour Inc. Class A 38,793 4,447 Brown-Forman Corp. Class B 49,008 4,396 Polaris Industries Inc. 31,422 4,390 Leucadia National Corp. 147,425 4,128 * Electronic Arts Inc. 140,078 4,064 Campbell Soup Co. 90,223 4,049 Molson Coors Brewing Co. Class B 68,779 4,048 * Mohawk Industries Inc. 29,500 4,011 Newell Rubbermaid Inc. 132,860 3,972 McCormick & Co. Inc. 54,187 3,887 * Jarden Corp. 60,258 3,605 * LKQ Corp. 129,782 3,420 Lennar Corp. Class A 81,928 3,246 Lear Corp. 38,579 3,230 PulteGroup Inc. 163,534 3,138 Hasbro Inc. 56,192 3,125 * WABCO Holdings Inc. 29,403 3,104 Hormel Foods Corp. 62,897 3,099 Avon Products Inc. 206,989 3,030 Energizer Holdings Inc. 29,962 3,018 DR Horton Inc. 138,959 3,008 * Lululemon Athletica Inc. 49,327 2,594 * Fossil Group Inc. 20,489 2,389 * NVR Inc. 1,945 2,231 Herbalife Ltd. 36,180 2,072 Nu Skin Enterprises Inc. Class A 12,710 1,053 Coty Inc. Class A 33,182 497 Lennar Corp. Class B 985 32 Consumer Services (13.2%) Walt Disney Co. 752,357 60,241 Wal-Mart Stores Inc. 771,891 58,996 * Amazon.com Inc. 175,285 58,987 Home Depot Inc. 671,921 53,169 Comcast Corp. Class A 946,257 47,332 McDonald's Corp. 472,306 46,300 CVS Caremark Corp. 564,195 42,236 * eBay Inc. 555,992 30,713 * priceline.com Inc. 24,886 29,661 Twenty-First Century Fox Inc. Class A 856,643 27,387 Walgreen Co. 408,005 26,941 Time Warner Inc. 404,399 26,419 Starbucks Corp. 342,692 25,147 Lowe's Cos. Inc. 491,259 24,023 Costco Wholesale Corp. 209,664 23,415 TJX Cos. Inc. 322,301 19,548 McKesson Corp. 109,737 19,376 Target Corp. 301,731 18,258 Time Warner Cable Inc. 132,466 18,172 * DIRECTV 230,991 17,652 CBS Corp. Class B 267,724 16,545 Viacom Inc. Class B 188,538 16,024 Yum! Brands Inc. 211,410 15,938 Las Vegas Sands Corp. 194,007 15,672 Comcast Corp. 291,422 14,210 Delta Air Lines Inc. 405,378 14,046 Cardinal Health Inc. 163,412 11,436 Macy's Inc. 173,824 10,306 Sysco Corp. 278,780 10,072 Kroger Co. 230,436 10,058 * Netflix Inc. 27,074 9,531 Whole Foods Market Inc. 177,200 8,986 Omnicom Group Inc. 123,127 8,939 Wynn Resorts Ltd. 38,631 8,582 * AutoZone Inc. 15,883 8,531 * Dollar General Corp. 152,717 8,473 * Chipotle Mexican Grill Inc. Class A 14,812 8,414 * American Airlines Group Inc. 224,648 8,222 Carnival Corp. 211,620 8,012 * United Continental Holdings Inc. 177,081 7,903 Southwest Airlines Co. 334,433 7,896 Starwood Hotels & Resorts Worldwide Inc. 91,564 7,288 AmerisourceBergen Corp. Class A 109,398 7,175 * O'Reilly Automotive Inc. 48,121 7,141 Ross Stores Inc. 97,540 6,979 Nielsen Holdings NV 153,800 6,864 L Brands Inc. 117,918 6,694 * Bed Bath & Beyond Inc. 96,655 6,650 * Liberty Interactive Corp. Class A 223,413 6,450 * DISH Network Corp. Class A 99,515 6,191 * Liberty Media Corp. Class A 44,734 5,848 * Discovery Communications Inc. Class A 70,301 5,814 * Hertz Global Holdings Inc. 214,538 5,715 Kohl's Corp. 91,702 5,209 Marriott International Inc. Class A 91,214 5,110 * CarMax Inc. 106,206 4,970 * Dollar Tree Inc. 94,203 4,915 * TripAdvisor Inc. 52,594 4,764 Tractor Supply Co. 66,626 4,706 * Charter Communications Inc. Class A 38,027 4,685 Gap Inc. 116,860 4,681 * MGM Resorts International 175,295 4,533 Tiffany & Co. 51,914 4,472 Wyndham Worldwide Corp. 61,023 4,469 Advance Auto Parts Inc. 34,691 4,388 Nordstrom Inc. 68,242 4,262 * Sirius XM Holdings Inc. 1,313,213 4,202 Safeway Inc. 109,624 4,049 Signet Jewelers Ltd. 38,149 4,038 H&R Block Inc. 130,504 3,940 * News Corp. Class A 220,588 3,798 * IHS Inc. Class A 30,843 3,747 Staples Inc. 310,957 3,526 Best Buy Co. Inc. 131,924 3,484 Interpublic Group of Cos. Inc. 202,077 3,464 Expedia Inc. 47,631 3,453 Royal Caribbean Cruises Ltd. 63,287 3,453 PetSmart Inc. 49,289 3,395 Darden Restaurants Inc. 62,666 3,181 Williams-Sonoma Inc. 42,688 2,845 * Ulta Salon Cosmetics & Fragrance Inc. 29,053 2,832 Scripps Networks Interactive Inc. Class A 37,214 2,825 * Discovery Communications Inc. 36,448 2,809 Family Dollar Stores Inc. 45,967 2,667 FactSet Research Systems Inc. 19,596 2,113 * Urban Outfitters Inc. 52,730 1,923 * AutoNation Inc. 33,922 1,806 * Hilton Worldwide Holdings Inc. 70,421 1,566 * Sprouts Farmers Market Inc. 42,319 1,525 Twenty-First Century Fox Inc. 48,091 1,497 * Norwegian Cruise Line Holdings Ltd. 43,959 1,419 Burger King Worldwide Inc. 49,948 1,326 * Hyatt Hotels Corp. Class A 19,582 1,054 * Groupon Inc. Class A 113,629 891 Dun & Bradstreet Corp. 8,895 884 International Game Technology 58,676 825 *,^ Sears Holdings Corp. 13,958 667 ARAMARK Holdings Corp. 16,248 470 Extended Stay America Inc. 14,044 320 * zulily Inc. Class A 6,301 316 CBS Corp. Class A 3,364 208 * News Corp. Class B 12,020 201 Viacom Inc. Class A 985 84 Financials (17.8%) Wells Fargo & Co. 2,510,375 124,866 JPMorgan Chase & Co. 1,806,692 109,684 * Berkshire Hathaway Inc. Class B 862,496 107,786 Bank of America Corp. 5,041,800 86,719 Citigroup Inc. 1,376,243 65,509 Visa Inc. Class A 240,598 51,936 American Express Co. 506,947 45,640 US Bancorp 868,413 37,220 MasterCard Inc. Class A 490,127 36,613 American International Group Inc. 698,715 34,943 Goldman Sachs Group Inc. 194,431 31,858 Simon Property Group Inc. 148,257 24,314 MetLife Inc. 428,826 22,642 PNC Financial Services Group Inc. 254,873 22,174 Capital One Financial Corp. 273,265 21,085 Morgan Stanley 659,834 20,567 Bank of New York Mellon Corp. 541,612 19,114 Prudential Financial Inc. 220,005 18,623 BlackRock Inc. 51,956 16,339 American Tower Corporation 188,259 15,413 Charles Schwab Corp. 526,930 14,401 ACE Ltd. 144,651 14,329 Travelers Cos. Inc. 168,063 14,302 Aflac Inc. 217,517 13,712 BB&T Corp. 339,569 13,641 State Street Corp. 195,744 13,614 Discover Financial Services 224,777 13,080 Marsh & McLennan Cos. Inc. 261,439 12,889 Aon plc 143,506 12,095 Allstate Corp. 213,451 12,077 Public Storage 69,883 11,775 Crown Castle International Corp. 159,337 11,756 CME Group Inc. 152,076 11,255 IntercontinentalExchange Group Inc. 54,981 10,877 Franklin Resources Inc. 195,632 10,599 Chubb Corp. 117,285 10,474 SunTrust Banks Inc. 255,188 10,154 Ameriprise Financial Inc. 90,926 10,008 Equity Residential 172,152 9,983 McGraw Hill Financial Inc. 129,087 9,849 T. Rowe Price Group Inc. 118,738 9,778 Prologis Inc. 238,172 9,725 Fifth Third Bancorp 405,701 9,311 Ventas Inc. 140,327 8,500 HCP Inc. 217,902 8,452 Boston Properties Inc. 73,081 8,370 Health Care REIT Inc. 138,668 8,265 Weyerhaeuser Co. 278,825 8,184 Moody's Corp. 101,892 8,082 Vornado Realty Trust 80,398 7,924 AvalonBay Communities Inc. 58,642 7,701 Invesco Ltd. 206,338 7,635 Regions Financial Corp. 676,360 7,514 Hartford Financial Services Group Inc. 212,722 7,503 Host Hotels & Resorts Inc. 361,067 7,308 M&T Bank Corp. 56,316 6,831 Northern Trust Corp. 102,044 6,690 Loews Corp. 148,055 6,522 Principal Financial Group Inc. 140,949 6,482 Lincoln National Corp. 125,715 6,370 Progressive Corp. 256,667 6,216 KeyCorp 426,218 6,069 General Growth Properties Inc. 252,516 5,555 American Realty Capital Properties Inc. 365,011 5,117 * Affiliated Managers Group Inc. 25,450 5,091 SLM Corp. 204,242 5,000 Annaly Capital Management Inc. 452,003 4,958 SL Green Realty Corp. 45,379 4,566 CIT Group Inc. 93,050 4,561 Comerica Inc. 87,185 4,516 Unum Group 124,412 4,393 Western Union Co. 263,437 4,310 Realty Income Corp. 104,730 4,279 * Genworth Financial Inc. Class A 236,102 4,186 Macerich Co. 66,919 4,171 XL Group plc Class A 131,518 4,110 Kimco Realty Corp. 185,255 4,053 TD Ameritrade Holding Corp. 117,882 4,002 Huntington Bancshares Inc. 399,323 3,981 Equifax Inc. 58,270 3,964 Fidelity National Financial Inc. Class A 125,071 3,932 * Markel Corp. 6,335 3,776 * CBRE Group Inc. Class A 134,476 3,689 Federal Realty Investment Trust 31,920 3,662 American Capital Agency Corp. 169,683 3,647 Cincinnati Financial Corp. 74,105 3,606 Plum Creek Timber Co. Inc. 84,749 3,563 * Arch Capital Group Ltd. 60,711 3,493 Willis Group Holdings plc 77,037 3,400 First Republic Bank 62,896 3,396 Raymond James Financial Inc. 60,220 3,368 Torchmark Corp. 42,079 3,312 Digital Realty Trust Inc. 61,449 3,262 New York Community Bancorp Inc. 200,330 3,219 Essex Property Trust Inc. 18,432 3,134 UDR Inc. 119,771 3,094 * Realogy Holdings Corp. 69,485 3,019 Everest Re Group Ltd. 18,176 2,782 Rayonier Inc. 60,536 2,779 Zions Bancorporation 87,677 2,716 Reinsurance Group of America Inc. Class A 33,656 2,680 Lazard Ltd. Class A 55,344 2,606 Camden Property Trust 38,632 2,601 Legg Mason Inc. 51,838 2,542 Jones Lang LaSalle Inc. 21,210 2,513 Alexandria Real Estate Equities Inc. 34,029 2,469 SEI Investments Co. 73,250 2,462 ING US Inc. 66,798 2,423 PartnerRe Ltd. 23,320 2,414 * MSCI Inc. Class A 55,437 2,385 Axis Capital Holdings Ltd. 48,827 2,239 Hudson City Bancorp Inc. 227,138 2,233 People's United Financial Inc. 147,599 2,195 * Ocwen Financial Corp. 55,293 2,166 LPL Financial Holdings Inc. 40,594 2,133 NASDAQ OMX Group Inc. 56,594 2,091 WR Berkley Corp. 48,935 2,037 * Alleghany Corp. 3,795 1,546 Assurant Inc. 17,356 1,127 * Berkshire Hathaway Inc. Class A 6 1,124 * Santander Consumer USA Holdings Inc. 41,565 1,001 Brixmor Property Group Inc. 22,100 471 Health Care (12.5%) Johnson & Johnson 1,349,627 132,574 Pfizer Inc. 3,045,143 97,810 Merck & Co. Inc. 1,402,982 79,647 * Gilead Sciences Inc. 733,952 52,008 Amgen Inc. 360,095 44,414 Bristol-Myers Squibb Co. 787,355 40,903 AbbVie Inc. 757,858 38,954 UnitedHealth Group Inc. 472,030 38,702 * Biogen Idec Inc. 112,784 34,497 Medtronic Inc. 477,352 29,376 Abbott Laboratories 736,259 28,353 Eli Lilly & Co. 480,541 28,285 * Express Scripts Holding Co. 370,125 27,793 * Celgene Corp. 193,596 27,026 Thermo Fisher Scientific Inc. 187,046 22,490 Baxter International Inc. 259,056 19,061 Allergan Inc. 142,545 17,690 * Actavis plc 83,158 17,118 Covidien plc 215,017 15,838 * Alexion Pharmaceuticals Inc. 94,308 14,347 WellPoint Inc. 134,813 13,421 Aetna Inc. 173,168 12,982 * Regeneron Pharmaceuticals Inc. 37,318 11,206 Stryker Corp. 135,288 11,022 Cigna Corp. 130,648 10,939 Becton Dickinson and Co. 92,121 10,786 * Forest Laboratories Inc. 116,266 10,728 Perrigo Co. plc 60,594 9,372 * Illumina Inc. 61,128 9,087 St. Jude Medical Inc. 135,196 8,840 * Mylan Inc. 177,869 8,685 * Boston Scientific Corp. 632,403 8,550 Humana Inc. 73,353 8,268 * Intuitive Surgical Inc. 18,197 7,970 * Vertex Pharmaceuticals Inc. 112,340 7,945 * HCA Holdings Inc. 146,847 7,710 Zimmer Holdings Inc. 80,624 7,625 Zoetis Inc. 238,696 6,908 * DaVita HealthCare Partners Inc. 96,790 6,664 CR Bard Inc. 37,045 5,482 * Henry Schein Inc. 40,932 4,886 * BioMarin Pharmaceutical Inc. 69,226 4,722 * Endo Health Solutions Inc. 67,777 4,653 * Waters Corp. 38,686 4,194 * Varian Medical Systems Inc. 49,308 4,141 Quest Diagnostics Inc. 69,203 4,008 * CareFusion Corp. 99,203 3,990 * Laboratory Corp. of America Holdings 40,551 3,983 * Incyte Corp. Ltd. 70,985 3,799 * Edwards Lifesciences Corp. 51,079 3,789 Universal Health Services Inc. Class B 43,593 3,578 * Hospira Inc. 79,167 3,424 DENTSPLY International Inc. 67,659 3,115 ResMed Inc. 67,863 3,033 * IDEXX Laboratories Inc. 24,800 3,011 * Pharmacyclics Inc. 28,550 2,861 * Hologic Inc. 111,059 2,388 * Jazz Pharmaceuticals plc 13,146 1,823 * Intercept Pharmaceuticals Inc. 5,076 1,674 Patterson Cos. Inc. 39,615 1,654 * Quintiles Transnational Holdings Inc. 31,036 1,576 * Envision Healthcare Holdings Inc. 34,262 1,159 Industrials (12.0%) General Electric Co. 4,782,721 123,825 United Technologies Corp. 414,846 48,471 3M Co. 316,203 42,896 Boeing Co. 337,074 42,299 Union Pacific Corp. 217,188 40,758 United Parcel Service Inc. Class B 339,534 33,064 Honeywell International Inc. 355,489 32,975 Caterpillar Inc. 304,375 30,246 Accenture plc Class A 303,989 24,234 Emerson Electric Co. 335,423 22,406 Danaher Corp. 283,340 21,251 Lockheed Martin Corp. 129,850 21,197 FedEx Corp. 141,590 18,769 Precision Castparts Corp. 69,309 17,519 Eaton Corp. plc 226,565 17,020 Automatic Data Processing Inc. 218,425 16,876 Deere & Co. 176,347 16,012 Illinois Tool Works Inc. 192,549 15,660 General Dynamics Corp. 138,819 15,120 Raytheon Co. 150,103 14,829 Norfolk Southern Corp. 147,595 14,342 CSX Corp. 480,945 13,933 Cummins Inc. 89,153 13,283 TE Connectivity Ltd. 195,342 11,762 Northrop Grumman Corp. 93,217 11,501 PACCAR Inc. 169,013 11,398 Tyco International Ltd. 219,227 9,295 * LinkedIn Corp. Class A 49,374 9,131 Agilent Technologies Inc. 158,938 8,888 Waste Management Inc. 210,294 8,847 Parker Hannifin Corp. 71,241 8,528 Rockwell Automation Inc. 66,234 8,249 Sherwin-Williams Co. 40,542 7,992 Ingersoll-Rand plc 130,527 7,471 Pentair Ltd. 93,985 7,457 WW Grainger Inc. 29,498 7,453 Amphenol Corp. Class A 75,537 6,923 * Fiserv Inc. 121,186 6,870 Paychex Inc. 156,776 6,679 Fidelity National Information Services Inc. 124,666 6,663 Dover Corp. 81,177 6,636 * Alliance Data Systems Corp. 24,068 6,557 Roper Industries Inc. 47,476 6,339 Fastenal Co. 127,238 6,275 Xerox Corp. 536,236 6,059 AMETEK Inc. 116,641 6,006 Fluor Corp. 76,374 5,937 Kansas City Southern 52,578 5,366 Rockwell Collins Inc. 64,515 5,140 Flowserve Corp. 65,490 5,130 * Trimble Navigation Ltd. 123,861 4,814 Textron Inc. 120,655 4,741 Pall Corp. 52,736 4,718 * Stericycle Inc. 40,487 4,600 Chicago Bridge & Iron Co. NV 51,428 4,482 Republic Services Inc. Class A 129,069 4,409 L-3 Communications Holdings Inc. 37,011 4,373 * B/E Aerospace Inc. 50,249 4,361 * Verisk Analytics Inc. Class A 72,072 4,321 TransDigm Group Inc. 22,728 4,209 Vulcan Materials Co. 62,424 4,148 * FleetCor Technologies Inc. 33,483 3,854 Towers Watson & Co. Class A 33,672 3,840 Expeditors International of Washington Inc. 96,439 3,822 * Jacobs Engineering Group Inc. 59,776 3,796 Masco Corp. 170,430 3,785 * Quanta Services Inc. 101,759 3,755 CH Robinson Worldwide Inc. 70,638 3,701 Ball Corp. 66,910 3,667 Rock-Tenn Co. Class A 34,297 3,621 * Mettler-Toledo International Inc. 14,125 3,329 JB Hunt Transport Services Inc. 45,057 3,241 Xylem Inc. 87,988 3,205 MeadWestvaco Corp. 83,063 3,126 Sealed Air Corp. 93,677 3,079 Avnet Inc. 65,974 3,070 Manpowergroup Inc. 38,070 3,001 Hubbell Inc. Class B 24,999 2,997 MDU Resources Group Inc. 86,108 2,954 * Crown Holdings Inc. 65,871 2,947 Donaldson Co. Inc. 69,380 2,942 * Arrow Electronics Inc. 48,023 2,851 Martin Marietta Materials Inc. 21,989 2,822 * Sensata Technologies Holding NV 65,539 2,795 Joy Global Inc. 47,698 2,766 Cintas Corp. 45,624 2,720 Robert Half International Inc. 62,437 2,619 ADT Corp. 87,261 2,613 FLIR Systems Inc. 67,068 2,414 Timken Co. 39,685 2,333 Iron Mountain Inc. 81,684 2,252 AGCO Corp. 40,074 2,210 Owens Corning 50,381 2,175 * United Rentals Inc. 22,207 2,108 SPX Corp. 19,378 1,905 KBR Inc. 70,512 1,881 Wabtec Corp. 21,725 1,684 Fortune Brands Home & Security Inc. 39,487 1,662 Allison Transmission Holdings Inc. 51,033 1,528 * Colfax Corp. 18,939 1,351 * Owens-Illinois Inc. 39,247 1,328 Jabil Circuit Inc. 44,185 795 National Instruments Corp. 23,929 687 Oil & Gas (9.7%) Exxon Mobil Corp. 2,061,632 201,380 Chevron Corp. 910,858 108,310 Schlumberger Ltd. 623,318 60,774 ConocoPhillips 585,035 41,157 Occidental Petroleum Corp. 379,204 36,134 EOG Resources Inc. 130,298 25,561 Halliburton Co. 385,657 22,711 Phillips 66 280,284 21,599 Anadarko Petroleum Corp. 240,253 20,364 National Oilwell Varco Inc. 204,299 15,909 Apache Corp. 188,407 15,628 Baker Hughes Inc. 208,137 13,533 Valero Energy Corp. 254,154 13,496 Pioneer Natural Resources Co. 68,151 12,754 Devon Energy Corp. 184,461 12,346 Noble Energy Inc. 171,696 12,197 Williams Cos. Inc. 294,131 11,936 Marathon Oil Corp. 332,819 11,822 Hess Corp. 139,582 11,569 Marathon Petroleum Corp. 126,507 11,011 Kinder Morgan Inc. 320,289 10,406 * Southwestern Energy Co. 168,229 7,740 Chesapeake Energy Corp. 284,712 7,294 Cabot Oil & Gas Corp. 201,086 6,813 EQT Corp. 68,858 6,677 * Cameron International Corp. 103,229 6,377 Range Resources Corp. 74,130 6,151 * Concho Resources Inc. 50,132 6,141 * FMC Technologies Inc. 112,859 5,901 Ensco plc Class A 111,160 5,867 * Weatherford International Ltd. 331,012 5,746 * Cheniere Energy Inc. 102,610 5,680 Helmerich & Payne Inc. 48,867 5,256 Murphy Oil Corp. 82,825 5,206 Cimarex Energy Co. 41,486 4,941 HollyFrontier Corp. 94,962 4,518 Core Laboratories NV 21,336 4,234 Noble Corp. plc 121,392 3,974 * Whiting Petroleum Corp. 56,633 3,930 Oceaneering International Inc. 51,507 3,701 OGE Energy Corp. 94,898 3,488 Nabors Industries Ltd. 134,563 3,317 Tesoro Corp. 63,148 3,195 Energen Corp. 34,884 2,819 Denbury Resources Inc. 169,580 2,781 * Continental Resources Inc. 22,135 2,751 * Cobalt International Energy Inc. 146,970 2,693 SM Energy Co. 31,784 2,266 QEP Resources Inc. 76,830 2,262 * Dresser-Rand Group Inc. 36,272 2,119 * Rowan Cos. plc Class A 59,421 2,001 Diamond Offshore Drilling Inc. 32,937 1,606 * Antero Resources Corp. 18,516 1,159 Technology (15.8%) Apple Inc. 425,815 228,552 * Google Inc. Class A 133,526 148,816 Microsoft Corp. 3,564,130 146,094 International Business Machines Corp. 496,835 95,636 Oracle Corp. 1,609,248 65,834 QUALCOMM Inc. 806,803 63,624 Intel Corp. 2,372,038 61,222 * Facebook Inc. Class A 942,659 56,786 Cisco Systems Inc. 2,457,617 55,075 Hewlett-Packard Co. 907,163 29,356 EMC Corp. 966,066 26,480 Texas Instruments Inc. 515,943 24,327 * Salesforce.com Inc. 276,692 15,796 * Yahoo! Inc. 433,468 15,561 * Adobe Systems Inc. 226,284 14,876 * Cognizant Technology Solutions Corp. Class A 289,490 14,651 Corning Inc. 664,485 13,835 * Micron Technology Inc. 505,477 11,960 Applied Materials Inc. 576,991 11,782 Intuit Inc. 128,559 9,993 Western Digital Corp. 107,142 9,838 SanDisk Corp. 107,487 8,727 Seagate Technology plc 148,876 8,361 * Cerner Corp. 147,866 8,317 Broadcom Corp. Class A 252,992 7,964 Analog Devices Inc. 148,926 7,914 Motorola Solutions Inc. 108,781 6,993 Xilinx Inc. 127,497 6,919 Avago Technologies Ltd. Class A 107,085 6,897 Symantec Corp. 330,927 6,609 * Juniper Networks Inc. 228,129 5,877 NetApp Inc. 157,781 5,822 KLA-Tencor Corp. 79,266 5,480 Altera Corp. 151,124 5,477 Linear Technology Corp. 112,415 5,473 * Autodesk Inc. 108,276 5,325 * Citrix Systems Inc. 87,502 5,025 * Red Hat Inc. 90,373 4,788 * Akamai Technologies Inc. 81,217 4,728 CA Inc. 150,148 4,650 NVIDIA Corp. 257,429 4,611 Maxim Integrated Products Inc. 134,577 4,457 * Catamaran Corp. 98,604 4,413 * VMware Inc. Class A 40,521 4,377 * Equinix Inc. 23,659 4,373 Microchip Technology Inc. 90,453 4,320 * Lam Research Corp. 77,506 4,263 Computer Sciences Corp. 69,346 4,218 * F5 Networks Inc. 35,919 3,830 * Teradata Corp. 76,010 3,739 Harris Corp. 50,801 3,717 * Workday Inc. Class A 40,157 3,672 * VeriSign Inc. 63,674 3,433 * ServiceNow Inc. 57,155 3,425 * ANSYS Inc. 44,010 3,390 * Skyworks Solutions Inc. 89,988 3,376 * Cree Inc. 57,984 3,280 Garmin Ltd. 55,812 3,084 Marvell Technology Group Ltd. 188,399 2,967 LSI Corp. 266,103 2,946 * Gartner Inc. 41,875 2,908 * Splunk Inc. 40,541 2,898 * Synopsys Inc. 73,105 2,808 *,^ 3D Systems Corp. 46,720 2,763 *,^ Twitter Inc. 56,104 2,618 * Nuance Communications Inc. 121,153 2,080 * Rackspace Hosting Inc. 54,295 1,782 * NetSuite Inc. 16,257 1,542 * FireEye Inc. 20,508 1,263 * Informatica Corp. 25,697 971 * MICROS Systems Inc. 17,688 936 * TIBCO Software Inc. 36,556 743 * Premier Inc. Class A 15,139 499 Telecommunications (2.5%) Verizon Communications Inc. 1,975,666 93,982 AT&T Inc. 2,484,107 87,118 CenturyLink Inc. 275,322 9,041 * SBA Communications Corp. Class A 61,331 5,579 * T-Mobile US Inc. 133,901 4,423 * Sprint Corp. 375,283 3,449 Frontier Communications Corp. 474,269 2,703 Windstream Holdings Inc. 285,147 2,350 * Level 3 Communications Inc. 42,028 1,645 Utilities (3.2%) Duke Energy Corp. 336,839 23,990 NextEra Energy Inc. 207,620 19,853 Dominion Resources Inc. 277,546 19,703 Southern Co. 423,741 18,619 Exelon Corp. 408,987 13,726 Spectra Energy Corp. 319,362 11,797 American Electric Power Co. Inc. 232,850 11,796 Sempra Energy 110,997 10,740 PPL Corp. 301,042 9,976 PG&E Corp. 218,176 9,425 Public Service Enterprise Group Inc. 241,192 9,199 Edison International 155,463 8,801 Consolidated Edison Inc. 139,756 7,498 Xcel Energy Inc. 237,690 7,216 Northeast Utilities 150,698 6,857 FirstEnergy Corp. 199,777 6,798 DTE Energy Co. 84,322 6,264 ONEOK Inc. 99,076 5,870 Entergy Corp. 85,289 5,702 NiSource Inc. 149,807 5,323 Wisconsin Energy Corp. 107,694 5,013 NRG Energy Inc. 155,172 4,934 CenterPoint Energy Inc. 204,377 4,842 Ameren Corp. 115,394 4,754 AES Corp. 310,477 4,434 * Calpine Corp. 191,529 4,005 American Water Works Co. Inc. 85,326 3,874 CMS Energy Corp. 127,358 3,729 SCANA Corp. 60,368 3,098 Alliant Energy Corp. 52,691 2,993 Pinnacle West Capital Corp. 52,761 2,884 National Fuel Gas Co. 37,764 2,645 Pepco Holdings Inc. 119,883 2,455 Integrys Energy Group Inc. 38,099 2,273 TECO Energy Inc. 51,908 890 Total Common Stocks (Cost $5,794,054) Coupon Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.122% 16,716,316 16,716 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes 0.080% 4/23/14 400 400 5,6 Federal Home Loan Bank Discount Notes 0.075% 5/21/14 1,200 1,200 5 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 200 200 Total Temporary Cash Investments (Cost $18,516) Total Investments (100.1%) (Cost $5,812,570) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $3,544,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $3,684,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $800,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that Large-Cap Index Fund fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 8,495,780 — — Temporary Cash Investments 16,716 1,800 — Futures Contracts—Assets 1 104 — — Total 8,512,600 1,800 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Large-Cap Index Fund Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2014 106 9,883 40 S&P 500 Index June 2014 8 3,729 2 42 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $5,812,570,000. Net unrealized appreciation of investment securities for tax purposes was $2,701,726,000, consisting of unrealized gains of $2,806,168,000 on securities that had risen in value since their purchase and $104,442,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.6%) 1 Basic Materials (4.5%) CF Industries Holdings Inc. 906,651 236,309 Alcoa Inc. 17,616,136 226,720 Eastman Chemical Co. 2,243,150 193,382 Sigma-Aldrich Corp. 1,952,643 182,338 FMC Corp. 2,172,433 166,321 CONSOL Energy Inc. 3,746,371 149,668 Celanese Corp. Class A 2,564,979 142,382 International Flavors & Fragrances Inc. 1,328,754 127,122 Ashland Inc. 1,272,138 126,552 * WR Grace & Co. 1,196,993 118,706 Airgas Inc. 1,088,336 115,919 Albemarle Corp. 1,300,003 86,346 Reliance Steel & Aluminum Co. 1,202,618 84,977 Avery Dennison Corp. 1,569,960 79,550 Huntsman Corp. 3,164,546 77,278 Peabody Energy Corp. 4,436,784 72,497 Westlake Chemical Corp. 652,208 43,163 Consumer Goods (13.8%) Delphi Automotive plc 5,007,988 339,842 Harley-Davidson Inc. 3,595,218 239,477 BorgWarner Inc. 3,726,097 229,043 Beam Inc. 2,704,532 225,287 Mattel Inc. 5,563,603 223,156 * Constellation Brands Inc. Class A 2,587,498 219,860 ConAgra Foods Inc. 6,872,135 213,242 Genuine Parts Co. 2,387,301 207,337 Tyson Foods Inc. Class A 4,418,154 194,443 Whirlpool Corp. 1,266,585 189,304 Clorox Co. 2,121,976 186,755 Bunge Ltd. 2,290,024 182,080 * Keurig Green Mountain Inc. 1,703,193 179,840 Coca-Cola Enterprises Inc. 3,743,790 178,803 Dr Pepper Snapple Group Inc. 3,226,910 175,737 * Monster Beverage Corp. 2,455,194 170,513 PVH Corp. 1,334,352 166,487 Ralph Lauren Corp. Class A 976,119 157,087 JM Smucker Co. 1,610,373 156,593 Church & Dwight Co. Inc. 2,241,351 154,810 * TRW Automotive Holdings Corp. 1,885,808 153,920 * Under Armour Inc. Class A 1,332,987 152,814 Polaris Industries Inc. 1,074,409 150,106 Leucadia National Corp. 5,059,781 141,674 * Electronic Arts Inc. 4,808,278 139,488 Molson Coors Brewing Co. Class B 2,349,121 138,269 * Mohawk Industries Inc. 1,010,386 137,392 Newell Rubbermaid Inc. 4,559,699 136,335 McCormick & Co. Inc. 1,848,275 132,595 * Jarden Corp. 2,066,541 123,641 * LKQ Corp. 4,434,715 116,855 Lear Corp. 1,320,527 110,555 Lennar Corp. Class A 2,760,063 109,354 PulteGroup Inc. 5,610,886 107,673 Hasbro Inc. 1,926,756 107,166 Hormel Foods Corp. 2,153,762 106,116 * WABCO Holdings Inc. 1,000,434 105,606 Avon Products Inc. 7,078,827 103,634 Energizer Holdings Inc. 1,021,670 102,923 DR Horton Inc. 4,751,839 102,877 *,^ Lululemon Athletica Inc. 1,692,354 89,001 * Fossil Group Inc. 705,178 82,231 * NVR Inc. 65,672 75,326 ^ Herbalife Ltd. 1,241,916 71,125 Nu Skin Enterprises Inc. Class A 436,082 36,129 Coty Inc. Class A 1,130,625 16,937 Lennar Corp. Class B 82,374 2,689 Consumer Services (14.1%) * Chipotle Mexican Grill Inc. Class A 507,067 288,039 * United Continental Holdings Inc. 6,073,345 271,053 Southwest Airlines Co. 11,474,473 270,912 AmerisourceBergen Corp. Class A 3,745,476 245,666 * O'Reilly Automotive Inc. 1,651,734 245,101 Ross Stores Inc. 3,337,378 238,789 Nielsen Holdings NV 5,262,513 234,866 L Brands Inc. 4,033,303 228,971 * Discovery Communications Inc. Class A 2,401,895 198,637 * Hertz Global Holdings Inc. 7,335,464 195,417 Macy's Inc. 2,982,625 176,840 Marriott International Inc. Class A 3,132,746 175,496 * CarMax Inc. 3,649,183 170,782 * Dollar Tree Inc. 3,231,768 168,634 * TripAdvisor Inc. 1,798,540 162,930 Tractor Supply Co. 2,271,688 160,449 * Charter Communications Inc. Class A 1,301,385 160,331 * MGM Resorts International 6,013,153 155,500 Wyndham Worldwide Corp. 2,094,871 153,407 Tiffany & Co. 1,779,376 153,293 Advance Auto Parts Inc. 1,192,158 150,808 Nordstrom Inc. 2,343,503 146,352 * Dollar General Corp. 2,617,792 145,235 Safeway Inc. 3,765,040 139,081 Signet Jewelers Ltd. 1,311,396 138,824 H&R Block Inc. 4,483,082 135,344 * News Corp. Class A 7,791,191 134,164 * IHS Inc. Class A 1,056,528 128,368 Staples Inc. 10,638,763 120,644 Best Buy Co. Inc. 4,525,663 119,523 Interpublic Group of Cos. Inc. 6,932,854 118,829 Royal Caribbean Cruises Ltd. 2,170,125 118,402 Expedia Inc. 1,621,245 117,540 PetSmart Inc. 1,695,940 116,833 Darden Restaurants Inc. 2,146,182 108,940 Williams-Sonoma Inc. 1,461,367 97,386 Scripps Networks Interactive Inc. Class A 1,279,018 97,090 * Ulta Salon Cosmetics & Fragrance Inc. 995,413 97,033 * Discovery Communications Inc. 1,250,019 96,327 Family Dollar Stores Inc. 1,577,935 91,536 FactSet Research Systems Inc. 663,634 71,546 * Urban Outfitters Inc. 1,806,934 65,899 * AutoNation Inc. 1,163,948 61,957 * Sprouts Farmers Market Inc. 1,445,677 52,088 * Norwegian Cruise Line Holdings Ltd. 1,504,228 48,541 Burger King Worldwide Inc. 1,719,605 45,656 * Hyatt Hotels Corp. Class A 671,657 36,142 Dun & Bradstreet Corp. 307,080 30,508 * Groupon Inc. Class A 3,880,822 30,426 International Game Technology 2,015,252 28,335 *,^ Sears Holdings Corp. 453,355 21,652 ARAMARK Holdings Corp. 562,587 16,270 Extended Stay America Inc. 489,785 11,152 *,^ zulily Inc. Class A 214,891 10,785 * News Corp. Class B 206,229 3,444 Financials (16.9%) Health Care REIT Inc. 4,754,522 283,370 Moody's Corp. 3,497,207 277,398 AvalonBay Communities Inc. 2,009,641 263,906 Regions Financial Corp. 23,203,440 257,790 Hartford Financial Services Group Inc. 7,295,841 257,324 M&T Bank Corp. 1,929,560 234,056 Principal Financial Group Inc. 4,830,696 222,164 Lincoln National Corp. 4,310,610 218,419 KeyCorp 14,538,520 207,029 American Realty Capital Properties Inc. 12,524,055 175,587 * Affiliated Managers Group Inc. 870,692 174,182 Annaly Capital Management Inc. 15,423,044 169,191 CIT Group Inc. 3,192,522 156,497 SL Green Realty Corp. 1,553,831 156,346 Comerica Inc. 2,976,523 154,184 Unum Group 4,241,498 149,767 Realty Income Corp. 3,590,279 146,699 Western Union Co. 8,957,803 146,550 * Genworth Financial Inc. Class A 8,098,321 143,583 Macerich Co. 2,297,820 143,223 XL Group plc Class A 4,513,173 141,037 Kimco Realty Corp. 6,364,206 139,249 Huntington Bancshares Inc. 13,728,665 136,875 Equifax Inc. 1,995,212 135,734 Fidelity National Financial Inc. Class A 4,291,697 134,931 * Markel Corp. 217,103 129,415 * CBRE Group Inc. Class A 4,613,206 126,540 Federal Realty Investment Trust 1,092,545 125,337 American Capital Agency Corp. 5,822,818 125,132 Cincinnati Financial Corp. 2,538,169 123,507 Plum Creek Timber Co. Inc. 2,895,355 121,721 * Arch Capital Group Ltd. 2,078,289 119,585 First Republic Bank 2,156,512 116,430 Willis Group Holdings plc 2,634,257 116,250 Raymond James Financial Inc. 2,071,108 115,837 Torchmark Corp. 1,447,039 113,882 ^ Digital Realty Trust Inc. 2,100,023 111,469 New York Community Bancorp Inc. 6,867,854 110,366 Essex Property Trust Inc. 629,997 107,131 UDR Inc. 4,105,666 106,049 * Realogy Holdings Corp. 2,384,847 103,622 SLM Corp. 4,108,089 100,566 Rayonier Inc. 2,063,244 94,724 Everest Re Group Ltd. 618,485 94,659 Zions Bancorporation 3,016,768 93,459 Reinsurance Group of America Inc. Class A 1,155,165 91,986 Camden Property Trust 1,326,980 89,359 Lazard Ltd. Class A 1,895,401 89,254 Jones Lang LaSalle Inc. 725,855 86,014 Legg Mason Inc. 1,749,296 85,786 Alexandria Real Estate Equities Inc. 1,169,136 84,833 SEI Investments Co. 2,489,264 83,664 ING US Inc. 2,290,378 83,072 PartnerRe Ltd. 800,733 82,876 * MSCI Inc. Class A 1,906,881 82,034 Hudson City Bancorp Inc. 7,771,192 76,391 Axis Capital Holdings Ltd. 1,649,384 75,624 People's United Financial Inc. 5,072,427 75,427 * Ocwen Financial Corp. 1,879,052 73,621 LPL Financial Holdings Inc. 1,390,143 73,038 NASDAQ OMX Group Inc. 1,939,563 71,647 WR Berkley Corp. 1,681,779 69,996 * Alleghany Corp. 129,308 52,678 Assurant Inc. 583,647 37,914 * Santander Consumer USA Holdings Inc. 1,419,611 34,184 Brixmor Property Group Inc. 748,448 15,964 Health Care (8.5%) * Mylan Inc. 6,093,525 297,547 * Boston Scientific Corp. 21,644,434 292,633 * Vertex Pharmaceuticals Inc. 3,853,856 272,545 * DaVita HealthCare Partners Inc. 3,310,744 227,945 CR Bard Inc. 1,268,202 187,669 * Forest Laboratories Inc. 1,993,622 183,952 * Henry Schein Inc. 1,396,781 166,734 * BioMarin Pharmaceutical Inc. 2,372,437 161,824 Perrigo Co. plc 1,038,368 160,594 * Endo Health Solutions Inc. 2,322,341 159,429 * Illumina Inc. 1,047,922 155,784 * Waters Corp. 1,322,914 143,417 * Varian Medical Systems Inc. 1,692,681 142,168 * CareFusion Corp. 3,406,819 137,022 * Laboratory Corp. of America Holdings 1,394,592 136,963 Quest Diagnostics Inc. 2,358,620 136,611 * Incyte Corp. Ltd. 2,435,766 130,362 * Edwards Lifesciences Corp. 1,753,365 130,047 Universal Health Services Inc. Class B 1,493,081 122,537 * Hospira Inc. 2,721,657 117,712 DENTSPLY International Inc. 2,318,748 106,755 ^ ResMed Inc. 2,311,559 103,304 * IDEXX Laboratories Inc. 842,029 102,222 * Pharmacyclics Inc. 978,237 98,039 * Hologic Inc. 3,813,973 82,000 * Jazz Pharmaceuticals plc 450,332 62,452 * Intercept Pharmaceuticals Inc. 173,524 57,226 Patterson Cos. Inc. 1,354,390 56,559 * Quintiles Transnational Holdings Inc. 1,058,328 53,731 * Envision Healthcare Holdings Inc. 1,175,501 39,767 Industrials (17.1%) Sherwin-Williams Co. 1,390,428 274,095 Pentair Ltd. 3,225,936 255,946 WW Grainger Inc. 1,012,098 255,717 Amphenol Corp. Class A 2,585,057 236,920 * Fiserv Inc. 4,159,864 235,823 Fidelity National Information Services Inc. 4,276,196 228,563 * Alliance Data Systems Corp. 825,711 224,965 Roper Industries Inc. 1,626,918 217,210 Fastenal Co. 4,366,102 215,336 AMETEK Inc. 4,005,981 206,268 Kansas City Southern 1,802,227 183,935 Flowserve Corp. 2,246,905 176,023 Rockwell Collins Inc. 2,208,541 175,954 * Trimble Navigation Ltd. 4,247,869 165,115 Textron Inc. 4,111,480 161,540 Pall Corp. 1,794,601 160,563 * Stericycle Inc. 1,392,230 158,185 Chicago Bridge & Iron Co. NV 1,754,696 152,922 L-3 Communications Holdings Inc. 1,263,149 149,241 * B/E Aerospace Inc. 1,718,238 149,126 * Verisk Analytics Inc. Class A 2,454,345 147,163 TransDigm Group Inc. 776,481 143,804 Vulcan Materials Co. 2,134,454 141,834 * FleetCor Technologies Inc. 1,146,029 131,908 Towers Watson & Co. Class A 1,152,401 131,431 Expeditors International of Washington Inc. 3,313,060 131,297 * Jacobs Engineering Group Inc. 2,048,686 130,092 Masco Corp. 5,826,852 129,414 * Quanta Services Inc. 3,488,117 128,712 CH Robinson Worldwide Inc. 2,427,136 127,158 Ball Corp. 2,297,697 125,937 Rock-Tenn Co. Class A 1,169,570 123,471 * Mettler-Toledo International Inc. 480,326 113,203 JB Hunt Transport Services Inc. 1,532,819 110,240 Xylem Inc. 3,019,086 109,955 MeadWestvaco Corp. 2,848,498 107,217 Sealed Air Corp. 3,201,442 105,231 Avnet Inc. 2,256,487 104,994 Xerox Corp. 9,184,144 103,781 Manpowergroup Inc. 1,297,877 102,312 Hubbell Inc. Class B 849,277 101,803 Fluor Corp. 1,308,257 101,691 * Crown Holdings Inc. 2,258,113 101,028 MDU Resources Group Inc. 2,935,513 100,717 Donaldson Co. Inc. 2,369,018 100,446 * Arrow Electronics Inc. 1,631,189 96,827 Martin Marietta Materials Inc. 753,087 96,659 * Sensata Technologies Holding NV 2,243,793 95,675 Joy Global Inc. 1,634,001 94,772 Cintas Corp. 1,564,618 93,267 ADT Corp. 2,997,433 89,773 Robert Half International Inc. 2,131,225 89,405 FLIR Systems Inc. 2,303,792 82,937 Timken Co. 1,365,492 80,264 Iron Mountain Inc. 2,815,998 77,637 AGCO Corp. 1,378,923 76,061 Owens Corning 1,739,527 75,095 * United Rentals Inc. 760,532 72,205 SPX Corp. 660,640 64,948 KBR Inc. 2,423,032 64,646 Wabtec Corp. 744,104 57,668 Fortune Brands Home & Security Inc. 1,352,568 56,916 Allison Transmission Holdings Inc. 1,749,529 52,381 * Colfax Corp. 648,882 46,285 * Owens-Illinois Inc. 1,342,194 45,406 Jabil Circuit Inc. 1,515,991 27,288 National Instruments Corp. 823,486 23,626 Oil & Gas (6.9%) Cabot Oil & Gas Corp. 6,901,938 233,838 EQT Corp. 2,359,365 228,788 Range Resources Corp. 2,541,937 210,905 * Concho Resources Inc. 1,719,055 210,584 * Cheniere Energy Inc. 3,503,022 193,892 Helmerich & Payne Inc. 1,669,568 179,579 Murphy Oil Corp. 2,844,800 178,824 Cimarex Energy Co. 1,422,501 169,434 HollyFrontier Corp. 3,252,816 154,769 Core Laboratories NV 732,948 145,446 Noble Corp. plc 4,154,846 136,030 * Whiting Petroleum Corp. 1,944,812 134,950 Oceaneering International Inc. 1,768,898 127,113 OGE Energy Corp. 3,247,418 119,375 Nabors Industries Ltd. 4,605,471 113,525 Tesoro Corp. 2,150,556 108,797 * Weatherford International Ltd. 5,662,796 98,306 Energen Corp. 1,186,617 95,891 Denbury Resources Inc. 5,808,844 95,265 * Cobalt International Energy Inc. 5,032,013 92,186 SM Energy Co. 1,093,352 77,945 QEP Resources Inc. 2,637,531 77,649 * Dresser-Rand Group Inc. 1,247,688 72,877 * Rowan Cos. plc Class A 2,031,944 68,436 ^ Diamond Offshore Drilling Inc. 1,132,594 55,225 * Antero Resources Corp. 640,377 40,088 Technology (11.7%) Western Digital Corp. 3,668,665 336,857 SanDisk Corp. 3,685,252 299,206 Seagate Technology plc 5,105,034 286,699 * Cerner Corp. 5,059,748 284,611 Xilinx Inc. 4,362,046 236,728 Avago Technologies Ltd. Class A 3,673,469 236,608 KLA-Tencor Corp. 2,723,019 188,270 Linear Technology Corp. 3,856,625 187,779 * Autodesk Inc. 3,705,929 182,258 * Red Hat Inc. 3,098,510 164,159 * Akamai Technologies Inc. 2,772,712 161,400 NVIDIA Corp. 8,829,525 158,137 Maxim Integrated Products Inc. 4,611,227 152,724 * Catamaran Corp. 3,374,741 151,053 * Equinix Inc. 807,670 149,290 Microchip Technology Inc. 3,092,525 147,699 * Lam Research Corp. 2,653,529 145,944 Computer Sciences Corp. 2,381,862 144,865 * F5 Networks Inc. 1,233,479 131,526 * Teradata Corp. 2,608,530 128,314 Harris Corp. 1,745,753 127,719 * Workday Inc. Class A 1,378,225 126,011 * VeriSign Inc. 2,180,915 117,573 * ServiceNow Inc. 1,960,970 117,501 * ANSYS Inc. 1,513,067 116,536 * Skyworks Solutions Inc. 3,088,950 115,897 * Cree Inc. 1,989,367 112,519 Garmin Ltd. 1,914,450 105,792 Marvell Technology Group Ltd. 6,421,228 101,134 LSI Corp. 9,107,743 100,823 * Juniper Networks Inc. 3,884,080 100,054 * Splunk Inc. 1,385,768 99,069 * Gartner Inc. 1,425,265 98,970 * Synopsys Inc. 2,519,478 96,773 *,^ 3D Systems Corp. 1,599,539 94,613 * Nuance Communications Inc. 4,149,451 71,246 * Rackspace Hosting Inc. 1,848,827 60,678 * NetSuite Inc. 554,855 52,617 * FireEye Inc. 702,589 43,258 * Informatica Corp. 889,622 33,610 * MICROS Systems Inc. 612,978 32,445 * TIBCO Software Inc. 1,255,782 25,517 * Premier Inc. Class A 527,403 17,378 Telecommunications (0.8%) * SBA Communications Corp. Class A 2,100,695 191,079 Frontier Communications Corp. 16,309,551 92,965 Windstream Holdings Inc. 9,726,279 80,145 * Level 3 Communications Inc. 1,439,638 56,347 Utilities (5.3%) Northeast Utilities 5,156,102 234,603 DTE Energy Co. 2,894,577 215,038 ONEOK Inc. 3,397,080 201,277 NiSource Inc. 5,131,574 182,325 Wisconsin Energy Corp. 3,693,683 171,941 NRG Energy Inc. 5,316,463 169,063 CenterPoint Energy Inc. 7,010,460 166,078 Ameren Corp. 3,965,993 163,399 AES Corp. 10,651,230 152,099 * Calpine Corp. 6,568,882 137,355 American Water Works Co. Inc. 2,921,930 132,656 CMS Energy Corp. 4,368,569 127,912 SCANA Corp. 2,072,183 106,344 Alliant Energy Corp. 1,809,818 102,816 Pinnacle West Capital Corp. 1,801,719 98,482 National Fuel Gas Co. 1,298,672 90,959 Pepco Holdings Inc. 4,088,237 83,727 Integrys Energy Group Inc. 1,305,884 77,896 TECO Energy Inc. 1,781,270 30,549 Total Common Stocks (Cost $36,776,263) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.122% 332,660,855 332,661 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.073% 5/2/14 7,000 6,999 4 Federal Home Loan Bank Discount Notes 0.120% 5/23/14 2,500 2,499 6,7 Freddie Mac Discount Notes 0.070% 4/21/14 2,000 2,000 Total Temporary Cash Investments (Cost $344,160) Total Investments (100.3%) (Cost $37,120,423) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $129,418,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $130,779,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $6,099,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Securities with a value of $1,909,000 have been segregated as collateral for open over-the-counter swap contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Mid-Cap Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 49,525,473 — — Temporary Cash Investments 332,661 11,498 — Futures Contracts—Assets 1 1,253 — — Swap Contracts—Liabilities — (2,212) — Total 49,859,387 9,286 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Mid-Cap Index Fund At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index June 2014 166 77,381 441 E-mini S&P MidCap 400 Index June 2014 332 45,647 177 618 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Mid-Cap Index Fund Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) ($000) SLM Corp. 4/25/14 GSI 73,196 (0.504%) (2,212) 1 GSI—Goldman Sachs International. E. At March 31, 2014, the cost of investment securities for tax purposes was $37,120,423,000. Net unrealized appreciation of investment securities for tax purposes was $12,749,209,000, consisting of unrealized gains of $13,470,261,000 on securities that had risen in value since their purchase and $721,052,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (100.0%) 1 Basic Materials (2.6%) Eastman Chemical Co. 405,432 34,952 FMC Corp. 392,641 30,060 CONSOL Energy Inc. 677,115 27,051 Airgas Inc. 196,684 20,949 Consumer Goods (12.1%) BorgWarner Inc. 673,455 41,397 * Constellation Brands Inc. Class A 467,633 39,735 * Keurig Green Mountain Inc. 307,956 32,517 * Monster Beverage Corp. 443,777 30,820 PVH Corp. 240,960 30,065 Ralph Lauren Corp. Class A 176,300 28,372 Church & Dwight Co. Inc. 405,404 28,001 * Under Armour Inc. Class A 240,971 27,625 Polaris Industries Inc. 194,227 27,135 Leucadia National Corp. 914,471 25,605 * Electronic Arts Inc. 868,596 25,198 * Mohawk Industries Inc. 182,485 24,814 McCormick & Co. Inc. 334,021 23,963 * Jarden Corp. 373,473 22,345 Harley-Davidson Inc. 325,126 21,657 * LKQ Corp. 801,415 21,117 * WABCO Holdings Inc. 181,186 19,126 * Lululemon Athletica Inc. 305,905 16,088 * Fossil Group Inc. 127,750 14,897 * NVR Inc. 11,868 13,613 Herbalife Ltd. 223,993 12,828 Nu Skin Enterprises Inc. Class A 78,891 6,536 Consumer Services (17.2%) * Chipotle Mexican Grill Inc. Class A 91,657 52,066 Southwest Airlines Co. 2,073,813 48,963 * O'Reilly Automotive Inc. 298,504 44,295 Ross Stores Inc. 603,201 43,159 L Brands Inc. 728,918 41,381 * Discovery Communications Inc. Class A 434,114 35,901 Marriott International Inc. Class A 566,151 31,716 * CarMax Inc. 659,474 30,863 * Dollar Tree Inc. 583,605 30,452 * TripAdvisor Inc. 324,774 29,421 Tractor Supply Co. 410,803 29,015 * Charter Communications Inc. Class A 235,069 28,960 Wyndham Worldwide Corp. 378,625 27,727 Tiffany & Co. 321,341 27,683 Nordstrom Inc. 423,360 26,439 * Dollar General Corp. 473,125 26,249 * IHS Inc. Class A 190,805 23,183 PetSmart Inc. 306,548 21,118 Williams-Sonoma Inc. 264,702 17,640 * Ulta Salon Cosmetics & Fragrance Inc. 180,289 17,575 Scripps Networks Interactive Inc. Class A 231,257 17,555 * Discovery Communications Inc. 226,396 17,446 Advance Auto Parts Inc. 107,757 13,631 FactSet Research Systems Inc. 119,914 12,928 * Urban Outfitters Inc. 325,923 11,886 * AutoNation Inc. 210,708 11,216 * Sprouts Farmers Market Inc. 261,810 9,433 * Norwegian Cruise Line Holdings Ltd. 272,369 8,789 Family Dollar Stores Inc. 142,888 8,289 * Hyatt Hotels Corp. Class A 121,607 6,544 * Groupon Inc. Class A 702,893 5,511 Extended Stay America Inc. 88,711 2,020 * zulily Inc. Class A 38,938 1,954 Financials (10.2%) Health Care REIT Inc. 859,288 51,214 Moody's Corp. 632,166 50,143 AvalonBay Communities Inc. 363,198 47,695 American Realty Capital Properties Inc. 2,263,390 31,733 * Affiliated Managers Group Inc. 157,383 31,484 * CBRE Group Inc. Class A 833,739 22,869 Federal Realty Investment Trust 197,385 22,644 Raymond James Financial Inc. 374,268 20,933 Digital Realty Trust Inc. 379,532 20,146 Essex Property Trust Inc. 114,118 19,406 * Realogy Holdings Corp. 431,658 18,756 Rayonier Inc. 373,024 17,126 Lazard Ltd. Class A 343,222 16,162 Alexandria Real Estate Equities Inc. 211,728 15,363 SEI Investments Co. 450,029 15,125 * MSCI Inc. Class A 343,988 14,798 * Ocwen Financial Corp. 339,010 13,282 Macerich Co. 207,309 12,922 Camden Property Trust 119,692 8,060 Brixmor Property Group Inc. 67,627 1,443 Health Care (9.9%) * Vertex Pharmaceuticals Inc. 696,566 49,261 * DaVita HealthCare Partners Inc. 598,334 41,195 * Forest Laboratories Inc. 360,009 33,218 * BioMarin Pharmaceutical Inc. 428,388 29,220 Perrigo Co. plc 187,534 29,004 * Illumina Inc. 189,288 28,140 * Waters Corp. 238,920 25,901 * Varian Medical Systems Inc. 305,760 25,681 * Incyte Corp. Ltd. 440,242 23,562 * Edwards Lifesciences Corp. 316,878 23,503 DENTSPLY International Inc. 419,037 19,293 ^ ResMed Inc. 418,604 18,707 * IDEXX Laboratories Inc. 152,486 18,512 * Pharmacyclics Inc. 176,667 17,706 CR Bard Inc. 114,609 16,960 * Jazz Pharmaceuticals plc 81,539 11,308 * Intercept Pharmaceuticals Inc. 31,415 10,360 * Quintiles Transnational Holdings Inc. 191,635 9,729 * Envision Healthcare Holdings Inc. 212,888 7,202 Industrials (21.3%) Sherwin-Williams Co. 251,403 49,559 Pentair Ltd. 583,040 46,258 WW Grainger Inc. 182,921 46,217 Amphenol Corp. Class A 467,443 42,841 * Alliance Data Systems Corp. 149,233 40,659 Roper Industries Inc. 293,904 39,239 Fastenal Co. 789,049 38,916 AMETEK Inc. 723,983 37,278 Kansas City Southern 325,490 33,220 Flowserve Corp. 406,176 31,820 * Trimble Navigation Ltd. 767,702 29,841 Pall Corp. 324,132 29,000 * Stericycle Inc. 251,399 28,564 Chicago Bridge & Iron Co. NV 317,181 27,642 * B/E Aerospace Inc. 310,557 26,953 * Verisk Analytics Inc. Class A 443,663 26,602 TransDigm Group Inc. 140,246 25,974 * FleetCor Technologies Inc. 207,006 23,826 Expeditors International of Washington Inc. 598,802 23,731 Masco Corp. 1,053,013 23,387 * Quanta Services Inc. 630,411 23,262 CH Robinson Worldwide Inc. 438,654 22,981 Rock-Tenn Co. Class A 211,426 22,320 * Fiserv Inc. 375,838 21,306 * Mettler-Toledo International Inc. 86,837 20,466 JB Hunt Transport Services Inc. 277,145 19,932 Donaldson Co. Inc. 429,066 18,192 Martin Marietta Materials Inc. 136,447 17,513 * Sensata Technologies Holding NV 406,405 17,329 Robert Half International Inc. 385,959 16,191 * United Rentals Inc. 137,730 13,076 Vulcan Materials Co. 192,908 12,819 Wabtec Corp. 134,753 10,443 Fortune Brands Home & Security Inc. 244,919 10,306 * Colfax Corp. 117,535 8,384 ADT Corp. 271,037 8,118 National Instruments Corp. 149,040 4,276 Oil & Gas (8.1%) Cabot Oil & Gas Corp. 1,247,363 42,261 EQT Corp. 426,452 41,353 Range Resources Corp. 459,467 38,122 * Concho Resources Inc. 310,474 38,033 * Cheniere Energy Inc. 633,155 35,045 Core Laboratories NV 132,549 26,303 * Whiting Petroleum Corp. 351,487 24,390 Oceaneering International Inc. 319,737 22,976 * Cobalt International Energy Inc. 910,089 16,673 SM Energy Co. 197,823 14,103 QEP Resources Inc. 476,257 14,021 * Dresser-Rand Group Inc. 225,017 13,143 * Rowan Cos. plc Class A 366,500 12,344 Noble Corp. plc 374,829 12,272 * Antero Resources Corp. 115,936 7,257 Technology (17.0%) * Cerner Corp. 914,449 51,438 Xilinx Inc. 788,397 42,786 Avago Technologies Ltd. Class A 663,985 42,767 KLA-Tencor Corp. 492,134 34,026 Linear Technology Corp. 696,965 33,935 * Autodesk Inc. 669,780 32,940 * Red Hat Inc. 559,545 29,645 * Akamai Technologies Inc. 501,157 29,172 Maxim Integrated Products Inc. 833,383 27,602 * Catamaran Corp. 609,917 27,300 SanDisk Corp. 333,129 27,047 * Equinix Inc. 145,997 26,986 Microchip Technology Inc. 558,959 26,696 * Lam Research Corp. 479,616 26,379 * F5 Networks Inc. 222,732 23,750 * Teradata Corp. 471,449 23,191 * Workday Inc. Class A 248,992 22,765 * VeriSign Inc. 394,944 21,291 * ServiceNow Inc. 354,302 21,230 * ANSYS Inc. 273,348 21,053 * Skyworks Solutions Inc. 558,266 20,946 * Cree Inc. 359,534 20,335 * Splunk Inc. 250,895 17,936 * Gartner Inc. 258,231 17,932 *,^ 3D Systems Corp. 289,648 17,133 NVIDIA Corp. 796,793 14,271 * Rackspace Hosting Inc. 334,715 10,985 * NetSuite Inc. 100,298 9,511 * FireEye Inc. 127,231 7,834 * Informatica Corp. 161,081 6,086 * MICROS Systems Inc. 110,921 5,871 * TIBCO Software Inc. 227,275 4,618 * Premier Inc. Class A 95,506 3,147 Telecommunications (1.0%) * SBA Communications Corp. Class A 379,370 34,507 * Level 3 Communications Inc. 260,623 10,201 Utilities (0.6%) * Calpine Corp. 1,187,162 24,824 Total Common Stocks (Cost $3,695,392) Coupon Temporary Cash Investments (0.4%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.122% 9,619,301 9,619 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 4 Federal Home Loan Bank Discount Notes 0.070% 6/4/14 7,000 6,999 4 Federal Home Loan Bank Discount Notes 0.077% 6/13/14 400 400 4,5 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 500 500 4 Federal Home Loan Bank Discount Notes 0.090% 8/6/14 1,700 1,699 Total Temporary Cash Investments (Cost $19,217) Total Investments (100.4%) (Cost $3,714,609) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $9,422,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $9,619,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Mid-Cap Growth Index Fund The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,412,113 — — Temporary Cash Investments 9,619 9,598 — Futures Contracts—Assets 1 8 — — Total 4,421,740 9,598 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index June 2014 4 550 2 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $3,714,609,000. Net unrealized appreciation of investment securities for tax purposes was $716,721,000, consisting of unrealized gains of $796,427,000 on securities that had risen in value since their purchase and $79,706,000 in unrealized losses on securities that had fallen in value since their purchase. Mid-Cap Growth Index Fund Vanguard Mid-Cap Value Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (6.4%) CF Industries Holdings Inc. 182,559 47,582 Alcoa Inc. 3,547,170 45,652 Sigma-Aldrich Corp. 393,237 36,720 Celanese Corp. Class A 516,231 28,656 International Flavors & Fragrances Inc. 267,357 25,578 Ashland Inc. 256,203 25,487 * WR Grace & Co. 241,027 23,903 Albemarle Corp. 261,780 17,387 Reliance Steel & Aluminum Co. 242,288 17,120 Avery Dennison Corp. 316,100 16,017 Huntsman Corp. 637,076 15,557 Peabody Energy Corp. 893,183 14,595 Westlake Chemical Corp. 131,741 8,719 Consumer Goods (15.4%) Delphi Automotive plc 1,008,411 68,431 Beam Inc. 544,593 45,365 Mattel Inc. 1,120,291 44,935 ConAgra Foods Inc. 1,383,813 42,940 Genuine Parts Co. 480,704 41,749 Tyson Foods Inc. Class A 889,665 39,154 Whirlpool Corp. 254,884 38,095 Clorox Co. 427,431 37,618 Bunge Ltd. 461,207 36,671 Coca-Cola Enterprises Inc. 753,345 35,980 Dr Pepper Snapple Group Inc. 649,811 35,389 JM Smucker Co. 324,058 31,511 * TRW Automotive Holdings Corp. 379,697 30,991 Molson Coors Brewing Co. Class B 472,868 27,833 Newell Rubbermaid Inc. 917,346 27,429 Harley-Davidson Inc. 361,887 24,105 Lear Corp. 265,946 22,265 PulteGroup Inc. 1,128,790 21,661 Hasbro Inc. 387,910 21,575 Lennar Corp. Class A 541,366 21,449 Hormel Foods Corp. 434,537 21,410 Avon Products Inc. 1,427,357 20,896 Energizer Holdings Inc. 206,195 20,772 DR Horton Inc. 957,917 20,739 Coty Inc. Class A 228,220 3,419 Lennar Corp. Class B 30,883 1,008 Consumer Services (11.1%) * United Continental Holdings Inc. 1,222,915 54,579 AmerisourceBergen Corp. Class A 754,297 49,474 Nielsen Holdings NV 1,059,860 47,302 * Hertz Global Holdings Inc. 1,477,583 39,363 Macy's Inc. 600,551 35,607 * MGM Resorts International 1,210,725 31,309 Safeway Inc. 757,483 27,981 Signet Jewelers Ltd. 264,125 27,960 H&R Block Inc. 901,972 27,231 * News Corp. Class A 1,411,020 24,298 Staples Inc. 2,140,361 24,272 Best Buy Co. Inc. 910,459 24,045 Interpublic Group of Cos. Inc. 1,394,790 23,907 Royal Caribbean Cruises Ltd. 436,593 23,820 Expedia Inc. 326,228 23,652 Darden Restaurants Inc. 432,147 21,936 Advance Auto Parts Inc. 120,121 15,195 Family Dollar Stores Inc. 159,043 9,226 Burger King Worldwide Inc. 346,790 9,207 Dun & Bradstreet Corp. 61,855 6,145 International Game Technology 405,427 5,700 *,^ Sears Holdings Corp. 91,239 4,358 * News Corp. Class B 198,909 3,322 ARAMARK Holdings Corp. 113,674 3,287 Financials (23.7%) Regions Financial Corp. 4,672,259 51,909 Hartford Financial Services Group Inc. 1,469,081 51,815 M&T Bank Corp. 388,558 47,132 Principal Financial Group Inc. 972,762 44,737 Lincoln National Corp. 867,976 43,980 KeyCorp 2,927,395 41,686 SLM Corp. 1,411,122 34,544 Annaly Capital Management Inc. 3,104,956 34,061 CIT Group Inc. 643,087 31,524 SL Green Realty Corp. 312,652 31,459 Comerica Inc. 599,340 31,046 Unum Group 854,024 30,156 Realty Income Corp. 722,946 29,540 Western Union Co. 1,803,669 29,508 * Genworth Financial Inc. Class A 1,629,272 28,887 XL Group plc Class A 907,971 28,374 Kimco Realty Corp. 1,280,424 28,016 Huntington Bancshares Inc. 2,762,014 27,537 Equifax Inc. 401,431 27,309 Fidelity National Financial Inc. Class A 863,455 27,147 * Markel Corp. 43,704 26,052 American Capital Agency Corp. 1,171,484 25,175 Cincinnati Financial Corp. 511,134 24,872 Plum Creek Timber Co. Inc. 582,521 24,489 * Arch Capital Group Ltd. 418,156 24,061 First Republic Bank 433,874 23,425 Willis Group Holdings plc 530,029 23,390 Torchmark Corp. 291,281 22,924 New York Community Bancorp Inc. 1,381,679 22,204 UDR Inc. 827,080 21,363 Everest Re Group Ltd. 124,815 19,103 Zions Bancorporation 608,582 18,854 Reinsurance Group of America Inc. Class A 233,059 18,559 Jones Lang LaSalle Inc. 146,341 17,341 Legg Mason Inc. 352,921 17,307 PartnerRe Ltd. 161,596 16,725 ING US Inc. 461,092 16,724 Hudson City Bancorp Inc. 1,565,180 15,386 Axis Capital Holdings Ltd. 331,548 15,201 People's United Financial Inc. 1,021,310 15,187 LPL Financial Holdings Inc. 280,852 14,756 NASDAQ OMX Group Inc. 390,521 14,426 Macerich Co. 231,394 14,423 WR Berkley Corp. 338,600 14,093 * Alleghany Corp. 26,094 10,630 Camden Property Trust 133,435 8,986 Assurant Inc. 117,799 7,652 * Santander Consumer USA Holdings Inc. 286,312 6,894 Brixmor Property Group Inc. 75,723 1,615 Health Care (7.1%) * Mylan Inc. 1,226,035 59,867 * Boston Scientific Corp. 4,358,395 58,926 * Henry Schein Inc. 281,063 33,551 * Endo Health Solutions Inc. 467,604 32,101 * CareFusion Corp. 685,463 27,569 * Laboratory Corp. of America Holdings 280,586 27,556 Quest Diagnostics Inc. 474,977 27,511 Universal Health Services Inc. Class B 300,672 24,676 * Hospira Inc. 547,596 23,684 CR Bard Inc. 127,736 18,902 * Hologic Inc. 767,816 16,508 Patterson Cos. Inc. 273,347 11,415 Industrials (13.1%) Fidelity National Information Services Inc. 861,039 46,023 Rockwell Collins Inc. 444,935 35,448 Textron Inc. 827,642 32,518 L-3 Communications Holdings Inc. 254,138 30,026 Towers Watson & Co. Class A 232,006 26,460 * Jacobs Engineering Group Inc. 412,171 26,173 Ball Corp. 462,247 25,336 * Fiserv Inc. 418,519 23,726 Xylem Inc. 607,506 22,125 MeadWestvaco Corp. 574,255 21,615 Sealed Air Corp. 645,904 21,231 Avnet Inc. 455,405 21,190 Xerox Corp. 1,851,324 20,920 Manpowergroup Inc. 261,970 20,651 Hubbell Inc. Class B 171,464 20,553 Fluor Corp. 263,989 20,520 * Crown Holdings Inc. 455,612 20,384 MDU Resources Group Inc. 592,252 20,320 * Arrow Electronics Inc. 329,115 19,536 Joy Global Inc. 329,707 19,123 Cintas Corp. 315,434 18,803 FLIR Systems Inc. 463,835 16,698 Timken Co. 274,952 16,162 Iron Mountain Inc. 567,254 15,639 AGCO Corp. 277,650 15,315 Owens Corning 350,256 15,121 Vulcan Materials Co. 214,980 14,285 SPX Corp. 132,996 13,075 KBR Inc. 486,993 12,993 Allison Transmission Holdings Inc. 353,646 10,588 * Owens-Illinois Inc. 271,349 9,180 ADT Corp. 301,367 9,026 Jabil Circuit Inc. 305,031 5,491 Oil & Gas (5.7%) Helmerich & Payne Inc. 336,208 36,162 Murphy Oil Corp. 572,858 36,010 Cimarex Energy Co. 286,470 34,121 HollyFrontier Corp. 655,011 31,165 OGE Energy Corp. 653,808 24,034 Nabors Industries Ltd. 926,503 22,838 Tesoro Corp. 433,602 21,936 * Weatherford International Ltd. 1,141,511 19,817 Energen Corp. 239,253 19,334 Denbury Resources Inc. 1,170,950 19,204 Noble Corp. plc 417,734 13,677 ^ Diamond Offshore Drilling Inc. 228,551 11,144 Technology (6.8%) Western Digital Corp. 738,733 67,831 Seagate Technology plc 1,028,024 57,734 SanDisk Corp. 371,083 30,128 Computer Sciences Corp. 479,251 29,148 Harris Corp. 351,552 25,720 Garmin Ltd. 385,184 21,285 Marvell Technology Group Ltd. 1,294,419 20,387 LSI Corp. 1,837,994 20,347 * Juniper Networks Inc. 783,006 20,170 * Synopsys Inc. 506,856 19,468 NVIDIA Corp. 889,109 15,924 * Nuance Communications Inc. 835,349 14,343 Telecommunications (0.7%) Frontier Communications Corp. 3,290,143 18,754 Windstream Holdings Inc. 1,962,073 16,167 Utilities (9.9%) Northeast Utilities 1,038,304 47,243 DTE Energy Co. 582,917 43,305 ONEOK Inc. 684,029 40,529 NiSource Inc. 1,033,441 36,718 Wisconsin Energy Corp. 743,740 34,621 NRG Energy Inc. 1,070,546 34,043 CenterPoint Energy Inc. 1,411,606 33,441 Ameren Corp. 798,645 32,904 AES Corp. 2,144,635 30,625 American Water Works Co. Inc. 587,918 26,692 CMS Energy Corp. 878,923 25,735 SCANA Corp. 418,208 21,462 Alliant Energy Corp. 364,966 20,734 Pinnacle West Capital Corp. 362,760 19,829 National Fuel Gas Co. 262,013 18,351 Pepco Holdings Inc. 824,707 16,890 Integrys Energy Group Inc. 263,157 15,697 TECO Energy Inc. 358,366 6,146 Total Common Stocks (Cost $4,044,836) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.122% 16,887,200 16,887 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.077% 6/13/14 400 400 4,5 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 500 500 Total Temporary Cash Investments (Cost $17,787) Total Investments (100.2%) (Cost $4,062,623) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $9,283,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $9,329,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $300,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Mid-Cap Value Index Fund Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,072,056 — — Temporary Cash Investments 16,887 900 — Futures Contracts—Assets 1 43 — — Total 5,088,986 900 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2014 30 2,797 33 E-mini S&P MidCap 400 Index June 2014 11 1,512 6 39 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Mid-Cap Value Index Fund D . At March 31, 2014, the cost of investment securities for tax purposes was $4,062,623,000. Net unrealized appreciation of investment securities for tax purposes was $1,027,220,000, consisting of unrealized gains of $1,072,418,000 on securities that had risen in value since their purchase and $45,198,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.5%) 1 Basic Materials (4.4%) RPM International Inc. 2,301,741 96,305 Rockwood Holdings Inc. 1,280,081 95,238 NewMarket Corp. 179,794 70,260 Allegheny Technologies Inc. 1,772,368 66,783 Royal Gold Inc. 1,058,242 66,267 United States Steel Corp. 2,375,610 65,591 Steel Dynamics Inc. 3,661,517 65,138 Domtar Corp. 552,399 61,990 Cytec Industries Inc. 616,686 60,195 PolyOne Corp. 1,637,852 60,044 Cabot Corp. 1,001,348 59,140 Carpenter Technology Corp. 871,202 57,534 Axiall Corp. 1,208,432 54,283 ^ Cliffs Natural Resources Inc. 2,645,788 54,133 Sensient Technologies Corp. 867,668 48,945 Compass Minerals International Inc. 578,876 47,769 * Chemtura Corp. 1,667,811 42,179 HB Fuller Co. 865,144 41,769 Minerals Technologies Inc. 595,058 38,417 Commercial Metals Co. 2,027,491 38,279 Olin Corp. 1,368,373 37,781 * KapStone Paper and Packaging Corp. 1,240,835 35,786 US Silica Holdings Inc. 925,603 35,330 Worthington Industries Inc. 912,785 34,914 * Stillwater Mining Co. 2,067,582 30,621 Balchem Corp. 523,832 27,302 ^,* Polypore International Inc. 777,515 26,599 * SunCoke Energy Inc. 1,144,812 26,147 Tronox Ltd. Class A 1,024,043 24,341 * Resolute Forest Products Inc. 1,143,838 22,980 Globe Specialty Metals Inc. 1,093,258 22,762 * Cloud Peak Energy Inc. 1,052,517 22,250 * Platform Specialty Products Corp. 1,163,638 22,167 Innophos Holdings Inc. 386,290 21,903 * Clearwater Paper Corp. 343,427 21,523 Stepan Co. 327,708 21,157 Kaiser Aluminum Corp. 295,848 21,129 AMCOL International Corp. 449,749 20,589 * Ferro Corp. 1,498,801 20,474 PH Glatfelter Co. 745,755 20,299 * Calgon Carbon Corp. 928,635 20,272 OM Group Inc. 553,040 18,372 Hecla Mining Co. 5,922,273 18,181 Innospec Inc. 399,755 18,081 Arch Coal Inc. 3,668,876 17,684 A Schulman Inc. 475,256 17,233 Quaker Chemical Corp. 216,807 17,091 * Coeur Mining Inc. 1,781,873 16,554 * Alpha Natural Resources Inc. 3,820,724 16,238 ^,* AK Steel Holding Corp. 2,244,223 16,203 ^,* Intrepid Potash Inc. 981,797 15,179 * Kraton Performance Polymers Inc. 562,673 14,708 * RTI International Metals Inc. 528,132 14,671 * Horsehead Holding Corp. 871,705 14,662 Koppers Holdings Inc. 338,791 13,968 ^,* Molycorp Inc. 2,910,356 13,650 Deltic Timber Corp. 197,300 12,870 * LSB Industries Inc. 331,089 12,389 Haynes International Inc. 214,113 11,562 * Century Aluminum Co. 843,249 11,139 Tredegar Corp. 445,768 10,257 American Vanguard Corp. 422,723 9,152 ^ Walter Energy Inc. 1,076,311 8,137 FutureFuel Corp. 372,682 7,565 * Rentech Inc. 3,706,066 7,042 ^,* Allied Nevada Gold Corp. 1,610,418 6,941 Kronos Worldwide Inc. 398,501 6,647 Gold Resource Corp. 786,214 3,758 NL Industries Inc. 127,281 1,380 Consumer Goods (7.9%) Hanesbrands Inc. 1,719,051 131,473 Harman International Industries Inc. 1,171,487 124,646 Snap-on Inc. 1,004,618 114,004 Goodyear Tire & Rubber Co. 4,287,336 112,028 * Toll Brothers Inc. 2,760,985 99,119 Ingredion Inc. 1,287,487 87,652 * Middleby Corp. 330,541 87,332 * WhiteWave Foods Co. Class A 2,999,105 85,594 * Kate Spade & Co. 2,132,766 79,104 Hillshire Brands Co. 2,115,925 78,839 Leggett & Platt Inc. 2,400,543 78,354 Gentex Corp. 2,391,445 75,402 * Hain Celestial Group Inc. 818,910 74,906 * Visteon Corp. 836,436 73,974 Brunswick Corp. 1,599,862 72,458 Carter's Inc. 880,845 68,398 Flowers Foods Inc. 3,064,577 65,735 Tupperware Brands Corp. 783,389 65,617 * Tenneco Inc. 1,052,966 61,146 Dana Holding Corp. 2,558,521 59,537 * Darling International Inc. 2,839,604 56,849 * Tempur Sealy International Inc. 1,048,075 53,106 * Zynga Inc. Class A 11,999,647 51,598 Scotts Miracle-Gro Co. Class A 804,397 49,293 Thor Industries Inc. 783,161 47,820 Wolverine World Wide Inc. 1,655,355 47,260 Pool Corp. 739,079 45,320 * Deckers Outdoor Corp. 568,421 45,320 * TreeHouse Foods Inc. 599,664 43,170 Nu Skin Enterprises Inc. Class A 462,687 38,334 * Steven Madden Ltd. 1,039,678 37,408 * Boston Beer Co. Inc. Class A 150,938 36,939 * Helen of Troy Ltd. 526,903 36,478 * Take-Two Interactive Software Inc. 1,609,302 35,292 Lancaster Colony Corp. 353,772 35,172 * Post Holdings Inc. 619,152 34,128 Ryland Group Inc. 805,203 32,152 * Dorman Products Inc. 536,262 31,672 * Iconix Brand Group Inc. 797,067 31,301 Herman Miller Inc. 969,677 31,156 Spectrum Brands Holdings Inc. 364,457 29,047 Sanderson Farms Inc. 358,965 28,175 B&G Foods Inc. 927,228 27,919 Andersons Inc. 463,090 27,433 Pinnacle Foods Inc. 911,724 27,224 KB Home 1,567,429 26,631 * TiVo Inc. 1,980,472 26,202 Cooper Tire & Rubber Co. 1,072,094 26,052 HNI Corp. 699,694 25,581 Snyder's-Lance Inc. 903,668 25,474 * Meritage Homes Corp. 607,849 25,457 ^ Vector Group Ltd. 1,179,366 25,404 * Skechers U.S.A. Inc. Class A 690,789 25,241 J&J Snack Foods Corp. 258,448 24,803 La-Z-Boy Inc. 904,583 24,514 Dean Foods Co. 1,558,913 24,101 * Crocs Inc. 1,530,400 23,874 Steelcase Inc. Class A 1,415,141 23,506 Interface Inc. Class A 1,092,809 22,457 Universal Corp. 401,314 22,429 * Standard Pacific Corp. 2,640,366 21,941 * American Axle & Manufacturing Holdings Inc. 1,175,981 21,779 * G-III Apparel Group Ltd. 299,746 21,456 Schweitzer-Mauduit International Inc. 503,154 21,429 Drew Industries Inc. 385,955 20,919 Oxford Industries Inc. 255,291 19,964 Columbia Sportswear Co. 239,254 19,774 WD-40 Co. 250,314 19,417 Jones Group Inc. 1,294,815 19,383 MDC Holdings Inc. 674,665 19,080 Fresh Del Monte Produce Inc. 680,343 18,757 * Pilgrim's Pride Corp. 895,395 18,732 * Tumi Holdings Inc. 821,107 18,582 ^,* iRobot Corp. 451,421 18,531 ^,* Eastman Kodak Co. 541,005 18,070 * Boulder Brands Inc. 991,740 17,474 Briggs & Stratton Corp. 771,868 17,174 Titan International Inc. 879,586 16,703 ^,* Cooper-Standard Holding Inc. 231,631 16,365 * Select Comfort Corp. 899,126 16,256 * Quiksilver Inc. 2,061,670 15,483 Cal-Maine Foods Inc. 243,946 15,315 Knoll Inc. 794,128 14,445 Movado Group Inc. 308,150 14,036 * Seaboard Corp. 5,114 13,406 * Taylor Morrison Home Corp. Class A 567,919 13,346 * Diamond Foods Inc. 371,898 12,990 * Elizabeth Arden Inc. 436,222 12,873 * ACCO Brands Corp. 1,965,476 12,107 * Modine Manufacturing Co. 822,291 12,047 * Annie's Inc. 293,866 11,810 Ethan Allen Interiors Inc. 449,885 11,450 Inter Parfums Inc. 292,816 10,603 * Blount International Inc. 853,109 10,152 Tootsie Roll Industries Inc. 332,734 9,962 * Federal-Mogul Corp. 518,635 9,704 * Chiquita Brands International Inc. 768,949 9,573 ^,* Vera Bradley Inc. 350,926 9,472 ^,* Hovnanian Enterprises Inc. Class A 1,942,834 9,190 * USANA Health Sciences Inc. 119,971 9,039 Superior Industries International Inc. 421,722 8,641 * RealD Inc. 720,249 8,045 * LeapFrog Enterprises Inc. 1,006,463 7,548 National Presto Industries Inc. 88,952 6,942 * DTS Inc. 309,374 6,113 * Vince Holding Corp. 189,083 4,984 * Revlon Inc. Class A 180,085 4,601 * Central Garden and Pet Co. Class A 549,882 4,548 * National Beverage Corp. 200,108 3,904 * Fuel Systems Solutions Inc. 112,496 1,210 * Central Garden and Pet Co. 146,003 1,187 * Jarden Corp. 777 47 Consumer Services (13.1%) Foot Locker Inc. 2,536,094 119,146 Alaska Air Group Inc. 1,187,179 110,776 Gannett Co. Inc. 3,929,559 108,456 * Rite Aid Corp. 16,704,335 104,736 Omnicare Inc. 1,724,570 102,905 Dick's Sporting Goods Inc. 1,743,674 95,222 Dunkin' Brands Group Inc. 1,839,326 92,297 * Avis Budget Group Inc. 1,848,355 90,015 * Pandora Media Inc. 2,900,253 87,936 GameStop Corp. Class A 2,001,635 82,267 * Panera Bread Co. Class A 455,386 80,362 * Sally Beauty Holdings Inc. 2,812,933 77,074 * Yelp Inc. Class A 980,513 75,431 * Spirit Airlines Inc. 1,256,021 74,608 Domino's Pizza Inc. 963,313 74,146 KAR Auction Services Inc. 2,405,309 73,001 * AMC Networks Inc. Class A 998,563 72,985 GNC Holdings Inc. Class A 1,627,469 71,641 * Copart Inc. 1,957,934 71,249 * Lamar Advertising Co. Class A 1,386,621 70,704 Service Corp. International 3,487,112 69,324 Brinker International Inc. 1,160,412 60,864 * Apollo Education Group Inc. 1,745,414 59,763 Cablevision Systems Corp. Class A 3,505,486 59,138 * Madison Square Garden Co. Class A 1,040,071 59,055 * United Natural Foods Inc. 814,598 57,771 Graham Holdings Co. Class B 75,220 52,936 * Live Nation Entertainment Inc. 2,420,873 52,654 Cinemark Holdings Inc. 1,794,784 52,067 Sotheby's 1,195,185 52,050 * Cabela's Inc. 793,852 52,005 DSW Inc. Class A 1,434,322 51,435 Abercrombie & Fitch Co. 1,320,405 50,836 * Starz 1,554,552 50,181 Six Flags Entertainment Corp. 1,229,999 49,384 * Buffalo Wild Wings Inc. 325,125 48,411 * Acxiom Corp. 1,320,056 45,403 Casey's General Stores Inc. 665,137 44,957 * Bally Technologies Inc. 675,989 44,798 * VCA Antech Inc. 1,372,744 44,244 Vail Resorts Inc. 624,417 43,522 Wendy's Co. 4,746,238 43,286 * Jack in the Box Inc. 724,177 42,683 * Lumber Liquidators Holdings Inc. 451,241 42,326 * HomeAway Inc. 1,117,960 42,114 * Restoration Hardware Holdings Inc. 571,592 42,063 John Wiley & Sons Inc. Class A 726,688 41,886 Chico's FAS Inc. 2,607,220 41,794 Dillard's Inc. Class A 448,456 41,437 ^,* JC Penney Co. Inc. 4,738,339 40,844 Cracker Barrel Old Country Store Inc. 411,751 40,039 New York Times Co. Class A 2,323,005 39,770 CST Brands Inc. 1,241,297 38,778 * Ascena Retail Group Inc. 2,231,037 38,552 Men's Wearhouse Inc. 779,325 38,171 Cheesecake Factory Inc. 801,075 38,155 * JetBlue Airways Corp. 4,343,029 37,741 ^,* Dolby Laboratories Inc. Class A 838,239 37,302 * Grand Canyon Education Inc. 795,923 37,170 DeVry Education Group Inc. 875,965 37,132 * Big Lots Inc. 958,598 36,302 ^,* SolarCity Corp. 574,723 35,989 Aaron's Inc. 1,181,865 35,740 American Eagle Outfitters Inc. 2,832,249 34,667 Rollins Inc. 1,136,154 34,357 * Office Depot Inc. 8,280,149 34,197 Sinclair Broadcast Group Inc. Class A 1,244,448 33,712 Hillenbrand Inc. 1,035,256 33,470 * Caesars Acquisition Co. Class A 2,346,621 33,345 * Beacon Roofing Supply Inc. 851,289 32,911 HSN Inc. 550,921 32,906 * Groupon Inc. Class A 4,118,390 32,288 Dun & Bradstreet Corp. 324,930 32,282 Lions Gate Entertainment Corp. 1,192,804 31,884 * Five Below Inc. 748,898 31,813 SeaWorld Entertainment Inc. 1,047,949 31,679 PriceSmart Inc. 313,528 31,644 * Life Time Fitness Inc. 655,118 31,511 * ANN Inc. 753,990 31,275 * Murphy USA Inc. 767,500 31,153 * Conversant Inc. 1,105,953 31,133 * Jos A Bank Clothiers Inc. 483,722 31,103 Guess? Inc. 1,100,301 30,368 Pier 1 Imports Inc. 1,598,293 30,176 Penske Automotive Group Inc. 701,934 30,015 International Game Technology 2,131,853 29,974 * DreamWorks Animation SKG Inc. Class A 1,127,188 29,927 * Asbury Automotive Group Inc. 533,085 29,485 Monro Muffler Brake Inc. 516,382 29,372 Meredith Corp. 628,771 29,194 * Genesco Inc. 391,330 29,181 Allegiant Travel Co. Class A 257,117 28,779 * Bloomin' Brands Inc. 1,187,515 28,619 Texas Roadhouse Inc. Class A 1,088,412 28,386 Papa John's International Inc. 542,965 28,294 * OpenTable Inc. 364,831 28,066 * WebMD Health Corp. 668,594 27,680 Morningstar Inc. 347,704 27,476 * Shutterfly Inc. 627,894 26,798 ^ Chemed Corp. 291,090 26,038 Regal Entertainment Group Class A 1,373,923 25,665 Lithia Motors Inc. Class A 383,532 25,490 * Marriott Vacations Worldwide Corp. 450,762 25,202 * Vitamin Shoppe Inc. 528,400 25,110 Group 1 Automotive Inc. 377,149 24,764 * SUPERVALU Inc. 3,590,393 24,558 AMERCO 101,662 23,598 * Hibbett Sports Inc. 446,209 23,595 Choice Hotels International Inc. 506,697 23,308 Rent-A-Center Inc. 866,568 23,051 * Pinnacle Entertainment Inc. 971,961 23,035 Finish Line Inc. Class A 847,788 22,967 ^ Buckle Inc. 501,201 22,955 * Fresh Market Inc. 667,325 22,422 * Orient-Express Hotels Ltd. Class A 1,523,791 21,958 * Express Inc. 1,378,382 21,889 DineEquity Inc. 279,864 21,849 Churchill Downs Inc. 232,680 21,244 * Sonic Corp. 927,386 21,135 Bob Evans Farms Inc. 405,400 20,282 * Krispy Kreme Doughnuts Inc. 1,140,297 20,217 * Bright Horizons Family Solutions Inc. 497,202 19,446 Brown Shoe Co. Inc. 708,944 18,815 * comScore Inc. 567,449 18,607 * Susser Holdings Corp. 296,544 18,525 Matthews International Corp. Class A 448,698 18,311 * Caesars Entertainment Corp. 962,160 18,291 Children's Place Retail Stores Inc. 365,747 18,218 ^,* Media General Inc. 985,631 18,106 * Boyd Gaming Corp. 1,304,441 17,219 * Ascent Capital Group Inc. Class A 224,870 16,989 ^,* Conn's Inc. 435,488 16,919 Interval Leisure Group Inc. 645,338 16,869 * Popeyes Louisiana Kitchen Inc. 411,638 16,729 * Bankrate Inc. 966,620 16,375 * Rush Enterprises Inc. Class A 494,669 16,067 International Speedway Corp. Class A 458,496 15,584 Scholastic Corp. 442,985 15,274 National CineMedia Inc. 1,007,886 15,118 * Penn National Gaming Inc. 1,215,225 14,972 * Barnes & Noble Inc. 672,705 14,060 * BJ's Restaurants Inc. 416,578 13,626 Sonic Automotive Inc. Class A 594,427 13,363 * Constant Contact Inc. 540,889 13,230 * Francesca's Holdings Corp. 726,183 13,173 Cato Corp. Class A 475,652 12,862 * K12 Inc. 563,901 12,772 Stage Stores Inc. 512,503 12,531 * Biglari Holdings Inc. 25,277 12,322 * Scientific Games Corp. Class A 883,523 12,131 ^,* Liquidity Services Inc. 446,473 11,631 * ITT Educational Services Inc. 403,995 11,587 Capella Education Co. 181,607 11,468 ^,* Mattress Firm Holding Corp. 234,395 11,211 * Pep Boys-Manny Moe & Jack 873,154 11,106 ^,* Noodles & Co. Class A 281,133 11,096 * RetailMeNot Inc. 343,568 10,994 Fred's Inc. Class A 604,191 10,881 SkyWest Inc. 843,609 10,764 Regis Corp. 783,970 10,740 * Steiner Leisure Ltd. 228,236 10,556 ^,* Clean Energy Fuels Corp. 1,164,773 10,413 * FTD Cos. Inc. 321,254 10,219 ^ Weight Watchers International Inc. 487,699 10,017 * Diamond Resorts International Inc. 585,327 9,921 * American Public Education Inc. 274,305 9,623 * Zumiez Inc. 392,559 9,516 Nexstar Broadcasting Group Inc. Class A 251,273 9,428 Weis Markets Inc. 185,326 9,127 ^,* Angie's List Inc. 707,875 8,622 * AMC Entertainment Holdings Inc. 353,055 8,562 * Strayer Education Inc. 177,350 8,234 Harte-Hanks Inc. 914,366 8,083 * Blue Nile Inc. 219,584 7,641 * Burlington Stores Inc. 253,263 7,476 World Wrestling Entertainment Inc. Class A 256,861 7,418 * Houghton Mifflin Harcourt Co. 362,142 7,362 ^,* Container Store Group Inc. 206,056 6,996 ^,* Tile Shop Holdings Inc. 440,536 6,806 * Cumulus Media Inc. Class A 975,774 6,743 Clear Channel Outdoor Holdings Inc. Class A 723,552 6,592 * New Media Investment Group Inc. 436,375 6,554 ClubCorp Holdings Inc. 329,107 6,220 * Aeropostale Inc. 1,214,988 6,099 * Ruby Tuesday Inc. 950,740 5,334 * Sears Hometown and Outlet Stores Inc. 196,895 4,657 * Rush Enterprises Inc. Class B 147,211 4,154 Speedway Motorsports Inc. 213,523 3,999 * Bridgepoint Education Inc. 266,874 3,974 * Demand Media Inc. 774,632 3,757 ^,* RadioShack Corp. 1,639,578 3,476 * QuinStreet Inc. 489,412 3,250 * RealNetworks Inc. 400,587 3,036 * Travelzoo Inc. 128,860 2,951 ^,* SFX Entertainment Inc. 382,981 2,700 ^,* Fairway Group Holdings Corp. 323,000 2,468 ^,* Potbelly Corp. 125,292 2,239 ^,* hhgregg Inc. 228,226 2,193 * ReachLocal Inc. 173,574 1,710 * Education Management Corp. 325,742 1,586 * Coupons.com Inc. 14,200 350 * American Airlines Group Inc. 975 36 * Avid Technology Inc. 130 1 Financials (23.3%) * E*TRADE Financial Corp. 4,982,221 114,691 Arthur J Gallagher & Co. 2,313,230 110,063 WP Carey Inc. 1,710,920 102,775 Waddell & Reed Financial Inc. Class A 1,393,340 102,578 * SVB Financial Group 792,711 102,085 Duke Realty Corp. 5,652,174 95,409 * Signature Bank 758,106 95,211 Liberty Property Trust 2,541,508 93,934 Extra Space Storage Inc. 1,901,409 92,237 NorthStar Realty Finance Corp. 5,643,755 91,090 East West Bancorp Inc. 2,475,132 90,342 Mid-America Apartment Communities Inc. 1,295,779 88,463 CBOE Holdings Inc. 1,494,790 84,605 BRE Properties Inc. 1,336,103 83,881 Kilroy Realty Corp. 1,419,451 83,151 * Howard Hughes Corp. 580,295 82,814 DDR Corp. 4,965,690 81,835 Regency Centers Corp. 1,595,796 81,481 Starwood Property Trust Inc. 3,379,119 79,713 HCC Insurance Holdings Inc. 1,724,903 78,466 Eaton Vance Corp. 2,008,721 76,653 Apartment Investment & Management Co. Class A 2,525,095 76,308 American Financial Group Inc. 1,315,695 75,929 * Liberty Ventures Class A 580,992 75,721 Hospitality Properties Trust 2,585,868 74,266 Taubman Centers Inc. 1,036,551 73,377 Cullen/Frost Bankers Inc. 945,074 73,272 Senior Housing Properties Trust 3,252,259 73,078 National Retail Properties Inc. 2,108,455 72,362 Omega Healthcare Investors Inc. 2,147,003 71,968 Prosperity Bancshares Inc. 1,087,272 71,923 Assured Guaranty Ltd. 2,835,770 71,802 Protective Life Corp. 1,358,483 71,443 CNO Financial Group Inc. 3,808,229 68,929 BioMed Realty Trust Inc. 3,328,181 68,194 American Campus Communities Inc. 1,810,989 67,640 Spirit Realty Capital Inc. 6,090,395 66,873 RenaissanceRe Holdings Ltd. 684,112 66,769 Old Republic International Corp. 4,051,505 66,445 Brown & Brown Inc. 2,136,492 65,719 Commerce Bancshares Inc. 1,409,717 65,439 Two Harbors Investment Corp. 6,326,285 64,844 Douglas Emmett Inc. 2,351,002 63,806 City National Corp. 803,339 63,239 Corrections Corp. of America 2,004,041 62,767 Highwoods Properties Inc. 1,554,187 59,696 FirstMerit Corp. 2,852,543 59,418 Home Properties Inc. 986,433 59,304 Columbia Property Trust Inc. 2,157,900 58,803 BankUnited Inc. 1,667,353 57,974 Validus Holdings Ltd. 1,532,919 57,806 First Niagara Financial Group Inc. 6,116,446 57,800 Weingarten Realty Investors 1,896,923 56,908 * Forest City Enterprises Inc. Class A 2,950,799 56,360 Allied World Assurance Co. Holdings AG 545,806 56,322 LaSalle Hotel Properties 1,797,184 56,270 * Alleghany Corp. 137,181 55,885 Gaming and Leisure Properties Inc. 1,530,173 55,790 Equity Lifestyle Properties Inc. 1,368,144 55,615 Retail Properties of America Inc. 4,083,996 55,297 Tanger Factory Outlet Centers Inc. 1,567,068 54,847 Chimera Investment Corp. 17,759,686 54,345 Synovus Financial Corp. 15,965,780 54,124 RLJ Lodging Trust 2,018,233 53,968 CommonWealth REIT 2,046,375 53,820 Hancock Holding Co. 1,456,109 53,366 * Stifel Financial Corp. 1,070,655 53,276 * Popular Inc. 1,698,081 52,624 American Homes 4 Rent Class A 3,035,132 50,717 StanCorp Financial Group Inc. 755,530 50,469 First Horizon National Corp. 4,085,123 50,410 Associated Banc-Corp 2,783,880 50,277 * Portfolio Recovery Associates Inc. 862,431 49,900 * MGIC Investment Corp. 5,842,319 49,777 ^ Federated Investors Inc. Class B 1,628,972 49,749 CBL & Associates Properties Inc. 2,795,640 49,623 MFA Financial Inc. 6,336,630 49,109 EPR Properties 914,742 48,838 Webster Financial Corp. 1,561,927 48,513 * Texas Capital Bancshares Inc. 738,945 47,987 CapitalSource Inc. 3,232,430 47,161 Healthcare Trust of America Inc. Class A 4,101,164 46,712 Bank of Hawaii Corp. 769,804 46,658 Hanover Insurance Group Inc. 758,436 46,598 ProAssurance Corp. 1,045,486 46,556 First American Financial Corp. 1,742,821 46,272 Post Properties Inc. 938,960 46,103 Piedmont Office Realty Trust Inc. Class A 2,666,550 45,731 UMB Financial Corp. 703,652 45,526 Radian Group Inc. 2,992,391 44,976 Financial Engines Inc. 881,591 44,767 Primerica Inc. 950,007 44,755 Aspen Insurance Holdings Ltd. 1,125,821 44,695 DCT Industrial Trust Inc. 5,604,356 44,162 Sunstone Hotel Investors Inc. 3,160,388 43,392 TCF Financial Corp. 2,573,864 42,881 White Mountains Insurance Group Ltd. 69,435 41,654 Fulton Financial Corp. 3,307,636 41,610 Washington Federal Inc. 1,768,234 41,200 Corporate Office Properties Trust 1,511,099 40,256 Assurant Inc. 619,101 40,217 * Zillow Inc. Class A 456,429 40,211 Geo Group Inc. 1,246,107 40,174 Healthcare Realty Trust Inc. 1,659,071 40,067 DiamondRock Hospitality Co. 3,378,325 39,695 CubeSmart 2,303,465 39,527 American National Insurance Co. 348,398 39,386 Sovran Self Storage Inc. 535,002 39,296 Endurance Specialty Holdings Ltd. 728,695 39,226 Brandywine Realty Trust 2,708,903 39,171 Bank of the Ozarks Inc. 573,840 39,056 Wintrust Financial Corp. 798,618 38,861 FNB Corp. 2,863,459 38,370 Medical Properties Trust Inc. 2,942,439 37,634 Cousins Properties Inc. 3,258,290 37,373 Pebblebrook Hotel Trust 1,104,460 37,298 BancorpSouth Inc. 1,486,803 37,111 Susquehanna Bancshares Inc. 3,239,885 36,902 MarketAxess Holdings Inc. 620,508 36,746 Umpqua Holdings Corp. 1,939,228 36,147 PrivateBancorp Inc. 1,184,283 36,132 Glacier Bancorp Inc. 1,222,002 35,524 Colony Financial Inc. 1,596,249 35,038 Invesco Mortgage Capital Inc. 2,127,092 35,033 First Industrial Realty Trust Inc. 1,806,158 34,895 * MBIA Inc. 2,492,145 34,865 ^ Lexington Realty Trust 3,169,485 34,579 Iberiabank Corp. 491,297 34,464 * Strategic Hotels & Resorts Inc. 3,375,488 34,396 Valley National Bancorp 3,287,686 34,225 Alexander & Baldwin Inc. 799,199 34,014 * Altisource Portfolio Solutions SA 273,772 33,307 Home BancShares Inc. 956,835 32,934 United Bankshares Inc. 1,069,686 32,754 First Financial Bankshares Inc. 525,781 32,488 Symetra Financial Corp. 1,627,241 32,252 Chambers Street Properties 4,087,355 31,759 EastGroup Properties Inc. 502,884 31,636 ^ Ryman Hospitality Properties Inc. 742,340 31,564 * Western Alliance Bancorp 1,279,990 31,488 Hatteras Financial Corp. 1,669,809 31,476 Cathay General Bancorp 1,238,002 31,185 Erie Indemnity Co. Class A 441,165 30,776 * Altisource Asset Management Corp. 28,625 30,762 Sun Communities Inc. 662,876 29,889 Evercore Partners Inc. Class A 539,749 29,821 RLI Corp. 668,629 29,580 Artisan Partners Asset Management Inc. Class A 458,449 29,455 MB Financial Inc. 950,003 29,412 National Health Investors Inc. 485,529 29,355 EverBank Financial Corp. 1,484,402 29,287 Platinum Underwriters Holdings Ltd. 485,900 29,203 Redwood Trust Inc. 1,426,521 28,930 Janus Capital Group Inc. 2,641,558 28,714 Mack-Cali Realty Corp. 1,378,074 28,650 Newcastle Investment Corp. 6,074,193 28,549 Capitol Federal Financial Inc. 2,258,135 28,340 New Residential Investment Corp. 4,375,790 28,311 PacWest Bancorp 656,572 28,239 Kemper Corp. 719,598 28,187 Trustmark Corp. 1,106,941 28,061 American Equity Investment Life Holding Co. 1,179,056 27,849 * Hilltop Holdings Inc. 1,168,944 27,809 Washington REIT 1,151,102 27,488 DuPont Fabros Technology Inc. 1,134,815 27,315 * Virtus Investment Partners Inc. 157,447 27,265 PS Business Parks Inc. 324,873 27,166 Potlatch Corp. 700,661 27,109 Kennedy-Wilson Holdings Inc. 1,188,533 26,754 Home Loan Servicing Solutions Ltd. 1,227,387 26,512 PennyMac Mortgage Investment Trust 1,107,963 26,480 CVB Financial Corp. 1,644,432 26,146 Community Bank System Inc. 665,336 25,961 Old National Bancorp 1,727,143 25,752 Acadia Realty Trust 966,238 25,489 ARMOUR Residential REIT Inc. 6,180,799 25,465 Equity One Inc. 1,135,686 25,371 Columbia Banking System Inc. 886,340 25,278 Glimcher Realty Trust 2,507,442 25,150 First Financial Holdings Inc. 395,832 24,787 BOK Financial Corp. 357,322 24,673 * Ambac Financial Group Inc. 777,830 24,136 Greenhill & Co. Inc. 464,131 24,126 * WisdomTree Investments Inc. 1,834,787 24,072 * First Cash Financial Services Inc. 475,312 23,984 Government Properties Income Trust 945,832 23,835 Westamerica Bancorporation 433,613 23,450 Investors Bancorp Inc. 844,557 23,344 International Bancshares Corp. 929,297 23,307 CYS Investments Inc. 2,793,874 23,077 Hudson Pacific Properties Inc. 984,727 22,718 LTC Properties Inc. 601,520 22,635 BBCN Bancorp Inc. 1,304,347 22,357 Chesapeake Lodging Trust 864,798 22,251 Parkway Properties Inc. 1,198,427 21,871 Pinnacle Financial Partners Inc. 580,178 21,751 Northwest Bancshares Inc. 1,468,373 21,438 Selective Insurance Group Inc. 919,076 21,433 Mercury General Corp. 475,105 21,418 First Citizens BancShares Inc. Class A 88,927 21,409 National Penn Bancshares Inc. 2,044,054 21,360 First Midwest Bancorp Inc. 1,235,878 21,109 Argo Group International Holdings Ltd. 458,130 21,028 Capstead Mortgage Corp. 1,655,167 20,954 Montpelier Re Holdings Ltd. 699,354 20,813 Horace Mann Educators Corp. 700,950 20,328 Pennsylvania REIT 1,123,282 20,275 Astoria Financial Corp. 1,458,331 20,154 American Assets Trust Inc. 592,312 19,985 Sterling Financial Corp. 593,032 19,766 Empire State Realty Trust Inc. 1,306,544 19,742 BGC Partners Inc. Class A 3,014,442 19,714 * Enstar Group Ltd. 144,217 19,658 Franklin Street Properties Corp. 1,557,702 19,627 Education Realty Trust Inc. 1,987,809 19,620 * iStar Financial Inc. 1,320,167 19,486 HFF Inc. Class A 579,457 19,476 ^ AmTrust Financial Services Inc. 517,397 19,459 Interactive Brokers Group Inc. 897,588 19,451 * Starwood Waypoint Residential Trust 674,988 19,433 Hersha Hospitality Trust Class A 3,329,122 19,409 * Encore Capital Group Inc. 418,428 19,122 Ramco-Gershenson Properties Trust 1,155,077 18,828 STAG Industrial Inc. 779,569 18,788 Sabra Health Care REIT Inc. 672,958 18,769 ^,* Walter Investment Management Corp. 613,885 18,312 ViewPoint Financial Group Inc. 621,338 17,926 Cash America International Inc. 461,783 17,880 Retail Opportunity Investments Corp. 1,193,687 17,834 Boston Private Financial Holdings Inc. 1,313,184 17,767 NBT Bancorp Inc. 720,106 17,614 FelCor Lodging Trust Inc. 1,931,733 17,463 Provident Financial Services Inc. 932,075 17,122 First Financial Bancorp 944,255 16,978 ^,* St. Joe Co. 877,360 16,889 Chemical Financial Corp. 515,204 16,718 American Capital Mortgage Investment Corp. 887,595 16,660 Investors Real Estate Trust 1,848,033 16,595 * Greenlight Capital Re Ltd. Class A 505,736 16,588 * TFS Financial Corp. 1,323,859 16,456 Nelnet Inc. Class A 391,847 16,027 Associated Estates Realty Corp. 945,250 16,013 * KCG Holdings Inc. Class A 1,303,597 15,552 Inland Real Estate Corp. 1,465,433 15,460 NRG Yield Inc. Class A 389,073 15,380 Independent Bank Corp. 390,477 15,373 Park National Corp. 199,562 15,344 WesBanco Inc. 477,328 15,193 Ashford Hospitality Trust Inc. 1,322,822 14,908 Altisource Residential Corp. 466,387 14,719 First Commonwealth Financial Corp. 1,628,167 14,719 Select Income REIT 473,681 14,338 * Credit Acceptance Corp. 99,121 14,090 * Harbinger Group Inc. 1,129,822 13,818 National Bank Holdings Corp. Class A 681,851 13,685 OFG Bancorp 789,469 13,571 Banner Corp. 320,534 13,209 Safety Insurance Group Inc. 239,289 12,886 Alexander's Inc. 35,299 12,743 Infinity Property & Casualty Corp. 188,275 12,733 ^,* Nationstar Mortgage Holdings Inc. 390,360 12,671 First Potomac Realty Trust 965,111 12,469 ^ Cohen & Steers Inc. 305,908 12,190 * Capital Bank Financial Corp. 485,404 12,189 * Piper Jaffray Cos. 265,614 12,165 * Investment Technology Group Inc. 595,818 12,036 * Navigators Group Inc. 195,661 12,012 Resource Capital Corp. 2,108,493 11,744 Anworth Mortgage Asset Corp. 2,359,941 11,705 City Holding Co. 257,498 11,551 S&T Bancorp Inc. 486,453 11,529 Brookline Bancorp Inc. 1,219,735 11,490 Rouse Properties Inc. 648,736 11,184 Central Pacific Financial Corp. 545,823 11,026 Maiden Holdings Ltd. 878,750 10,967 Employers Holdings Inc. 541,148 10,947 * World Acceptance Corp. 141,763 10,644 Berkshire Hills Bancorp Inc. 410,952 10,635 Oritani Financial Corp. 671,449 10,616 * PICO Holdings Inc. 392,692 10,206 * Forestar Group Inc. 570,569 10,156 * Springleaf Holdings Inc. 396,910 9,982 Silver Bay Realty Trust Corp. 633,652 9,834 * First BanCorp 1,789,634 9,736 FXCM Inc. Class A 656,187 9,692 * Tejon Ranch Co. 284,497 9,625 * Green Dot Corp. Class A 489,105 9,552 ^,* Trulia Inc. 286,386 9,508 * Ladder Capital Corp. Class A 502,608 9,489 National Western Life Insurance Co. Class A 38,476 9,407 Tompkins Financial Corp. 191,190 9,361 United Fire Group Inc. 306,081 9,290 State Bank Financial Corp. 524,895 9,285 Saul Centers Inc. 194,258 9,200 * Ezcorp Inc. Class A 844,047 9,107 * MoneyGram International Inc. 513,887 9,070 Dime Community Bancshares Inc. 507,630 8,620 AG Mortgage Investment Trust Inc. 490,544 8,589 Universal Health Realty Income Trust 199,094 8,410 Getty Realty Corp. 430,783 8,137 * Flagstar Bancorp Inc. 338,344 7,518 FBL Financial Group Inc. Class A 170,431 7,383 * Beneficial Mutual Bancorp Inc. 536,623 7,078 Urstadt Biddle Properties Inc. Class A 325,360 6,722 Aviv REIT Inc. 259,544 6,346 * PennyMac Financial Services Inc. Class A 374,320 6,229 GAMCO Investors Inc. 80,147 6,223 BancFirst Corp. 105,448 5,972 OneBeacon Insurance Group Ltd. Class A 385,269 5,956 Ashford Hospitality Prime Inc. 373,582 5,649 * DFC Global Corp. 630,261 5,565 State Auto Financial Corp. 245,424 5,230 * NewStar Financial Inc. 376,872 5,223 ^,* Blackhawk Network Holdings Inc. 210,724 5,140 * TESARO Inc. 169,958 5,010 * Walker & Dunlop Inc. 301,920 4,936 Meadowbrook Insurance Group Inc. 815,050 4,752 Fidelity & Guaranty Life 200,647 4,735 GFI Group Inc. 1,269,558 4,507 Northfield Bancorp Inc. 348,646 4,484 * Kearny Financial Corp. 227,804 3,367 Urstadt Biddle Properties Inc. 60,433 1,071 American Realty Capital Properties Inc. 13,853 194 * Tejon Ranch Co. Warrants Exp. 08/31/2016 37,571 137 * Genworth Financial Inc. Class A 2,607 46 Fidelity National Financial Inc. Class A 1,460 46 Tower Group International Ltd. 317 1 Health Care (9.6%) Cooper Cos. Inc. 827,192 113,623 * Alkermes plc 2,491,945 109,870 * MEDNAX Inc. 1,750,241 108,480 * Salix Pharmaceuticals Ltd. 1,039,913 107,745 * Covance Inc. 978,906 101,708 * Cubist Pharmaceuticals Inc. 1,292,734 94,563 * Isis Pharmaceuticals Inc. 2,026,833 87,579 * Medivation Inc. 1,319,327 84,925 * Seattle Genetics Inc. 1,700,456 77,473 Teleflex Inc. 712,447 76,403 * United Therapeutics Corp. 785,147 73,827 * Community Health Systems Inc. 1,862,559 72,956 * Tenet Healthcare Corp. 1,676,322 71,763 * Sirona Dental Systems Inc. 955,488 71,346 * Jazz Pharmaceuticals plc 476,904 66,137 ^ Questcor Pharmaceuticals Inc. 994,784 64,591 * Mallinckrodt plc 1,008,565 63,953 * Align Technology Inc. 1,197,074 61,996 * Cepheid Inc. 1,199,788 61,885 * Centene Corp. 946,010 58,889 * Brookdale Senior Living Inc. Class A 1,719,441 57,618 * InterMune Inc. 1,680,236 56,238 Techne Corp. 637,833 54,452 * Team Health Holdings Inc. 1,210,525 54,171 * PAREXEL International Corp. 978,278 52,915 * DexCom Inc. 1,258,403 52,048 * Alnylam Pharmaceuticals Inc. 773,267 51,917 HealthSouth Corp. 1,444,892 51,915 West Pharmaceutical Services Inc. 1,154,953 50,876 * Charles River Laboratories International Inc. 823,705 49,702 STERIS Corp. 1,018,534 48,635 * WellCare Health Plans Inc. 756,582 48,058 * NPS Pharmaceuticals Inc. 1,599,048 47,860 * Health Net Inc. 1,382,834 47,030 * Alere Inc. 1,354,616 46,531 * Puma Biotechnology Inc. 442,468 46,079 * Insulet Corp. 951,666 45,128 * Bio-Rad Laboratories Inc. Class A 346,790 44,431 ^,* Myriad Genetics Inc. 1,261,294 43,124 * LifePoint Hospitals Inc. 771,944 42,110 ^,* Theravance Inc. 1,354,767 41,916 * Bruker Corp. 1,738,133 39,612 * Pacira Pharmaceuticals Inc. 553,548 38,743 Hill-Rom Holdings Inc. 993,048 38,272 Owens & Minor Inc. 1,090,554 38,202 * Thoratec Corp. 981,333 35,142 Healthcare Services Group Inc. 1,151,204 33,454 ^,* OPKO Health Inc. 3,568,331 33,257 * ACADIA Pharmaceuticals Inc. 1,351,503 32,882 * Air Methods Corp. 608,369 32,505 * Medicines Co. 1,117,859 31,770 * NuVasive Inc. 793,807 30,490 * Impax Laboratories Inc. 1,145,171 30,255 * Haemonetics Corp. 896,819 29,227 * HMS Holdings Corp. 1,511,997 28,804 * Cyberonics Inc. 440,590 28,749 * Globus Medical Inc. 1,074,457 28,570 * Magellan Health Services Inc. 474,985 28,190 * Acadia Healthcare Co. Inc. 611,665 27,598 * Akorn Inc. 1,251,749 27,538 * Celldex Therapeutics Inc. 1,542,594 27,258 * Acorda Therapeutics Inc. 714,061 27,070 * Neogen Corp. 600,960 27,013 * Wright Medical Group Inc. 856,354 26,607 * Nektar Therapeutics 2,188,877 26,529 * Clovis Oncology Inc. 380,842 26,381 * HeartWare International Inc. 278,416 26,110 * Synageva BioPharma Corp. 313,154 25,982 * Amsurg Corp. Class A 533,417 25,113 * Ironwood Pharmaceuticals Inc. Class A 2,020,113 24,888 * Prestige Brands Holdings Inc. 895,295 24,397 * Masimo Corp. 882,063 24,089 ^,* Arena Pharmaceuticals Inc. 3,789,508 23,874 * Auxilium Pharmaceuticals Inc. 859,807 23,370 * ARIAD Pharmaceuticals Inc. 2,898,234 23,360 ^ PDL BioPharma Inc. 2,771,351 23,030 * Emeritus Corp. 713,603 22,436 * ImmunoGen Inc. 1,480,758 22,108 * Halozyme Therapeutics Inc. 1,714,607 21,776 * Aegerion Pharmaceuticals Inc. 457,558 21,103 Kindred Healthcare Inc. 888,522 20,809 CONMED Corp. 470,267 20,433 Select Medical Holdings Corp. 1,579,054 19,659 * Molina Healthcare Inc. 516,523 19,401 * Integra LifeSciences Holdings Corp. 420,212 19,326 Cantel Medical Corp. 571,019 19,255 * Hanger Inc. 570,934 19,229 * ArthroCare Corp. 395,018 19,036 * Volcano Corp. 897,438 17,689 Analogic Corp. 214,941 17,649 ^,* Exact Sciences Corp. 1,230,625 17,438 * ABIOMED Inc. 619,354 16,128 ^,* MannKind Corp. 3,911,527 15,724 * Intrexon Corp. 587,108 15,435 Ensign Group Inc. 344,394 15,029 Meridian Bioscience Inc. 682,248 14,866 * IPC The Hospitalist Co. Inc. 294,945 14,476 * Abaxis Inc. 365,248 14,201 ^,* Sarepta Therapeutics Inc. 587,641 14,121 * ICU Medical Inc. 234,756 14,057 * Quidel Corp. 500,804 13,672 * Endologix Inc. 1,048,638 13,496 * Keryx Biopharmaceuticals Inc. 770,967 13,137 * Emergent Biosolutions Inc. 506,389 12,796 ^,* Idenix Pharmaceuticals Inc. 2,085,075 12,573 * Tornier NV 587,037 12,457 * NxStage Medical Inc. 952,291 12,132 * Accuray Inc. 1,253,582 12,034 * Portola Pharmaceuticals Inc. 460,947 11,939 ^,* Bio-Reference Labs Inc. 430,801 11,925 * Luminex Corp. 652,968 11,825 * Ligand Pharmaceuticals Inc. 159,797 10,748 ^,* Exelixis Inc. 3,027,220 10,716 * Agios Pharmaceuticals Inc. 268,672 10,519 * Merit Medical Systems Inc. 699,113 9,997 * Corvel Corp. 198,893 9,897 * Healthways Inc. 576,428 9,880 Invacare Corp. 507,859 9,685 * Orthofix International NV 319,479 9,632 * Momenta Pharmaceuticals Inc. 816,253 9,509 * HealthStream Inc. 355,514 9,492 * Infinity Pharmaceuticals Inc. 792,726 9,426 * Vivus Inc. 1,517,566 9,014 * Sagent Pharmaceuticals Inc. 356,858 8,340 National Healthcare Corp. 146,105 8,148 * Amedisys Inc. 530,312 7,896 ^,* Dendreon Corp. 2,604,391 7,787 * BioScrip Inc. 1,114,026 7,776 * Synergy Pharmaceuticals Inc. 1,444,603 7,671 ^,* Merrimack Pharmaceuticals Inc. 1,506,483 7,593 * Spectrum Pharmaceuticals Inc. 937,193 7,348 * Lannett Co. Inc. 196,467 7,018 * Lexicon Pharmaceuticals Inc. 3,976,573 6,879 * Genomic Health Inc. 237,830 6,264 * Ophthotech Corp. 171,846 6,142 * Surgical Care Affiliates Inc. 196,702 6,049 * Ultragenyx Pharmaceutical Inc. 103,120 5,042 * Achillion Pharmaceuticals Inc. 1,498,192 4,929 ^,* Sequenom Inc. 2,006,118 4,915 * Gentiva Health Services Inc. 534,404 4,874 Universal American Corp. 662,009 4,680 * LHC Group Inc. 212,004 4,677 * Epizyme Inc. 197,165 4,489 * Insys Therapeutics Inc. 85,983 3,562 * Relypsa Inc. 98,391 2,933 * Rigel Pharmaceuticals Inc. 752,626 2,920 * Acceleron Pharma Inc. 79,151 2,731 * Cubist Pharmaceuticals Inc. Rights 373,885 243 * Incyte Corp. Ltd. 1,300 70 Industrials (19.9%) Packaging Corp. of America 1,697,372 119,444 IDEX Corp. 1,397,386 101,855 Lincoln Electric Holdings Inc. 1,400,144 100,824 Acuity Brands Inc. 744,273 98,668 Trinity Industries Inc. 1,339,268 96,521 * Flextronics International Ltd. 10,411,387 96,201 Valspar Corp. 1,316,093 94,917 * Kirby Corp. 885,178 89,624 Waste Connections Inc. 2,029,416 89,010 Total System Services Inc. 2,922,111 88,861 * CoStar Group Inc. 473,741 88,466 Global Payments Inc. 1,243,021 88,391 PerkinElmer Inc. 1,950,464 87,888 Carlisle Cos. Inc. 1,103,600 87,560 * Genesee & Wyoming Inc. Class A 898,457 87,438 Allegion plc 1,659,228 86,562 Huntington Ingalls Industries Inc. 842,138 86,117 Oshkosh Corp. 1,454,096 85,603 Jack Henry & Associates Inc. 1,477,437 82,382 Terex Corp. 1,817,627 80,521 Graco Inc. 1,051,890 78,618 Alliant Techsystems Inc. 550,122 78,200 Broadridge Financial Solutions Inc. 2,064,356 76,670 * United Rentals Inc. 806,190 76,540 FEI Co. 729,881 75,192 AptarGroup Inc. 1,132,565 74,863 * Hexcel Corp. 1,709,663 74,439 Ryder System Inc. 922,984 73,765 Manitowoc Co. Inc. 2,319,052 72,934 Sonoco Products Co. 1,767,707 72,511 MSC Industrial Direct Co. Inc. Class A 829,605 71,777 * Vantiv Inc. Class A 2,327,535 70,338 Generac Holdings Inc. 1,188,724 70,099 * USG Corp. 2,137,913 69,953 Lennox International Inc. 761,245 69,205 Bemis Co. Inc. 1,757,755 68,974 * Old Dominion Freight Line Inc. 1,191,325 67,596 ITT Corp. 1,579,679 67,547 Nordson Corp. 945,417 66,642 Valmont Industries Inc. 440,528 65,568 Eagle Materials Inc. 734,223 65,096 * WEX Inc. 672,217 63,894 * WESCO International Inc. 767,141 63,841 Babcock & Wilcox Co. 1,908,328 63,357 Air Lease Corp. Class A 1,671,802 62,342 Exelis Inc. 3,275,410 62,266 AO Smith Corp. 1,348,581 62,062 * Spirit AeroSystems Holdings Inc. Class A 2,198,093 61,964 Toro Co. 974,820 61,599 RR Donnelley & Sons Co. 3,418,433 61,190 Wabtec Corp. 788,608 61,117 * Zebra Technologies Corp. 870,564 60,426 Fortune Brands Home & Security Inc. 1,432,915 60,297 Kennametal Inc. 1,358,525 60,183 URS Corp. 1,246,741 58,672 Triumph Group Inc. 906,774 58,559 Crane Co. 805,658 57,323 * Teledyne Technologies Inc. 585,057 56,944 EnerSys Inc. 815,190 56,485 * Foster Wheeler AG 1,712,053 55,505 GATX Corp. 795,028 53,967 Regal-Beloit Corp. 740,359 53,832 * Esterline Technologies Corp. 494,851 52,721 MAXIMUS Inc. 1,172,748 52,609 * AECOM Technology Corp. 1,626,481 52,324 Belden Inc. 751,414 52,298 World Fuel Services Corp. 1,180,301 52,051 EMCOR Group Inc. 1,098,858 51,416 CLARCOR Inc. 871,286 49,968 * Colfax Corp. 687,345 49,028 * Clean Harbors Inc. 892,070 48,877 * Genpact Ltd. 2,803,379 48,835 Anixter International Inc. 478,289 48,556 * Cognex Corp. 1,425,978 48,284 * Owens-Illinois Inc. 1,423,803 48,167 Curtiss-Wright Corp. 746,996 47,464 * Moog Inc. Class A 721,006 47,233 Landstar System Inc. 786,418 46,572 * MasTec Inc. 1,069,084 46,441 * Knowles Corp. 1,469,274 46,385 Deluxe Corp. 871,488 45,727 * Graphic Packaging Holding Co. 4,490,074 45,619 Watsco Inc. 441,425 44,103 Woodward Inc. 1,045,361 43,414 Corporate Executive Board Co. 581,297 43,150 * CoreLogic Inc. 1,419,749 42,649 ^,* IPG Photonics Corp. 583,728 41,491 * Louisiana-Pacific Corp. 2,441,467 41,188 Actuant Corp. Class A 1,194,904 40,806 Con-way Inc. 983,841 40,416 * Armstrong World Industries Inc. 756,114 40,263 * Advisory Board Co. 624,656 40,134 Silgan Holdings Inc. 767,247 37,994 * DigitalGlobe Inc. 1,303,635 37,818 Littelfuse Inc. 388,188 36,350 * Swift Transportation Co. 1,452,288 35,944 * Berry Plastics Group Inc. 1,507,511 34,899 Vishay Intertechnology Inc. 2,338,798 34,801 * Euronet Worldwide Inc. 832,430 34,621 Covanta Holding Corp. 1,915,722 34,579 * NeuStar Inc. Class A 1,057,473 34,378 Convergys Corp. 1,567,641 34,347 * Texas Industries Inc. 371,066 33,255 * Tetra Tech Inc. 1,122,581 33,217 Mobile Mini Inc. 760,068 32,957 * MWI Veterinary Supply Inc. 211,048 32,843 Harsco Corp. 1,394,403 32,671 Barnes Group Inc. 844,030 32,470 * On Assignment Inc. 840,114 32,420 * Outerwall Inc. 439,114 31,836 Applied Industrial Technologies Inc. 652,773 31,490 * MSA Safety Inc. 546,692 31,161 ^,* Navistar International Corp. 913,207 30,930 * WageWorks Inc. 541,511 30,384 * Cardtronics Inc. 768,869 29,871 Franklin Electric Co. Inc. 700,588 29,789 * Orbital Sciences Corp. 1,046,490 29,197 Jabil Circuit Inc. 1,603,961 28,871 HEICO Corp. 479,069 28,821 United Stationers Inc. 684,770 28,124 * Coherent Inc. 429,335 28,057 Mueller Industries Inc. 930,444 27,904 Watts Water Technologies Inc. Class A 471,804 27,690 * Veeco Instruments Inc. 654,260 27,433 UniFirst Corp. 249,118 27,388 EVERTEC Inc. 1,086,820 26,844 * EnPro Industries Inc. 366,696 26,648 * HD Supply Holdings Inc. 995,990 26,045 * PHH Corp. 990,437 25,593 * Korn/Ferry International 859,138 25,577 * Huron Consulting Group Inc. 402,481 25,509 * RBC Bearings Inc. 400,287 25,498 ^,* Vistaprint NV 516,904 25,442 TAL International Group Inc. 587,603 25,191 Simpson Manufacturing Co. Inc. 711,004 25,120 National Instruments Corp. 871,296 24,998 Heartland Payment Systems Inc. 602,570 24,977 ABM Industries Inc. 869,002 24,975 Mueller Water Products Inc. Class A 2,613,646 24,830 * TriMas Corp. 739,127 24,539 Forward Air Corp. 530,994 24,484 Booz Allen Hamilton Holding Corp. Class A 1,109,439 24,408 * Masonite International Corp. 429,973 24,302 Knight Transportation Inc. 1,045,361 24,179 Granite Construction Inc. 605,379 24,173 * Hub Group Inc. Class A 604,370 24,169 * Proto Labs Inc. 353,738 23,937 Brink's Co. 836,925 23,894 * Sanmina Corp. 1,359,237 23,719 * Plexus Corp. 586,481 23,500 * FTI Consulting Inc. 702,377 23,417 CIRCOR International Inc. 304,423 22,323 * H&E Equipment Services Inc. 547,682 22,154 * Universal Display Corp. 682,234 21,770 * GrafTech International Ltd. 1,992,043 21,753 Brady Corp. Class A 798,194 21,671 * Itron Inc. 609,161 21,650 * Imperva Inc. 383,333 21,352 HEICO Corp. Class A 484,638 21,038 * Benchmark Electronics Inc. 928,102 21,022 Tennant Co. 319,696 20,978 * TrueBlue Inc. 710,440 20,787 General Cable Corp. 808,515 20,706 Heartland Express Inc. 909,527 20,637 Raven Industries Inc. 629,277 20,609 * LifeLock Inc. 1,190,241 20,365 Aircastle Ltd. 1,046,985 20,291 * Rexnord Corp. 698,414 20,240 * Trex Co. Inc. 274,885 20,111 * Wesco Aircraft Holdings Inc. 911,509 20,062 G&K Services Inc. Class A 327,773 20,050 ^ Sturm Ruger & Co. Inc. 334,488 20,002 * Greenbrier Cos. Inc. 434,951 19,834 * Meritor Inc. 1,605,134 19,663 * OSI Systems Inc. 327,356 19,596 * Greatbatch Inc. 426,105 19,567 Otter Tail Corp. 626,839 19,300 Werner Enterprises Inc. 755,227 19,266 * Rogers Corp. 308,640 19,265 * Tutor Perini Corp. 669,478 19,194 * ExamWorks Group Inc. 546,748 19,142 Kaman Corp. 464,550 18,898 AZZ Inc. 419,336 18,736 ^ Lindsay Corp. 212,205 18,712 Primoris Services Corp. 624,020 18,708 Greif Inc. Class A 349,714 18,357 Matson Inc. 742,096 18,322 Universal Forest Products Inc. 327,599 18,129 MTS Systems Corp. 264,138 18,091 * Measurement Specialties Inc. 262,252 17,794 Cubic Corp. 347,182 17,731 Albany International Corp. 492,625 17,508 AAR Corp. 650,267 16,874 Sun Hydraulics Corp. 387,188 16,769 * Aegion Corp. Class A 656,336 16,612 * ExlService Holdings Inc. 533,984 16,505 * Wabash National Corp. 1,184,844 16,303 UTi Worldwide Inc. 1,538,993 16,298 Exponent Inc. 214,473 16,098 Altra Industrial Motion Corp. 444,249 15,860 * Navigant Consulting Inc. 848,065 15,825 * FARO Technologies Inc. 297,078 15,745 Apogee Enterprises Inc. 473,579 15,737 Arkansas Best Corp. 424,734 15,694 Encore Wire Corp. 322,186 15,629 * Boise Cascade Co. 544,354 15,590 ESCO Technologies Inc. 434,026 15,273 * Atlas Air Worldwide Holdings Inc. 432,829 15,266 * DXP Enterprises Inc. 159,769 15,167 * II-VI Inc. 974,101 15,030 ^ Textainer Group Holdings Ltd. 390,322 14,938 John Bean Technologies Corp. 478,482 14,785 McGrath RentCorp 421,271 14,728 * Team Inc. 333,777 14,306 Hyster-Yale Materials Handling Inc. 142,762 13,919 ^,* Smith & Wesson Holding Corp. 949,723 13,885 Astec Industries Inc. 316,149 13,882 * Sykes Enterprises Inc. 684,412 13,599 Quanex Building Products Corp. 644,005 13,318 * Newport Corp. 642,760 13,292 * RPX Corp. 816,297 13,289 AAON Inc. 476,382 13,277 Badger Meter Inc. 236,212 13,015 Acacia Research Corp. 831,497 12,705 * Aerovironment Inc. 314,803 12,671 Schnitzer Steel Industries Inc. 431,926 12,461 * XPO Logistics Inc. 421,293 12,390 Insperity Inc. 396,738 12,291 * Roadrunner Transportation Systems Inc. 486,927 12,290 ManTech International Corp. Class A 412,223 12,123 Materion Corp. 356,410 12,093 * Thermon Group Holdings Inc. 521,044 12,078 * Nortek Inc. 146,006 12,003 Standex International Corp. 220,490 11,814 * Monster Worldwide Inc. 1,578,188 11,805 * Rofin-Sinar Technologies Inc. 487,004 11,669 American Railcar Industries Inc. 166,074 11,630 Kelly Services Inc. Class A 469,718 11,146 Quad/Graphics Inc. 438,321 10,279 Park Electrochemical Corp. 341,999 10,216 Gorman-Rupp Co. 317,651 10,098 Kforce Inc. 468,638 9,991 * Taminco Corp. 458,083 9,624 AVX Corp. 726,797 9,579 Comfort Systems USA Inc. 615,504 9,380 * Checkpoint Systems Inc. 680,368 9,131 American Science & Engineering Inc. 135,712 9,116 Griffon Corp. 758,056 9,051 Resources Connection Inc. 640,543 9,025 * TTM Technologies Inc. 924,172 7,809 * CAI International Inc. 305,942 7,548 Landauer Inc. 164,000 7,434 * TeleTech Holdings Inc. 300,811 7,373 * Air Transport Services Group Inc. 889,085 6,979 * Bazaarvoice Inc. 925,831 6,759 Black Box Corp. 269,394 6,557 * Mistras Group Inc. 268,430 6,112 * Layne Christensen Co. 324,863 5,909 ^,* Nuverra Environmental Solutions Inc. 268,225 5,442 * InnerWorkings Inc. 705,360 5,403 Greif Inc. Class B 91,711 5,325 * Dice Holdings Inc. 652,211 4,866 * Ply Gem Holdings Inc. 346,489 4,376 Electro Scientific Industries Inc. 437,323 4,308 * Continental Building Products Inc. 226,965 4,276 * M/A-COM Technology Solutions Holdings Inc. 201,731 4,146 * Higher One Holdings Inc. 526,646 3,808 * Aeroflex Holding Corp. 295,845 2,458 * Multi-Fineline Electronix Inc. 145,203 1,859 * Viasystems Group Inc. 70,789 886 * TriNet Group Inc. 17,430 371 Towers Watson & Co. Class A 523 60 Oil & Gas (5.6%) * Gulfport Energy Corp. 1,472,811 104,835 * Oil States International Inc. 921,950 90,904 * First Solar Inc. 1,289,910 90,023 Superior Energy Services Inc. 2,741,290 84,322 Patterson-UTI Energy Inc. 2,368,092 75,021 * Dril-Quip Inc. 667,879 74,869 * Newfield Exploration Co. 2,356,019 73,885 ^,* Ultra Petroleum Corp. 2,511,918 67,545 Targa Resources Corp. 658,469 65,360 * WPX Energy Inc. 3,486,690 62,865 * Oasis Petroleum Inc. 1,486,931 62,050 * Kodiak Oil & Gas Corp. 4,601,702 55,865 * Unit Corp. 850,982 55,637 * Atwood Oceanics Inc. 1,054,293 53,126 ^,* SandRidge Energy Inc. 8,128,653 49,910 * Rosetta Resources Inc. 1,060,218 49,385 SemGroup Corp. Class A 733,735 48,192 CARBO Ceramics Inc. 339,455 46,841 * MRC Global Inc. 1,673,428 45,116 Exterran Holdings Inc. 1,025,826 45,013 Bristow Group Inc. 595,600 44,980 * Diamondback Energy Inc. 655,371 44,113 * Chart Industries Inc. 525,450 41,800 Tidewater Inc. 858,019 41,717 * PDC Energy Inc. 617,991 38,476 * Carrizo Oil & Gas Inc. 707,340 37,814 * Helix Energy Solutions Group Inc. 1,644,652 37,794 ^,* GT Advanced Technologies Inc. 2,207,718 37,642 * Laredo Petroleum Inc. 1,355,707 35,059 Western Refining Inc. 895,707 34,574 * Stone Energy Corp. 817,538 34,312 * McDermott International Inc. 4,098,580 32,051 PBF Energy Inc. Class A 1,202,624 31,028 * SEACOR Holdings Inc. 334,788 28,932 * Forum Energy Technologies Inc. 883,134 27,360 Energy XXI Bermuda Ltd. 1,154,586 27,214 * EPL Oil & Gas Inc. 643,761 24,849 * Flotek Industries Inc. 852,185 23,733 ^,* SunPower Corp. Class A 735,404 23,724 * Matador Resources Co. 964,200 23,613 * Hornbeck Offshore Services Inc. 561,515 23,477 * Rice Energy Inc. 881,595 23,265 RPC Inc. 1,137,059 23,219 * Bonanza Creek Energy Inc. 521,993 23,176 * Magnum Hunter Resources Corp. 2,674,005 22,729 * Athlon Energy Inc. 638,831 22,647 * C&J Energy Services Inc. 765,965 22,336 * Key Energy Services Inc. 2,246,566 20,758 * Bill Barrett Corp. 807,075 20,661 * Sanchez Energy Corp. 681,100 20,181 * Penn Virginia Corp. 1,129,808 19,760 Delek US Holdings Inc. 676,703 19,651 * Basic Energy Services Inc. 697,919 19,130 Gulfmark Offshore Inc. 417,161 18,747 ^,* Halcon Resources Corp. 3,951,400 17,110 Comstock Resources Inc. 744,081 17,002 * TETRA Technologies Inc. 1,295,427 16,581 * Newpark Resources Inc. 1,417,984 16,236 * Rex Energy Corp. 842,773 15,768 * Northern Oil and Gas Inc. 1,015,627 14,848 ^ EXCO Resources Inc. 2,593,024 14,521 * Geospace Technologies Corp. 215,727 14,275 * Pioneer Energy Services Corp. 1,080,917 13,998 * Parker Drilling Co. 1,973,461 13,992 * Approach Resources Inc. 612,837 12,814 * Contango Oil & Gas Co. 267,839 12,787 ^ CVR Energy Inc. 300,512 12,697 * EP Energy Corp. Class A 632,309 12,374 * Hercules Offshore Inc. 2,624,873 12,048 * Clayton Williams Energy Inc. 105,194 11,888 * RSP Permian Inc. 374,649 10,824 ^,* Solazyme Inc. 897,637 10,422 W&T Offshore Inc. 587,951 10,177 * Tesco Corp. 548,807 10,153 ^,* Goodrich Petroleum Corp. 612,164 9,684 * ION Geophysical Corp. 2,263,899 9,531 * Willbros Group Inc. 686,091 8,658 * Resolute Energy Corp. 1,194,235 8,599 Pattern Energy Group Inc. 307,250 8,336 * Swift Energy Co. 710,326 7,643 Alon USA Energy Inc. 413,136 6,172 ^,* Quicksilver Resources Inc. 2,132,314 5,608 * PetroQuest Energy Inc. 961,670 5,482 ^,* Vantage Drilling Co. 3,158,930 5,402 * Jones Energy Inc. 195,003 2,952 ^,* Midstates Petroleum Co. Inc. 529,440 2,838 * Forest Oil Corp. 1,026,249 1,960 * EnLink Midstream LLC 612 21 * BPZ Resources Inc. 1,063 3 Other (0.0%) * Leap Wireless International Inc CVR 938,827 2,366 Technology (11.6%) * NCR Corp. 2,881,168 105,307 * athenahealth Inc. 646,119 103,534 IAC/InterActiveCorp 1,320,953 94,303 Pitney Bowes Inc. 3,500,441 90,977 * SunEdison Inc. 4,386,266 82,637 * Brocade Communications Systems Inc. 7,521,662 79,805 * Ingram Micro Inc. 2,671,257 78,962 * Cadence Design Systems Inc. 4,996,467 77,645 * Concur Technologies Inc. 783,050 77,577 Solera Holdings Inc. 1,192,069 75,506 * PTC Inc. 2,061,587 73,042 * ON Semiconductor Corp. 7,611,845 71,551 * Aspen Technology Inc. 1,598,792 67,725 * Teradyne Inc. 3,352,499 66,681 * Palo Alto Networks Inc. 960,103 65,863 * VeriFone Systems Inc. 1,920,177 64,940 * Ultimate Software Group Inc. 464,607 63,651 * Atmel Corp. 6,985,373 58,398 * AOL Inc. 1,304,538 57,100 * JDS Uniphase Corp. 3,978,435 55,698 * ARRIS Group Inc. 1,968,851 55,482 * Guidewire Software Inc. 1,115,657 54,723 * Allscripts Healthcare Solutions Inc. 2,939,837 53,005 * Riverbed Technology Inc. 2,658,557 52,400 Leidos Holdings Inc. 1,479,882 52,343 * CommVault Systems Inc. 779,831 50,650 * Fortinet Inc. 2,251,745 49,606 * ViaSat Inc. 716,913 49,496 Lexmark International Inc. Class A 1,064,111 49,258 * SS&C Technologies Holdings Inc. 1,215,324 48,637 * Medidata Solutions Inc. 889,470 48,334 DST Systems Inc. 506,583 48,019 * SolarWinds Inc. 1,101,984 46,978 * Manhattan Associates Inc. 1,321,248 46,283 * Tableau Software Inc. Class A 597,228 45,437 * Tyler Technologies Inc. 540,590 45,237 * Finisar Corp. 1,672,478 44,337 Mentor Graphics Corp. 1,980,790 43,617 * Verint Systems Inc. 923,911 43,359 ^,* Advanced Micro Devices Inc. 10,666,978 42,775 * Microsemi Corp. 1,637,415 40,985 Diebold Inc. 1,000,007 39,890 * ACI Worldwide Inc. 664,592 39,337 * Ciena Corp. 1,724,107 39,206 * Qlik Technologies Inc. 1,463,235 38,907 j2 Global Inc. 776,781 38,878 * Rovi Corp. 1,702,440 38,782 * Tech Data Corp. 624,935 38,096 * TriQuint Semiconductor Inc. 2,830,295 37,898 * Cavium Inc. 863,510 37,761 Compuware Corp. 3,582,440 37,616 * Dealertrack Technologies Inc. 763,232 37,543 * Freescale Semiconductor Ltd. 1,528,244 37,304 * Synaptics Inc. 614,800 36,900 * RF Micro Devices Inc. 4,639,153 36,557 * Informatica Corp. 943,843 35,658 * EchoStar Corp. Class A 740,686 35,227 * Electronics For Imaging Inc. 811,660 35,153 * Sapient Corp. 2,059,477 35,135 * Silicon Laboratories Inc. 672,210 35,123 * Cornerstone OnDemand Inc. 730,101 34,950 * MICROS Systems Inc. 650,315 34,421 Hittite Microwave Corp. 542,340 34,189 * International Rectifier Corp. 1,231,520 33,744 Fair Isaac Corp. 603,413 33,381 * Demandware Inc. 519,933 33,307 Plantronics Inc. 743,155 33,033 * Aruba Networks Inc. 1,753,035 32,869 Power Integrations Inc. 496,837 32,682 CDW Corp. 1,188,831 32,622 * Polycom Inc. 2,365,862 32,460 * Integrated Device Technology Inc. 2,591,353 31,692 * SYNNEX Corp. 506,852 30,720 * Semtech Corp. 1,186,384 30,063 * CACI International Inc. Class A 405,599 29,933 * Fairchild Semiconductor International Inc. Class A 2,156,004 29,731 * Entegris Inc. 2,397,781 29,037 ^,* InvenSense Inc. 1,214,118 28,738 * Web.com Group Inc. 842,730 28,678 Intersil Corp. Class A 2,208,048 28,528 MKS Instruments Inc. 922,746 27,581 * TIBCO Software Inc. 1,328,450 26,994 Science Applications International Corp. 720,024 26,922 Cogent Communications Group Inc. 736,548 26,170 * MedAssets Inc. 1,014,710 25,074 Blackbaud Inc. 797,122 24,950 Cypress Semiconductor Corp. 2,400,090 24,649 ^,* Ubiquiti Networks Inc. 531,029 24,146 * CommScope Holding Co. Inc. 964,266 23,798 * Bottomline Technologies de Inc. 675,117 23,730 * Unisys Corp. 763,745 23,264 InterDigital Inc. 699,234 23,152 * Monolithic Power Systems Inc. 595,624 23,092 * Netscout Systems Inc. 607,159 22,817 * Syntel Inc. 252,653 22,714 ADTRAN Inc. 930,031 22,702 * PMC-Sierra Inc. 2,856,346 21,737 * Cirrus Logic Inc. 1,077,061 21,401 * NETGEAR Inc. 630,199 21,257 Advent Software Inc. 709,808 20,840 Monotype Imaging Holdings Inc. 674,410 20,327 * Interactive Intelligence Group Inc. 279,659 20,275 * FleetMatics Group plc 605,202 20,244 * ScanSource Inc. 492,713 20,088 * Rambus Inc. 1,863,319 20,031 * EPAM Systems Inc. 604,249 19,880 NIC Inc. 1,011,605 19,534 Tessera Technologies Inc. 826,165 19,522 * QLogic Corp. 1,502,856 19,161 * ATMI Inc. 543,547 18,486 * Progress Software Corp. 846,898 18,462 * Infinera Corp. 2,010,281 18,253 * Synchronoss Technologies Inc. 529,679 18,163 * MicroStrategy Inc. Class A 156,867 18,101 * Insight Enterprises Inc. 717,512 18,017 ^,* Gogo Inc. 872,124 17,913 * LogMeIn Inc. 397,743 17,855 * Cabot Microelectronics Corp. 401,303 17,657 * iGATE Corp. 558,336 17,610 * Shutterstock Inc. 242,501 17,608 * Dycom Industries Inc. 554,859 17,539 * Spansion Inc. Class A 986,374 17,183 * OmniVision Technologies Inc. 968,380 17,140 * Infoblox Inc. 838,052 16,811 * Kulicke & Soffa Industries Inc. 1,320,420 16,651 * Advanced Energy Industries Inc. 673,519 16,501 * Fusion-io Inc. 1,566,497 16,480 * RealPage Inc. 877,693 15,939 * Lattice Semiconductor Corp. 2,023,158 15,862 * Diodes Inc. 605,406 15,813 * Amkor Technology Inc. 2,259,569 15,501 CSG Systems International Inc. 561,678 14,626 * Loral Space & Communications Inc. 203,574 14,399 * Ixia 1,118,823 13,985 * Sonus Networks Inc. 4,108,076 13,844 * Blucora Inc. 692,723 13,640 * Ultratech Inc. 459,897 13,424 * Comverse Inc. 384,308 13,289 Quality Systems Inc. 780,501 13,175 * BroadSoft Inc. 490,678 13,116 * Ellie Mae Inc. 453,570 13,081 * Ruckus Wireless Inc. 1,053,306 12,808 * ICG Group Inc. 621,590 12,693 * Applied Micro Circuits Corp. 1,282,054 12,692 ^,* Veeva Systems Inc. Class A 467,594 12,485 * Cray Inc. 331,950 12,388 * Harmonic Inc. 1,703,218 12,161 West Corp. 507,130 12,136 Brooks Automation Inc. 1,094,301 11,961 Computer Programs & Systems Inc. 183,293 11,841 * Marketo Inc. 347,530 11,354 * Tangoe Inc. 594,954 11,060 * Gigamon Inc. 349,274 10,614 Pegasystems Inc. 296,614 10,476 * Cvent Inc. 282,462 10,211 * LivePerson Inc. 842,098 10,164 ^,* VirnetX Holding Corp. 708,396 10,045 * Envestnet Inc. 247,480 9,944 * Super Micro Computer Inc. 566,774 9,845 * Emulex Corp. 1,327,748 9,812 ^ Ebix Inc. 563,188 9,614 * ChannelAdvisor Corp. 252,343 9,523 * Digital River Inc. 543,261 9,469 * Silicon Image Inc. 1,341,489 9,256 ^,* Endurance International Group Holdings Inc. 669,468 8,710 * Proofpoint Inc. 233,583 8,661 Micrel Inc. 774,928 8,586 * Intralinks Holdings Inc. 819,424 8,383 ^,* Millennial Media Inc. 1,197,451 8,286 Comtech Telecommunications Corp. 250,417 7,978 ^,* Textura Corp. 298,555 7,527 Forrester Research Inc. 203,750 7,304 * Silicon Graphics International Corp. 587,550 7,215 * Mercury Systems Inc. 543,262 7,177 Epiq Systems Inc. 490,608 6,687 * Ceva Inc. 378,084 6,639 * Entropic Communications Inc. 1,582,174 6,471 ^,* Rocket Fuel Inc. 150,729 6,463 * Inphi Corp. 397,463 6,395 * FormFactor Inc. 952,588 6,087 * Vocera Communications Inc. 363,898 5,943 * Calix Inc. 647,828 5,461 * RingCentral Inc. Class A 298,986 5,412 ^,* Benefitfocus Inc. 105,136 4,938 * Jive Software Inc. 604,328 4,841 * Pendrell Corp. 2,556,963 4,679 * Quantum Corp. 3,634,738 4,434 * Systemax Inc. 220,951 3,294 * Nimble Storage Inc. 19,989 757 * 3D Systems Corp. 418 25 * NetSuite Inc. 230 22 * Splunk Inc. 284 20 * FireEye Inc. 302 19 * Piksel Inc. 241 — Telecommunications (0.6%) * tw telecom inc Class A 2,430,565 75,979 * Level 3 Communications Inc. 1,525,107 59,693 Telephone & Data Systems Inc. 1,580,293 41,420 * Vonage Holdings Corp. 3,107,360 13,268 Consolidated Communications Holdings Inc. 657,854 13,164 * Cincinnati Bell Inc. 3,607,610 12,482 Atlantic Tele-Network Inc. 163,477 10,776 United States Cellular Corp. 221,344 9,077 ^,* Iridium Communications Inc. 989,240 7,429 * Intelsat SA 365,972 6,851 EarthLink Holdings Corp. 1,758,049 6,347 * NII Holdings Inc. 1,409,041 1,677 Utilities (3.5%) ITC Holdings Corp. 2,723,276 101,714 AGL Resources Inc. 2,055,050 100,615 UGI Corp. 1,983,369 90,462 Atmos Energy Corp. 1,710,360 80,609 Westar Energy Inc. Class A 2,225,932 78,264 Aqua America Inc. 3,055,846 76,610 Questar Corp. 3,026,520 71,971 Great Plains Energy Inc. 2,659,582 71,915 Vectren Corp. 1,424,422 56,108 Cleco Corp. 1,045,247 52,869 IDACORP Inc. 867,983 48,147 Piedmont Natural Gas Co. Inc. 1,347,019 47,671 Hawaiian Electric Industries Inc. 1,752,764 44,555 Black Hills Corp. 769,182 44,343 Portland General Electric Co. 1,349,585 43,646 Southwest Gas Corp. 803,655 42,955 UNS Energy Corp. 683,600 41,037 ALLETE Inc. 772,210 40,479 PNM Resources Inc. 1,376,684 37,212 * Dynegy Inc. Class A 1,472,089 36,714 New Jersey Resources Corp. 728,297 36,269 UIL Holdings Corp. 975,843 35,921 WGL Holdings Inc. 896,355 35,908 TECO Energy Inc. 1,884,454 32,318 * ONE Gas Inc. 897,754 32,256 NorthWestern Corp. 670,070 31,782 South Jersey Industries Inc. 565,862 31,739 Avista Corp. 986,976 30,251 Laclede Group Inc. 537,922 25,363 El Paso Electric Co. 696,247 24,877 MGE Energy Inc. 599,212 23,507 American States Water Co. 669,747 21,626 Northwest Natural Gas Co. 468,403 20,615 California Water Service Group 783,882 18,766 Empire District Electric Co. 744,870 18,115 Ormat Technologies Inc. 314,292 9,432 ^ Atlantic Power Corp. 2,068,682 5,999 Total Common Stocks (Cost $33,872,969) Coupon Temporary Cash Investments (1.4%) 1 Money Market Fund (1.3%) 2,3 Vanguard Market Liquidity Fund 0.122% 619,447,670 619,478 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 Fannie Mae Discount Notes 0.095% 4/9/14 700 700 4,5 Fannie Mae Discount Notes 0.085% 7/14/14 1,000 1,000 5,6 Federal Home Loan Bank Discount Notes 0.120%–0.130% 5/23/14 1,200 1,200 5,6 Federal Home Loan Bank Discount Notes 0.120% 5/28/14 3,200 3,199 5,6 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 2,400 2,400 5,6 Federal Home Loan Bank Discount Notes 0.077% 6/13/14 7,000 6,999 5,6 Federal Home Loan Bank Discount Notes 0.090% 7/16/14 3,800 3,798 5,6 Federal Home Loan Bank Discount Notes 0.080% 7/18/14 1,000 1,000 6 Federal Home Loan Bank Discount Notes 0.090% 8/6/14 19,000 18,991 Total Temporary Cash Investments (Cost $658,767) Total Investments (100.9%) (Cost $34,531,736) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $354,513,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $372,063,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as n eeded to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $14,096,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the Small-Cap Index Fund latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 46,747,155 — 2,366 Temporary Cash Investments 619,478 39,287 — Futures Contracts—Assets 1 4,642 — — Total 47,371,275 39,287 2,366 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Small-Cap Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-Mini Russell 2000 Index June 2014 1,752 205,072 (3,563) E-Mini S&P MidCap 400 Index June 2014 394 54,171 210 (3,353) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $34,541,023,000. Net unrealized appreciation of investment securities for tax purposes was $12,867,263,000, consisting of unrealized gains of $13,963,683,000 on securities that had risen in value since their purchase and $1,096,420,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Growth Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (2.6%) NewMarket Corp. 133,491 52,166 Royal Gold Inc. 785,728 49,202 Carpenter Technology Corp. 646,841 42,717 * KapStone Paper and Packaging Corp. 919,296 26,513 US Silica Holdings Inc. 685,914 26,181 * Stillwater Mining Co. 1,532,156 22,691 Balchem Corp. 388,174 20,232 * Polypore International Inc. 576,097 19,708 Globe Specialty Metals Inc. 810,038 16,865 * Chemtura Corp. 618,457 15,641 * Calgon Carbon Corp. 688,078 15,021 * Coeur Mining Inc. 1,318,583 12,250 * Horsehead Holding Corp. 658,438 11,075 * RTI International Metals Inc. 394,299 10,954 *,^ Molycorp Inc. 2,156,834 10,116 Deltic Timber Corp. 149,519 9,753 Haynes International Inc. 161,651 8,729 * Platform Specialty Products Corp. 431,566 8,221 * Ferro Corp. 566,837 7,743 American Vanguard Corp. 319,319 6,913 Hecla Mining Co. 2,243,966 6,889 * Rentech Inc. 2,817,976 5,354 *,^ Allied Nevada Gold Corp. 1,225,140 5,280 Gold Resource Corp. 599,347 2,865 FutureFuel Corp. 139,915 2,840 Consumer Goods (8.6%) Harman International Industries Inc. 870,103 92,579 * Toll Brothers Inc. 2,049,990 73,595 * Middleby Corp. 245,418 64,842 * WhiteWave Foods Co. Class A 2,226,707 63,550 * Kate Spade & Co. 1,583,491 58,732 Gentex Corp./MI 1,775,615 55,985 * Hain Celestial Group Inc. 608,028 55,616 Brunswick Corp./DE 1,187,872 53,799 Carter's Inc. 654,017 50,784 Flowers Foods Inc. 2,275,341 48,806 * Darling International Inc. 2,108,384 42,210 * Tempur Sealy International Inc. 778,199 39,431 * Zynga Inc. Class A 8,909,577 38,311 Wolverine World Wide Inc. 1,226,658 35,021 * Deckers Outdoor Corp. 421,222 33,584 Pool Corp. 547,573 33,577 Nu Skin Enterprises Inc. Class A 342,812 28,402 * Steven Madden Ltd. 770,437 27,720 * Boston Beer Co. Inc. Class A 111,847 27,372 Lancaster Colony Corp. 262,068 26,055 Ryland Group Inc. 596,677 23,825 * Dorman Products Inc. 397,355 23,468 B&G Foods Inc. 687,095 20,688 * TiVo Inc. 1,467,487 19,415 * Meritage Homes Corp. 452,738 18,961 Snyder's-Lance Inc. 671,750 18,937 Vector Group Ltd. 876,040 18,870 J&J Snack Foods Corp. 191,425 18,371 Interface Inc. Class A 814,382 16,735 * Standard Pacific Corp. 1,956,555 16,259 * G-III Apparel Group Ltd. 222,180 15,904 Drew Industries Inc. 289,477 15,690 Oxford Industries Inc. 189,250 14,799 WD-40 Co. 187,597 14,552 MDC Holdings Inc. 499,881 14,137 *,^ iRobot Corp. 338,453 13,893 * Tumi Holdings Inc. 608,391 13,768 * Boulder Brands Inc. 746,994 13,162 * Post Holdings Inc. 229,564 12,654 * Select Comfort Corp. 666,194 12,045 * Annie's Inc. 221,713 8,911 * Crocs Inc. 568,443 8,868 * Blount International Inc. 647,231 7,702 * Vera Bradley Inc. 265,464 7,165 * USANA Health Sciences Inc. 90,445 6,814 * RealD Inc. 553,732 6,185 * LeapFrog Enterprises Inc. 758,269 5,687 * Taylor Morrison Home Corp. Class A 210,221 4,940 * Diamond Foods Inc. 139,395 4,869 * DTS Inc./CA 229,453 4,534 Ethan Allen Interiors Inc. 166,435 4,236 * National Beverage Corp. 151,281 2,951 * Vince Holding Corp. 70,648 1,862 * Fuel Systems Solutions Inc. 83,531 899 Consumer Services (14.1%) Dick's Sporting Goods Inc. 1,294,606 70,698 Dunkin' Brands Group Inc. 1,365,604 68,526 * Pandora Media Inc. 2,153,410 65,291 * Panera Bread Co. Class A 338,048 59,655 * Sally Beauty Holdings Inc. 2,088,524 57,226 * Yelp Inc. Class A 728,029 56,007 * Spirit Airlines Inc. 932,589 55,396 Domino's Pizza Inc. 715,174 55,047 * AMC Networks Inc. Class A 741,383 54,188 GNC Holdings Inc. Class A 1,208,382 53,193 * Copart Inc. 1,453,670 52,899 * Lamar Advertising Co. Class A 1,029,524 52,495 * Madison Square Garden Co. Class A 772,259 43,849 * United Natural Foods Inc. 604,772 42,890 * Live Nation Entertainment Inc. 1,797,430 39,094 Sotheby's 887,393 38,646 * Cabela's Inc. 589,386 38,611 DSW Inc. Class A 1,064,988 38,190 Six Flags Entertainment Corp. 911,593 36,600 * Buffalo Wild Wings Inc. 240,867 35,865 * Bally Technologies Inc. 500,871 33,193 Vail Resorts Inc. 462,634 32,246 * Lumber Liquidators Holdings Inc. 334,330 31,360 * HomeAway Inc. 828,407 31,206 * Restoration Hardware Holdings Inc. 423,615 31,174 Chico's FAS Inc. 1,932,036 30,971 * Ascena Retail Group Inc. 1,653,217 28,568 Cheesecake Factory Inc. 593,568 28,272 * Grand Canyon Education Inc. 589,589 27,534 *,^ SolarCity Corp. 428,307 26,821 Rollins Inc. 841,960 25,461 * Caesars Acquisition Co. Class A 1,740,352 24,730 HSN Inc. 408,184 24,381 * Groupon Inc. Class A 3,052,444 23,931 Lions Gate Entertainment Corp. 883,793 23,624 * Five Below Inc. 554,895 23,572 PriceSmart Inc. 232,237 23,440 * Life Time Fitness Inc. 485,374 23,346 * ANN Inc. 558,623 23,172 * Jos A Bank Clothiers Inc. 358,440 23,048 Pier 1 Imports Inc. 1,184,294 22,359 * DreamWorks Animation SKG Inc. Class A 837,120 22,226 Monro Muffler Brake Inc. 382,600 21,762 * Genesco Inc. 289,888 21,617 Allegiant Travel Co. Class A 190,440 21,316 * Bloomin' Brands Inc. 879,924 21,206 Texas Roadhouse Inc. Class A 806,451 21,032 Papa John's International Inc. 402,336 20,966 * OpenTable Inc. 270,280 20,793 * WebMD Health Corp. 495,504 20,514 Morningstar Inc. 257,588 20,355 * Shutterfly Inc. 465,215 19,855 * Marriott Vacations Worldwide Corp. 333,883 18,667 * Vitamin Shoppe Inc. 391,636 18,611 * Hibbett Sports Inc. 330,607 17,482 Finish Line Inc. Class A 628,226 17,019 * Fresh Market Inc. 494,467 16,614 * Orient-Express Hotels Ltd. Class A 1,129,115 16,271 Churchill Downs Inc. 172,340 15,735 * Krispy Kreme Doughnuts Inc. 844,959 14,981 * Bright Horizons Family Solutions Inc. 369,744 14,461 * comScore Inc. 420,461 13,787 * Ascent Capital Group Inc. Class A 169,007 12,768 * Popeyes Louisiana Kitchen Inc. 309,749 12,588 *,^ Conn's Inc. 323,409 12,564 Interval Leisure Group Inc. 479,205 12,526 * Bankrate Inc. 722,662 12,242 * BJ's Restaurants Inc. 314,575 10,290 * Constant Contact Inc. 400,883 9,806 * Francesca's Holdings Corp. 539,384 9,784 * K12 Inc. 423,910 9,602 * Scientific Games Corp. Class A 654,827 8,991 * Liquidity Services Inc. 336,934 8,777 * Pinnacle Entertainment Inc. 360,422 8,542 *,^ Mattress Firm Holding Corp. 173,639 8,305 *,^ Noodles & Co. Class A 208,428 8,227 * RetailMeNot Inc. 254,667 8,149 *,^ Clean Energy Fuels Corp. 879,103 7,859 * Diamond Resorts International Inc. 435,210 7,377 * Zumiez Inc. 297,743 7,217 * American Public Education Inc. 203,250 7,130 Nexstar Broadcasting Group Inc. Class A 189,199 7,099 *,^ Media General Inc. 365,398 6,712 *,^ Angie's List Inc. 536,309 6,532 * Boyd Gaming Corp. 482,864 6,374 * AMC Entertainment Holdings Inc. 262,630 6,369 * Blue Nile Inc. 167,077 5,814 * Burlington Stores Inc. 187,158 5,525 World Wrestling Entertainment Inc. Class A 190,870 5,512 * Container Store Group Inc. 153,268 5,203 * Tile Shop Holdings Inc. 334,144 5,163 * Cumulus Media Inc. Class A 741,407 5,123 ClubCorp Holdings Inc. 125,267 2,368 * Travelzoo Inc. 100,318 2,297 *,^ SFX Entertainment Inc. 288,816 2,036 *,^ Fairway Group Holdings Corp. 241,289 1,843 *,^ Potbelly Corp. 95,304 1,703 * Demand Media Inc. 293,669 1,424 * ReachLocal Inc. 126,981 1,251 Financials (17.5%) WP Carey Inc. 1,270,349 76,310 Waddell & Reed Financial Inc. Class A 1,034,884 76,188 * SVB Financial Group 588,811 75,827 Duke Realty Corp. 4,196,518 70,837 * Signature Bank/New York NY 562,902 70,695 Extra Space Storage Inc. 1,411,722 68,483 CBOE Holdings Inc. 1,109,809 62,815 BRE Properties Inc. 991,991 62,277 Kilroy Realty Corp. 1,053,895 61,737 * Howard Hughes Corp. 430,857 61,488 DDR Corp. 3,686,798 60,758 Regency Centers Corp. 1,184,810 60,496 Taubman Centers Inc. 769,519 54,474 BioMed Realty Trust Inc. 2,471,096 50,633 American Campus Communities Inc. 1,344,599 50,221 Douglas Emmett Inc. 1,745,572 47,375 Home Properties Inc. 732,432 44,034 * E*TRADE Financial Corp. 1,849,594 42,578 Weingarten Realty Investors 1,408,427 42,253 LaSalle Hotel Properties 1,334,400 41,780 Equity Lifestyle Properties Inc. 1,015,801 41,292 Tanger Factory Outlet Centers Inc. 1,163,502 40,723 RLJ Lodging Trust 1,498,479 40,069 * Stifel Financial Corp. 794,737 39,546 * Portfolio Recovery Associates Inc. 639,069 36,977 * Texas Capital Bancshares Inc. 547,730 35,570 Healthcare Trust of America Inc. Class A 3,039,814 34,623 Post Properties Inc. 695,772 34,162 Financial Engines Inc. 653,184 33,169 Sunstone Hotel Investors Inc. 2,341,953 32,155 *,^ Zillow Inc. Class A 338,192 29,795 Healthcare Realty Trust Inc. 1,229,447 29,691 CubeSmart 1,707,041 29,293 Sovran Self Storage Inc. 396,350 29,112 Medical Properties Trust Inc. 2,180,499 27,889 Pebblebrook Hotel Trust 818,346 27,636 MarketAxess Holdings Inc. 459,744 27,226 Colony Financial Inc. 1,185,126 26,014 Lexington Realty Trust 2,348,699 25,624 * Strategic Hotels & Resorts Inc. 2,501,501 25,490 Alexander & Baldwin Inc. 592,328 25,209 Spirit Realty Capital Inc. 2,256,647 24,778 * Altisource Portfolio Solutions SA 202,822 24,675 Home BancShares Inc./AR 709,004 24,404 Chambers Street Properties 3,028,962 23,535 ^ Ryman Hospitality Properties Inc. 549,968 23,385 * Western Alliance Bancorp 948,399 23,331 Sun Communities Inc. 491,140 22,145 Evercore Partners Inc. Class A 400,031 22,102 Artisan Partners Asset Management Inc. Class A 339,675 21,824 Gaming and Leisure Properties Inc. 567,430 20,688 * Hilltop Holdings Inc. 868,215 20,655 DuPont Fabros Technology Inc. 849,173 20,440 Washington REIT 852,963 20,369 * Virtus Investment Partners Inc. 116,565 20,186 PS Business Parks Inc. 240,817 20,137 Chimera Investment Corp. 6,580,466 20,136 Kennedy-Wilson Holdings Inc. 883,188 19,881 Equity One Inc. 841,476 18,799 Glimcher Realty Trust 1,858,007 18,636 Greenhill & Co. Inc. 346,017 17,986 * WisdomTree Investments Inc. 1,361,355 17,861 * First Cash Financial Services Inc. 352,147 17,769 Investors Bancorp Inc. 629,379 17,396 Hudson Pacific Properties Inc. 731,094 16,866 Radian Group Inc. 1,109,608 16,677 Chesapeake Lodging Trust 645,943 16,620 DCT Industrial Trust Inc. 2,079,843 16,389 Education Realty Trust Inc. 1,493,929 14,745 HFF Inc. Class A 435,189 14,627 Hersha Hospitality Trust Class A 2,467,051 14,383 * Encore Capital Group Inc. 311,005 14,213 Ramco-Gershenson Properties Trust 868,089 14,150 STAG Industrial Inc. 578,977 13,953 Sabra Health Care REIT Inc. 496,858 13,857 * Walter Investment Management Corp. 460,922 13,749 ViewPoint Financial Group Inc. 465,997 13,444 Retail Opportunity Investments Corp. 897,771 13,413 FelCor Lodging Trust Inc. 1,457,921 13,180 * TFS Financial Corp. 992,952 12,342 Investors Real Estate Trust 1,369,930 12,302 * Altisource Asset Management Corp. 10,767 11,571 NRG Yield Inc. Class A 292,540 11,564 Altisource Residential Corp. 345,863 10,915 * Credit Acceptance Corp. 74,566 10,600 National Bank Holdings Corp. Class A 505,275 10,141 Alexander's Inc. 26,692 9,636 *,^ Nationstar Mortgage Holdings Inc. 289,288 9,390 ^ Cohen & Steers Inc. 232,108 9,249 * Capital Bank Financial Corp. 359,769 9,034 * PICO Holdings Inc. 297,332 7,728 * Springleaf Holdings Inc. 300,902 7,568 Silver Bay Realty Trust Corp. 483,309 7,501 * Tejon Ranch Co. 210,762 7,130 * Trulia Inc. 212,742 7,063 * Ladder Capital Corp. Class A 373,890 7,059 * MoneyGram International Inc. 383,071 6,761 Universal Health Realty Income Trust 149,392 6,310 * St. Joe Co. 324,927 6,255 Aviv REIT Inc. 196,589 4,807 GAMCO Investors Inc. 60,373 4,688 * PennyMac Financial Services Inc. Class A 267,992 4,459 Employers Holdings Inc. 203,014 4,107 * NewStar Financial Inc. 286,528 3,971 *,^ Blackhawk Network Holdings Inc. 157,856 3,850 * Forestar Group Inc. 215,505 3,836 Northfield Bancorp Inc. 264,872 3,406 Urstadt Biddle Properties Inc. Class A 152,461 3,150 * Tejon Ranch Co. Warrants Exp. 08/31/2016 28,628 104 Health Care (14.3%) Cooper Cos. Inc. 614,382 84,391 * Alkermes plc 1,850,864 81,605 * MEDNAX Inc. 1,299,941 80,570 * Salix Pharmaceuticals Ltd. 772,418 80,030 * Cubist Pharmaceuticals Inc. 959,822 70,211 * Isis Pharmaceuticals Inc. 1,504,816 65,023 * Medivation Inc. 979,537 63,053 * Seattle Genetics Inc. 1,262,512 57,520 * United Therapeutics Corp. 582,984 54,818 * Sirona Dental Systems Inc. 709,447 52,974 * Jazz Pharmaceuticals plc 354,054 49,100 Questcor Pharmaceuticals Inc. 738,594 47,957 * Align Technology Inc. 888,798 46,031 * Cepheid Inc. 890,027 45,908 * Centene Corp. 702,408 43,725 * Brookdale Senior Living Inc. Class A 1,276,621 42,780 Techne Corp. 473,570 40,429 * PAREXEL International Corp. 725,040 39,217 * DexCom Inc. 932,635 38,574 West Pharmaceutical Services Inc. 855,744 37,696 * NPS Pharmaceuticals Inc. 1,184,923 35,465 * Puma Biotechnology Inc. 328,022 34,160 * Insulet Corp. 705,213 33,441 *,^ Myriad Genetics Inc. 934,561 31,953 * Theravance Inc. 1,003,853 31,059 * Bruker Corp. 1,287,929 29,352 * Pacira Pharmaceuticals Inc./DE 410,250 28,713 * Thoratec Corp. 727,165 26,040 *,^ OPKO Health Inc. 2,671,018 24,894 Healthcare Services Group Inc. 852,947 24,787 * ACADIA Pharmaceuticals Inc. 1,001,471 24,366 * Air Methods Corp. 450,729 24,082 * Medicines Co. 836,980 23,787 * NuVasive Inc. 588,828 22,617 * Impax Laboratories Inc. 848,573 22,419 * Haemonetics Corp. 664,500 21,656 * HMS Holdings Corp. 1,120,439 21,344 * Cyberonics Inc. 326,422 21,299 * Globus Medical Inc. 796,150 21,170 * Acadia Healthcare Co. Inc. 453,157 20,446 * Akorn Inc. 927,563 20,406 * Acorda Therapeutics Inc. 529,069 20,057 * Neogen Corp. 445,279 20,015 * Nektar Therapeutics 1,631,223 19,770 * HeartWare International Inc. 208,005 19,507 * Ironwood Pharmaceuticals Inc. Class A 1,496,909 18,442 * Masimo Corp. 653,597 17,850 *,^ Arena Pharmaceuticals Inc. 2,808,131 17,691 * Auxilium Pharmaceuticals Inc. 637,072 17,316 * ARIAD Pharmaceuticals Inc. 2,147,567 17,309 * Emeritus Corp. 532,290 16,735 * ImmunoGen Inc. 1,097,218 16,381 * Halozyme Therapeutics Inc. 1,276,481 16,211 * Aegerion Pharmaceuticals Inc. 339,190 15,643 Cantel Medical Corp. 423,060 14,266 * ArthroCare Corp. 292,638 14,102 Analogic Corp. 160,952 13,216 * Volcano Corp. 665,491 13,117 * Exact Sciences Corp. 918,479 13,015 * ABIOMED Inc. 459,010 11,953 *,^ MannKind Corp. 2,899,006 11,654 * Intrexon Corp. 435,402 11,447 Meridian Bioscience Inc. 513,351 11,186 Ensign Group Inc. 255,536 11,152 * IPC The Hospitalist Co. Inc. 221,950 10,893 * Abaxis Inc. 274,456 10,671 *,^ Sarepta Therapeutics Inc. 435,338 10,461 * ICU Medical Inc. 173,837 10,409 * Quidel Corp. 378,416 10,331 * Endologix Inc. 790,759 10,177 * Keryx Biopharmaceuticals Inc. 571,773 9,743 * Emergent Biosolutions Inc. 381,474 9,640 *,^ Idenix Pharmaceuticals Inc. 1,575,169 9,498 * Tornier NV 444,080 9,423 *,^ Bio-Reference Labs Inc. 326,506 9,038 * NxStage Medical Inc. 705,615 8,990 * Luminex Corp. 494,109 8,948 * Accuray Inc. 928,906 8,917 *,^ Exelixis Inc. 2,291,455 8,112 * Ligand Pharmaceuticals Inc. 118,896 7,997 * Merit Medical Systems Inc. 532,522 7,615 * Corvel Corp. 150,934 7,510 * Healthways Inc. 427,330 7,324 * Momenta Pharmaceuticals Inc. 617,122 7,189 * HealthStream Inc. 268,044 7,157 *,^ Vivus Inc. 1,133,723 6,734 * Sagent Pharmaceuticals Inc. 269,568 6,300 *,^ Dendreon Corp. 1,955,086 5,846 *,^ Merrimack Pharmaceuticals Inc. 1,121,670 5,653 * Spectrum Pharmaceuticals Inc. 697,741 5,470 * Lannett Co. Inc. 145,983 5,215 * Genomic Health Inc. 180,933 4,766 *,^ Sequenom Inc. 1,510,222 3,700 * Epizyme Inc. 146,453 3,335 * BioScrip Inc. 422,729 2,951 * Insys Therapeutics Inc. 64,221 2,661 * Surgical Care Affiliates Inc. 74,951 2,305 * Relypsa Inc. 73,500 2,191 * Acceleron Pharma Inc. 59,114 2,039 * Cubist Pharmaceuticals Inc. Rights 287,515 187 * Wright Medical Group Inc. CVR 165,303 136 Industrials (18.2%) Lincoln Electric Holdings Inc. 1,039,917 74,884 Acuity Brands Inc. 552,757 73,279 * Kirby Corp. 657,190 66,540 Waste Connections Inc. 1,506,738 66,086 * CoStar Group Inc. 351,790 65,693 * Genesee & Wyoming Inc. Class A 667,091 64,921 Jack Henry & Associates Inc. 1,096,961 61,167 Graco Inc. 780,948 58,368 FEI Co. 541,890 55,825 * Hexcel Corp. 1,269,313 55,266 MSC Industrial Direct Co. Inc. Class A 615,956 53,292 * Vantiv Inc. Class A 1,728,143 52,224 * Old Dominion Freight Line Inc. 884,593 50,192 Nordson Corp. 701,910 49,478 Valmont Industries Inc. 327,112 48,687 Eagle Materials Inc. 545,088 48,327 * WEX Inc. 499,104 47,440 Air Lease Corp. Class A 1,241,340 46,290 AO Smith Corp. 1,001,279 46,079 Toro Co. 723,752 45,734 Wabtec Corp./DE 585,036 45,340 * Zebra Technologies Corp. 646,353 44,863 Fortune Brands Home & Security Inc. 1,063,356 44,746 Packaging Corp. of America 629,388 44,290 MAXIMUS Inc. 869,113 38,988 CLARCOR Inc. 645,600 37,025 * Colfax Corp. 509,977 36,377 * Clean Harbors Inc. 661,045 36,219 * Genpact Ltd. 2,077,355 36,188 * Cognex Corp. 1,056,633 35,778 Landstar System Inc. 582,640 34,504 * MasTec Inc. 792,154 34,411 Watsco Inc. 327,045 32,675 Woodward Inc. 774,625 32,170 Corporate Executive Board Co. 430,714 31,972 *,^ IPG Photonics Corp. 432,449 30,738 * Advisory Board Co. 462,865 29,739 * DigitalGlobe Inc. 965,961 28,023 Manitowoc Co. Inc. 859,932 27,045 * USG Corp. 792,753 25,939 * NeuStar Inc. Class A 783,539 25,473 * MWI Veterinary Supply Inc. 156,332 24,328 * On Assignment Inc. 622,471 24,021 * Outerwall Inc. 325,235 23,580 * Navistar International Corp. 679,383 23,011 * WageWorks Inc. 401,228 22,513 * Cardtronics Inc. 569,729 22,134 Franklin Electric Co. Inc. 519,118 22,073 Triumph Group Inc. 335,601 21,673 * Coherent Inc. 318,089 20,787 Mueller Industries Inc. 689,368 20,674 * Veeco Instruments Inc. 489,128 20,509 EVERTEC Inc. 805,371 19,893 HEICO Corp. 327,171 19,683 * HD Supply Holdings Inc. 737,975 19,298 * Huron Consulting Group Inc. 298,193 18,899 * RBC Bearings Inc. 296,567 18,891 *,^ Vistaprint NV 383,004 18,851 Simpson Manufacturing Co. Inc. 526,768 18,611 National Instruments Corp. 646,221 18,540 Heartland Payment Systems Inc. 446,503 18,508 * TriMas Corp. 547,632 18,181 Forward Air Corp. 393,425 18,141 * Hub Group Inc. Class A 447,787 17,907 * Proto Labs Inc. 262,035 17,732 * Knowles Corp. 544,806 17,200 HEICO Corp. Class A 388,379 16,860 * Universal Display Corp. 505,546 16,132 * Imperva Inc. 284,110 15,825 Tennant Co. 236,766 15,537 Raven Industries Inc. 466,216 15,269 * Louisiana-Pacific Corp. 904,585 15,260 * LifeLock Inc. 882,190 15,094 * Trex Co. Inc. 203,664 14,900 Sturm Ruger & Co. Inc. 247,778 14,817 * OSI Systems Inc. 242,480 14,515 * Rogers Corp. 232,430 14,508 * ExamWorks Group Inc. 404,653 14,167 AZZ Inc. 314,202 14,039 ^ Lindsay Corp. 158,885 14,010 Primoris Services Corp. 462,334 13,861 * Measurement Specialties Inc. 197,572 13,405 Sun Hydraulics Corp. 291,619 12,630 * ExlService Holdings Inc. 395,594 12,228 * Wabash National Corp. 884,865 12,176 Exponent Inc. 161,897 12,152 * FARO Technologies Inc. 224,390 11,893 * DXP Enterprises Inc. 119,534 11,347 * II-VI Inc. 733,446 11,317 * Team Inc. 247,215 10,596 *,^ Smith & Wesson Holding Corp. 703,612 10,287 Quanex Building Products Corp. 485,894 10,048 AAON Inc. 359,724 10,025 * EnPro Industries Inc. 135,959 9,880 Badger Meter Inc. 179,094 9,868 * RPX Corp. 604,973 9,849 * Aerovironment Inc. 237,666 9,566 * Roadrunner Transportation Systems Inc. 368,626 9,304 Mueller Water Products Inc. Class A 968,382 9,200 * XPO Logistics Inc. 312,405 9,188 * Thermon Group Holdings Inc. 393,618 9,124 American Railcar Industries Inc. 125,841 8,813 * GrafTech International Ltd. 738,685 8,066 Gorman-Rupp Co. 240,070 7,632 Griffon Corp. 575,708 6,874 Apogee Enterprises Inc. 179,042 5,950 Landauer Inc. 124,313 5,635 * Bazaarvoice Inc. 693,780 5,065 Acacia Research Corp. 309,291 4,726 * Mistras Group Inc. 204,183 4,649 *,^ Nuverra Environmental Solutions Inc. 203,854 4,136 * InnerWorkings Inc. 535,587 4,103 * M/A-COM Technology Solutions Holdings Inc. 152,328 3,130 * Higher One Holdings Inc. 398,308 2,880 * Ply Gem Holdings Inc. 131,834 1,665 Electro Scientific Industries Inc. 162,660 1,602 * TriNet Group Inc. 12,963 276 Oil & Gas (6.5%) * Gulfport Energy Corp. 1,093,955 77,868 * Dril-Quip Inc. 495,932 55,594 * Oasis Petroleum Inc. 1,104,034 46,071 * Kodiak Oil & Gas Corp. 3,416,685 41,479 * Atwood Oceanics Inc. 782,787 39,445 *,^ SandRidge Energy Inc. 6,023,817 36,986 * Rosetta Resources Inc. 785,643 36,595 SemGroup Corp. Class A 543,665 35,708 CARBO Ceramics Inc. 251,416 34,693 * Diamondback Energy Inc. 485,677 32,691 * Chart Industries Inc. 389,297 30,969 Tidewater Inc. 635,716 30,908 * PDC Energy Inc. 457,925 28,510 * Carrizo Oil & Gas Inc. 524,141 28,021 * Laredo Petroleum Inc. 1,004,741 25,983 Targa Resources Corp. 244,154 24,235 * Forum Energy Technologies Inc. 654,329 20,271 Energy XXI Bermuda Ltd. 855,533 20,165 * EPL Oil & Gas Inc. 476,942 18,410 * Flotek Industries Inc. 631,539 17,588 *,^ SunPower Corp. Class A 544,851 17,577 * Matador Resources Co. 714,415 17,496 * Hornbeck Offshore Services Inc. 416,046 17,395 * Rice Energy Inc. 653,839 17,255 RPC Inc. 842,466 17,203 * Bonanza Creek Energy Inc. 386,803 17,174 * Magnum Hunter Resources Corp. 1,981,437 16,842 * Athlon Energy Inc. 473,447 16,784 * C&J Energy Services Inc. 572,595 16,697 * Bill Barrett Corp. 604,612 15,478 * Sanchez Energy Corp. 509,892 15,108 * Penn Virginia Corp. 837,516 14,648 Gulfmark Offshore Inc. 309,079 13,890 *,^ Halcon Resources Corp. 2,957,540 12,806 Comstock Resources Inc. 555,857 12,701 * Rex Energy Corp. 632,962 11,843 * Northern Oil and Gas Inc. 761,831 11,138 * Geospace Technologies Corp. 161,296 10,673 * Approach Resources Inc. 460,656 9,632 * RSP Permian Inc. 278,788 8,054 *,^ Solazyme Inc. 666,326 7,736 *,^ Goodrich Petroleum Corp. 458,091 7,247 * ION Geophysical Corp. 1,677,769 7,063 * Resolute Energy Corp. 905,779 6,522 Pattern Energy Group Inc. 232,600 6,310 * EP Energy Corp. Class A 234,436 4,588 *,^ Quicksilver Resources Inc. 1,616,484 4,251 * PetroQuest Energy Inc. 716,413 4,084 * Jones Energy Inc. 147,262 2,230 *,^ Midstates Petroleum Co. Inc. 402,118 2,155 * Vantage Drilling Co. 1,190,130 2,035 Technology (16.7%) * athenahealth Inc. 479,895 76,898 IAC/InterActiveCorp 980,761 70,017 * SunEdison Inc. 3,257,209 61,366 * Cadence Design Systems Inc. 3,709,671 57,648 * Concur Technologies Inc. 581,362 57,596 Solera Holdings Inc. 885,131 56,064 * PTC Inc. 1,530,693 54,232 * Aspen Technology Inc. 1,187,023 50,282 * Palo Alto Networks Inc. 712,864 48,902 * Ultimate Software Group Inc. 344,940 47,257 * Atmel Corp. 5,186,497 43,359 * JDS Uniphase Corp. 2,953,816 41,353 * Guidewire Software Inc. 828,333 40,630 * Allscripts Healthcare Solutions Inc. 2,182,784 39,356 * Riverbed Technology Inc. 1,973,881 38,905 * CommVault Systems Inc. 578,994 37,606 * Fortinet Inc. 1,668,435 36,756 * ViaSat Inc. 532,304 36,750 * SS&C Technologies Holdings Inc. 900,547 36,040 * Medidata Solutions Inc. 659,077 35,814 * SolarWinds Inc. 816,588 34,811 * Manhattan Associates Inc. 979,002 34,294 * Tableau Software Inc. Class A 442,913 33,697 * Tyler Technologies Inc. 401,778 33,621 * Finisar Corp. 1,239,354 32,855 Mentor Graphics Corp. 1,467,853 32,322 * ACI Worldwide Inc. 492,388 29,144 * Ciena Corp. 1,277,540 29,051 * Qlik Technologies Inc. 1,084,305 28,832 * TriQuint Semiconductor Inc. 2,103,341 28,164 * Cavium Inc. 639,806 27,979 * Dealertrack Technologies Inc. 565,465 27,815 * Freescale Semiconductor Ltd. 1,132,315 27,640 * Informatica Corp. 699,370 26,422 * Electronics For Imaging Inc. 601,423 26,048 * Sapient Corp. 1,526,166 26,036 * Silicon Laboratories Inc. 498,072 26,024 * Cornerstone OnDemand Inc. 541,122 25,904 * MICROS Systems Inc. 481,825 25,503 Hittite Microwave Corp. 401,944 25,339 * International Rectifier Corp. 912,606 25,005 Fair Isaac Corp. 449,237 24,852 * Demandware Inc. 385,312 24,683 Plantronics Inc. 550,669 24,477 * Aruba Networks Inc. 1,299,023 24,357 Power Integrations Inc. 368,047 24,210 * Integrated Device Technology Inc. 1,920,483 23,488 * Semtech Corp. 879,111 22,277 * Entegris Inc. 1,776,822 21,517 *,^ InvenSense Inc. 899,897 21,301 * Web.com Group Inc. 624,543 21,253 MKS Instruments Inc. 683,749 20,437 * TIBCO Software Inc. 985,223 20,020 Cogent Communications Group Inc. 545,736 19,390 Blackbaud Inc. 598,519 18,734 * MedAssets Inc. 751,856 18,578 * Ubiquiti Networks Inc. 393,476 17,891 * Bottomline Technologies de Inc. 500,324 17,586 InterDigital Inc./PA 518,080 17,154 * Monolithic Power Systems Inc. 441,291 17,109 * Netscout Systems Inc. 449,889 16,907 * Syntel Inc. 187,128 16,823 * Advanced Micro Devices Inc. 3,955,545 15,862 Advent Software Inc. 532,626 15,638 Monotype Imaging Holdings Inc. 499,705 15,061 * Interactive Intelligence Group Inc. 207,206 15,022 * Rambus Inc. 1,395,613 15,003 * FleetMatics Group plc 448,376 14,998 * EPAM Systems Inc. 447,869 14,735 NIC Inc. 749,637 14,475 Tessera Technologies Inc. 612,141 14,465 * ATMI Inc. 403,720 13,731 * Synchronoss Technologies Inc. 398,556 13,666 * Infinera Corp. 1,485,998 13,493 * MicroStrategy Inc. Class A 116,139 13,401 *,^ Gogo Inc. 646,697 13,283 * iGATE Corp. 420,425 13,260 * LogMeIn Inc. 294,628 13,226 * EchoStar Corp. Class A 274,660 13,063 * Shutterstock Inc. 179,747 13,051 * Infoblox Inc. 624,890 12,535 * Fusion-io Inc. 1,172,314 12,333 * Advanced Energy Industries Inc. 497,998 12,201 * RealPage Inc. 661,613 12,015 * Lattice Semiconductor Corp. 1,525,209 11,958 * Diodes Inc. 451,313 11,788 * Ixia 830,903 10,386 * Sonus Networks Inc. 3,050,401 10,280 * Ultratech Inc. 346,710 10,120 * Blucora Inc. 513,392 10,109 Quality Systems Inc. 591,440 9,984 * Comverse Inc. 288,568 9,979 * Ellie Mae Inc. 342,490 9,877 * BroadSoft Inc. 363,689 9,721 * Applied Micro Circuits Corp. 968,159 9,585 * ICG Group Inc. 465,836 9,512 * Ruckus Wireless Inc. 780,710 9,493 *,^ Veeva Systems Inc. Class A 348,092 9,294 * Cray Inc. 246,155 9,187 Brooks Automation Inc. 829,393 9,065 Computer Programs & Systems Inc. 138,955 8,977 * Marketo Inc. 257,533 8,414 * Tangoe Inc. 451,302 8,390 * Cirrus Logic Inc. 398,707 7,922 Pegasystems Inc. 224,045 7,913 * Gigamon Inc. 258,872 7,867 * LivePerson Inc. 638,823 7,711 *,^ VirnetX Holding Corp. 537,090 7,616 * Cvent Inc. 209,429 7,571 * Envestnet Inc. 184,225 7,402 * Super Micro Computer Inc. 419,640 7,289 * ChannelAdvisor Corp. 187,000 7,057 * Silicon Image Inc. 1,011,353 6,978 * Proofpoint Inc. 173,704 6,441 * OmniVision Technologies Inc. 358,420 6,344 *,^ Millennial Media Inc. 887,389 6,141 *,^ Textura Corp. 226,004 5,698 Forrester Research Inc. 154,945 5,555 * Silicon Graphics International Corp. 447,369 5,494 * Ceva Inc. 287,517 5,049 * Entropic Communications Inc. 1,181,335 4,832 *,^ Rocket Fuel Inc. 112,152 4,809 * Inphi Corp. 295,672 4,757 * Vocera Communications Inc. 277,281 4,528 * RingCentral Inc. Class A 225,952 4,090 ^ Ebix Inc. 212,233 3,623 * Jive Software Inc. 451,178 3,614 * Quantum Corp. 2,754,348 3,360 * Calix Inc. 240,972 2,031 * Nimble Storage Inc. 15,462 586 Telecommunications (0.7%) * tw telecom inc Class A 1,804,602 56,412 * Level 3 Communications Inc. 1,131,836 44,300 * Cincinnati Bell Inc. 2,727,910 9,439 * Intelsat SA 135,754 2,541 Utilities (0.6%) ITC Holdings Corp. 2,022,273 75,532 * Dynegy Inc. Class A 551,876 13,764 Ormat Technologies Inc. 118,678 3,562 Atlantic Power Corp. 785,973 2,279 Total Common Stocks (Cost $11,874,539) Coupon Temporary Cash Investments (1.4%) 1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.122% 224,487,690 224,488 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.120% 5/28/14 1,500 1,499 4,5 Federal Home Loan Bank Discount Notes 0.125% 5/30/14 1,200 1,200 Total Temporary Cash Investments (Cost $227,187) Total Investments (101.2%) (Cost $12,101,726) Other Assets and Liabilities-Net (-1.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $160,020,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $169,227,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,800,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,819,744 — — Temporary Cash Investments 224,488 2,699 — Futures Contracts—Assets 1 752 — — Total 16,044,984 2,699 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing Small-Cap Growth Index Fund transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2014 320 37,456 (522) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $12,101,726,000. Net unrealized appreciation of investment securities for tax purposes was $3,945,205,000, consisting of unrealized gains of $4,323,001,000 on securities that had risen in value since their purchase and $377,796,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Value Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.6%) 1 Basic Materials (5.9%) RPM International Inc. 1,165,242 48,754 Rockwood Holdings Inc. 648,061 48,216 Allegheny Technologies Inc. 896,794 33,791 United States Steel Corp. 1,202,115 33,190 Steel Dynamics Inc. 1,852,596 32,958 Domtar Corp. 279,531 31,369 Cytec Industries Inc. 312,135 30,467 PolyOne Corp. 828,819 30,385 Cabot Corp. 506,688 29,925 Axiall Corp. 611,623 27,474 ^ Cliffs Natural Resources Inc. 1,339,214 27,400 Sensient Technologies Corp. 439,289 24,780 Compass Minerals International Inc. 293,188 24,194 HB Fuller Co. 437,604 21,128 Minerals Technologies Inc. 301,342 19,455 Commercial Metals Co. 1,025,844 19,368 Olin Corp. 692,336 19,115 Worthington Industries Inc. 461,708 17,660 * SunCoke Energy Inc. 579,434 13,234 Tronox Ltd. Class A 518,373 12,322 * Resolute Forest Products Inc. 579,235 11,637 * Cloud Peak Energy Inc. 532,993 11,267 Innophos Holdings Inc. 195,667 11,094 * Clearwater Paper Corp. 173,946 10,901 Stepan Co. 166,170 10,728 Kaiser Aluminum Corp. 149,779 10,697 * Chemtura Corp. 422,240 10,678 AMCOL International Corp. 227,866 10,432 PH Glatfelter Co. 377,699 10,281 OM Group Inc. 280,116 9,305 Innospec Inc. 202,568 9,162 Arch Coal Inc. 1,858,816 8,959 A Schulman Inc. 241,449 8,755 Quaker Chemical Corp. 109,770 8,653 * Alpha Natural Resources Inc. 1,936,193 8,229 ^,* AK Steel Holding Corp. 1,137,540 8,213 * Intrepid Potash Inc. 497,777 7,696 * Kraton Performance Polymers Inc. 285,194 7,455 Koppers Holdings Inc. 171,169 7,057 * LSB Industries Inc. 167,219 6,257 * Century Aluminum Co. 426,721 5,637 * Platform Specialty Products Corp. 293,961 5,600 Tredegar Corp. 225,584 5,191 * Ferro Corp. 379,252 5,181 Hecla Mining Co. 1,495,933 4,593 ^ Walter Energy Inc. 546,447 4,131 Kronos Worldwide Inc. 203,302 3,391 FutureFuel Corp. 94,262 1,914 NL Industries Inc. 63,521 689 Consumer Goods (7.3%) Hanesbrands Inc. 870,150 66,549 Snap-on Inc. 508,578 57,713 Goodyear Tire & Rubber Co. 2,170,206 56,707 Ingredion Inc. 651,820 44,376 Hillshire Brands Co. 1,070,578 39,890 Leggett & Platt Inc. 1,214,630 39,646 * Visteon Corp. 423,277 37,435 Tupperware Brands Corp. 396,453 33,207 * Tenneco Inc. 532,906 30,946 Dana Holding Corp. 1,295,012 30,135 Scotts Miracle-Gro Co. Class A 407,362 24,963 Thor Industries Inc. 396,553 24,214 * TreeHouse Foods Inc. 303,653 21,860 * Helen of Troy Ltd. 266,553 18,453 * Take-Two Interactive Software Inc. 814,290 17,857 * Iconix Brand Group Inc. 403,343 15,839 Herman Miller Inc. 490,651 15,765 Spectrum Brands Holdings Inc. 184,521 14,706 Sanderson Farms Inc. 181,535 14,249 Andersons Inc. 234,470 13,890 Pinnacle Foods Inc. 461,502 13,780 KB Home 793,450 13,481 Cooper Tire & Rubber Co. 542,620 13,186 HNI Corp. 354,231 12,951 * Skechers U.S.A. Inc. Class A 349,798 12,782 La-Z-Boy Inc. 457,893 12,409 Dean Foods Co. 788,757 12,194 Steelcase Inc. Class A 716,597 11,903 Universal Corp. 203,182 11,356 * American Axle & Manufacturing Holdings Inc. 595,555 11,030 Schweitzer-Mauduit International Inc. 255,293 10,873 Columbia Sportswear Co. 121,302 10,026 Jones Group Inc. 655,809 9,817 Fresh Del Monte Produce Inc. 344,586 9,500 * Pilgrim's Pride Corp. 453,543 9,488 ^,* Eastman Kodak Co. 274,117 9,156 Briggs & Stratton Corp. 391,085 8,702 * Post Holdings Inc. 156,804 8,643 Titan International Inc. 445,592 8,462 ^,* Cooper-Standard Holding Inc. 117,409 8,295 * Quiksilver Inc. 1,045,082 7,849 Cal-Maine Foods Inc. 123,195 7,734 Knoll Inc. 402,287 7,318 Movado Group Inc. 156,198 7,115 * Seaboard Corp. 2,601 6,818 * Elizabeth Arden Inc. 220,620 6,510 * ACCO Brands Corp. 992,905 6,116 * Modine Manufacturing Co. 415,393 6,085 * Crocs Inc. 386,642 6,032 Inter Parfums Inc. 148,195 5,366 Tootsie Roll Industries Inc. 168,062 5,032 * Federal-Mogul Corp. 261,960 4,901 * Chiquita Brands International Inc. 388,382 4,835 * Hovnanian Enterprises Inc. Class A 984,391 4,656 Superior Industries International Inc. 212,944 4,363 National Presto Industries Inc. 45,379 3,541 * Taylor Morrison Home Corp. Class A 143,450 3,371 * Diamond Foods Inc. 93,907 3,280 Ethan Allen Interiors Inc. 113,624 2,892 * Revlon Inc. Class A 92,324 2,359 * Central Garden and Pet Co. Class A 280,077 2,316 * Vince Holding Corp. 48,155 1,269 * Central Garden and Pet Co. 74,642 607 Consumer Services (12.3%) Foot Locker Inc. 1,283,811 60,313 Alaska Air Group Inc. 600,970 56,076 Gannett Co. Inc. 1,989,225 54,903 * Rite Aid Corp. 8,455,700 53,017 Omnicare Inc. 873,104 52,098 * Avis Budget Group Inc. 935,776 45,572 GameStop Corp. Class A 1,012,765 41,625 KAR Auction Services Inc. 1,217,054 36,938 Service Corp. International 1,764,434 35,077 Brinker International Inc. 587,223 30,800 * Apollo Education Group Inc. 883,376 30,247 Cablevision Systems Corp. Class A 1,774,138 29,930 Graham Holdings Co. Class B 38,076 26,796 Cinemark Holdings Inc. 908,489 26,355 Abercrombie & Fitch Co. 668,415 25,734 * Starz 786,881 25,400 * Acxiom Corp. 667,890 22,972 Casey's General Stores Inc. 336,764 22,762 * VCA Antech Inc. 695,042 22,401 Wendy's Co. 2,403,502 21,920 * Jack in the Box Inc. 366,739 21,616 John Wiley & Sons Inc. Class A 367,603 21,189 Dillard's Inc. Class A 227,058 20,980 ^,* JC Penney Co. Inc. 2,397,376 20,665 Cracker Barrel Old Country Store Inc. 208,487 20,273 New York Times Co. Class A 1,175,418 20,123 CST Brands Inc. 628,065 19,621 Men's Wearhouse Inc. 394,178 19,307 * JetBlue Airways Corp. 2,197,350 19,095 ^,* Dolby Laboratories Inc. Class A 424,149 18,875 DeVry Education Group Inc. 443,142 18,785 * Big Lots Inc. 485,029 18,368 Aaron's Inc. 597,983 18,083 American Eagle Outfitters Inc. 1,433,027 17,540 * Office Depot Inc. 4,191,902 17,313 Sinclair Broadcast Group Inc. Class A 629,616 17,056 Hillenbrand Inc. 523,755 16,933 * Beacon Roofing Supply Inc. 431,039 16,664 Dun & Bradstreet Corp. 164,444 16,337 SeaWorld Entertainment Inc. 530,371 16,033 * Murphy USA Inc. 388,376 15,764 * Conversant Inc. 559,794 15,758 Guess? Inc. 556,889 15,370 Penske Automotive Group Inc. 355,088 15,184 International Game Technology 1,078,931 15,170 * Asbury Automotive Group Inc. 269,716 14,918 Meredith Corp. 318,287 14,778 Chemed Corp. 147,424 13,187 Regal Entertainment Group Class A 695,396 12,990 Lithia Motors Inc. Class A 194,087 12,899 Group 1 Automotive Inc. 190,895 12,534 * SUPERVALU Inc. 1,817,854 12,434 AMERCO 51,474 11,948 Choice Hotels International Inc. 256,495 11,799 Rent-A-Center Inc. 438,703 11,669 Buckle Inc. 253,746 11,622 * Express Inc. 697,865 11,082 DineEquity Inc. 141,672 11,060 * Sonic Corp. 469,660 10,704 Bob Evans Farms Inc. 205,259 10,269 Brown Shoe Co. Inc. 359,056 9,529 * Susser Holdings Corp. 150,254 9,386 Matthews International Corp. Class A 227,297 9,276 Children's Place Retail Stores Inc. 185,316 9,231 * Caesars Entertainment Corp. 484,541 9,211 * Rush Enterprises Inc. Class A 253,004 8,218 International Speedway Corp. Class A 232,236 7,894 Scholastic Corp. 224,547 7,742 National CineMedia Inc. 510,861 7,663 * Penn National Gaming Inc. 613,964 7,564 * Barnes & Noble Inc. 339,915 7,104 Sonic Automotive Inc. Class A 300,295 6,751 Cato Corp. Class A 240,209 6,495 Stage Stores Inc. 258,879 6,330 * Biglari Holdings Inc. 12,774 6,227 * ITT Educational Services Inc. 204,761 5,873 Capella Education Co. 92,176 5,821 * Pinnacle Entertainment Inc. 245,496 5,818 * Pep Boys-Manny Moe & Jack 441,016 5,610 Fred's Inc. Class A 305,164 5,496 SkyWest Inc. 427,426 5,454 Regis Corp. 396,007 5,425 * Steiner Leisure Ltd. 115,240 5,330 * FTD Cos. Inc. 162,259 5,161 ^ Weight Watchers International Inc. 247,184 5,077 Weis Markets Inc. 94,154 4,637 ^,* Media General Inc. 248,974 4,574 * Boyd Gaming Corp. 329,484 4,349 * Strayer Education Inc. 89,534 4,157 Harte-Hanks Inc. 466,297 4,122 * Houghton Mifflin Harcourt Co. 183,353 3,728 Clear Channel Outdoor Holdings Inc. Class A 367,404 3,347 * New Media Investment Group Inc. 222,328 3,339 * Aeropostale Inc. 617,862 3,102 * Ruby Tuesday Inc. 485,302 2,723 * Sears Hometown and Outlet Stores Inc. 99,951 2,364 Speedway Motorsports Inc. 108,398 2,030 * Rush Enterprises Inc. Class B 71,446 2,016 * Bridgepoint Education Inc. 135,362 2,016 ^,* RadioShack Corp. 837,773 1,776 * QuinStreet Inc. 245,511 1,630 ClubCorp Holdings Inc. 83,282 1,574 * RealNetworks Inc. 202,098 1,532 ^,* hhgregg Inc. 115,780 1,113 * Demand Media Inc. 195,879 950 * Education Management Corp. 163,641 797 Financials (28.3%) Arthur J Gallagher & Co. 1,170,998 55,716 Liberty Property Trust 1,286,567 47,552 NorthStar Realty Finance Corp. 2,857,247 46,116 East West Bancorp Inc. 1,253,045 45,736 Mid-America Apartment Communities Inc. 655,989 44,784 Starwood Property Trust Inc. 1,710,750 40,357 HCC Insurance Holdings Inc. 873,309 39,727 Eaton Vance Corp. 1,016,356 38,784 Apartment Investment & Management Co. Class A 1,278,467 38,635 American Financial Group Inc. 666,173 38,445 * Liberty Ventures Class A 293,971 38,313 Hospitality Properties Trust 1,308,342 37,576 Cullen/Frost Bankers Inc. 478,298 37,082 Senior Housing Properties Trust 1,646,695 37,001 National Retail Properties Inc. 1,067,548 36,638 Omega Healthcare Investors Inc. 1,086,328 36,414 Prosperity Bancshares Inc. 550,164 36,393 Assured Guaranty Ltd. 1,434,790 36,329 Protective Life Corp. 687,347 36,148 CNO Financial Group Inc. 1,926,858 34,876 RenaissanceRe Holdings Ltd. 346,152 33,784 Old Republic International Corp. 2,049,971 33,620 Brown & Brown Inc. 1,081,109 33,255 Commerce Bancshares Inc. 713,344 33,113 Two Harbors Investment Corp. 3,200,826 32,808 City National Corp. 406,520 32,001 Corrections Corp. of America 1,013,969 31,758 Highwoods Properties Inc. 786,551 30,211 FirstMerit Corp. 1,443,510 30,068 Columbia Property Trust Inc. 1,092,117 29,760 BankUnited Inc. 843,944 29,344 Validus Holdings Ltd. 775,785 29,255 First Niagara Financial Group Inc. 3,095,450 29,252 * E*TRADE Financial Corp. 1,260,632 29,020 * Forest City Enterprises Inc. Class A 1,493,505 28,526 Allied World Assurance Co. Holdings AG 276,268 28,508 * Alleghany Corp. 69,440 28,289 Retail Properties of America Inc. 2,066,997 27,987 Synovus Financial Corp. 8,080,503 27,393 CommonWealth REIT 1,035,739 27,240 Hancock Holding Co. 737,040 27,013 * Popular Inc. 859,491 26,636 American Homes 4 Rent Class A 1,536,374 25,673 StanCorp Financial Group Inc. 382,468 25,549 First Horizon National Corp. 2,068,006 25,519 Associated Banc-Corp 1,409,234 25,451 * MGIC Investment Corp. 2,957,699 25,200 Federated Investors Inc. Class B 824,704 25,186 CBL & Associates Properties Inc. 1,415,278 25,121 MFA Financial Inc. 3,207,851 24,861 EPR Properties 462,908 24,715 Webster Financial Corp. 790,756 24,561 CapitalSource Inc. 1,636,519 23,877 Bank of Hawaii Corp. 389,868 23,630 Hanover Insurance Group Inc. 384,088 23,598 ProAssurance Corp. 528,968 23,555 First American Financial Corp. 882,037 23,418 Piedmont Office Realty Trust Inc. Class A 1,350,157 23,155 UMB Financial Corp. 356,214 23,047 Primerica Inc. 481,104 22,665 Aspen Insurance Holdings Ltd. 570,145 22,635 TCF Financial Corp. 1,303,318 21,713 Fulton Financial Corp. 1,675,111 21,073 White Mountains Insurance Group Ltd. 35,121 21,069 Washington Federal Inc. 896,398 20,886 Assurant Inc. 313,526 20,367 Corporate Office Properties Trust 764,338 20,362 Geo Group Inc. 631,031 20,344 DiamondRock Hospitality Co. 1,709,309 20,084 American National Insurance Co. 176,396 19,942 Endurance Specialty Holdings Ltd. 368,566 19,840 Brandywine Realty Trust 1,370,643 19,820 Bank of the Ozarks Inc. 290,533 19,774 Wintrust Financial Corp. 404,155 19,666 FNB Corp. 1,448,814 19,414 Cousins Properties Inc. 1,648,561 18,909 BancorpSouth Inc. 752,301 18,777 Susquehanna Bancshares Inc. 1,639,253 18,671 Umpqua Holdings Corp. 981,215 18,290 PrivateBancorp Inc. 599,083 18,278 Glacier Bancorp Inc. 618,353 17,976 Invesco Mortgage Capital Inc. 1,076,269 17,726 First Industrial Realty Trust Inc. 913,878 17,656 * MBIA Inc. 1,260,897 17,640 Iberiabank Corp. 248,868 17,458 Valley National Bancorp 1,662,808 17,310 Spirit Realty Capital Inc. 1,540,772 16,918 United Bankshares Inc. 541,377 16,577 First Financial Bankshares Inc. 265,895 16,430 Symetra Financial Corp. 823,364 16,319 EastGroup Properties Inc. 254,503 16,011 Hatteras Financial Corp. 844,953 15,927 Cathay General Bancorp 626,424 15,780 Erie Indemnity Co. Class A 223,221 15,572 RLI Corp. 338,367 14,969 MB Financial Inc. 480,827 14,886 National Health Investors Inc. 245,839 14,863 EverBank Financial Corp. 751,154 14,820 Platinum Underwriters Holdings Ltd. 246,007 14,785 Redwood Trust Inc. 721,895 14,640 Janus Capital Group Inc. 1,336,989 14,533 Mack-Cali Realty Corp. 697,569 14,502 Newcastle Investment Corp. 3,074,260 14,449 Capitol Federal Financial Inc. 1,142,710 14,341 New Residential Investment Corp. 2,214,485 14,328 PacWest Bancorp 332,351 14,294 Kemper Corp. 364,142 14,263 Trustmark Corp. 559,809 14,191 Gaming and Leisure Properties Inc. 387,199 14,117 American Equity Investment Life Holding Co. 596,780 14,096 Chimera Investment Corp. 4,494,239 13,752 Potlatch Corp. 354,587 13,719 Home Loan Servicing Solutions Ltd. 621,225 13,418 PennyMac Mortgage Investment Trust 560,812 13,403 CVB Financial Corp. 832,583 13,238 Community Bank System Inc. 336,658 13,136 Old National Bancorp 874,240 13,035 Acadia Realty Trust 489,212 12,905 ARMOUR Residential REIT Inc. 3,128,645 12,890 Columbia Banking System Inc. 448,652 12,796 First Financial Holdings Inc. 200,352 12,546 BOK Financial Corp. 180,836 12,487 * Ambac Financial Group Inc. 393,779 12,219 Government Properties Income Trust 478,860 12,067 Westamerica Bancorporation 219,469 11,869 International Bancshares Corp. 470,427 11,798 CYS Investments Inc. 1,414,506 11,684 LTC Properties Inc. 304,502 11,458 Radian Group Inc. 757,541 11,386 BBCN Bancorp Inc. 660,371 11,319 DCT Industrial Trust Inc. 1,419,030 11,182 Parkway Properties Inc. 606,793 11,074 Pinnacle Financial Partners Inc. 293,861 11,017 Selective Insurance Group Inc. 466,947 10,889 First Citizens BancShares Inc. Class A 45,079 10,853 Northwest Bancshares Inc. 743,031 10,848 Mercury General Corp. 240,538 10,843 National Penn Bancshares Inc. 1,035,130 10,817 First Midwest Bancorp Inc. 625,513 10,684 Argo Group International Holdings Ltd. 232,033 10,650 Capstead Mortgage Corp. 838,181 10,611 Montpelier Re Holdings Ltd. 354,176 10,540 Horace Mann Educators Corp. 354,664 10,285 Pennsylvania REIT 568,192 10,256 Astoria Financial Corp. 737,679 10,195 American Assets Trust Inc. 300,473 10,138 Sterling Financial Corp. 300,392 10,012 Empire State Realty Trust Inc. 661,675 9,998 BGC Partners Inc. Class A 1,526,904 9,986 Franklin Street Properties Corp. 789,401 9,946 * Enstar Group Ltd. 72,879 9,934 * iStar Financial Inc. 668,692 9,870 Interactive Brokers Group Inc. 454,685 9,853 * Starwood Waypoint Residential Trust 341,855 9,842 ^ AmTrust Financial Services Inc. 261,535 9,836 Cash America International Inc. 233,943 9,058 Boston Private Financial Holdings Inc. 665,278 9,001 NBT Bancorp Inc. 365,027 8,929 Provident Financial Services Inc. 472,186 8,674 First Financial Bancorp 478,498 8,603 Chemical Financial Corp. 260,882 8,466 American Capital Mortgage Investment Corp. 449,769 8,442 * Greenlight Capital Re Ltd. Class A 255,665 8,386 Nelnet Inc. Class A 198,042 8,100 Associated Estates Realty Corp. 477,594 8,090 * KCG Holdings Inc. Class A 660,788 7,883 Inland Real Estate Corp. 742,456 7,833 Independent Bank Corp. 198,083 7,799 Park National Corp. 101,163 7,778 * Altisource Asset Management Corp. 7,238 7,778 WesBanco Inc. 242,885 7,731 Ashford Hospitality Trust Inc. 670,553 7,557 First Commonwealth Financial Corp. 825,379 7,461 Select Income REIT 240,156 7,270 * Harbinger Group Inc. 570,796 6,981 OFG Bancorp 398,822 6,856 Banner Corp. 162,545 6,699 Safety Insurance Group Inc. 121,342 6,534 Infinity Property & Casualty Corp. 95,683 6,471 First Potomac Realty Trust 487,533 6,299 * Piper Jaffray Cos. 134,185 6,146 * Investment Technology Group Inc. 300,867 6,078 * Navigators Group Inc. 98,907 6,072 Resource Capital Corp. 1,064,972 5,932 Anworth Mortgage Asset Corp. 1,192,159 5,913 S&T Bancorp Inc. 247,435 5,864 City Holding Co. 130,417 5,851 Brookline Bancorp Inc. 616,398 5,807 Rouse Properties Inc. 327,755 5,651 Central Pacific Financial Corp. 275,737 5,570 Maiden Holdings Ltd. 443,851 5,539 * World Acceptance Corp. 71,566 5,373 Berkshire Hills Bancorp Inc. 207,589 5,372 Oritani Financial Corp. 339,184 5,363 * First BanCorp 906,265 4,930 FXCM Inc. Class A 331,492 4,896 * Green Dot Corp. Class A 247,515 4,834 National Western Life Insurance Co. Class A 19,551 4,780 Tompkins Financial Corp. 96,831 4,741 United Fire Group Inc. 155,629 4,723 State Bank Financial Corp. 266,627 4,717 Saul Centers Inc. 98,871 4,683 * Ezcorp Inc. Class A 426,352 4,600 Dime Community Bancshares Inc. 256,374 4,353 AG Mortgage Investment Trust Inc. 247,891 4,341 * St. Joe Co. 221,540 4,265 Getty Realty Corp. 218,689 4,131 * Flagstar Bancorp Inc. 172,300 3,829 FBL Financial Group Inc. Class A 86,645 3,753 * Beneficial Mutual Bancorp Inc. 273,938 3,613 BancFirst Corp. 53,913 3,053 OneBeacon Insurance Group Ltd. Class A 197,194 3,049 Ashford Hospitality Prime Inc. 189,603 2,867 * DFC Global Corp. 319,894 2,825 Employers Holdings Inc. 136,772 2,767 State Auto Financial Corp. 125,175 2,668 * Forestar Group Inc. 144,872 2,579 * TESARO Inc. 86,544 2,551 * Walker & Dunlop Inc. 153,320 2,507 Meadowbrook Insurance Group Inc. 416,317 2,427 Fidelity & Guaranty Life 102,100 2,410 GFI Group Inc. 647,955 2,300 * Kearny Financial Corp. 115,263 1,704 Urstadt Biddle Properties Inc. Class A 55,496 1,147 Urstadt Biddle Properties Inc. 42,332 750 Health Care (5.7%) * Covance Inc. 495,319 51,464 Teleflex Inc. 360,432 38,653 * Community Health Systems Inc. 942,416 36,914 * Tenet Healthcare Corp. 848,248 36,314 * Mallinckrodt plc 510,405 32,365 * InterMune Inc. 850,359 28,462 * Team Health Holdings Inc. 612,732 27,420 HealthSouth Corp. 731,562 26,285 * Alnylam Pharmaceuticals Inc. 391,415 26,280 * Charles River Laboratories International Inc. 417,096 25,168 STERIS Corp. 515,702 24,625 * WellCare Health Plans Inc. 382,973 24,326 * Health Net Inc. 699,671 23,796 * Alere Inc. 685,891 23,560 * Bio-Rad Laboratories Inc. Class A 175,501 22,485 * LifePoint Hospitals Inc. 390,950 21,326 Hill-Rom Holdings Inc. 502,283 19,358 Owens & Minor Inc. 551,812 19,330 * Magellan Health Services Inc. 240,460 14,271 * Celldex Therapeutics Inc. 780,863 13,798 * Wright Medical Group Inc. 433,603 13,472 * Clovis Oncology Inc. 192,769 13,353 * Synageva BioPharma Corp. 158,520 13,152 * Amsurg Corp. Class A 270,095 12,716 * Prestige Brands Holdings Inc. 453,261 12,351 ^ PDL BioPharma Inc. 1,403,277 11,661 Kindred Healthcare Inc. 449,987 10,539 CONMED Corp. 238,081 10,345 Select Medical Holdings Corp. 800,033 9,960 * Molina Healthcare Inc. 261,207 9,811 * Integra LifeSciences Holdings Corp. 212,863 9,790 * Hanger Inc. 289,131 9,738 * Portola Pharmaceuticals Inc. 232,854 6,031 * Agios Pharmaceuticals Inc. 136,093 5,328 Invacare Corp. 256,460 4,891 * Orthofix International NV 161,956 4,883 * Infinity Pharmaceuticals Inc. 401,544 4,774 National Healthcare Corp. 73,692 4,110 * Amedisys Inc. 270,110 4,022 * Synergy Pharmaceuticals Inc. 733,391 3,894 * Lexicon Pharmaceuticals Inc. 2,024,333 3,502 * Ophthotech Corp. 87,641 3,132 * Ultragenyx Pharmaceutical Inc. 52,527 2,568 * Achillion Pharmaceuticals Inc. 763,865 2,513 * Gentiva Health Services Inc. 270,510 2,467 Universal American Corp. 338,732 2,395 * LHC Group Inc. 108,342 2,390 * BioScrip Inc. 284,540 1,986 * Surgical Care Affiliates Inc. 49,825 1,532 * Rigel Pharmaceuticals Inc. 380,839 1,478 * Wright Medical Group Inc. CVR 71,097 58 Industrials (21.5%) IDEX Corp. 707,468 51,567 Trinity Industries Inc. 677,649 48,838 * Flextronics International Ltd. 5,270,477 48,699 Valspar Corp. 666,317 48,055 Total System Services Inc. 1,479,334 44,987 Global Payments Inc. 628,972 44,726 PerkinElmer Inc. 987,412 44,493 Carlisle Cos. Inc. 558,410 44,304 Allegion plc 840,003 43,823 Huntington Ingalls Industries Inc. 426,090 43,572 Oshkosh Corp. 736,237 43,342 Terex Corp. 919,663 40,741 Alliant Techsystems Inc. 278,352 39,568 Broadridge Financial Solutions Inc. 1,045,179 38,818 * United Rentals Inc. 407,584 38,696 AptarGroup Inc. 573,064 37,880 Ryder System Inc. 467,127 37,333 Sonoco Products Co. 894,384 36,688 Generac Holdings Inc. 601,536 35,473 Lennox International Inc. 385,168 35,016 Bemis Co. Inc. 889,409 34,900 ITT Corp. 799,304 34,178 * WESCO International Inc. 388,120 32,299 Babcock & Wilcox Co. 965,623 32,059 Exelis Inc. 1,657,275 31,505 * Spirit AeroSystems Holdings Inc. Class A 1,112,311 31,356 RR Donnelley & Sons Co. 1,729,901 30,965 Kennametal Inc. 687,483 30,455 Packaging Corp. of America 429,532 30,226 URS Corp. 631,046 29,697 Crane Co. 407,734 29,010 * Teledyne Technologies Inc. 296,073 28,817 EnerSys Inc. 412,569 28,587 * Foster Wheeler AG 866,548 28,093 GATX Corp. 402,397 27,315 Regal-Beloit Corp. 374,704 27,245 * Esterline Technologies Corp. 250,381 26,676 * AECOM Technology Corp. 823,386 26,488 Belden Inc. 380,334 26,471 World Fuel Services Corp. 597,364 26,344 EMCOR Group Inc. 556,280 26,028 Anixter International Inc. 242,186 24,587 * Owens-Illinois Inc. 720,891 24,388 Curtiss-Wright Corp. 377,957 24,015 * Moog Inc. Class A 365,125 23,919 Deluxe Corp. 441,181 23,149 * Graphic Packaging Holding Co. 2,273,544 23,099 * CoreLogic Inc. 719,013 21,599 Actuant Corp. Class A 604,616 20,648 Con-way Inc. 497,700 20,445 * Armstrong World Industries Inc. 382,436 20,365 Silgan Holdings Inc. 388,162 19,222 Manitowoc Co. Inc. 586,666 18,451 Littelfuse Inc. 196,613 18,411 * Swift Transportation Co. 734,830 18,187 * USG Corp. 540,886 17,698 * Berry Plastics Group Inc. 762,741 17,657 Vishay Intertechnology Inc. 1,183,292 17,607 * Euronet Worldwide Inc. 421,297 17,522 Covanta Holding Corp. 969,285 17,496 Convergys Corp. 793,114 17,377 * Texas Industries Inc. 187,688 16,821 * Tetra Tech Inc. 568,053 16,809 Mobile Mini Inc. 384,549 16,674 Harsco Corp. 705,569 16,531 Barnes Group Inc. 427,172 16,433 Applied Industrial Technologies Inc. 330,327 15,935 * MSA Safety Inc. 276,590 15,766 Triumph Group Inc. 229,528 14,823 * Orbital Sciences Corp. 529,590 14,776 Jabil Circuit Inc. 811,793 14,612 United Stationers Inc. 346,570 14,234 Watts Water Technologies Inc. Class A 238,840 14,017 UniFirst Corp. 126,069 13,860 * PHH Corp. 501,425 12,957 * Korn/Ferry International 434,380 12,931 TAL International Group Inc. 297,760 12,765 ABM Industries Inc. 439,960 12,644 Booz Allen Hamilton Holding Corp. Class A 561,745 12,358 * Masonite International Corp. 217,812 12,311 Granite Construction Inc. 306,485 12,238 Knight Transportation Inc. 528,514 12,225 Brink's Co. 423,501 12,091 * Sanmina Corp. 688,068 12,007 * Plexus Corp. 296,720 11,890 * FTI Consulting Inc. 355,701 11,859 * Knowles Corp. 371,876 11,740 Greif Inc. Class A 223,546 11,734 CIRCOR International Inc. 154,111 11,301 * H&E Equipment Services Inc. 277,467 11,224 Brady Corp. Class A 404,160 10,973 * Itron Inc. 308,456 10,963 * Benchmark Electronics Inc. 469,932 10,644 * TrueBlue Inc. 359,720 10,525 General Cable Corp. 409,412 10,485 Heartland Express Inc. 460,709 10,453 * Louisiana-Pacific Corp. 618,229 10,429 Aircastle Ltd. 530,260 10,276 * Rexnord Corp. 353,615 10,248 * Wesco Aircraft Holdings Inc. 461,737 10,163 G&K Services Inc. Class A 165,787 10,141 * Greenbrier Cos. Inc. 220,243 10,043 * Meritor Inc. 813,109 9,961 * Greatbatch Inc. 215,832 9,911 Otter Tail Corp. 318,134 9,795 Werner Enterprises Inc. 381,969 9,744 * Tutor Perini Corp. 339,120 9,723 Kaman Corp. 235,341 9,574 Matson Inc. 375,980 9,283 Universal Forest Products Inc. 165,928 9,182 MTS Systems Corp. 133,808 9,164 Cubic Corp. 176,026 8,990 Albany International Corp. 249,605 8,871 AAR Corp. 329,437 8,549 * Aegion Corp. Class A 331,611 8,393 UTi Worldwide Inc. 779,719 8,257 * Navigant Consulting Inc. 429,825 8,021 Altra Industrial Motion Corp. 224,613 8,019 Arkansas Best Corp. 215,181 7,951 Encore Wire Corp. 163,092 7,912 * Boise Cascade Co. 275,850 7,900 ESCO Technologies Inc. 220,532 7,760 * Atlas Air Worldwide Holdings Inc. 219,311 7,735 Textainer Group Holdings Ltd. 197,577 7,561 John Bean Technologies Corp. 242,161 7,483 McGrath RentCorp 213,757 7,473 Hyster-Yale Materials Handling Inc. 72,321 7,051 Astec Industries Inc. 159,688 7,012 * Sykes Enterprises Inc. 346,904 6,893 * EnPro Industries Inc. 92,936 6,754 * Newport Corp. 324,642 6,714 Schnitzer Steel Industries Inc. 218,439 6,302 Mueller Water Products Inc. Class A 660,187 6,272 Insperity Inc. 200,410 6,209 ManTech International Corp. Class A 208,190 6,123 Materion Corp. 180,001 6,107 * Nortek Inc. 73,934 6,078 Standex International Corp. 111,404 5,969 * Monster Worldwide Inc. 797,219 5,963 * Rofin-Sinar Technologies Inc. 245,913 5,892 Kelly Services Inc. Class A 238,287 5,655 * GrafTech International Ltd. 503,098 5,494 Quad/Graphics Inc. 221,339 5,190 Park Electrochemical Corp. 173,369 5,179 Kforce Inc. 237,295 5,059 * Taminco Corp. 232,521 4,885 AVX Corp. 367,097 4,838 Comfort Systems USA Inc. 311,921 4,754 American Science & Engineering Inc. 68,699 4,614 * Checkpoint Systems Inc. 343,617 4,611 Resources Connection Inc. 323,819 4,563 Apogee Enterprises Inc. 119,774 3,980 * TTM Technologies Inc. 470,693 3,977 * CAI International Inc. 156,008 3,849 * TeleTech Holdings Inc. 152,680 3,742 * Air Transport Services Group Inc. 453,956 3,564 Black Box Corp. 136,751 3,328 Acacia Research Corp. 210,114 3,211 * Layne Christensen Co. 165,243 3,006 * Dice Holdings Inc. 331,156 2,470 * Continental Building Products Inc. 115,500 2,176 * Aeroflex Holding Corp. 147,846 1,229 * Ply Gem Holdings Inc. 87,668 1,107 Electro Scientific Industries Inc. 111,013 1,093 * Multi-Fineline Electronix Inc. 73,294 938 * Viasystems Group Inc. 35,935 450 Oil & Gas (4.9%) * Oil States International Inc. 466,512 45,998 * First Solar Inc. 653,059 45,577 Superior Energy Services Inc. 1,387,934 42,693 Patterson-UTI Energy Inc. 1,198,200 37,959 * Newfield Exploration Co. 1,192,089 37,384 ^,* Ultra Petroleum Corp. 1,270,965 34,176 * WPX Energy Inc. 1,764,077 31,806 * Unit Corp. 430,615 28,154 * MRC Global Inc. 847,342 22,844 Exterran Holdings Inc. 519,393 22,791 Bristow Group Inc. 301,603 22,777 * Helix Energy Solutions Group Inc. 832,203 19,124 * GT Advanced Technologies Inc. 1,117,044 19,046 Western Refining Inc. 453,187 17,493 * Stone Energy Corp. 413,622 17,360 Targa Resources Corp. 166,566 16,533 * McDermott International Inc. 2,073,989 16,219 PBF Energy Inc. Class A 608,487 15,699 * SEACOR Holdings Inc. 169,405 14,640 * Key Energy Services Inc. 1,136,879 10,505 Delek US Holdings Inc. 342,666 9,951 * Basic Energy Services Inc. 353,048 9,677 * TETRA Technologies Inc. 656,319 8,401 * Newpark Resources Inc. 718,556 8,227 ^ EXCO Resources Inc. 1,310,019 7,336 * Parker Drilling Co. 1,000,175 7,091 * Pioneer Energy Services Corp. 546,041 7,071 * Contango Oil & Gas Co. 135,313 6,460 CVR Energy Inc. 151,778 6,413 * Hercules Offshore Inc. 1,330,206 6,106 * Clayton Williams Energy Inc. 53,265 6,019 W&T Offshore Inc. 298,071 5,160 * Tesco Corp. 277,183 5,128 * Willbros Group Inc. 349,451 4,410 * Swift Energy Co. 360,630 3,880 Alon USA Energy Inc. 209,856 3,135 * EP Energy Corp. Class A 159,700 3,125 * Vantage Drilling Co. 795,496 1,360 * Forest Oil Corp. 519,811 993 Other (0.0%) * Leap Wireless International Inc CVR 474,686 1,196 Technology (7.4%) * NCR Corp. 1,458,496 53,308 Pitney Bowes Inc. 1,772,073 46,056 * Brocade Communications Systems Inc. 3,808,163 40,405 * Ingram Micro Inc. 1,351,583 39,953 * ON Semiconductor Corp. 3,851,278 36,202 * Teradyne Inc. 1,696,370 33,741 * VeriFone Systems Inc. 971,702 32,863 * AOL Inc. 660,320 28,902 * ARRIS Group Inc. 996,501 28,081 Leidos Holdings Inc. 748,789 26,485 Lexmark International Inc. Class A 538,729 24,938 DST Systems Inc. 256,427 24,307 * Verint Systems Inc. 467,880 21,958 * Microsemi Corp. 828,463 20,736 Diebold Inc. 506,016 20,185 j2 Global Inc. 393,086 19,674 * Rovi Corp. 861,081 19,615 * Tech Data Corp. 316,256 19,279 Compuware Corp. 1,812,535 19,032 * Synaptics Inc. 311,124 18,674 * RF Micro Devices Inc. 2,347,192 18,496 CDW Corp. 601,550 16,506 * Polycom Inc. 1,197,109 16,424 * SYNNEX Corp. 256,552 15,550 * CACI International Inc. Class A 205,185 15,143 * Fairchild Semiconductor International Inc. Class A 1,091,018 15,045 Intersil Corp. Class A 1,117,452 14,437 Science Applications International Corp. 364,460 13,627 Cypress Semiconductor Corp. 1,215,067 12,479 * CommScope Holding Co. Inc. 487,811 12,039 * Unisys Corp. 386,790 11,782 ADTRAN Inc. 470,904 11,495 * PMC-Sierra Inc. 1,446,394 11,007 ^,* Advanced Micro Devices Inc. 2,700,643 10,830 * NETGEAR Inc. 319,126 10,764 * ScanSource Inc. 249,602 10,176 * QLogic Corp. 761,283 9,706 * Progress Software Corp. 429,023 9,353 * Insight Enterprises Inc. 363,523 9,128 * Cabot Microelectronics Corp. 203,322 8,946 * EchoStar Corp. Class A 187,691 8,927 * Dycom Industries Inc. 280,941 8,881 * Spansion Inc. Class A 499,901 8,708 * Kulicke & Soffa Industries Inc. 667,481 8,417 * Amkor Technology Inc. 1,145,386 7,857 CSG Systems International Inc. 284,745 7,415 * Loral Space & Communications Inc. 103,187 7,298 * Harmonic Inc. 860,388 6,143 West Corp. 256,695 6,143 * Cirrus Logic Inc. 272,065 5,406 * Emulex Corp. 672,216 4,968 * Digital River Inc. 274,416 4,783 ^,* Endurance International Group Holdings Inc. 338,244 4,401 Micrel Inc. 392,982 4,354 * OmniVision Technologies Inc. 244,605 4,329 * Intralinks Holdings Inc. 416,179 4,257 Comtech Telecommunications Corp. 127,055 4,048 * Mercury Systems Inc. 277,495 3,666 Epiq Systems Inc. 249,126 3,396 * FormFactor Inc. 483,639 3,090 * Benefitfocus Inc. 53,490 2,512 ^ Ebix Inc. 143,643 2,452 * Pendrell Corp. 1,294,790 2,369 * Systemax Inc. 111,790 1,667 * Calix Inc. 164,450 1,386 Telecommunications (0.4%) Telephone & Data Systems Inc. 800,318 20,976 * Vonage Holdings Corp. 1,569,952 6,704 Consolidated Communications Holdings Inc. 332,311 6,650 Atlantic Tele-Network Inc. 82,522 5,440 United States Cellular Corp. 111,778 4,584 * Iridium Communications Inc. 504,284 3,787 EarthLink Holdings Corp. 891,732 3,219 * Intelsat SA 92,624 1,734 * NII Holdings Inc. 713,787 849 Utilities (5.9%) AGL Resources Inc. 1,040,322 50,934 UGI Corp. 1,004,152 45,799 Atmos Energy Corp. 865,392 40,786 Westar Energy Inc. Class A 1,127,038 39,627 Aqua America Inc. 1,546,153 38,762 Questar Corp. 1,531,337 36,415 Great Plains Energy Inc. 1,346,630 36,413 Vectren Corp. 721,004 28,400 Cleco Corp. 529,163 26,765 IDACORP Inc. 439,480 24,378 Piedmont Natural Gas Co. Inc. 682,134 24,141 Hawaiian Electric Industries Inc. 886,850 22,544 Black Hills Corp. 389,561 22,458 Portland General Electric Co. 683,363 22,100 Southwest Gas Corp. 406,919 21,750 UNS Energy Corp. 345,811 20,759 ALLETE Inc. 390,673 20,479 PNM Resources Inc. 696,401 18,824 New Jersey Resources Corp. 368,475 18,350 WGL Holdings Inc. 453,589 18,171 UIL Holdings Corp. 493,635 18,171 TECO Energy Inc. 953,531 16,353 * ONE Gas Inc. 454,381 16,326 NorthWestern Corp. 339,194 16,088 South Jersey Industries Inc. 286,398 16,064 Avista Corp. 499,511 15,310 Laclede Group Inc. 272,281 12,838 El Paso Electric Co. 352,458 12,593 MGE Energy Inc. 303,327 11,899 American States Water Co. 339,028 10,947 Northwest Natural Gas Co. 237,050 10,433 California Water Service Group 397,040 9,505 * Dynegy Inc. Class A 372,881 9,300 Empire District Electric Co. 377,294 9,176 Ormat Technologies Inc. 80,038 2,402 Atlantic Power Corp. 522,499 1,515 Total Common Stocks (Cost $9,830,840) Coupon Temporary Cash Investments (0.8%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.122% 98,213,116 98,213 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.070% 6/4/14 100 100 4 Federal Home Loan Bank Discount Notes 0.077% 6/13/14 400 400 4 Federal Home Loan Bank Discount Notes 0.074% 6/18/14 600 600 4,5 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 3,200 3,199 Total Temporary Cash Investments (Cost $102,513) Total Investments (100.4%) (Cost $9,933,353) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $37,251,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After iving effect to futures investments, the fund's effective common stock and temporary cash investment positions epresent 100.0% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by anguard. Rate shown is the 7-day yield. 3 Includes $38,927,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,500,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 12,883,360 — 1,196 Temporary Cash Investments 98,213 4,299 — Futures Contracts—Assets 1 997 — — Total 12,982,570 4,299 1,196 1 Represents variation margin on the last day of the reporting period. Small-Cap Value Index Fund C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2014 364 42,606 (724) E-mini S&P MidCap 400 Index June 2014 71 9,762 38 (686) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $9,938,791,000. Net unrealized appreciation of investment securities for tax purposes was $3,048,277,000, consisting of unrealized gains of $3,288,707,000 on securities that had risen in value since their purchase and $240,430,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2014 VANGUARD INDEX FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2014 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
